Exhibit 10.1(a)

 

Execution Copy

 

STOCK PURCHASE AND SALE AGREEMENT

 

BETWEEN

 

BCSP IV U.S. INVESTMENTS, L.P.

AS SELLER

 

AND

 

BEHRINGER HARVARD OPERATING PARTNERSHIP I LP

AS PURCHASER

 

Dated as of August 15, 2007

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

1.

PURCHASE AND SALE

2

 

1.1

Agreement of Purchase and Sale

2

 

1.2

Purchase Price

4

 

1.3

Payment of Purchase Price

4

 

1.4

Deposit

4

 

1.5

Existing Indebtedness

4

2.

TITLE AND SURVEY

5

 

2.1

Title Examination; Commitment for Title Insurance

5

 

2.2

Surveys

5

 

2.3

Pre-Closing “Gap” Title Defects

6

3.

DUE DILIGENCE

7

 

3.1

Study Period

7

 

3.2

Right to Terminate

8

4.

CLOSING

8

 

4.1

Time and Place

8

 

4.2

Seller’s Obligations at Closing

9

 

4.3

Purchaser’s Obligations at Closing

11

 

4.4

Credits and Prorations

12

 

4.5

Closing Costs and Post Closing Adjustments

16

 

4.6

Conditions Precedent to Obligation of Purchaser

17

 

4.7

Conditions Precedent to Obligation of Seller

19

 

4.8

Efforts to Satisfy Conditions

20

5.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER

20

 

5.1

Representations and Warranties of Seller concerning Seller

20

 

5.2

Representations and Warranties of Seller concerning the Transferred Companies,
the Property Managers and Illinois Manager

21

 

5.3

Representations and Warranties Concerning the Property

29

 

5.4

Knowledge Defined

32

 

5.5

Seller’s Indemnity, Survival of Seller’s Representations and Warranties; Maximum
Liability

32

 

5.6

Covenants of Seller

35

 

5.7

Tax Matters

39

6.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER

43

 

6.1

Representations and Warranties of Purchaser

43

 

6.2

Survival of Purchaser’s Representations and Warranties

44

 

6.3

Purchaser’s Indemnity; Maximum Liability

44

 

6.4

Covenants of Purchaser

47

7.

DEFAULT

48

 

7.1

Default by Purchaser

48

 

7.2

Default by Seller

49

 

--------------------------------------------------------------------------------


 

8.

RISK OF LOSS

49

 

8.1

Minor Damage

49

 

8.2

Major Damage

49

 

8.3

Definition of “Major” Loss or Damage

50

 

8.4

Uninsured Losses

50

9.

COMMISSIONS

51

 

9.1

Brokerage Commissions

51

10.

DISCLAIMERS AND WAIVERS

51

 

10.1

No Reliance on Documents

51

 

10.2

DISCLAIMERS AND WAIVERS

51

 

10.3

Effect and Survival of Disclaimers

52

11.

MISCELLANEOUS

53

 

11.1

Confidentiality

53

 

11.2

Public Disclosure

54

 

11.3

Discharge of Obligations

54

 

11.4

Assignment

54

 

11.5

Notices

54

 

11.6

Modifications

55

 

11.7

Calculation of Time Periods

56

 

11.8

Successors and Assigns

56

 

11.9

Entire Agreement

56

 

11.10

Further Assurances

56

 

11.11

Counterparts

56

 

11.12

Severability

56

 

11.13

Applicable Law

57

 

11.14

No Third Party Beneficiary

57

 

11.15

Captions

57

 

11.16

Construction

57

 

11.17

Termination of Agreement

57

 

11.18

Time of the Essence

57

 

11.19

Recordation

58

 

SCHEDULES

 

Schedule I — List of Defined Terms

Schedule 1.1.5 — List of Trade Names

Schedule 1.1.6 — Personal Property

Schedule 1.2 – Purchase Price Allocation

Schedule 4.4.2(ix) — Tenant Improvements and Leasing Commissions

Schedule 4.4.2(x) — Rent Abatement Schedule

Schedule 4.4.2(xiii) – Renovations and Improvements

Schedule 5.1.3 – Consents and Approvals

Schedule 5.2.3(i)(A) – Preferred Shareholders of 10/120 Trust

Schedule 5.2.3(ii)(A) – Preferred Shareholders of BCSP IV Illinois Trust

Schedule 5.2.3(iii)(A) – Preferred Shareholders of OFP Trust

 

--------------------------------------------------------------------------------


 

Schedule 5.2.3(iii) – Third-Party Owners of Membership Interests of OFP Holding

Schedule 5.2.5 — Pending Litigation

Schedule 5.2.6(ii) — Tax Audits

Schedule 5.2.6(xiii) – Classification of Transferred Companies and Property
Managers

Schedule 5.2.7 — Organizational Documents

Schedule 5.2.8 — Existing Indebtedness

Schedule 5.3.1 — List of Operating Agreements

Schedule 5.3.2 — Lease Schedule

Schedule 5.3.3 — Violations

Schedule 5.3.6 — List of Environmental Reports

Schedule 5.3.11 — Tax Appeals

Schedule 5.3.13 - Insurance

Schedule 5.6.10 – Terms of New Lease With Morgan Stanley at One Financial Place

 

EXHIBITS

 

EXHIBIT A-1 – Legal Description of 200 South Wacker

EXHIBIT A-2 — Legal Description of 10/120 South Riverside

EXHIBIT A-3 — Legal Description of One Financial Place

EXHIBIT 1.4 – Form of Deposit Escrow Agreement

EXHIBIT 4.2.1 –Form of Assignment of Shares

EXHIBIT 4.6.1 – Form of Opinion of Goodwin Procter LLP

EXHIBIT 4.6.5 — Form of Tenant Estoppel

 

--------------------------------------------------------------------------------


 

STOCK PURCHASE AND SALE AGREEMENT

 

THIS STOCK PURCHASE AND SALE AGREEMENT (the “Agreement”) is made as of the 15th
day of August, 2007 (the “Effective Date”), by and between BCSP IV U.S.
Investments, L.P., a Delaware limited partnership (“Seller”), having an address
at c/o Beacon Capital Partners LLC, 200 State Street, 5th Floor, Boston,
Massachusetts 02109 and Behringer Harvard Operating Partnership I LP, a Texas
limited partnership (“Purchaser”), having an address at 15601 Dallas Parkway,
Suite 600, Addison, Texas 75001. A list of defined terms as well as the
capitalized terms used in Agreement and Section in the Agreement where each such
term is defined is attached to this Agreement as Schedule I.

 

RECITALS:

 

A.            Seller owns one hundred percent (100%) of the common shares of
each of (i) BCSP IV Illinois Properties Business Trust, a Maryland business
trust (“BCSP IV Illinois Trust”), (ii) 10/120 South Riverside Illinois Business
Trust, a Maryland business trust (“10/120 Trust”), and (iii) OFP Illinois
Business Trust, a Maryland business trust (“OFP Trust”; and together with BCSP
IV Illinois Trust and 10/120 Trust, collectively, the “Trusts” and each
individually, a “Trust”);

 

B.            Seller is the sole member of BCSP IV Illinois Manager LLC, a
Delaware limited liability company (“Illinois Manager”);

 

C.            BCSP IV Illinois Trust is (i) the sole member of 200 South Wacker
Property LLC, a Delaware limited liability company (“200 South Wacker LLC”),
which owns the real property set forth on Exhibit A-1 hereto and commonly known
as 200 South Wacker, Chicago, Illinois (“200 South Wacker Property”), and (ii)
the sole shareholder of 200 South Wacker Services, Inc., a Delaware corporation
(“200 South Wacker Services”);

 

D.            10/120 Trust is the sole member of each of (i) 10/120 South
Riverside Fee LLC, a Delaware limited liability company (“10/120 Ground Lessor”)
and the owner and ground lessor of the real property set forth on Exhibit A-2
hereto and commonly known as 10/120 South Riverside, Chicago, Illinois (“10/120
South Riverside Property”) and (ii) Illinois South Riverside Property LLC, a
Delaware limited liability company and the ground lessee of the 10/120 South
Riverside Property (“10/120 Ground Lessee”);

 

E.             OFP Trust is the sole member of OFP Equity LLC, a Delaware
limited liability company (“OFP Equity”), which owns 80.877% of the outstanding
membership interests of One Financial Place Holding LLC, a Delaware limited
liability company (“OFP Holding”), which owns 100% of (i) OFP Illinois Services
LLC, a Delaware limited liability company (“OFP Services”), and (ii) One
Financial Place Property LLC, a Delaware limited liability company (“OFP LLC”,
and together with 200 South Wacker LLC, 10/120 Ground Lessor and 10/120 Ground
Lessee are collectively referred to as the “Property LLCs” and each individually
as a “Property LLC”), which owns the real property set forth on Exhibit A-3
hereto and commonly known as One Financial Place,

 

1

--------------------------------------------------------------------------------


 

Chicago, Illinois (“One Financial Place “ and together with 200 South Wacker
Property and 10/120 South Riverside Property, collectively the “Transferred
Properties” and each individually, a “Transferred Property”);

 

F.             10/120 Trust is the sole member of 10/120 South Riverside
Illinois Property Manager LLC, a Delaware limited liability company and the
property manager of the 10/120 South Riverside Property (“10/120 Property
Manager”); BCSP IV Illinois Trust is the sole member of BCSP IV Illinois
Property Manager LLC, a Delaware limited liability company and the property
manager of the 200 South Wacker Property (“200 South Wacker Property Manager”);
and OFP Trust is the sole member of OFP Illinois Property Manager LLC, a
Delaware limited liability company and the property manager of One Financial
Place (“OFP Property Manager”, and together with 10/120 Property Manager and 200
South Wacker Property Manager, collectively the “Property Managers” and each
individually, a “Property Manager”);

 

G.            Seller desires to sell to Purchaser and Purchaser desires to
acquire from Seller all of the issued and outstanding capital stock of the
Trusts (collectively, the “Shares”) on the terms and conditions set forth
herein;.

 

H.            One Financial Investors LLC (“Kimco OFP LLC”) owns the remaining
19.123% of OFP Holding (the “Kimco OFP Interest”); and

 

I.              Prior to Closing (as herein defined), Kimco OFP LLC and OFP
Equity are entering into a Purchase and Sale Agreement (the “Kimco Purchase
Agreement”), pursuant to which OFP Equity would purchase the Kimco OFP Interest
from Kimco OFP LLC (the “Kimco OFP Purchase Transaction”). As a means of
financing the Kimco OFP Purchase Transaction, Seller will make a loan to OFP
Trust (the “OFP Trust Loan”), which will contribute the proceeds of such loan to
OFP Equity, which will use such contribution to purchase the Kimco OFP Interest
from Kimco OFP LLC, the result of which being that OFP Equity would own 100% of
the outstanding membership interests of OFP Holding. At Closing, Seller shall
apply a portion of the Purchase Price (as hereinafter defined) in full
satisfaction of the OFP Trust Loan.

 

1.             PURCHASE AND SALE

 

1.1           Agreement of Purchase and Sale. Subject to the terms and
conditions hereinafter set forth, including Section 5.6.8 regarding redemption
of the preferred shares of each of the Trusts, Seller agrees to sell, assign,
transfer, convey and deliver and Purchaser agrees to purchase, acquire and
accept from Seller all of the Shares. By conveying the Shares, Seller intends to
convey indirectly all of its right, title and interest in each of the Property
LLCs in and to:

 


1.1.1     THOSE CERTAIN PARCELS OF LAND MORE FULLY DESCRIBED IN EXHIBIT A-1,
EXHIBIT A-2 AND EXHIBIT A-3 ATTACHED HERETO (COLLECTIVELY, THE “LAND”) AND ALL
TENEMENTS, HEREDITAMENTS AND PRIVILEGES APPURTENANT THERETO, INCLUDING, BUT NOT
LIMITED TO, ANY ESTATE, RIGHT, TITLE, INTEREST, PROPERTY, CLAIM AND DEMAND IN
AND TO ALL STREETS, ALLEYS, RIGHTS-OF-WAY, SIDEWALKS, STRIPS, GORES, EASEMENTS
AND UTILITY LINES OR AGREEMENTS

 

2

--------------------------------------------------------------------------------


 


AND AIR RIGHTS, DEVELOPMENT RIGHTS, WATER OR MINERAL RIGHTS IN CONNECTION WITH
THE LAND (COLLECTIVELY, THE “APPURTENANCES”);


 


1.1.2     ALL BUILDINGS, STRUCTURES, IMPROVEMENTS AND FIXTURES ERECTED OR
LOCATED ON THE LAND (THE “IMPROVEMENTS”) AND ALL PLANS, SPECIFICATIONS AND
ARCHITECTURAL AND OTHER DRAWINGS, INCLUDING BUT NOT LIMITED TO CAD DRAWINGS (THE
“PLANS”) RELATED TO THE IMPROVEMENTS TO THE EXTENT IN THE POSSESSION OR CONTROL
OF SELLER AS OF THE DATE OF THIS AGREEMENT;


 


1.1.3     THE LEASES TO WHICH ANY ONE OF THE PROPERTY LLCS ARE A PARTY;


 


1.1.4     ALL LICENSES, PERMITS, CERTIFICATES AND APPROVALS ISSUED BY ANY PUBLIC
OR PRIVATE AUTHORITY FOR THE CONSTRUCTION, USE, OCCUPANCY AND OPERATION OF THE
LAND, APPURTENANCES, AND IMPROVEMENTS IN EACH CASE, ONLY TO THE EXTENT THE SAME
MAY BE TRANSFERRED (COLLECTIVELY, THE “PERMITS”);


 


1.1.5     ALL INTANGIBLE ASSETS RELATED TO THE LAND, APPURTENANCES, IMPROVEMENTS
AND PERSONAL PROPERTY, IF ANY, INCLUDING, WITHOUT LIMITATION, ANY AND ALL
CONTRACT RIGHTS, (INCLUDING ANY SURVIVING RIGHTS UNDER THE PURCHASE AGREEMENT
AND ANY RELATED AGREEMENT THROUGH WHICH EACH OF THE PROPERTY LLCS ACQUIRED THE
PROPERTY) WARRANTIES AND GUARANTIES, MARKETING MATERIALS, LOGOS, AND THE
NON-EXCLUSIVE RIGHT TO ALL TRADE NAMES RELATING TO THE LAND, IMPROVEMENTS AND
PERSONAL PROPERTY, INCLUDING, WITHOUT LIMITATION, THE TRADE NAMES, IF ANY, SET
FORTH ON SCHEDULE 1.1.5, IN EACH CASE, ONLY TO THE EXTENT THE SAME MAY BE
TRANSFERRED; PROVIDED, HOWEVER, THAT ANY SERVICE MARKS, TRADEMARKS OR OTHER
INTELLECTUAL PROPERTY RIGHTS RELATING TO THE FOREGOING AND CONTAINING REFERENCES
TO “BEACON CAPITAL,” “BCSP” OR ANY DERIVATION THEREOF ARE SPECIFICALLY EXCLUDED
(COLLECTIVELY THE “INTANGIBLE PROPERTY”);


 


1.1.6     ALL PERSONAL PROPERTY LISTED IN SCHEDULE 1.1.6 ATTACHED HERETO AND ALL
ADDITIONAL PERSONAL PROPERTY OWNED BY EACH OF THE PROPERTY LLCS AND USED OR TO
BE USED IN CONNECTION WITH LAND AND THE IMPROVEMENTS (COLLECTIVELY, THE
“PERSONAL PROPERTY”);


 


1.1.7     TO THE EXTENT NECESSARY TO OWN, OPERATE AND/OR CONDUCT THE TRUSTS, THE
PROPERTY LLCS, OFP EQUITY, OFP HOLDINGS, 200 SOUTH WACKER SERVICES AND OFP
SERVICES (COLLECTIVELY, THE “TRANSFERRED COMPANIES”) AND THEIR RESPECTIVE
BUSINESSES, ALL NON-PRIVILEGED DOCUMENTATION OF SELLER, NOT CONSIDERED
PROPRIETARY (E.G. APPRAISALS, INTERNAL VALUATIONS, AND LEASING AND OTHER
OPERATIONAL STRATEGIES), RELATED TO THE TRANSFERRED COMPANIES AND THE PROPERTY,
INCLUDING BUT NOT LIMITED TO MINUTE BOOKS, ORGANIZATIONAL DOCUMENTS, BOOKS OF
ACCOUNT, FINANCIAL AND ACCOUNTING RECORDS, FILES AND OTHER DATA AND
DOCUMENTATION, EXCEPT TO THE EXTENT REQUIRED BY APPLICABLE LAW TO BE RETAINED BY
SELLER (AND IN SUCH CASE COPIES ARE TO BE MADE AVAILABLE TO PURCHASER) AND
EXCLUSIVE OF ANY DOCUMENTATION RELATING TO THE EVALUATION OF THE DISPOSITION OF
THE SHARES OR PROPERTY (THE “TRANSFERRED DOCUMENTATION”); AND


 


1.1.8     ALL OPERATING AGREEMENTS NOT TERMINATED IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 4.2.4 (THE “TRANSFERRED CONTRACTS”).

 

3

--------------------------------------------------------------------------------


 


THE ITEMS SET FORTH IN SECTION 1.1.1 THROUGH SECTION 1.1.8 ABOVE ARE,
COLLECTIVELY, THE “PROPERTY” AND AS EACH OF THE ITEMS SET FORTH IN SECTION 1.1.1
THROUGH SECTION 1.1.8 ABOVE SHALL BE FOUND ON, OR RELATE TO, AN INDIVIDUAL
TRANSFERRED PROPERTY, THE “INDIVIDUAL PROPERTY”.


 

1.2           Purchase Price. Purchaser agrees to pay Seller for the Shares the
aggregate sum of EIGHT HUNDRED THIRTY-TWO MILLION FIVE HUNDRED THOUSAND AND
NO/100 DOLLARS ($832,500,000.00), subject to the adjustments and prorations set
forth herein (the “Purchase Price”), a portion of which will be paid by virtue
of the continuation of the Existing Indebtedness (hereinafter defined) after
Closing. The Purchase Price shall be allocated as set forth on Schedule 1.2. In
the event that the net effect of the adjustments and prorations requires Seller
to make a payment to Purchaser, such payment shall be treated as a reduction in
the Purchase Price paid for the Shares. In the event that the net effect of the
adjustments and prorations requires Purchaser to make a payment to Seller, such
payment shall be treated as an increase in the Purchase Price paid for the
Shares.

 

1.3           Payment of Purchase Price. The Purchase Price, as increased or
decreased by prorations and adjustments as herein provided and net of the
Existing Indebtedness outstanding at Closing, shall be payable in full at
Closing (hereinafter defined) in cash by wire transfer of immediately available
federal funds to a bank account designated by Seller in writing to Purchaser
prior to the Closing.

 

1.4           Deposit. Concurrently with Purchaser’s execution and delivery of
this Agreement, Purchaser has deposited with LandAmerica National Commercial
Services (the “Escrow Agent”), having its office at 10 S. LaSalle Street, Suite
2500, Chicago, IL 60603, Attention: Larry Vaughan, telephone: (312) 553-6914,
email: LVaughan@landam.com:  (i) a letter of credit, in form and substance, and
issued by a financial institution reasonably acceptable to Seller and payable to
the Escrow Agent (an “Acceptable Letter of Credit”) or (ii) immediately
available funds, in each case, in the amount of Thirty-Five Million Dollars
($35,000,000.00) (the “Earnest Money”). The Escrow Agent shall hold an
Acceptable Letter of Credit or the Earnest Money and all interest earned thereon
(collectively, the “Deposit”) in accordance with the terms and conditions of
this Agreement and an escrow agreement substantially in the form of Exhibit 1.4
attached hereto (the “Escrow Agreement”) entered into simultaneously with the
execution of this Agreement. Any interest earned on the Earnest Money shall be
reported as income of the Purchaser.

 

1.5           Existing Indebtedness. As more fully set forth on Schedule 5.2.8,
each Individual Property is subject to certain existing indebtedness, which is
secured by, inter alia, first mortgages or deeds of trust on such Individual
Property (the “Existing Indebtedness”). Beginning promptly after the Effective
Date, Seller and Purchaser shall take all actions reasonably necessary to obtain
the consent of the holders of all of the Existing Indebtedness (collectively,
the “Lenders”) to the transactions contemplated by this Agreement without
causing an acceleration of the Existing Indebtedness and on substantially the
same economic terms and conditions of the documents evidencing or securing the
Existing Indebtedness (collectively, the “Consent”) and to obtain a release

 

4

--------------------------------------------------------------------------------


 

from the Lenders for all matters arising or accruing from and after the Closing
under all existing guaranties and indemnities from Seller and its Affiliates
related to the Existing Indebtedness (collectively, the “Seller Guaranties”),
such release to be in a form reasonably acceptable to Seller (collectively, the
“Seller Release”). As used herein, an “Affiliate” of a person is an entity
controlling, controlled by, under common control with such person. Purchaser
acknowledges and agrees that (a) in order to obtain the Seller Release,
Purchaser may be required to provide guaranties and indemnities substantially
similar in form and content to the Seller Guaranties from entities with
creditworthiness acceptable to the Lenders (collectively, the “Replacement
Guaranties”) and Purchaser agrees, at its sole cost and expense, to provide such
Replacement Guaranties, and (b) in order to obtain the Consent, Purchaser may be
required to provide the Lenders with opinions, assignments, and other documents
and agreements similar to those provided by Seller, its Affiliates and the
Transferred Companies in connection with the origination and servicing of the
Existing Indebtedness or otherwise appropriate for the transactions contemplated
by the Consent (collectively, the “Substitute Loan Documents”) and Purchaser
agrees, at its sole cost and expense, to provide the Substitute Loan Documents.
The Consent, the Seller Release, the Replacement Guaranties, the Substitute Loan
Documents and any other documents reasonably required by the Lenders in
connection with the Consent which are customary in transactions similar to the
Consent are sometimes collectively referred to herein as, the “Consent
Documentation.”  The Consent Documentation shall be reasonably acceptable to
Seller and Purchaser. Seller and Purchaser shall cooperate in good faith and
shall use reasonable efforts to assist in obtaining each Consent; provided,
however, that each party shall bear its own out-of-pocket expenses in connection
therewith and any fees, deposits, penalties, premiums, costs or expenses charged
by the Lenders or for which the Lenders seek reimbursement including those of
servicers and rating agencies (collectively, the “Consent Fees”) in connection
with the Consent and/or the Consent Documentation shall be allocated as
follows:  (i) Purchaser shall pay the first Two Million Dollars ($2,000,000.00)
of the Consent Fees and (ii) any Consent Fees remaining after such payment by
Purchaser shall be divided equally by Seller and Purchaser and paid by the
parties accordingly.

 

2.             TITLE AND SURVEY

 

2.1           Title Examination; Commitment for Title Insurance.

 

Prior to the date of this Agreement, Purchaser has obtained from the Escrow
Agent or an affiliate thereof (in such capacity, the “Title Company”), an ALTA
title insurance commitment dated July 13, 2007 (collectively, the “Title
Commitment”) covering each Individual Property and a copy of each document
referenced in the Title Commitment as an exception to title to each Individual
Property. Prior to the date of this Agreement, the Seller has provided Purchaser
a copy of the existing title insurance policies for each Individual Property.

 

2.2           Surveys. Prior to the date of this Agreement, Seller has delivered
to Purchaser copies of the existing surveys for each Individual Property
(collectively, the “Existing Surveys”). Prior to the date of this Agreement,
Purchaser has ordered from a surveyor or surveying firm, licensed by the State
of Illinois, an ALTA survey of each Individual Property (collectively, the
“Surveys”) reflecting the total area of each

 

5

--------------------------------------------------------------------------------


 

Individual Property, the location of all improvements, recorded easements and
encroachments, if any, located thereon and other matters of record with respect
thereto. Purchaser shall cause the surveyor to deliver a copy of each of the
Surveys, and any revisions thereto, to Seller and the Title Company
simultaneously with the delivery to Purchaser, which Surveys shall be certified
to Seller, Purchaser and the Title Company.

 

2.3           Pre-Closing “Gap” Title Defects. Purchaser may, at or prior to
Closing, notify Seller in writing of any (a) objections to title first arising
between the effective date of Purchaser’s Title Commitment referred to above and
the date on which the transaction contemplated herein is scheduled to close or
(b) objections to survey matters first arising between the date of Existing
Surveys and the date on which the transaction contemplated herein is scheduled
to close. With respect to any objections to title or survey matters set forth in
such notice, Seller and the Applicable Trust shall have the right, but not the
obligation, to cure such objections, provided that Seller or the Applicable
Trust, shall be obligated to satisfy or discharge any Seller Encumbrance with
respect to the applicable Individual Property, other than Existing Indebtedness.
Within ten (10) days after receipt of Purchaser’s notice of objections, Seller
shall notify Purchaser in writing whether Seller or the Applicable Trust elects
to attempt to cure such objections. If Seller or the Applicable Trust elects to
attempt to cure an item contained in a notice of objection from Purchaser or is
obligated to cure a Seller Encumbrance, Seller or the Applicable Trust shall
have until the date of Closing to attempt to remove, satisfy or cure the same,
and for this purpose Seller shall be entitled to a reasonable adjournment of the
Closing if additional time is required, but in no event shall the adjournment
exceed fifteen (15) Business Days after the date for Closing set forth in
Section 4.1 hereof; provided, however, that Seller shall give not less than five
(5) Business Days prior written notice to Purchaser that Seller elects to extend
the date of Closing in accordance with the terms of this sentence. If Seller or
the Applicable Trust elects to attempt to cure an item contained in a notice of
objection from Purchaser, then Seller or the Applicable Trust, as the case may
be, shall use reasonable efforts to cure such item. If Seller and the Applicable
Trust elect not to cure any objections specified in Purchaser’s notice (other
than with respect to a Seller Encumbrance), or if Seller and the Applicable
Trust are unable to effect a cure prior to the Closing (or any date to which the
Closing has been adjourned) (other than with respect to a Seller Encumbrance),
Purchaser shall have the following options:  (i) to acquire the Shares, in which
case Purchaser agrees that the Property shall be subject to any matter objected
to by Purchaser which Seller is unwilling or unable to cure, without reduction
of the Purchase Price; or (ii) to terminate this Agreement by sending written
notice thereof to Seller, and upon delivery of such notice of termination, this
Agreement shall terminate and the Deposit shall be returned to Purchaser, and
thereafter neither party hereto shall have any further rights, obligations or
liabilities hereunder except to the extent that any right, obligation or
liability set forth herein expressly survives termination of this Agreement.

 

For the purposes of this Agreement, a “Seller Encumbrance” shall mean:  (i) a
mortgage or deed of trust granted or voluntarily assumed by one of the Property
LLCs (other than the Existing Indebtedness), (ii) real estate taxes for the
Property which are due and payable and delinquent as of Closing or (iii) a
judgment lien or a mechanics or suppliers lien on the Property as a result of a
judgment against or for work performed for or

 

6

--------------------------------------------------------------------------------


 

material supplied to Seller, the Transferred Companies, Illinois Manager, or the
Property Managers prior to Closing, and not through any action or inaction of
Purchaser or any tenant of the Property (references to tenant of the Property
shall include a reference to subtenants of 10/120 Ground Lessee, in its capacity
as a sublandlord) or any other person or entity. For the purposes of this
Agreement, Seller and the Applicable Trust shall be deemed to have cured a
Seller Encumbrance by causing the Title Company to insure over the underlying
lien or by bonding over the lien in accordance with legal requirements in effect
in the jurisdiction where the Individual Property is located in a manner to be
approved by Purchaser, such approval not to be unreasonably withheld, sufficient
to allow the Title Company to issue the Title Policy required under Section 4.5
below.

 

3.             DUE DILIGENCE

 

3.1           Study Period.

 

Purchaser shall have until 5:00 p.m. Dallas, Texas time on August 14, 2007 (the
“Study Period”) to perform a feasibility study of the Transferred Companies, the
Shares and the Property, at Purchaser’s sole cost and expense, including, but
not limited to, review and approval of the physical and environmental
characteristics and condition of the Property and performance of marketing and
feasibility studies, structural and engineering investigations, tax returns,
auditing of books and records of the Property, financial analyses and
verification of existing zoning. Seller agrees to provide Purchaser and its
agents and representatives, upon at least twenty-four (24) hours advance written
notice, reasonable access to the Property during normal business hours, subject
to the rights of tenants, and to all books, records, files, financial data,
leases and contracts relating to the Property (except financial projections,
budgets, appraisals, and similar proprietary, confidential or privileged
documents, reports and records and internally prepared memoranda and reports)
and to reasonably cooperate in such examinations and to cause the property
manager to reasonably cooperate in such examinations following the Effective
Date for the purpose of performing, at Purchaser’s sole cost and expense, the
above-referenced studies, physical inspections, investigations and tests on the
Property (collectively, the “Tests”), provided that no such tests shall be
conducted without (i) at least one (1) business day prior written notice to
Seller and (ii) if any such Tests are invasive, Seller’s prior written approval
of such Tests in its sole discretion. Notwithstanding anything herein to the
contrary, Purchaser shall not need Seller’s consent to conduct non-invasive and
Phase I environmental studies. Purchaser shall be required to conduct such Tests
in a manner as to not unreasonably disturb or interfere with the current use of
the Property. Upon completion of such Tests, Purchaser agrees at its sole cost
to promptly restore the Property to the condition it was in immediately prior to
such Tests, including, but not limited to, the prompt removal of anything placed
on the Property in connection with such Tests. Purchaser shall have the right to
interview tenants; provided, however, Seller shall have the right to have a
representative of Seller present at all times while Purchaser is meeting with
any tenant. Prior to Purchaser’s entering the Property to conduct the
inspections and tests described above, Purchaser shall obtain and maintain (and
shall deliver to Seller evidence thereof), at Purchaser’s sole cost and expense,
general liability insurance, from an insurer reasonably acceptable

 

7

--------------------------------------------------------------------------------


 

to Seller, in the amount of at least Two Million and No/100 Dollars
($2,000,000.00) combined single limit for personal injury and property damage
per representation, occurrence, such policies to name Seller as an additional
insured party, which insurance shall provide coverage against any claim for
personal liability or property damage caused by Purchaser or its agents,
representatives, employees or contractors in connection with such inspections
and tests. Purchaser shall indemnify, defend (with counsel reasonably
satisfactory to Seller), protect, and hold Seller and the Transferred Companies
and their respective agents, servants, attorneys, officers, partners,
shareholders, consultants, contractors, directors, tenants, members,
representatives and employees (collectively, the “Owner Parties”) harmless from
and against any and all liability, loss, cost, expense, claim, damage, or
expense (including, without limitation, mechanic’s and materialmen’s liens and
reasonable attorney’s fees and costs) of any kind or nature whatsoever which any
of the Owner Parties may sustain or incur by reason of or in connection with any
Tests made by Purchaser, or any of its employees, consultants, engineers,
agents, representatives or contractors (collectively, the “Purchaser’s
Designees”) relating to or in connection with the Property, or entries by any of
Purchaser’s Designees onto the Property or during the conduct of any of the
feasibility studies whether such Tests, entries or studies were made before or
after the date of this Agreement. Notwithstanding any provision to the contrary
in this Agreement, the indemnity obligations of Purchaser under this Agreement
shall survive any termination of this Agreement or the Closing.

 

3.2           Right to Terminate.

 

If for any or no reason whatsoever Purchaser determines in its sole and absolute
discretion that the Shares, the Transferred Companies or the Property or any
aspect thereof is unsuitable, Purchaser shall have the right to terminate this
Agreement by giving written notice thereof to Seller prior to the expiration of
the Study Period, and if Purchaser gives such notice of termination within the
Study Period, this Agreement shall terminate. If this Agreement is terminated
pursuant to the foregoing provisions of this section, then neither party shall
have any further rights or obligations hereunder (except for any obligations of
either party pursuant to the other provisions of this Agreement which survive a
termination), the Deposit shall be returned to Purchaser, and each party shall
bear its own costs incurred hereunder. If Purchaser fails to give Seller a
notice of termination prior to the expiration of the Study Period, Purchaser
shall be deemed to have approved all aspects of the Property and the Transferred
Companies and to have elected to proceed with the transactions contemplated
hereby pursuant to the terms hereof.

 

4.             CLOSING

 

4.1           Time and Place. The consummation of the transaction contemplated
hereby (“Closing”) shall be held at the offices of the Escrow Agent or such
other location as the parties shall mutually agree, on or before 2:00 p.m.
Dallas, Texas time, on October 4, 2007, as such date may be extended pursuant to
the terms of this Agreement (the “Closing Date”). Any wires of the Purchase
Price shall be initiated by Purchaser no later than 10:00 a.m. Dallas, Texas
time on the Closing Date. At Closing, (a) Seller and Purchaser shall perform the
obligations set forth in Section 4.2 and Section 4.3 hereof, respectively, the
performance of which obligations shall be concurrent conditions, and

 

8

--------------------------------------------------------------------------------


 

(b) the Purchase Price, as adjusted in accordance with the terms of this
Agreement, shall be paid to Seller through the Escrow Agent. Nothing in this
Section 4.1 shall preclude a closing through the customary closing escrow
procedures approved by Seller and Purchaser. Purchaser shall have the right to
extend the Closing Date once for up to an additional thirty (30) days upon
delivery of a written notice to Seller on or before three (3) Business Days
prior to the Closing Date (the “Extension Notice”). Except as provided below, an
additional deposit in the amount of Ten Million Dollars ($10,000,000.00) (the
“Second Additional Deposit”) shall be delivered to the Escrow Agent within one
(1) Business Day of the date of Purchaser’s Extension Notice if Purchaser elects
to extend Closing as provided herein, by federal wire transfer of immediately
available funds, to be held in escrow by Escrow Agent pursuant to the terms of
the Escrow Agreement. Once deposited with the Escrow Agent, the Second
Additional Deposit shall be deemed part of the Earnest Money, for an aggregate
Deposit of Forty-Five Million Dollars ($45,000,000.00). Notwithstanding anything
to the contrary herein, Purchaser or Seller shall have the right to extend the
Closing Date once for up to an additional one hundred twenty (120) days, without
requiring Purchaser’s payment of the Second Additional Deposit, upon delivery of
a written notice to the non-requesting party on or before three (3) Business
Days prior to the Closing Date for the sole purpose of obtaining the Consent
(the “Consent Extension”). Seller and Purchaser hereby acknowledge that Seller
shall have no obligation to obtain updated Estoppels resulting from the
extension of the Closing Date pursuant to the Consent Extension. Closing shall
take place not more than ten (10) business days after receipt of the Consent if
the Consent is obtained during the Consent Extension.

 

4.2           Seller’s Obligations at Closing. At Closing, Seller shall:

 


4.2.1     TRANSFER OF SHARES. TRANSFER ALL, BUT NOT LESS THAN ALL SHARES TO
PURCHASER BY DELIVERING TO PURCHASER EVIDENCE REASONABLY SATISFACTORY TO
PURCHASER OF THE TRANSFER TO PURCHASER OF OWNERSHIP OF SUCH SHARES ON THE BOOKS
AND RECORDS OF THE TRUSTS, TOGETHER WITH AN ASSIGNMENT OF SHARES (THE “TRANSFER
DOCUMENT”) SUBSTANTIALLY IN THE FORM OF EXHIBIT 4.2.1 ATTACHED HERETO.


 


4.2.2     REDEMPTION OF PREFERRED SHARES. CAUSE THE REDEMPTION OF ALL SHARES IN
EACH OF THE TRUSTS HELD BY THE PREFERRED SHAREHOLDERS OF EACH OF THE TRUSTS IN
ACCORDANCE WITH SECTION 5.6.8.


 


4.2.3     RESIGNATIONS OF TRUSTEES AND OFFICERS. DELIVER TO PURCHASER WRITTEN
RESIGNATIONS OF ALL OF THE TRUSTEES AND OFFICERS OF EACH OF THE TRANSFERRED
COMPANIES, SUCH RESIGNATIONS TO BE IN FORM AND SUBSTANCE ACCEPTABLE TO PURCHASER
IN ITS SOLE DISCRETION.


 


4.2.4     TERMINATION OF OPERATING AGREEMENTS AND MANAGEMENT AGREEMENTS.
DELIVER, OR CAUSE TO BE DELIVERED, TO PURCHASER EVIDENCE SATISFACTORY TO
PURCHASER OF THE TERMINATION OF THE OPERATING AGREEMENTS FOR WHICH PURCHASER HAS
DELIVERED NOTICE TO SELLER, NOT LESS THAN FIVE (5) DAYS PRIOR TO CLOSING AND IN
ANY EVENT NOT PRIOR TO THE DATE OF THIS AGREEMENT ELECTING TO TERMINATE SUCH
SPECIFIED OPERATING AGREEMENTS; PROVIDED, SUCH OPERATING AGREEMENTS CAN BE
TERMINATED PRIOR TO CLOSING

 

9

--------------------------------------------------------------------------------


 


WITHOUT PENALTY OR PREMIUM. IF ANY SUCH OPERATING AGREEMENT CANNOT BE TERMINATED
WITHOUT PENALTY OR PREMIUM PRIOR TO CLOSING, THEN SUCH OPERATING AGREEMENT SHALL
CONTINUE IN FULL FORCE AND EFFECT FOLLOWING CLOSING AS OBLIGATIONS OF THE
PROPERTY LLCS. IN ADDITION, SELLER SHALL CAUSE THE APPLICABLE TRUST TO
TERMINATE, AT CLOSING, ANY PROPERTY MANAGEMENT AND LEASING AGREEMENTS AFFECTING
THE PROPERTY. NOTWITHSTANDING THE FOREGOING, ANY OPERATING AGREEMENT WITH AN
AFFILIATE OF SELLER SHALL BE TERMINATED EFFECTIVE AS OF CLOSING UNLESS OTHERWISE
ELECTED BY PURCHASER.


 


4.2.5     BRINGDOWN CERTIFICATE. DELIVER TO PURCHASER A CERTIFICATE, DATED AS OF
THE DATE OF CLOSING AND EXECUTED ON BEHALF OF SELLER BY A DULY AUTHORIZED
OFFICER OR AGENT THEREOF, STATING THAT THE REPRESENTATIONS AND WARRANTIES OF
SELLER CONTAINED IN THIS AGREEMENT ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
AS OF THE DATE OF CLOSING OR IDENTIFYING ANY REPRESENTATION OR WARRANTY WHICH IS
NOT, OR NO LONGER IS, TRUE AND CORRECT AND EXPLAINING THE STATE OF FACTS GIVING
RISE TO THE CHANGE. IN NO EVENT SHALL SELLER BE LIABLE TO PURCHASER FOR, OR BE
DEEMED TO BE IN DEFAULT HEREUNDER BY REASON OF, OR SHALL PURCHASER HAVE THE
RIGHT TO TERMINATE THIS AGREEMENT ON ACCOUNT OF, ANY REPRESENTATION OR WARRANTY
NO LONGER BEING TRUE AS A RESULT OF ANY CHANGE THAT OCCURS BETWEEN THE EFFECTIVE
DATE AND THE DATE OF CLOSING THAT IS BEYOND THE REASONABLE CONTROL OF SELLER TO
PREVENT AND DOES NOT RESULT FROM A BREACH BY SELLER OF ITS COVENANTS UNDER THIS
AGREEMENT, EXCEPTING THEREFROM THE REPRESENTATIONS SET FORTH IN SECTIONS 5.1
(EXCEPTING THEREFROM SECTION 5.1.4), 5.2.1, 5.2.2, 5.2.3, 5.2.6 (EXCEPTING
THEREFROM SECTION 5.2.6(III) AND 5.2.6(IV)), 5.2.7, 5.2.8, 5.2.9, AND 5.2.10. IF
DESPITE CHANGES OR OTHER MATTERS DESCRIBED IN SUCH CERTIFICATE, THE CLOSING
OCCURS, SELLER’S REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT
SHALL BE DEEMED TO HAVE BEEN MODIFIED BY ALL STATEMENTS MADE IN SUCH CERTIFICATE
AND THE CONDITIONS SET FORTH IN SECTION 4.6.2 HEREOF SHALL BE DEEMED SATISFIED.

 


4.2.6     EVIDENCE OF AUTHORITY. DELIVER TO PURCHASER COPIES OF THE AUTHORIZING
RESOLUTIONS OF SELLER WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, WHICH RESOLUTIONS SHALL BE ACCEPTABLE TO PURCHASER.


 


4.2.7     FIRPTA. DELIVER TO PURCHASER AN AFFIDAVIT DULY EXECUTED BY SELLER
STATING THAT SELLER IS NOT A FOREIGN PERSON FOR PURPOSES OF SECTIONS 897 OR 1445
OF THE CODE;


 


4.2.8     DELIVERY OF RECORDS. DELIVER TO PURCHASER THE LEASES, OPERATING
AGREEMENTS WHICH WILL NOT BE TERMINATED AS PROVIDED IN THIS AGREEMENT, PLANS AND
PERMITS, IF ANY, IN THE POSSESSION OF SELLER, TOGETHER WITH SUCH LEASING AND
PROPERTY FILES AND RECORDS WHICH ARE MATERIAL IN CONNECTION WITH THE CONTINUED
OPERATION, LEASING AND MAINTENANCE OF THE PROPERTY, PROVIDED THAT THE LEASING
AND PROPERTY FILES SHALL REMAIN AT THE INDIVIDUAL PROPERTY AND BE DEEMED
DELIVERED AT CLOSING. IN ADDITION, SELLER SHALL DELIVER COPIES OF THE
ORGANIZATIONAL DOCUMENTS TO PURCHASER, EITHER AT THE CLOSING, OR AT SUCH OTHER
LOCATION AS IS REASONABLY ACCEPTABLE TO PURCHASER AND SELLER.


 


4.2.9     CLOSING STATEMENT. EXECUTE AND DELIVER A COUNTERPART ORIGINAL OF THE
CLOSING STATEMENT;

 

10

--------------------------------------------------------------------------------


 


4.2.10   CONSENT DOCUMENTATION. EXECUTE AND DELIVER OR CAUSE TO BE EXECUTED AND
DELIVERED THE CONSENT DOCUMENTATION TO BE EXECUTED BY SELLER OR ITS AFFILIATES;


 


4.2.11   DISSOLUTION OF ILLINOIS MANAGER AND PROPERTY MANAGERS. SELLER SHALL
EXECUTE, DELIVER AND FILE, AS NECESSARY, ANY AND ALL DOCUMENTS NECESSARY TO
EVIDENCE THE DISSOLUTION OF ILLINOIS MANAGER AND THE PROPERTY MANAGERS, SUCH
DISSOLUTIONS, IN EACH CASE, OCCURRING AT OR BEFORE THE CLOSING;


 


4.2.12   RESIGNATION OF PROPERTY MANAGERS AND ILLINOIS MANAGER. EXECUTE, DELIVER
AND FILE, AS NECESSARY, ANY AND ALL DOCUMENTS NECESSARY TO EVIDENCE THE
RESIGNATION OF ILLINOIS MANAGER AS MANAGER OF EACH OF OFP LLC, 200 SOUTH WACKER
LLC, 10/120 GROUND LESSOR AND 10/120 GROUND LESSEE AND THE RESIGNATION OF EACH
OF THE PROPERTY MANAGERS AS PROPERTY MANAGER OF THE INDIVIDUAL PROPERTY;


 


4.2.13   TITLE MATTERS. DELIVER TO THE TITLE COMPANY, TO THE EXTENT ILLINOIS LAW
PROVIDES FOR STATUTORY LIENS BY PROPERTY MANAGERS FOR SERVICES IN CONNECTION
WITH OFF-RECORD CONTRACTS, LIEN WAIVERS FROM ANY PROPERTY MANAGER ACTING ON
BEHALF OF THE PROPERTY LLCS;


 


4.2.14   INSURANCE. CAUSE TO BE TERMINATED ALL INSURANCE COVERAGE UNDER THE
LIABILITY POLICIES (DEFINED HEREIN) APPLICABLE TO THE TRANSFERRED COMPANIES, THE
PROPERTY MANAGERS AND THE PROPERTY; AND


 


4.2.15   OTHER. DELIVER SUCH ADDITIONAL DOCUMENTS AS SHALL BE REASONABLY
REQUIRED TO CONSUMMATE THE TRANSACTION AS EXPRESSLY CONTEMPLATED BY THIS
AGREEMENT; INCLUDING, WITHOUT LIMITATION AND TO THE EXTENT ASSIGNABLE, ALL
INDEMNITIES, IF ANY, FOR THE BENEFIT OF THE PROPERTY LLCS, INCLUDING, BUT NOT
LIMITED TO, THOSE CONTAINED IN ANY DOCUMENT RELATED TO THE PURCHASE OF THE
PROPERTY BY EACH OF THE PROPERTY LLCS AND SUCH REASONABLE EVIDENCE THAT ANY
INDIRECT OR DIRECT RIGHT, TITLE OR INTEREST OF THE PROPERTY LLCS IN ANY SECURITY
DEPOSITS AND OTHER ITEMS FOR WHICH SELLER HAS RECEIVED A CREDIT ARE THE INDIRECT
PROPERTY OF PURCHASER FROM AND AFTER CLOSING PURSUANT TO ITS PURCHASE OF THE
SHARES. IN ADDITION, SELLER SHALL CAUSE EACH OF THE PROPERTY LLCS TO DELIVER A
CUSTOMARY OWNER’S AFFIDAVIT AS TO PARTIES IN POSSESSION AND MECHANICS’ AND
SUPPLIERS’ LIENS REASONABLY REQUESTED BY THE TITLE COMPANY.


 

4.3           Purchaser’s Obligations at Closing. At Closing (or as otherwise
noted in this Section 4.3), Purchaser shall:

 


4.3.1     ACCEPTANCE OF SHARES. ACCEPT SELLER’S TRANSFER OF ALL, BUT NOT LESS
THAN ALL, SHARES PURSUANT TO SECTION 4.2.1;


 


4.3.2     DELIVERY OF PURCHASE PRICE. PAY TO SELLER THE FULL AMOUNT OF THE
PURCHASE PRICE, AS INCREASED OR DECREASED BY PRORATIONS AND ADJUSTMENTS AS
HEREIN PROVIDED, LESS ANY CASH PORTION OF THE DEPOSIT THAT WILL BE APPLIED
TOWARDS THE PURCHASE PRICE AT CLOSING AND NET OF THE EXISTING INDEBTEDNESS
OUTSTANDING AS OF THE CLOSING, IN IMMEDIATELY AVAILABLE WIRE TRANSFERRED FUNDS
PURSUANT TO SECTION 1.3 HEREOF;

 

11

--------------------------------------------------------------------------------


 


4.3.3     COUNTERSIGNED DOCUMENTS. JOIN SELLER OR CAUSE PURCHASER’S AFFILIATES
TO JOIN IN EXECUTION AND DELIVERY OF THE INSTRUMENTS DESCRIBED IN SECTIONS 4.2,
4.2.10 AND 4.2.11, AS APPLICABLE;

 


4.3.4     EVIDENCE OF AUTHORITY. DELIVER TO SELLER COPIES OF THE AUTHORIZING
RESOLUTIONS OF PURCHASER WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, WHICH RESOLUTIONS SHALL BE REASONABLY ACCEPTABLE TO SELLER;

 


4.3.5     TENANT NOTIFICATION LETTERS. DELIVER SIGNED STATEMENTS TO EACH TENANT
AT THE PROPERTY, NOTIFYING TENANT OF REVISED INSTRUCTIONS FOR PAYMENT OF ITS
RENT AND, IF REQUIRED BY APPLICABLE LAW, ACKNOWLEDGING RECEIPT AND
RESPONSIBILITY FOR EACH TENANT’S SECURITY DEPOSIT AT CLOSING. THE PROVISIONS OF
THIS PARAGRAPH SHALL SURVIVE CLOSING;

 


4.3.6     OTHER. DELIVER SUCH ADDITIONAL DOCUMENTS AS SHALL BE REASONABLY
REQUIRED TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

4.4           Credits and Prorations.

 


4.4.1     THE FOLLOWING SHALL BE APPORTIONED WITH RESPECT TO THE PROPERTY AS OF
12:01 A.M., ON THE DAY OF CLOSING, AS IF PURCHASER WERE VESTED WITH TITLE TO THE
PROPERTY DURING THE ENTIRE DAY UPON WHICH CLOSING OCCURS:


 

(I)            RENTS AND OTHER INCOME FROM THE PROPERTY, IF ANY, AS AND WHEN
COLLECTED (THE TERM “RENTS” AS USED IN THIS AGREEMENT INCLUDES ALL PAYMENTS DUE
AND PAYABLE TO THE PROPERTY LLCS BY TENANTS UNDER THE LEASES WHETHER OR NOT
DESIGNATED AS RENT); PROVIDED, HOWEVER THAT THERE SHALL BE NO DOUBLE COUNTING OF
RENTS WITH RESPECT TO RENTS PAID TO AND BY 10/120 GROUND LESSEE;

 

(II)           REAL PROPERTY TAXES (INCLUDING PERSONAL PROPERTY TAXES ON THE
PERSONAL PROPERTY) AND ASSESSMENTS LEVIED AGAINST THE PROPERTY OR THE
TRANSFERRED COMPANIES, PROVIDED, HOWEVER, THAT IF ANY ASSESSMENTS ARE PAID IN
INSTALLMENTS, THEN ONLY THE INSTALLMENTS FOR THE PERIOD THAT INCLUDES THE
CLOSING DATE SHALL BE PRORATED, AND INSTALLMENTS FOR ANY PERIOD AFTER THE
CLOSING SHALL BE THE OBLIGATION OF PURCHASER PURSUANT TO ITS INDIRECT OWNERSHIP
OF THE PROPERTY LLCS;

 

(III)         PAYMENTS UNDER THE OPERATING AGREEMENTS AND THE INTEREST PAYMENTS
UNDER THE EXISTING INDEBTEDNESS;

 

(IV)          GAS, ELECTRICITY AND OTHER UTILITY CHARGES FOR WHICH SELLER IS
LIABLE, IF ANY, SUCH CHARGES TO BE APPORTIONED AT CLOSING ON THE BASIS OF THE
MOST RECENT METER READING OCCURRING PRIOR TO CLOSING AND THE MOST RECENT BILLS
FOR SUCH UTILITY CHARGES; AND

 

(V)           ANY OTHER OPERATING EXPENSES OR OTHER ITEMS PERTAINING TO THE
PROPERTY WHICH ARE CUSTOMARILY PRORATED BETWEEN A PURCHASER AND A SELLER OF
OFFICE BUILDINGS IN THE AREA IN WHICH THE PROPERTY IS LOCATED.

 

12

--------------------------------------------------------------------------------


 


4.4.2     NOTWITHSTANDING ANYTHING CONTAINED IN THE FOREGOING SECTION 4.4.1
HEREOF:


 

(I)            (A) SECURITY DEPOSITS UNDER ANY LEASES HELD BY THE PROPERTY LLCS
(NOT APPLIED AGAINST DELINQUENT RENTS OR OTHERWISE AS PROVIDED IN THE LEASES
SUBJECT TO PURCHASER’S RIGHT TO CONSENT TO SUCH APPLICATION IN ACCORDANCE WITH
SECTION 5.6.1 HEREOF) SHALL NOT BE PRORATED AT CLOSING AND SHALL REMAIN IN THE
POSSESSION AND CONTROL OF THE PROPERTY LLCS AFTER CLOSING OR SHALL BE DELIVERED
TO PURCHASER, AND (B) PURCHASER SHALL CREDIT TO THE ACCOUNT OF SELLER AT CLOSING
ALL REFUNDABLE CASH OR OTHER DEPOSITS POSTED WITH UTILITY COMPANIES SERVING THE
PROPERTY.

 

(II)           ANY PROPERTY TAXES AND ASSESSMENTS PAID AT OR PRIOR TO CLOSING
SHALL BE PRORATED AS FOLLOWS: (I) PROPERTY TAXES AND ASSESSMENTS ON THE PROPERTY
ASSESSED FOR THE 2006 CALENDAR YEAR, ALL OF WHICH ARE PAYABLE IN THE 2007
CALENDAR YEAR, SHALL BE PRORATED AS OF CLOSING BASED UPON THE AMOUNTS ACTUALLY
PAID OR PAYABLE BY THE PROPERTY LLCS IN 2007; AND (II) PROPERTY TAXES AND
ASSESSMENTS ON THE PROPERTY ASSESSED FOR THE 2007 CALENDAR YEAR, ALL OF WHICH
ARE PAYABLE IN THE 2008 CALENDAR YEAR, WILL BE THE RESPONSIBILITY OF PURCHASER
AND SUCH TAXES AND ASSESSMENTS SHALL NOT BE PRORATED AT CLOSING. SELLER SHALL
NOT BE RESPONSIBLE FOR ANY INCREASE IN THE ASSESSED VALUE OF THE PROPERTY AFTER
CLOSING, SUCH INCREASED VALUATION AND RESULTING INCREASE IN THE TAXES ACTUALLY
DUE BEING THE SOLE RESPONSIBILITY OF PURCHASER. ANY INCOME TAX REFUNDS THAT ARE
RECEIVED BY THE TRUSTS OR THE PROPERTY LLCS, AND ANY AMOUNTS CREDITED AGAINST
INCOME TAX TO WHICH THE TRUSTS OR THE PROPERTY LLCS BECOME ENTITLED, THAT RELATE
TO INCOME TAX PERIODS OR PORTIONS THEREOF ENDING ON OR BEFORE THE DATE OF THE
CLOSING SHALL BE FOR THE ACCOUNT OF SELLER, AND PURCHASER SHALL PAY OVER TO
SELLER ANY SUCH REFUND OR THE AMOUNT OF ANY SUCH CREDIT WITHIN 15 DAYS AFTER
RECEIPT OR ENTITLEMENT THERETO.

 

(III)         CHARGES REFERRED TO IN THIS SECTION 4.4 WHICH ARE PAYABLE BY ANY
TENANT TO A THIRD PARTY, IF ANY, SHALL NOT BE APPORTIONED HEREUNDER, AND
PURCHASER SHALL ACCEPT THE SHARES NOTWITHSTANDING THAT THE TRUSTS OR THEIR
SUBSIDIARIES HAVE LIABILITY FOR ANY SUCH UNPAID CHARGES AND PURCHASER AND ITS
SUBSIDIARIES SHALL LOOK SOLELY TO THE TENANT RESPONSIBLE THEREFORE FOR THE
PAYMENT OF THE SAME. IF SELLER OR THE TRUSTS OR THEIR SUBSIDIARIES SHALL HAVE
PAID ANY OF SUCH CHARGES ON BEHALF OF ANY TENANT, AND SHALL NOT HAVE BEEN
REIMBURSED THEREFORE BY THE TIME OF CLOSING, PURCHASER SHALL CREDIT TO SELLER AN
AMOUNT EQUAL TO ALL SUCH CHARGES SO PAID BY SELLER. SELLER SHALL RETAIN ALL
AMOUNTS RECEIVED PRIOR TO CLOSING FROM ANY TENANT WITH RESPECT TO PROPERTY TAXES
AND ASSESSMENTS, BUT SELLER SHALL CREDIT TO PURCHASER AT CLOSING AN AMOUNT EQUAL
TO ANY SUCH PAYMENTS WHICH ARE ATTRIBUTABLE TO THE PERIOD FROM AND AFTER CLOSING
CONSISTENT WITH THE METHOD SET FORTH IN SECTION 4.4.2(II).

 

(IV)          SELLER SHALL RECEIVE THE ENTIRE ADVANTAGE OF ANY DISCOUNTS FOR THE
PREPAYMENT OF ANY TAXES, WATER RATES OR SEWER RENTS.

 

13

--------------------------------------------------------------------------------


 

(V)           AS TO GAS, ELECTRICITY AND OTHER UTILITY CHARGES REFERRED TO IN
SECTION 4.4.1(IV) ABOVE, SELLER MAY ON NOTICE TO PURCHASER ELECT TO PAY ONE OR
MORE OF ALL OF SAID ITEMS ACCRUED TO THE DATE HEREINABOVE FIXED FOR
APPORTIONMENT DIRECTLY TO THE PERSON OR ENTITY ENTITLED THERETO, AND TO THE
EXTENT SELLER SO ELECTS, SUCH ITEM SHALL NOT BE APPORTIONED HEREUNDER, AND
SELLER’S OBLIGATION TO PAY SUCH ITEM DIRECTLY IN SUCH CASE SHALL SURVIVE THE
CLOSING.

 

(VI)          THE PERSONAL PROPERTY IS INCLUDED IN THIS SALE, WITHOUT FURTHER
CHARGE. SELLER SHALL PAY ANY AND ALL SALES OR SIMILAR TAXES PAYABLE IN
CONNECTION WITH THE PERSONAL PROPERTY AND SELLER SHALL EXECUTE AND DELIVER ANY
TAX RETURNS REQUIRED OF IT IN CONNECTION THEREWITH, SAID OBLIGATIONS OF SELLER
TO SURVIVE CLOSING.

 

(VII)         UNPAID AND DELINQUENT RENT AS OF THE CLOSING SHALL NOT BE
PRORATED, BUT IF AND WHEN COLLECTED BY SELLER OR PURCHASER (OR THE PROPERTY
LLCS) AFTER CLOSING SHALL BE DELIVERED AS FOLLOWS:  (A) IF SELLER COLLECTS ANY
UNPAID OR DELINQUENT RENT FOR THE PROPERTY, SELLER SHALL, WITHIN FIFTEEN (15)
DAYS AFTER THE RECEIPT THEREOF, DELIVER TO PURCHASER ANY SUCH RENT WHICH
PURCHASER IS ENTITLED TO HEREUNDER RELATING TO THE DATE OF CLOSING AND ANY
PERIOD THEREAFTER, AND (B) IF PURCHASER OR THE TRUSTS, OR THEIR SUBSIDIARIES
COLLECT ANY UNPAID OR DELINQUENT RENT FROM THE PROPERTY, PURCHASER SHALL, WITHIN
FIFTEEN (15) DAYS AFTER THE RECEIPT THEREOF, DELIVER TO SELLER ANY SUCH RENT
WHICH SELLER OR THE TRUSTS OR THEIR SUBSIDIARIES ARE ENTITLED TO HEREUNDER
RELATING TO THE PERIOD PRIOR TO THE DATE OF CLOSING. SELLER AND PURCHASER AGREE
THAT (Y) ALL RENT RECEIVED BY ANY PARTY WITHIN THE FIRST THIRTY (30) DAY PERIOD
AFTER THE DATE OF CLOSING SHALL BE APPLIED FIRST TO DELINQUENT RENTS OWED WITH
RESPECT TO PRE-CLOSING PERIODS, THEN TO RENTS DUE IN THE MONTH OF CLOSING, AND
THEN TO DELINQUENT RENTS OWED WITH RESPECT TO POST-CLOSING PERIODS, AND (Z) ALL
RENT RECEIVED BY ANY PARTY AFTER THE FIRST THIRTY (30) DAY PERIOD AFTER THE DATE
OF CLOSING SHALL BE APPLIED FIRST TO CURRENT RENTALS, THEN TO DELINQUENT RENTS
OWED WITH RESPECT TO POST-CLOSING PERIODS AND THEN TO DELINQUENT RENTS OWED WITH
RESPECT TO PRE-CLOSING PERIODS, IN INVERSE ORDER OF MATURITY. PURCHASER WILL USE
COMMERCIALLY REASONABLE EFFORTS AFTER CLOSING TO COLLECT (OR CAUSE TO BE
COLLECTED) ALL RENTS AS PROMPTLY AS PRACTICABLE IN THE USUAL COURSE OF THE
OPERATION OF THE PROPERTY, PROVIDED THAT PURCHASER SHALL HAVE NO OBLIGATION TO
FILE SUIT OR EXPEND ANY MATERIAL SUMS TO COLLECT ANY DELINQUENT RENTS OWED WITH
RESPECT PRE-CLOSING PERIODS. PURCHASER (OR THE PROPERTY LLCS) SHALL HOLD ALL
LANDLORD’S LIENS, IF ANY, IN THEIR ENTIRETY TO ENFORCE THE PAYMENT OF ANY
DELINQUENT RENTALS AND SELLER SHALL BE DEEMED TO HAVE TRANSFERRED ALL OF ITS
RIGHT TITLE AND INTEREST IN SUCH LANDLORD’S LIENS, IF ANY.

 

(VIII)       AT SELLER’S OPTION:  (X) ALL CASH IN BANK ACCOUNTS OR ON HAND OWNED
BY ANY OF THE TRANSFERRED COMPANIES OR PROPERTY MANAGERS; (Y) ALL INSURANCE
REFUNDS RELATING TO INSURANCE CONCERNING THE PROPERTY (WHICH INSURANCE SHALL NOT
BE CONTINUED BY SELLER BEYOND CLOSING, EXCEPT AS PROVIDED IN ARTICLE 8 HEREOF)
AND (Z) ALL OTHER PREPAID ITEMS WHICH ARE CAPABLE OF BEING REFUNDED (WHETHER
PRIOR TO, UPON OR AFTER CLOSING) ON CANCELLATION OF AN OPERATING AGREEMENT SHALL
BE EITHER:  (A) DISTRIBUTED TO SELLER IMMEDIATELY PRIOR TO THE

 

14

--------------------------------------------------------------------------------


 

CLOSING AND SHALL BE EXCLUDED FROM THE SALE CONTEMPLATED BY THIS AGREEMENT OR
(B) CREDITED TO SELLER AT CLOSING, EXCEPT AS PROVIDED ABOVE WITH RESPECT TO ANY
TENANT SECURITY MADE BY A TENANT UNDER THE LEASES.

 

(IX)          AN AMOUNT EQUAL TO (I) CERTAIN OBLIGATIONS OF THE PROPERTY LLCS TO
PAY FOR TENANT IMPROVEMENTS IN CONNECTION WITH THE LEASES EXECUTED PRIOR TO THE
EFFECTIVE DATE (BUT EXCLUDING AMENDMENTS OR EXTENSION AND RENEWAL OPTIONS AND
OTHER TENANT RIGHTS UNDER THOSE LEASE ENTERED INTO OR EXERCISED AFTER THE
EFFECTIVE DATE), (II) CERTAIN LEASING COMMISSIONS IN CONNECTION WITH THE LEASES
(BUT EXCLUDING AMENDMENTS OR EXTENSION AND RENEWAL OPTIONS AND OTHER TENANT
RIGHTS UNDER THOSE LEASE ENTERED INTO OR EXERCISED AFTER THE EFFECTIVE DATE),
AND (III) UNPAID LEASING COMMISSIONS, TENANT IMPROVEMENT ALLOWANCES AND OTHER
TENANT CONCESSIONS SET FORTH IN THE MORGAN STANLEY LEASE (AS HEREINAFTER
DEFINED) AS MORE PARTICULARLY SET FORTH ON SCHEDULE 4.4.2(IX) ATTACHED HERETO,
SHALL BE CREDITED TO PURCHASER AT CLOSING. PURCHASER MAY ESCROW SUCH FUNDS FOR
THE PURPOSES OF PAYING FOR THE OBLIGATIONS UNDER THE LEASES, INCLUDING USING
SUCH FUNDS TO APPLY AGAINST RENT AS SPECIFIED IN THE LEASES. SELLER AND
PURCHASER AGREE TO UPDATE SCHEDULE 4.4.2(IX) AT CLOSING.

 

(X)           AN AMOUNT EQUAL TO THE FREE RENT UNDER THE LEASES, AS MORE
PARTICULARLY SET FORTH ON SCHEDULE 4.4.2(X), SHALL BE CREDITED TO PURCHASER AT
CLOSING. SUCH AMOUNT SHALL BE ADJUSTED DEPENDING UPON THE CLOSING DATE IN THE
MANNER SET FORTH ON SCHEDULE 4.4.2(X).

 

(XI)          AN AMOUNT EQUAL TO ALL OF THE FUNDS (EXCLUDING ANY LETTERS OF
CREDIT HELD BY THE LENDERS THAT WILL BE RELEASED TO SELLER IN CONNECTION WITH
THE CLOSING) OF ANY OF THE TRANSFERRED COMPANIES CURRENTLY HELD BY THE LENDERS
IN CONNECTION WITH THE EXISTING INDEBTEDNESS, INCLUDING, WITHOUT LIMITATION,
IMPOUND, RESERVE AND ESCROW FUNDS, SHALL BE CREDITED TO SELLER AT CLOSING.

 

(XII)        AN AMOUNT EQUAL TO $114,980.00 SHALL BE CREDITED TO PURCHASER AT
CLOSING, WHICH REPRESENTS FIFTY PERCENT (50%) OF THE LEASE TERMINATION PAYMENT
PAYABLE TO SELLER THAT HAS ALREADY BEEN RECEIVED BY SELLER FROM ROLFE & NOLAN IN
CONNECTION WITH THE TERMINATION OF ITS LEASE.

 

(XIII)       AN AMOUNT EQUAL TO $11,503,625.30 SHALL BE CREDITED TO PURCHASER AT
CLOSING, WHICH REPRESENTS THE UNPAID AMOUNTS AND EXPENSES FOR CERTAIN
RENOVATIONS AND IMPROVEMENTS TO THE PROPERTY, AS MORE PARTICULARLY SET FORTH ON
SCHEDULE 4.4.2(XIII). SUCH AMOUNT SHALL BE ADJUSTED UPON THE CLOSING DATE BASED
ON THE UNPAID AMOUNTS AND EXPENSES FOR SUCH RENOVATIONS AND IMPROVEMENTS AS OF
THE CLOSING DATE.

 


4.4.3     SELLER SHALL USE REASONABLE EFFORTS TO PROVIDE PURCHASER AN INITIAL
DRAFT OF THE CLOSING STATEMENT AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO CLOSING,
WHICH, ONCE AGREED TO, SHALL BE THE “CLOSING STATEMENT.”


 


4.4.4     THE PROVISIONS OF THIS SECTION 4.4 SHALL SURVIVE CLOSING.

 

15

--------------------------------------------------------------------------------


 

4.5           Closing Costs and Post Closing Adjustments.

 


4.5.1     CLOSING COSTS. SELLER SHALL PAY FOR THE COST OF PREPARING THE TRANSFER
DOCUMENT, FOR ALL MATTERS RELATING TO THE CLEARING OF TITLE WHICH SELLER ELECTS
OR IS REQUIRED TO CURE, THE FEES AND COSTS ASSOCIATED WITH THE ASSIGNMENT OF ALL
TRANSFERABLE WARRANTIES, ONE-HALF OF ANY ESCROW AGENT’S FEE WHICH MAY BE CHARGED
BY THE ESCROW AGENT OR TITLE COMPANY AND THE FEES OF ANY COUNSEL REPRESENTING IT
IN CONNECTION WITH THIS TRANSACTION. SELLER SHALL PAY ALL TITLE EXAMINATION FEES
OF TITLE COMPANY AND FOR THE COST OF THE PREMIUM FOR THE STANDARD COVERAGE
PORTION OF THE COVERAGE OWNER’S POLICIES OF TITLE INSURANCE TO BE ISSUED TO
PURCHASER BY THE TITLE COMPANY AT CLOSING (COLLECTIVELY, THE “TITLE POLICY”),
WITHOUT ENDORSEMENTS AND THE COSTS OF THE SURVEYS. PURCHASER SHALL PAY (U) THE
FEES OF ANY COUNSEL REPRESENTING PURCHASER IN CONNECTION WITH THIS TRANSACTION;
(V) THE PREMIUM FOR ANY ENDORSEMENTS REQUESTED BY PURCHASER TO THE TITLE POLICY;
(W) ONE-HALF OF ANY ESCROW AGENT’S FEE; AND (X) THE COSTS OF THE SURVEYS. IN
CONNECTION WITH THE TRANSFER OF THE SHARES, PURCHASER SHALL BE RESPONSIBLE FOR
PAYING CITY OF CHICAGO TRANSFER TAXES, IF ANY, AND SELLER SHALL BE RESPONSIBLE
FOR PAYING COUNTY AND STATE TRANSFER TAXES, IF ANY. ALL OTHER COSTS AND EXPENSES
INCIDENT TO THIS TRANSACTION AND THE CLOSING THEREOF SHALL BE PAID BY THE PARTY
INCURRING THE SAME. THE PROVISIONS OF THIS SECTION 4.5 SHALL SURVIVE CLOSING.


 


4.5.2     POST CLOSING ADJUSTMENTS. SELLER HAS COMPLETED ITS RECONCILIATION FOR
CHARGES PAID IN CALENDAR YEAR 2006 FOR PERCENTAGE RENTS, ESCALATION CHARGES FOR
REAL ESTATE TAXES, INSURANCE, PARKING CHARGES, MARKETING FUND CHARGES, OPERATING
EXPENSES, MAINTENANCE ESCALATION RENTS OR CHARGES, COST-OF-LIVING INCREASES OR
OTHER CHARGES OF A SIMILAR NATURE (“ADDITIONAL RENTS”) CHARGED TO TENANTS UNDER
THE LEASES. SELLER AGREES TO DIRECTLY REIMBURSE THE APPLICABLE TENANT  (AS
OPPOSED TO CREDIT FUTURE RENT) FOR THE AMOUNTS OF ADDITIONAL RENT CALCULATED BY
SELLER AS BEING DUE TO SUCH TENANT FOR THE CALENDAR YEAR 2006. WITH RESPECT TO
ANY ADDITIONAL RENT (INCLUDING ADDITIONAL RENT COLLECTED BY LANDLORD (REFERENCES
TO A LANDLORD OF A PROPERTY SHALL INCLUDE A REFERENCE TO 10/120 GROUND LESSEE IN
ITS CAPACITY AS A SUBLANDLORD) FOR THE PERIOD FROM JANUARY 1, 2007 THROUGH
CLOSING) WHICH IS NOT FINALLY ADJUSTED BETWEEN THE LANDLORD AND ANY TENANT UNDER
ANY LEASE UNTIL AFTER THE CLOSING DATE, THEN PURCHASER SHALL SUBMIT TO SELLER,
WITHIN THIRTY (30) DAYS AFTER THE ADDITIONAL RENTS HAVE BEEN FINALLY ADJUSTED
BETWEEN LANDLORD AND THE TENANTS, A SUPPLEMENTAL STATEMENT COVERING ANY SUCH
ADDITIONAL RENTS OR ANY OTHER ITEMS WHICH HAVE BEEN FINALLY ADJUSTED BETWEEN THE
LANDLORD AND SUCH TENANTS, CONTAINING A CALCULATION OF THE ADJUSTMENTS OF SUCH
ADDITIONAL RENTS. IN THE EVENT SELLER OR THE LANDLORD IS OBLIGATED TO REIMBURSE
A TENANT FOR ADDITIONAL RENT FOR CALENDAR YEAR 2006 IN AN AMOUNT IN EXCESS OF
THE AMOUNT PAID BY SELLER AS DESCRIBED ABOVE OR WITH RESPECT TO ADDITIONAL RENT
PAID DURING THE PERIOD FROM JANUARY 1, 2007 THROUGH CLOSING, THEN SELLER SHALL
REIMBURSE PURCHASER FOR SUCH AMOUNT WITHIN THIRTY (30) DAYS AFTER RECEIPT OF THE
SUPPLEMENTAL STATEMENT. IF PURCHASER OR THE LANDLORD RECOVERS ANY ADDITIONAL
RENT FROM ANY TENANT ATTRIBUTABLE TO CALENDAR YEAR 2006 OR THE PERIOD FROM
JANUARY 1, 2007 THROUGH CLOSING, THEN PURCHASER SHALL PAY SUCH AMOUNT TO SELLER
WITHIN THIRTY (30) DAYS OF COLLECTING SUCH PAYMENTS. WITH RESPECT TO EACH ITEM
OF ADDITIONAL RENT, EACH PARTY SHALL MAKE AVAILABLE TO THE OTHER PARTY DURING
REGULAR BUSINESS HOURS THE RECORDS RELATING TO SUCH ITEMS FOR INSPECTION OR
AUDIT BY SUCH PARTY OR ITS REPRESENTATIVES.

 

16

--------------------------------------------------------------------------------


 

4.6           Conditions Precedent to Obligation of Purchaser. The obligation of
Purchaser to consummate the transaction hereunder shall be subject to the
fulfillment on or before the date of Closing of all of the following conditions.
If the following conditions are not satisfied on or before the date of Closing,
subject to any extension right contained herein, then Purchaser may either:  (i)
elect to terminate this Agreement by written notice to Seller, in which event
the Deposit shall be returned to Purchaser and parties hereto shall have no
further obligations hereunder, except for those which by their terms survive the
termination of this Agreement, (ii) pursue its remedies provided for in Article
7 hereof or (iii) waive any of the following conditions without adjustment to
the Purchase Price:

 


4.6.1     PURCHASER SHALL HAVE RECEIVED THE OPINION OF GOODWIN PROCTER LLP DATED
AS OF THE CLOSING DATE, TOGETHER WITH COPIES OF ANY SUPPORTING REPRESENTATION
LETTERS DELIVERED IN CONNECTION WITH SUCH OPINION IN A FORM REASONABLY
SATISFACTORY TO PURCHASER AND SELLER, REGARDING EACH OF THE TRUSTS’ ORGANIZATION
AND OPERATION IN CONFORMITY WITH THE REQUIREMENTS FOR QUALIFICATION AND TAXATION
AS A REAL ESTATE INVESTMENT TRUST PURSUANT TO SECTION 856-857 OF THE CODE
(“REIT”) AT ALL TIMES BEGINNING ON THE DATE OF EACH TRUST’S FORMATION THROUGH
DECEMBER 31, 2006 AND FOR THE PERIOD FROM JANUARY 1, 2007 UNTIL THE CLOSING.
SUCH OPINION SHALL BE SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT
4.6.1, WHICH SUCH OPINION SHALL BE BASED ON CUSTOMARY ASSUMPTIONS AND
REPRESENTATIONS (INCLUDING AN ASSUMPTION THAT FOR PURPOSES OF THE OPINION EACH
TRUST’S TAXABLE YEAR ENDED WITH THE CLOSING, AND AN ASSUMPTION THAT EACH TRUST
SATISFIED THE DISTRIBUTION REQUIREMENT DESCRIBED IN CODE SECTION 857(A)(1) FOR
THE HYPOTHETICAL SHORT TAXABLE YEAR BEGINNING JANUARY 1, 2007 AND ENDING WITH
THE CLOSING), AND SHALL BE SUBJECT TO SUCH CHANGES OR MODIFICATIONS FROM THE
LANGUAGE IN SUCH FORM OPINION AS DEEMED NECESSARY OR APPROPRIATE BY GOODWIN
PROCTER LLP AND REASONABLY SATISFACTORY TO PURCHASER;


 


4.6.2     SELLER SHALL HAVE DELIVERED TO PURCHASER ALL OF THE ITEMS REQUIRED TO
BE DELIVERED TO PURCHASER PURSUANT TO THE TERMS OF THIS AGREEMENT, INCLUDING BUT
NOT LIMITED TO, THOSE PROVIDED FOR IN SECTION 4.2 HEREOF;


 


4.6.3     SUBJECT TO SECTION 4.2.5, ALL OF THE REPRESENTATIONS AND WARRANTIES OF
SELLER CONTAINED IN THIS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THE DATE OF CLOSING, PROVIDED THAT IN THE EVENT SELLER IS UNABLE
TO STATE THAT THE REPRESENTATIONS AND WARRANTIES OF SELLER ARE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS AS OF THE DATE OF CLOSING, WITH SUCH MATERIALITY TO BE
JUDGED ACROSS THE PROPERTY AS A WHOLE, SELLER SHALL HAVE THE RIGHT TO CURE THE
CONDITION PREVENTING SELLER FROM MAKING SUCH STATEMENT, AND THE CLOSING DATE
SHALL BE EXTENDED FOR A PERIOD OF UP TO FIFTEEN (15) DAYS TO ALLOW SELLER TO
CURE SUCH CONDITION;


 


4.6.4     SELLER SHALL HAVE PERFORMED AND OBSERVED, IN ALL MATERIAL RESPECTS,
WITH SUCH MATERIALITY TO BE JUDGED ACROSS THE PROPERTY AS A WHOLE, ALL COVENANTS
AND AGREEMENTS OF THIS AGREEMENT TO BE PERFORMED AND OBSERVED BY SELLER AS OF
THE DATE OF CLOSING; AND

 

17

--------------------------------------------------------------------------------


 


4.6.5     PURCHASER’S RECEIPT AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE
CLOSING (THE “ESTOPPEL RETURN DATE”) OF ESTOPPEL CERTIFICATES SUBSTANTIALLY IN
THE FORM OF EXHIBIT 4.6.5, WITH SUCH ADDITIONAL INFORMATION OR MODIFICATIONS
REASONABLY APPROVED BY PURCHASER, OR IN SUCH FORM AS REQUIRED TO CONFORM TO ANY
SPECIFIC REQUIREMENTS IN THE APPLICABLE LEASE (I) FROM (A) EACH TENANT LEASING
40,000 OR MORE RENTABLE SQUARE FEET OF FLOOR AREA IN THE IMPROVEMENTS (A “MAJOR
TENANT”) AND (B) TENANTS UNDER LEASES REPRESENTING SEVENTY-FIVE PERCENT (75%) OF
THE RENTABLE SQUARE FEET OF FLOOR AREA OF EACH INDIVIDUAL PROPERTY), INCLUDING
MAJOR TENANTS BUT EXCLUDING RENTABLE SQUARE FEET OF FLOOR AREA NOT CURRENTLY
SUBJECT TO ANY LEASE, (II) WHICH CONFIRM THE DOCUMENTS CONSTITUTING THE LEASE OF
EACH SUCH TENANT, AND (III) WHICH DO NOT (X) ALLEGE THE EXISTENCE OF ANY DEFAULT
BY SELLER OR ANY UNPERFORMED OBLIGATION BY SELLER, (Y) RECITE ANY MATERIAL FACT
WHICH CONTRADICTS THE LEASE SCHEDULE, OR (Z) DISCLOSE THE EXISTENCE OF ANY
DELINQUENT FIXED RENT, ADDITIONAL RENT OR OTHER MATERIAL CHARGES PAYABLE BY THE
RELEVANT TENANT, IN EACH CASE WHICH IS NOT DISCLOSED IN THE LEASE SCHEDULE.


 

(I)            PROMPTLY FOLLOWING THE DATE OF THIS AGREEMENT, SELLER SHALL
REQUEST ESTOPPEL CERTIFICATES FROM ALL TENANTS UNDER THE LEASES IN THE FORM
ATTACHED HERETO AS EXHIBIT 4.6.5 OR IN THE FORM SPECIFIED IN THE APPLICABLE
LEASE AND SELLER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ESTOPPEL
CERTIFICATES FROM ALL SUCH TENANTS.

 

(II)           IF PURCHASER RECEIVES ANY TENANT ESTOPPEL CERTIFICATE, IT SHALL
PROMPTLY PROVIDE A COPY THEREOF TO SELLER, AND IF SELLER OBTAINS ANY TENANT
ESTOPPEL CERTIFICATE, IT SHALL PROMPTLY PROVIDE A COPY THEREOF TO PURCHASER. ANY
TENANT ESTOPPEL CERTIFICATES WHICH DO NOT COMPLY WITH THE PROVISIONS SET FORTH
IN THE FIRST SENTENCE OF THIS SECTION 4.6.5 SHALL BE SUBJECT TO PURCHASER’S
APPROVAL IN ITS REASONABLE DISCRETION. UNLESS PURCHASER OBJECTS TO ANY SUCH
ESTOPPEL CERTIFICATE AND TERMINATES THIS AGREEMENT AS A RESULT THEREOF WITHIN
FIVE (5) BUSINESS DAYS OF RECEIPT OF SUCH ESTOPPEL CERTIFICATE, PURCHASER SHALL
BE DEEMED TO HAVE APPROVED SUCH ESTOPPEL CERTIFICATE AND SHALL PURCHASE THE
PROPERTY SUBJECT TO ALL MATTERS SET FORTH IN SUCH ESTOPPEL CERTIFICATE. IF
PURCHASER HAS NOT RECEIVED ACCEPTABLE TENANT ESTOPPEL CERTIFICATES FROM TENANTS
REPRESENTING 75% OF THE RENTABLE SQUARE FOOTAGE OF EACH INDIVIDUAL PROPERTY,
EXCLUDING RENTABLE SQUARE FOOTAGE NOT THEN SUBJECT TO ANY LEASE, BY THE ESTOPPEL
RETURN DATE, THEN SELLER MAY PROVIDE ESTOPPEL CERTIFICATES EXECUTED BY SELLER
MEETING THE REQUIREMENTS OF THE FIRST SENTENCE OF THIS SECTION 4.6 FOR TENANTS
LEASING UP TO 10% OF THE RENTABLE SQUARE FOOTAGE OTHER THAN MAJOR TENANTS, AND
SUCH SELLER ESTOPPEL CERTIFICATES SHALL BE DEEMED TO BE ACCEPTABLE, WITH
LIABILITY UNDER ANY SUCH SELLER ESTOPPEL CERTIFICATE TO TERMINATE UPON
SUBSEQUENT RECEIPT OF A TENANT ESTOPPEL CERTIFICATE CONFIRMING THE SAME SUBJECT
MATTER; PROVIDED, HOWEVER, THAT SUCH TENANT ESTOPPEL SHALL BE DEEMED TO CONFIRM
THE SAME SUBJECT MATTER NOTWITHSTANDING THAT CERTIFICATIONS REGARDING NO
DEFAULT, NO OFFSET AND THE LIKE ARE LIMITED TO THE KNOWLEDGE OF THE TENANT. IF
PURCHASER HAS NOT RECEIVED ACCEPTABLE (OR DEEMED ACCEPTABLE) TENANT ESTOPPEL
CERTIFICATES AS PROVIDED HEREIN ON OR BEFORE THE CLOSING DATE, THEN PURCHASER AT
ITS SOLE OPTION MAY (I) WAIVE THE TENANT ESTOPPEL CONDITION

 

18

--------------------------------------------------------------------------------


 

AND PROCEED TO CLOSING, (II) EXTEND THE CLOSING DATE FOR A PERIOD OF UP TO
FOURTEEN (14) DAYS TO ALLOW THE SELLER MORE TIME TO OBTAIN ADDITIONAL ESTOPPEL
CERTIFICATES, OR (III) TERMINATE THIS AGREEMENT BY GIVING WRITTEN NOTICE THEREOF
TO SELLER, WITH A COPY TO ESCROW AGENT, BY 5:00 P.M. ON THE CLOSING DATE,
WHEREUPON THIS AGREEMENT SHALL AUTOMATICALLY TERMINATE AND THE DEPOSIT SHALL BE
RETURNED TO PURCHASER, AND SELLER AND PURCHASER SHALL HAVE NO FURTHER
OBLIGATIONS OR LIABILITIES TO EACH OTHER UNDER THIS AGREEMENT EXCEPT AS
OTHERWISE PROVIDED HEREIN. IF PURCHASER ELECTS TO EXTEND THE CLOSING DATE
PURSUANT TO CLAUSE (II) OF THE PRECEDING SENTENCE AND PURCHASER STILL HAS NOT
RECEIVED ACCEPTABLE (OR DEEMED ACCEPTABLE) TENANT ESTOPPEL CERTIFICATES AS
PROVIDED HEREIN ON OR BEFORE THE EXPIRATION OF THE FOURTEEN (14) DAY EXTENSION
PERIOD, THEN PURCHASER MAY ELECT ONE OF THE OPTIONS SET FORTH IN CLAUSES (I) AND
(III) OF THE PRECEDING SENTENCE.

 


4.6.6     THE LENDERS SHALL HAVE ISSUED THE CONSENT, SUBJECT TO PURCHASER HAVING
EXECUTED AND DELIVERED THE CONSENT DOCUMENTATION AS REQUIRED BY SECTION 4.3.3.


 


4.6.7     THE KIMCO OFP PURCHASE TRANSACTION SHALL CLOSE PRIOR TO OR
CONCURRENTLY WITH THE CLOSING.


 


4.6.8     THE REDEMPTION OF THE PREFERRED SHARES IN EACH TRUST AS REQUIRED BY
SECTION 5.6.8 SHALL HAVE OCCURRED PRIOR TO OR CONCURRENTLY WITH CLOSING.


 

4.7           Conditions Precedent to Obligation of Seller.

 

The obligation of Seller to consummate the transaction hereunder shall be
subject to the fulfillment on or before the date of Closing of all of the
following conditions. If the following conditions are not satisfied on or before
the date of Closing, subject to any extension right contained herein, then
Seller may either:  (i) elect to terminate this Agreement by written notice to
Purchaser, in which event the Deposit shall be returned to Purchaser and parties
hereto shall have no further obligations hereunder, except for those which by
their terms survive the termination of this Agreement, (ii) pursue its remedies
provided for in Article 7 hereof or (iii) waive any of the following conditions
without adjustment to the Purchase Price:

 


4.7.1     THE KIMCO OFP PURCHASE TRANSACTION SHALL CLOSE PRIOR TO OR
CONCURRENTLY WITH THE CLOSING.


 


4.7.2     SELLER SHALL HAVE RECEIVED THE PURCHASE PRICE AS ADJUSTED, PURSUANT
TO, AND PAYABLE IN THE MANNER PROVIDED FOR, IN THIS AGREEMENT.


 


4.7.3     PURCHASER SHALL HAVE DELIVERED TO SELLER ALL OF THE ITEMS REQUIRED TO
BE DELIVERED TO SELLER PURSUANT TO THE TERMS OF THIS AGREEMENT, INCLUDING, BUT
NOT LIMITED TO, THOSE PROVIDED FOR IN SECTION 4.3 HEREOF.


 


4.7.4     ALL OF THE REPRESENTATIONS AND WARRANTIES OF PURCHASER CONTAINED IN
THIS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE
OF CLOSING.

 

19

--------------------------------------------------------------------------------


 


4.7.5     PURCHASER SHALL HAVE PERFORMED AND OBSERVED, IN ALL MATERIAL RESPECTS,
ALL COVENANTS AND AGREEMENTS OF THIS AGREEMENT TO BE PERFORMED AND OBSERVED BY
PURCHASER AS OF THE DATE OF CLOSING.


 


4.7.6     THE LENDERS SHALL HAVE ISSUED THE CONSENT AND EXECUTED AND DELIVERED
THE SELLER RELEASE, SUBJECT TO SELLER HAVING COMPLIED WITH SECTION 4.2.9.


 

4.8           Efforts to Satisfy Conditions. Each of Seller and Purchaser shall
use all reasonable efforts to satisfy any conditions precedent to Closing set
forth in this Agreement and within their reasonable control.

 

5.             REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER

 

5.1           Representations and Warranties of Seller concerning Seller. 
Seller represents and warrants to Purchaser as to itself that the statements
contained in this Section 5.1 are correct and complete as of the Effective Date
and will be correct and complete as of the date of Closing:

 


5.1.1     ORGANIZATION. SELLER IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF DELAWARE.

 


5.1.2     AUTHORITY. SELLER HAS ALL REQUISITE AUTHORITY AND POWER TO EXECUTE AND
DELIVER THIS AGREEMENT, TO SELL THE SHARES IN ACCORDANCE WITH AND SUBJECT TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT, AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY. THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY AND VALIDLY
AUTHORIZED OR WILL BE PRIOR TO CLOSING DULY AND VALIDLY AUTHORIZED BY ALL
REQUISITE ACTION BY SELLER, SUBJECT TO THE PROVISIONS OF SECTION 11.6 HEREOF.
THIS AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY SELLER, AND,
ASSUMING THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY
PURCHASER, CONSTITUTES THE VALID AND BINDING AGREEMENT OF SELLER.

 


5.1.3     CONSENTS AND APPROVALS. EXCEPT FOR THE REQUIREMENT OF THE CONSENT AND
AS SET FORTH ON SCHEDULE 5.1.3, NEITHER THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, NOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, WILL
VIOLATE ANY STATUTE, REGULATION, RULE, INJUNCTION, JUDGMENT, ORDER, DECREE,
RULING, CHARGE OR OTHER RESTRICTION OF ANY GOVERNMENT, GOVERNMENTAL AGENCY OR
COURT TO WHICH SELLER IS SUBJECT, NOR WILL IT CONFLICT WITH ANY OF THE
ORGANIZATIONAL DOCUMENTS OF SELLER OR BREACH ANY AGREEMENT TO WHICH SELLER IS
BOUND OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN UPON OR THE WITH
RESPECT TO ANY OF THE ASSETS OF THE TRANSFERRED COMPANIES. EXCEPT FOR THE
REQUIREMENT OF THE CONSENT AND AS SET FORTH ON SCHEDULE 5.1.3, CONSENTS,
AUTHORIZATIONS OR NOTICES FROM OR TO ANY THIRD PARTY THAT ARE REQUIRED FOR
SELLER TO EXECUTE AND DELIVER THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED UNDER THIS AGREEMENT HAVE BEEN RECEIVED.

 


5.1.4     NO LITIGATION. THERE IS NO ACTION, SUIT, ARBITRATION, UNSATISFIED
ORDER OR JUDGMENT, GOVERNMENTAL INVESTIGATION OR PROCEEDING PENDING AGAINST
SELLER,

 

20

--------------------------------------------------------------------------------


 


WHICH, IF ADVERSELY DETERMINED, COULD INDIVIDUALLY OR IN THE AGGREGATE IN ANY
MATERIAL WAY INTERFERE WITH THE CONSUMMATION BY SELLER OF THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT.

 


5.1.5     OWNERSHIP OF SHARES. SELLER HOLDS THE LEGAL AND BENEFICIAL OWNERSHIP
OF THE SHARES, FREE AND CLEAR OF ANY RESTRICTIONS ON TRANSFER (OTHER THAN
RESTRICTIONS UNDER FEDERAL AND STATE SECURITIES LAWS), TAXES, SECURITY
INTERESTS, OPTIONS, WARRANTS, PURCHASE RIGHTS, LIENS, CLAIMS, ENCUMBRANCES OR
CONTRACTS. SELLER IS NOT A PARTY TO ANY VOTING TRUST, PROXY OR OTHER AGREEMENT
OR UNDERSTANDING WITH RESPECT TO VOTING OF ANY CAPITAL STOCK OF THE TRUSTS THAT
WILL SURVIVE CLOSING.

 


5.1.6     FIRPTA. SELLER IS NOT A FOREIGN PERSON FOR PURPOSES OF SECTIONS 897 OR
1445 OF THE CODE. PURCHASER WILL HAVE NO FEDERAL INCOME TAX WITHHOLDING
OBLIGATION, AND HEREBY AGREES THAT IT SHALL NOT MAKE ANY FEDERAL INCOME TAX
WITHHOLDINGS, WITH RESPECT TO THE PAYMENT OF THE PURCHASE PRICE TO SELLER.

 


5.1.7     TERRORIST ORGANIZATIONS LISTS. SELLER IS NOT ACTING, DIRECTLY OR
INDIRECTLY, FOR OR ON BEHALF OF ANY PERSON OR ENTITY NAMED BY THE UNITED STATES
TREASURY DEPARTMENT AS A SPECIFICALLY DESIGNATED NATIONAL AND BLOCKED PERSON, OR
FOR OR ON BEHALF OF ANY PERSON DESIGNATED IN EXECUTIVE ORDER 13224 AS A PERSON
WHO COMMITS, THREATENS TO COMMIT, OR SUPPORTS TERRORISM. SELLER IS NOT ENGAGED
IN THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT DIRECTLY OR INDIRECTLY ON
BEHALF OF, OR FACILITATING SUCH TRANSACTION DIRECTLY OR INDIRECTLY ON BEHALF OF,
ANY SUCH PERSON OR ENTITY.


 


5.1.8     NO BANKRUPTCY. NO PETITION IN BANKRUPTCY (VOLUNTARY OR OTHERWISE),
ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR PETITION SEEKING REORGANIZATION OR
ARRANGEMENT OR OTHER ACTION UNDER FEDERAL OR STATE BANKRUPTCY LAWS HAS BEEN
FILED OR COMMENCED OR IS PENDING OR CONTEMPLATED AGAINST SELLER.


 

5.2           Representations and Warranties of Seller concerning the
Transferred Companies, the Property Managers and Illinois Manager.

 

Seller represents and warrants to Purchaser that the statements contained in
this Section 5.2 are correct and complete as of the Effective Date and will be
correct and complete as of the date of Closing:

 


5.2.1     ORGANIZATION AND AUTHORITY.


 

(I)            EACH OF THE TRUSTS IS A BUSINESS TRUST DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF MARYLAND WITH FULL
CORPORATE POWER AND AUTHORITY TO CARRY ON ITS BUSINESS AS NOW BEING AND
HERETOFORE CONDUCTED.

 

(II)           EACH OF THE PROPERTY LLCS IS A LIMITED LIABILITY COMPANY DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE WITH FULL POWER AND AUTHORITY TO CARRY ON ITS BUSINESS AS NOW BEING AND
HERETOFORE CONDUCTED. EACH OF THE PROPERTY LLCS IS QUALIFIED TO DO BUSINESS IN
THE STATE OF ILLINOIS.

 

21

--------------------------------------------------------------------------------


 

(III)         EACH OF THE PROPERTY MANAGERS IS A LIMITED LIABILITY COMPANY DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE WITH FULL POWER AND AUTHORITY TO CARRY ON ITS BUSINESS AS NOW BEING AND
HERETOFORE CONDUCTED. EACH OF THE PROPERTY MANAGER IS QUALIFIED TO DO BUSINESS
IN THE STATE OF ILLINOIS.

 

(IV)          ILLINOIS MANAGER IS A LIMITED LIABILITY COMPANY DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE
WITH FULL POWER AND AUTHORITY TO CARRY ON ITS BUSINESS AS NOW BEING AND
HERETOFORE CONDUCTED. ILLINOIS MANAGER IS QUALIFIED TO DO BUSINESS IN THE STATE
OF ILLINOIS.

 

(V)           EACH OF OFP EQUITY, OFP HOLDINGS AND OFP SERVICES IS A LIMITED
LIABILITY COMPANY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER
THE LAWS OF THE STATE OF DELAWARE WITH FULL POWER AND AUTHORITY TO CARRY ON ITS
BUSINESS AS NOW BEING AND HERETOFORE CONDUCTED.

 

(VI)          200 SOUTH WACKER SERVICES IS CORPORATION DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE WITH FULL
CORPORATE POWER AND AUTHORITY TO CARRY ON ITS BUSINESS AS NOW BEING AND
HERETOFORE CONDUCTED.

 


5.2.2     CONSENTS AND APPROVALS. EXCEPT FOR THE REQUIREMENT OF THE CONSENT AND
AS SET FORTH ON SCHEDULE 5.1.3, NEITHER THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, NOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, WILL
VIOLATE ANY STATUTE, REGULATION, RULE, INJUNCTION, JUDGMENT, ORDER, DECREE,
RULING, CHARGE OR OTHER RESTRICTION OF ANY GOVERNMENT, GOVERNMENTAL AGENCY OR
COURT TO WHICH THE TRANSFERRED COMPANIES, THE PROPERTY MANAGERS OR ILLINOIS
MANAGER ARE SUBJECT, NOR WILL IT CONFLICT WITH ANY OF THE ORGANIZATIONAL
DOCUMENTS OF THE TRANSFERRED COMPANIES, THE PROPERTY MANAGERS OR ILLINOIS
MANAGER OR BREACH ANY AGREEMENT TO WHICH ANY OF THE TRANSFERRED COMPANIES, THE
PROPERTY MANAGERS OR ILLINOIS MANAGER IS BOUND OR RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN UPON OR WITH RESPECT TO ANY OF THE ASSETS OF THE
TRANSFERRED COMPANIES, THE PROPERTY MANAGERS OR ILLINOIS MANAGER. EXCEPT AS SET
FORTH ON SCHEDULE 5.1.3, ALL CONSENTS, AUTHORIZATIONS OR NOTICES FROM OR TO ANY
THIRD PARTY THAT ARE REQUIRED IN ORDER TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED UNDER THIS AGREEMENT HAVE BEEN RECEIVED.

 


5.2.3     CAPITALIZATION AND OWNERSHIP.

 

(I)            10/120 TRUST.

 

(A)          THE AUTHORIZED CAPITAL STOCK OF 10/120 TRUST CONSISTS OF 1200
SHARES, $.01 PAR VALUE OF WHICH 1000 ARE CLASSIFIED AS COMMON SHARES AND 200 ARE
CLASSIFIED AS PREFERRED SHARES. OF THE 200 PREFERRED SHARES OF 10/120 TRUST, 140
ARE CLASSIFIED AS SERIES A PREFERRED SHARES. AS OF THE CLOSING DATE, AND
FOLLOWING THE REDEMPTION OF THE PREFERRED SHARES, THE SHARES ISSUED BY 10/120
TRUST WILL REPRESENT ALL OF THE

 

22

--------------------------------------------------------------------------------


 

ISSUED AND OUTSTANDING CAPITAL STOCK OF 10/120 TRUST. THE SHARES ISSUED BY
10/120 TRUST HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED AND ARE FULLY PAID.
SINCE THE ORGANIZATION OF 10/120 TRUST, SELLER AND THE HOLDERS OF THE
OUTSTANDING PREFERRED SHARES IDENTIFIED ON SCHEDULE 5.2.3(I)(A) HAVE BEEN AND
CURRENTLY ARE THE ONLY SHAREHOLDERS OF 10/120 TRUST.

 

(B)          10/120 TRUST IS THE SOLE MEMBER OF EACH OF 10/120 GROUND LESSOR,
10/120 GROUND LESSEE AND 10/120 PROPERTY MANAGER.

 

(C)          THERE ARE NO OUTSTANDING OR AUTHORIZED OPTIONS, WARRANTS, PURCHASE
RIGHTS, SUBSCRIPTION RIGHTS OR OTHER COMMITMENTS THAT COULD REQUIRE 10/120
TRUST, 10/120 GROUND LESSOR, 10/120 GROUND LESSEE, ILLINOIS MANAGER OR 10/120
PROPERTY MANAGER TO ISSUE, SELL OR OTHERWISE CAUSE TO BECOME OUTSTANDING ANY
ADDITIONAL CAPITAL STOCK OF 10/120 TRUST OR MEMBERSHIP INTERESTS IN 10/120
GROUND LESSOR, 10/120 GROUND LESSEE OR 10/120 PROPERTY MANAGER THAT WILL BE
EFFECTIVE AT CLOSING.

 

(D)          EXCEPT AS PROVIDED IN CLAUSE (B) OF THIS SECTION 5.2.3(I), NONE OF
10/120 TRUST, 10/120 GROUND LESSOR, 10/120 GROUND LESSEE AND 10/120 PROPERTY
MANAGER OWN OR HAVE ANY CONTRACT TO ACQUIRE ANY EQUITY INTERESTS OR OTHER
SECURITIES OF ANY ENTITY OR ANY DIRECT OR INDIRECT EQUITY OR OWNERSHIP INTEREST
IN ANY OTHER BUSINESS.

 

(II)           BCSP IV ILLINOIS TRUST.

 

(A)          THE AUTHORIZED CAPITAL STOCK OF THE BCSP IV ILLINOIS TRUST CONSISTS
OF 1200 SHARES, $.01 PAR VALUE OF WHICH 1000 ARE CLASSIFIED AS COMMON SHARES AND
200 ARE CLASSIFIED AS PREFERRED SHARES. OF THE 200 PREFERRED SHARES OF BCSP IV
ILLINOIS TRUST, 125 ARE CLASSIFIED AS SERIES A PREFERRED SHARES. AS OF THE
CLOSING DATE, AND FOLLOWING THE REDEMPTION OF THE PREFERRED SHARES, THE SHARES
ISSUED BY BCSP IV ILLINOIS TRUST WILL REPRESENT ALL OF THE ISSUED AND
OUTSTANDING CAPITAL STOCK OF BCSP IV ILLINOIS TRUST. THE SHARES HAVE BEEN DULY
AUTHORIZED AND VALIDLY ISSUED AND ARE FULLY PAID. SINCE THE ORGANIZATION OF BCSP
IV ILLINOIS TRUST, SELLER AND THE HOLDERS OF THE OUTSTANDING PREFERRED SHARES
IDENTIFIED ON SCHEDULE 5.2.3(II)(A) HAVE BEEN AND CURRENTLY ARE THE ONLY
SHAREHOLDERS OF BCSP IV ILLINOIS TRUST.

 

(B)          BCSP IV ILLINOIS TRUST IS THE SOLE MEMBER OF EACH OF 200 SOUTH
WACKER LLC AND 200 SOUTH WACKER PROPERTY MANAGER.

 

(C)          BCSP IV ILLINOIS TRUST IS THE SOLE SHAREHOLDER OF 200 SOUTH WACKER
SERVICES.

 

(D)          THERE ARE NO OUTSTANDING OR AUTHORIZED OPTIONS, WARRANTS, PURCHASE
RIGHTS, SUBSCRIPTION RIGHTS OR OTHER COMMITMENTS THAT COULD REQUIRE THE BCSP IV
ILLINOIS TRUST, 200 SOUTH WACKER SERVICES, 200 SOUTH WACKER LLC, 200 SOUTH
WACKER PROPERTY MANAGER OR ILLINOIS

 

23

--------------------------------------------------------------------------------


 

MANGER TO ISSUE, SELL OR OTHERWISE CAUSE TO BECOME OUTSTANDING ANY ADDITIONAL
CAPITAL STOCK OF BCSP IV ILLINOIS TRUST OR 200 SOUTH WACKER SERVICES OR
MEMBERSHIP INTERESTS IN 200 SOUTH WACKER LLC OR 200 SOUTH WACKER PROPERTY
MANAGER THAT WILL BE EFFECTIVE AT CLOSING.

 

(E)          EXCEPT AS PROVIDED IN CLAUSES (B) AND (C) OF THIS SECTION
5.2.3(II), NEITHER BCSP IV ILLINOIS TRUST NOR 200 SOUTH WACKER LLC, 200 SOUTH
WACKER SERVICES AND 200 SOUTH WACKER PROPERTY MANAGER  OWN OR HAVE ANY CONTRACT
TO ACQUIRE ANY EQUITY INTERESTS OR OTHER SECURITIES OF ANY ENTITY OR ANY DIRECT
OR INDIRECT EQUITY OR OWNERSHIP INTEREST IN ANY OTHER BUSINESS.

 

(III)         OFP TRUST.

 

(A)          THE AUTHORIZED CAPITAL STOCK OF THE OFP TRUST CONSISTS OF 1200
SHARES, $.01 PAR VALUE OF WHICH 1000 ARE CLASSIFIED AS COMMON SHARES AND 200 ARE
CLASSIFIED AS PREFERRED SHARES. OF THE 200 PREFERRED SHARES OF OFP TRUST, 125
ARE CLASSIFIED AS SERIES A PREFERRED SHARES. AS OF THE CLOSING DATE, AND
FOLLOWING THE REDEMPTION OF THE PREFERRED SHARES, THE SHARES ISSUED BY OFP TRUST
WILL REPRESENT ALL OF THE ISSUED AND OUTSTANDING CAPITAL STOCK OF OFP TRUST. THE
SHARES ISSUED BY OFP TRUST HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED AND ARE
FULLY PAID. SINCE THE ORGANIZATION OF OFP TRUST, SELLER AND THE HOLDERS OF THE
OUTSTANDING PREFERRED SHARES IDENTIFIED ON SCHEDULE 5.2.3(III)(A) HAVE BEEN AND
CURRENTLY ARE THE ONLY SHAREHOLDERS OF OFP TRUST.

 

(B)          THE OFP TRUST IS THE SOLE MEMBER OF EACH OF OFP EQUITY AND OFP
PROPERTY MANAGER.

 

(C)          OFP EQUITY IS THE OWNER OF 80.877% OF THE MEMBERSHIP INTERESTS OF
OFP HOLDING. THE REMAINDER OF THE MEMBERSHIP INTERESTS OF OFP HOLDING ARE OWNED
BY SUCH THIRD PARTIES AS ARE SET FORTH ON SCHEDULE 5.2.3(III) HERETO.

 

(D)          OFP HOLDING IS THE SOLE MEMBER OF EACH OF OFP LLC AND OFP SERVICES.

 

(E)          EXCEPT AS SET FORTH ON SCHEDULE 5.2.3(III), THERE ARE NO
OUTSTANDING OR AUTHORIZED OPTIONS, WARRANTS, PURCHASE RIGHTS, SUBSCRIPTION
RIGHTS OR OTHER COMMITMENTS THAT COULD REQUIRE OFP TRUST, OFP EQUITY, OFP
HOLDING, OFP PROPERTY MANAGER, OFP LLC OR OFP SERVICES TO ISSUE, SELL OR
OTHERWISE CAUSE TO BECOME OUTSTANDING ANY ADDITIONAL CAPITAL STOCK OF THE OFP
TRUST OR MEMBERSHIP INTERESTS IN OFP EQUITY, OFP HOLDING, OFP PROPERTY MANAGER,
OFP LLC OR OFP SERVICES THAT WILL BE EFFECTIVE AT CLOSING.

 

(F)          EXCEPT AS PROVIDED IN CLAUSES (B), (C) AND (D) OF THIS SECTION
5.2.3(III) AND AS SET FORTH ON SCHEDULE 5.2.3(III), NONE OF OFP

 

24

--------------------------------------------------------------------------------


 

TRUST, OFP EQUITY, OFP HOLDING, OFP SERVICES, OFP PROPERTY MANAGER  AND OFP LLC
OWN OR HAVE ANY CONTRACT TO ACQUIRE ANY EQUITY INTERESTS OR OTHER SECURITIES OF
ANY ENTITY OR ANY DIRECT OR INDIRECT EQUITY OR OWNERSHIP INTEREST IN ANY OTHER
BUSINESS.

 


5.2.4     FINANCIAL STATEMENTS. SELLER HAS PREVIOUSLY DELIVERED TO PURCHASER
UNAUDITED FINANCIAL STATEMENTS CONSISTING OF THE BALANCE SHEETS AND OPERATING
STATEMENTS FOR EACH OF THE TRUSTS AND THE PROPERTY LLCS FOR (I) THE YEAR ENDING
DECEMBER 31, 2006, AND (II) THE FIRST CALENDAR QUARTER OF 2007 (COLLECTIVELY,
THE “FINANCIAL STATEMENTS”). SELLER SHALL DELIVER TO PURCHASER UNAUDITED
FINANCIAL STATEMENTS CONSISTING OF THE BALANCE SHEETS AND OPERATING STATEMENTS
FOR EACH OF THE TRUSTS AND THE PROPERTY LLCS FOR THE SECOND CALENDAR QUARTER OF
2007 PROMPTLY AFTER THOSE STATEMENTS BECOME AVAILABLE TO SELLER, BUT NO LATER
THAN AUGUST 31, 2007, AND UPON DELIVERY THOSE STATEMENTS SHALL BE DEEMED TO BE
PART OF THE FINANCIAL STATEMENTS. THE FINANCIAL STATEMENTS HAVE BEEN PREPARED
FROM THE BOOKS AND RECORDS OF THE TRUSTS AND THE PROPERTY LLCS. THE FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP, CONSISTENTLY APPLIED AND
PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION OF THE TRUSTS
AND THE PROPERTY LLCS AS OF THE DATES SET FORTH THEREIN. NEITHER THE TRUSTS NOR
THE PROPERTY LLCS HAVE ANY LIABILITIES OR OBLIGATIONS OF ANY NATURE (WHETHER
KNOWN OR UNKNOWN AND WHETHER ABSOLUTE, ACCRUED, CONTINGENT, OR OTHERWISE BUT
EXCLUDING THEREFROM LIABILITIES OR OBLIGATIONS BASED UPON OR ARISING OUT OF: (I)
ENVIRONMENTAL MATTERS (OTHER THAN CLAIMS FOR BODILY INJURY OR PERSONAL INJURY
BUT NOT PROPERTY DAMAGE), INCLUDING, WITHOUT LIMITATION, ANY OBLIGATION TO
REMEDIATE ANY HAZARDOUS SUBSTANCES; (II) THE PHYSICAL CONDITION OF THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, PATENT AND LATENT DEFECTS, TITLE AND ZONING
MATTERS, GOVERNMENTAL APPROVALS, VALUATION, AND COMPLIANCE OF THE PROPERTY WITH
LAWS, OTHER THAN CLAIMS FOR BODILY INJURY OR PERSONAL INJURY OR PROPERTY DAMAGE;
(III) ANY OBLIGATIONS CONTAINED IN THE DOCUMENTS EVIDENCING THE EXISTING
INDEBTEDNESS, OR (IV) TAX MATTERS, EXCEPT IN EACH CASE TO THE EXTENT OF A BREACH
OF AN EXPRESS REPRESENTATION AND WARRANTY OR COVENANT OF THE SELLER IN THIS
AGREEMENT), EXCEPT FOR LIABILITIES OR OBLIGATIONS REFLECTED OR RESERVED AGAINST
IN THE MOST RECENT BALANCE SHEET OF THE TRUSTS AND THE PROPERTY LLCS, AS
APPLICABLE, OR WHICH WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT ON THE TRUSTS AND THE PROPERTY LLCS, TAKEN AS A WHOLE OR THE VALUE OF THE
PROPERTY, DELIVERED TO PURCHASER AS PART OF THE FINANCIAL STATEMENTS AND CURRENT
LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS SINCE THE DATE THEREOF.
SINCE THE DATE OF THE MOST RECENT BALANCE SHEETS OF EACH OF THE TRUSTS AND THE
PROPERTY LLCS DELIVERED TO PURCHASER, THERE HAS NOT BEEN ANY MATERIAL ADVERSE
CHANGE IN THE BUSINESS, OPERATIONS, PROPERTIES, ASSETS, OR THE FINANCIAL
CONDITION OF THE TRUSTS AND THE PROPERTY LLCS, TAKEN AS A WHOLE, AND, TO
SELLER’S KNOWLEDGE, NO EVENT HAS OCCURRED OR CIRCUMSTANCE EXISTS THAT WOULD
REASONABLY BE EXPECTED TO RESULT IN SUCH A MATERIAL ADVERSE CHANGE.

 


5.2.5     NO LITIGATION. EXCEPT AS SET FORTH ON SCHEDULE 5.2.5, OTHER THAN
LANDLORD-TENANT SUITS AND JUDGMENT AGAINST TENANTS, IN EACH CASE FOR DEFAULTS BY
TENANTS UNDER THE LEASES FOR WHICH THE DEFENDANTS HAVE NOT MADE A COUNTERCLAIM,
THERE IS NO ACTION, SUIT, ARBITRATION, UNSATISFIED ORDER OR JUDGMENT,
GOVERNMENTAL INVESTIGATION OR PROCEEDING PENDING OR, TO THE SELLER’S KNOWLEDGE,
THREATENED IN WRITING, AGAINST THE PROPERTY, THE TRANSFERRED COMPANIES OR THE
PROPERTY MANAGERS OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

25

--------------------------------------------------------------------------------


 


5.2.6     TAX REPRESENTATIONS. EACH OF THE TRANSFERRED COMPANIES AND THE
PROPERTY MANAGERS HAVE PAID ALL TAXES REQUIRED TO BE PAID BY THEM AS OF THE DATE
HEREOF.


 

(I)            EACH OF THE TRUSTS QUALIFIED AS A REIT UNDER SECTIONS 856 THROUGH
860 OF THE CODE AT ALL TIMES BEGINNING ON THE DATE OF EACH TRUST’S FORMATION
THROUGH DECEMBER 31, 2006. BUT FOR THE REDEMPTION OF THE PREFERRED SHARES IN
ACCORDANCE WITH SECTION 5.6.8, EACH TRUST WILL BE OWNED AND OPERATED UNTIL THE
CLOSING IN A MANNER THAT WILL PERMIT IT TO QUALIFY AS A REIT FOR ITS TAXABLE
YEAR BEGINNING JANUARY 1, 2007. IF EACH TRUST’S TAXABLE YEAR BEGINNING ON
JANUARY 1, 2007 WAS TREATED AS ENDING WITH THE CLOSING, EACH TRUST WOULD SATISFY
THE REQUIREMENTS OF CODE SECTION 856(C) FOR SUCH TAXABLE YEAR ENDING WITH THE
CLOSING.

 

(II)           EACH OF THE TRANSFERRED COMPANIES AND THE PROPERTY MANAGERS
TIMELY FILED ALL FEDERAL AND STATE INCOME TAX RETURNS AND, TO SELLER’S
KNOWLEDGE, ALL OTHER MATERIAL TAX RETURNS THAT THEY WERE REQUIRED TO FILE. ALL
TAXES SHOWN ON SUCH TAX RETURNS AS BEING OWED BY EACH OF THE TRANSFERRED
COMPANIES AND THE PROPERTY MANAGERS HAVE BEEN PAID OR WILL BE PAID. THERE ARE NO
PENDING OR, TO THE BEST OF SELLER’S KNOWLEDGE, THREATENED CLAIMS BY ANY
GOVERNMENTAL AUTHORITY IN ANY JURISDICTION, INCLUDING BUT NOT LIMITED TO ANY
JURISDICTION WHERE THE TRANSFERRED COMPANIES OR THE PROPERTY MANAGERS DO NOT
FILE TAX RETURNS THAT THE TRANSFERRED COMPANIES OR THE PROPERTY MANAGERS ARE OR
MAY BE SUBJECT TO TAXATION BY THAT JURISDICTION. EXCEPT AS SHOWN ON SCHEDULE
5.2.6(II), SELLER HAS NOT RECEIVED NOTICE OF ANY AUDITS OF SUCH TAX RETURNS.
NONE OF THE TRANSFERRED COMPANIES OR THE PROPERTY MANAGERS HAVE BEEN GIVEN OR
REQUESTED ANY WAIVERS OR EXTENSIONS (OR IS OR WOULD BE SUBJECT TO A WAIVER OR
EXTENSION GIVEN BY ANY OTHER PERSON) OF ANY STATUTE OF LIMITATIONS RELATING TO
THE PAYMENT OF TAXES OR THE FILING OF ANY TAX RETURNS. THE CHARGES, ACCRUALS,
AND RESERVES WITH RESPECT TO TAXES ON THE RESPECTIVE BOOKS OF THE TRANSFERRED
COMPANIES OR THE PROPERTY MANAGERS ARE ADEQUATE AND ARE AT LEAST EQUAL TO THE
LIABILITY OF THE TRANSFERRED COMPANIES AND THE PROPERTY MANAGERS FOR TAXES.
THERE EXISTS NO PROPOSED TAX ASSESSMENT AGAINST THE TRANSFERRED COMPANIES OR THE
PROPERTY MANAGERS EXCEPT AS DISCLOSED IN THE MOST RECENT BALANCE SHEETS OF EACH
OF THE TRANSFERRED COMPANIES AND THE PROPERTY MANAGERS DELIVERED TO PURCHASER.
ALL TAXES THAT THE TRANSFERRED COMPANIES AND THE PROPERTY MANAGERS WERE REQUIRED
BY LEGAL REQUIREMENTS TO WITHHOLD OR COLLECT HAVE BEEN DULY WITHHELD OR
COLLECTED AND, TO THE EXTENT REQUIRED, HAVE BEEN PAID TO THE PROPER GOVERNMENTAL
BODY OR OTHER PERSON. ALL TAX RETURNS FILED BY THE TRANSFERRED COMPANIES AND THE
PROPERTY MANAGERS ARE TRUE, CORRECT, AND COMPLETE IN ALL MATERIAL RESPECTS.

 

(III)         NO DISPUTE OR CLAIM CONCERNING ANY LIABILITY FOR TAXES OF THE
TRANSFERRED COMPANIES OR THE PROPERTY MANAGERS HAS EITHER BEEN CLAIMED OR RAISED
BY ANY GOVERNMENTAL AUTHORITY IN WRITING.

 

(IV)          NONE OF THE TRANSFERRED COMPANIES OR THE PROPERTY MANAGERS IS A
PARTY TO A TAX ALLOCATION OR SHARING AGREEMENT. NONE OF THE

 

26

--------------------------------------------------------------------------------


 

TRANSFERRED COMPANIES OR THE PROPERTY MANAGERS IS ENTITLED TO ANY ADJUSTMENT
UNDER SECTION 481 OF THE CODE.

 

(V)           NONE OF THE TRUSTS HAS MADE ANY ELECTION UNDER NOTICE 88-19,
1988-1 C.B. 486, OR TREASURY REGULATION SECTION 1.337 (D)-5, SECTION 1.337(D)-6
OR SECTION 1.337(D)-7 AND THE TRUSTS WOULD NOT BE SUBJECT TO ANY TAX ON THE NET
BUILT IN GAIN ATTRIBUTABLE TO ANY PROPERTY HELD BY THE TRANSFERRED PARTIES OR
THE PROPERTY MANAGERS UNDER RULES SIMILAR TO SECTION 1374 OF THE CODE AND THE
REGULATIONS THEREUNDER OR THE REGULATIONS UNDER SECTION 337 OF THE CODE IF SUCH
PROPERTY WERE SOLD AS OF THE CLOSING DATE.

 

(VI)          AT CLOSING, NONE OF THE TRANSFERRED COMPANIES OR THE PROPERTY
MANAGERS SHALL OWN ANY INTEREST IN ANOTHER ENTITY, INCLUDING WITHOUT LIMITATION
ANY INTEREST IN A CORPORATION, PARTNERSHIP, TRUST OR LIMITED LIABILITY COMPANY,
OTHER THAN INTERESTS IN OTHER TRANSFERRED COMPANIES OR PROPERTY MANAGERS.

 

(VII)         SELLER HAS OR WILL WITHIN THREE (3) BUSINESS DAYS OF THE EFFECTIVE
DATE MAKE AVAILABLE TO PURCHASER CORRECT AND COMPLETE COPIES OF ALL TAX RETURNS
FILED BY THE TRANSFERRED COMPANIES AND THE PROPERTY MANAGERS SINCE THE DATE OF
FORMATION OF SUCH COMPANIES, AS APPLICABLE.

 

(VIII)       THE BENEFICIAL OWNERSHIP OF EACH OF THE TRUSTS HAVE BEEN AND WILL
BE HELD BY MORE THAN 100 PERSONS AT ALL TIMES DURING THE CURRENT TAXABLE YEAR OF
EACH TRUST BEGINNING ON JANUARY 1, 2007 UNTIL THE REDEMPTION OF EACH TRUST’S
PREFERRED SHARES PURSUANT TO SECTION 5.6.8.

 

(IX)          IF EACH TRUST’S TAXABLE YEAR BEGINNING ON JANUARY 1, 2007 ENDED
WITH THE CLOSING, NO MORE THAN 3% OF THE GROSS INCOME FOR EACH TRUST FOR SUCH
PERIOD WOULD BE DERIVED FROM THE SOURCES NOT DESCRIBED IN CODE SECTION 856(C)(2)
OF THE CODE.

 

(X)           NO TRUST HAS EVER BEEN INVOLVED IN A MERGER, CONSOLIDATION,
LIQUIDATION OR REORGANIZATION WITH ANY OTHER ENTITY. NO TRUST HAS C CORPORATION
EARNINGS AND PROFITS.

 

(XI)          AT ALL TIMES SINCE THE FORMATION OF EACH OF THE TRUSTS, MORE THAN
50% OF THE BENEFICIAL INTERESTS IN EACH OF THE TRUSTS HAVE BEEN OWNED INDIRECTLY
(THROUGH SELLER) BY A MARYLAND CORPORATION THAT HAS INTENDED TO QUALIFY AS A
REIT.

 

(XII)        IF THE TRUST’S TAXABLE YEAR BEGINNING JANUARY 1, 2007 ENDED WITH
THE CLOSING, THE TRUST WOULD NOT SATISFY THE ADJUSTED GROSS INCOME REQUIREMENTS
OF CODE SECTION 542(A) FOR SUCH HYPOTHETICAL SHORT YEAR.

 

(XIII)       SCHEDULE 5.2.6(XIII) SETS FORTH A LIST OF EACH OF THE TRANSFERRED
COMPANIES AND THE PROPERTY MANAGERS, IDENTIFYING THEIR CLASSIFICATION FOR
FEDERAL INCOME TAX PURPOSES AS OF THE DATE HEREOF.

 

27

--------------------------------------------------------------------------------


 


5.2.8     ORGANIZATIONAL DOCUMENTS. SCHEDULE 5.2.7 IDENTIFIES EACH DOCUMENT
PURSUANT TO WHICH EACH OF THE TRANSFERRED COMPANIES, THE PROPERTY MANAGERS, AND
ILLINOIS MANAGER ARE EACH ORGANIZED AND GOVERNED (COLLECTIVELY, THE
“ORGANIZATIONAL DOCUMENTS”). AS OF THE EFFECTIVE DATE, THE ORGANIZATIONAL
DOCUMENTS ARE IN FULL FORCE AND EFFECT, AND CORRECT AND COMPLETE COPIES OF ALL
OF THE ORGANIZATIONAL DOCUMENTS HAVE BEEN DELIVERED OR WILL BE DELIVERED
PROMPTLY AFTER THE EXECUTION AND DELIVERY HEREOF BY SELLER TO PURCHASER. IN
ADDITION, SELLER WILL DELIVER, OR CAUSE TO BE DELIVERED PROMPTLY AFTER THE
EXECUTION AND DELIVERY HEREOF, ALL MINUTE BOOKS AND SIMILAR RECORDS (AS
APPLICABLE) AND SUCH CORRESPONDENCE THAT MAY REVEAL A MATERIAL LIABILITY AT THE
ENTITY LEVEL FOR EACH OF THE TRANSFERRED COMPANIES AND THE PROPERTY MANAGERS AND
ILLINOIS MANAGER (OTHER THAN MATERIALS RELATING TO THE EVALUATION OF THE
DISPOSITION OF THE SHARES OR THE PROPERTY). THE MINUTE BOOKS AND STOCK RECORD
BOOKS OF EACH OF THE TRANSFERRED COMPANIES, THE PROPERTY MANAGERS AND ILLINOIS
MANAGER  MADE AVAILABLE TO PURCHASER ARE COMPLETE AND CORRECT IN ALL MATERIAL
RESPECTS. THE MINUTE BOOKS OF THE EACH OF THE TRANSFERRED COMPANIES, THE
PROPERTY MANAGERS AND ILLINOIS MANAGER CONTAIN ACCURATE AND COMPLETE RECORDS OF
ALL MEETINGS HELD OF, AND CORPORATE OR LIMITED LIABILITY COMPANY ACTION TAKEN
BY, THE SHAREHOLDERS, MEMBERS, MANAGERS, OFFICERS AND BOARD OF DIRECTORS, AS
APPLICABLE, OF EACH OF THE TRANSFERRED COMPANIES, THE PROPERTY MANAGERS AND
ILLINOIS MANAGER, AND, AS APPLICABLE TO THE CONDUCT OF THE BUSINESS OF THE
TRANSFERRED COMPANIES, THE PROPERTY MANAGERS AND ILLINOIS MANAGER OR THE
OWNERSHIP OR OPERATION OF THE PROPERTY, BY THE OFFICERS, BOARD OF DIRECTORS AND
COMMITTEES OF THE TRANSFERRED COMPANIES, THE PROPERTY MANAGERS AND ILLINOIS
MANAGER, AND NO MEETING OF ANY SUCH SHAREHOLDERS, MEMBERS, MANAGERS, OFFICERS OR
DIRECTORS HAVE BEEN HELD FOR WHICH MINUTES HAVE NOT BEEN PREPARED AND ARE NOT
CONTAINED IN SUCH MINUTE BOOKS. THERE HAVE BEEN NO AMENDMENTS TO ANY OF THE
ORGANIZATIONAL DOCUMENTS SINCE THE DATE OF DELIVERY OF SUCH DOCUMENTS TO
PURCHASER. AT THE CLOSING, POSSESSION OF ALL OF THOSE BOOKS AND RECORDS WILL BE
DELIVERED TO PURCHASER.

 


5.2.9     INDEBTEDNESS. SCHEDULE 5.2.8 LISTS EACH LINE OF CREDIT, LOAN FACILITY
OR OTHER FINANCING AND ANY CAPITAL INDEBTEDNESS OF ANY NATURE OF EACH OF THE
TRANSFERRED COMPANIES AND THE PROPERTY MANAGERS, WHETHER WITH BANKS, FINANCIAL
INSTITUTIONS OR OTHER PERSONS (THE “EXISTING INDEBTEDNESS”). AS OF THE EFFECTIVE
DATE AND EXCEPT AS SET FORTH ON SCHEDULE 5.2.8, NONE OF THE TRANSFERRED
COMPANIES NOR THE PROPERTY MANAGERS HAVE ANY INDEBTEDNESS OUTSTANDING AND HAVE
NOT GIVEN ANY GUARANTY, INDEMNITY, COMFORT LETTER OR OTHER ASSURANCE OF PAYMENT
OR SECURITY OF ANY NATURE FOR OR OTHERWISE AGREED TO BECOME DIRECTLY OR
CONTINGENTLY LIABLE FOR, ANY OBLIGATION OF ANY OTHER PERSON. TRUE, CORRECT AND
COMPLETE COPIES OF THE DOCUMENTS EVIDENCING THE EXISTING INDEBTEDNESS HAVE BEEN
OR WILL BE PROVIDED TO PURCHASER.


 


5.2.10   EMPLOYEES; EMPLOYEE BENEFIT PLANS. NONE OF THE TRANSFERRED COMPANIES
NOR THE PROPERTY MANAGERS HAVE EVER MAINTAINED, SPONSORED, PARTICIPATED IN,
ADMINISTERED OR CONTRIBUTED TO ANY EMPLOYEE BENEFIT ARRANGEMENT. NO INDIVIDUALS
HAVE BEEN OR ARE PRESENTLY EMPLOYED FULL-TIME OR PART-TIME BY THE TRANSFERRED
COMPANIES OR THE PROPERTY MANAGERS.

 


5.2.11   NO BANKRUPTCY. NO PETITION IN BANKRUPTCY (VOLUNTARY OR OTHERWISE),
ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR PETITION SEEKING REORGANIZATION OR

 

28

--------------------------------------------------------------------------------


 


ARRANGEMENT OR OTHER ACTION UNDER FEDERAL OR STATE BANKRUPTCY LAWS HAS BEEN
FILED OR COMMENCED OR IS PENDING OR CONTEMPLATED AGAINST THE TRANSFERRED
COMPANIES OR THE PROPERTY MANAGERS.


 


5.2.12   COMPLIANCE WITH LAWS. EXCLUDING LAWS RELATING TO THE PHYSICAL OR
ENVIRONMENTAL CONDITION OF THE PROPERTY, TO SELLER’S KNOWLEDGE, EACH OF THE
TRANSFERRED COMPANIES AND THE PROPERTY MANAGERS ARE IN COMPLIANCE WITH ALL LAWS
APPLICABLE TO IT EXCEPT WHERE ANY NONCOMPLIANCE WOULD NOT, IN THE AGGREGATE,
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT ON EITHER THE
TRANSFERRED COMPANIES OR THE PROPERTY MANAGERS.


 

5.3           Representations and Warranties Concerning the Property. Seller
represents and warrants to Purchaser that the statements contained in this
Section 5.3 are correct and complete as of the Effective Date:

 


5.3.1     OPERATING AGREEMENTS AND PLANS. EXCEPT FOR THE AGREEMENTS LISTED ON
SCHEDULE 5.3.1 (THE “OPERATING AGREEMENTS”), THERE ARE NO OTHER MATERIAL SERVICE
OR SUPPLY CONTRACTS, WARRANTIES, OR AGREEMENTS RELATED TO THE USE, OWNERSHIP OR
OPERATION OF THE PROPERTY ENTERED INTO BY OR, TO SELLER’S KNOWLEDGE, ON BEHALF
OF SELLER, THE TRANSFERRED COMPANIES, ILLINOIS MANAGER OR THE PROPERTY MANAGERS,
NOR ARE THERE ANY OTHER CONTRACTS FOR WHICH THE TRANSFERRED COMPANIES, ILLINOIS
MANAGER OR THE PROPERTY MANAGERS ARE A PARTY. SELLER HAS MADE AVAILABLE TO
PURCHASER A CORRECT AND COMPLETE COPY OF ALL OPERATING AGREEMENTS AND PLANS AND
THEIR RESPECTIVE AMENDMENTS. TO SELLER’S KNOWLEDGE, THE OPERATING AGREEMENTS ARE
IN FULL FORCE AND NONE OF THE TRANSFERRED COMPANIES, THE PROPERTY MANAGERS OR
ILLINOIS MANAGER, NOR ANY OTHER PARTY TO THE OPERATING AGREEMENTS, IS IN DEFAULT
UNDER THE OPERATING AGREEMENTS IN ANY MATERIAL RESPECT.

 


5.3.2     LEASES. THE SCHEDULE OF LEASES FOR THE PROPERTY ATTACHED HERETO AS
SCHEDULE 5.3.2, (THE “LEASE SCHEDULE”) REFLECTS (I) ALL LEASES, SUBLEASES BY
10/120 GROUND LESSEE, OCCUPANCY LICENSES, AND OTHER OCCUPANCY AGREEMENTS OR
TENANCIES AFFECTING THE PROPERTY AND, TO THE SELLER’S KNOWLEDGE, APPROVED
SUBLEASES (COLLECTIVELY, THE “LEASES”); (II) ALL OUTSTANDING OBLIGATIONS OF EACH
OF THE PROPERTY LLCS TO CONSTRUCT OR PAY FOR TENANT IMPROVEMENTS IN CONNECTION
WITH THE LEASES; (III) ANY OUTSTANDING LEASING COMMISSIONS IN CONNECTION WITH
THE LEASES; AND (IV) ALL SECURITY DEPOSITS UNDER THE LEASES AND ANY APPLICATION,
INCLUDING AN INDICATION OF THOSE SECURITY DEPOSITS WHICH ARE IN THE FORM OF A
LETTER OR LETTERS OF CREDIT. EACH OF THE LEASES IS IN FULL FORCE AND EFFECT AND
NEITHER THE APPLICABLE PROPERTY LLC NOR TO SELLER’S KNOWLEDGE THE TENANT
THEREUNDER IS IN DEFAULT UNDER ANY LEASE (BEYOND ANY APPLICABLE GRACE OR CURE
PERIOD), AND THERE ARE NO RENT DELINQUENCIES OF MORE THAN THIRTY (30) DAYS. NONE
OF SELLER, THE PROPERTY MANAGERS, ILLINOIS MANAGER OR THE PROPERTY LLCS HAVE
RECEIVED WRITTEN NOTICE FROM ANY TENANT UNDER THE LEASES OF ANY UNPERFORMED
OBLIGATION OF THE LANDLORD UNDER ANY OF THE LEASES, INCLUDING, WITHOUT
LIMITATION, FAILURE OF THE LANDLORD TO CONSTRUCT ANY REQUIRED TENANT
IMPROVEMENTS. NONE OF SELLER, THE PROPERTY MANAGERS, ILLINOIS MANAGER OR THE
PROPERTY LLCS HAVE BEEN ADVISED IN WRITING OF ANY CLAIMS OR DISPUTES GIVING RISE
TO ANY SETOFF BY ANY TENANT UNDER THE LEASES. TO THE BEST OF SELLER’S KNOWLEDGE,
WITH RESPECT TO THE LEASES AS OF THE DATE HEREOF, ALL TENANT IMPROVEMENT
ALLOWANCES HAVE BEEN PAID AND ALL

 

29

--------------------------------------------------------------------------------


 


TENANT IMPROVEMENTS HAVE BEEN COMPLETED. THERE ARE NO BROKERS’ COMMISSIONS,
FINDERS’ FEES, OR OTHER CHARGES PAYABLE OR TO BECOME PAYABLE TO ANY THIRD PARTY
ON BEHALF OF SELLER AS A RESULT OF OR IN CONNECTION WITH THE LEASES, INCLUDING,
WITHOUT LIMITATION, ANY UNEXECUTED OPTIONS TO EXPAND OR RENEW, EXCEPT AS SET
FORTH ON SCHEDULE 5.3.2. THE COPIES OF THE LEASES PREVIOUSLY DELIVERED BY OR ON
BEHALF OF SELLER TO PURCHASER ARE TRUE, CORRECT AND COMPLETE COPIES OF THE
LEASES. THE TERMINATION OF ANY LEASE PRIOR TO CLOSING BY REASON OF THE TENANT’S
DEFAULT OR THE TERMINATION OF SUCH LEASE SHALL NOT AFFECT THE OBLIGATIONS OF
PURCHASER UNDER THIS AGREEMENT IN ANY MANNER OR ENTITLE PURCHASER TO AN
ABATEMENT OF OR CREDIT AGAINST THE PURCHASE PRICE OR GIVE RISE TO ANY OTHER
CLAIM ON THE PART OF PURCHASER. TO THE EXTENT THAT ANY REAL PROPERTY HELD BY ANY
TRUST IS USED AS A HOTEL OR OTHER LODGING FACILITY, SUCH REAL PROPERTY IS EITHER
(I) LEASED TO A HOTEL OPERATOR UNRELATED TO SUCH TRUST OR (II) LEASED TO A
TAXABLE REIT SUBSIDIARY OF SUCH TRUST AT A MARKET RATE AND OPERATED ON BEHALF OF
SUCH TAXABLE REIT SUBSIDIARY BY AN ELIGIBLE INDEPENDENT CONTRACTOR, AS SUCH
TERMS ARE DEFINED IN THE CODE.

 


5.3.3     NO VIOLATIONS. EXCEPT AS SET FORTH ON SCHEDULE 5.3.3, TO SELLER’S
KNOWLEDGE, NONE OF SELLER, THE TRANSFERRED COMPANIES, THE PROPERTY MANAGERS OR
ILLINOIS MANAGER HAVE RECEIVED, ANY WRITTEN NOTIFICATION FROM ANY GOVERNMENTAL
BODY OR PUBLIC AUTHORITY (I) THAT THE PROPERTY IS IN VIOLATION OF ANY APPLICABLE
FIRE, HEALTH, BUILDING, USE, OCCUPANCY OR ZONING LAWS WHERE SUCH VIOLATION
REMAINS OUTSTANDING AND, IF UNADDRESSED, WOULD HAVE A COST TO REMEDY IN EXCESS
OF $5,000 OR (II) THAT ANY WORK IS REQUIRED TO BE DONE UPON OR IN CONNECTION
WITH THE PROPERTY, WHERE SUCH WORK REMAINS OUTSTANDING AND, IF UNADDRESSED,
WOULD HAVE A COST TO COMPLETE IN EXCESS OF $5,000. NONE OF SELLER, THE
TRANSFERRED COMPANIES, THE PROPERTY MANAGERS OR ILLINOIS MANAGER HAVE RECEIVED
ANY NOTICE OF ACTUAL OR THREATENED CANCELLATION OR SUSPENSION OF ANY
CERTIFICATES OF OCCUPANCY FOR ANY PORTION OF THE PROPERTY.

 


5.3.4     TAXES AND ASSESSMENTS. SELLER HAS NOT FILED, HAS NOT PERMITTED THE
TRANSFERRED COMPANIES, THE PROPERTY MANAGERS OR ILLINOIS MANAGER TO FILE, AND
HAS NOT RETAINED ANYONE TO FILE, NOTICES OF PROTESTS AGAINST, OR TO COMMENCE
ACTION TO REVIEW, REAL PROPERTY TAX ASSESSMENTS AGAINST THE PROPERTY.

 


5.3.5     CONDEMNATION. TO SELLER’S KNOWLEDGE, NONE OF SELLER, THE TRANSFERRED
COMPANIES, THE PROPERTY MANAGERS OR ILLINOIS MANAGER HAVE RECEIVED ANY WRITTEN
NOTIFICATION FROM ANY GOVERNMENTAL OR PUBLIC AUTHORITY REGARDING CONDEMNATION OR
SIMILAR GOVERNMENTAL PROCEEDINGS RELATING TO THE PROPERTY THAT ARE PENDING OR
THREATENED WHICH COULD HAVE A MATERIAL ADVERSE EFFECT ON THE PROPERTY TAKEN AS A
WHOLE.

 


5.3.6     ENVIRONMENTAL MATTERS. EXCEPT AS SET FORTH IN THE ENVIRONMENTAL
REPORTS LISTED IN SCHEDULE 5.3.6, COPIES OF WHICH HAVE PREVIOUSLY BEEN DELIVERED
TO PURCHASER OR AS OTHERWISE DISCLOSED TO PURCHASER, TO SELLER’S KNOWLEDGE, NONE
OF SELLER, THE TRANSFERRED COMPANIES, THE PROPERTY MANAGERS OR ILLINOIS MANAGER
HAVE RECEIVED WRITTEN NOTIFICATION THAT ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL
AUTHORITY HAS DETERMINED THAT THERE ARE ANY VIOLATIONS OF ENVIRONMENTAL
STATUTES, ORDINANCES OR REGULATIONS AFFECTING THE PROPERTY. AS USED HEREIN,
“HAZARDOUS SUBSTANCES” MEANS ALL HAZARDOUS OR TOXIC MATERIALS, SUBSTANCES,
POLLUTANTS, CONTAMINANTS, OR WASTES CURRENTLY IDENTIFIED AS A HAZARDOUS
SUBSTANCE OR WASTE IN THE COMPREHENSIVE ENVIRONMENTAL

 

30

--------------------------------------------------------------------------------


 


RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980 (COMMONLY KNOWN AS “CERCLA”),
AS AMENDED, THE SUPERFUND AMENDMENTS AND REAUTHORIZATION ACT (COMMONLY KNOWN AS
“SARA”), THE RESOURCE CONSERVATION AND RECOVERY ACT (COMMONLY KNOWN AS “RCRA”),
OR ANY OTHER FEDERAL, STATE OR LOCAL LEGISLATION OR ORDINANCES APPLICABLE TO THE
PROPERTY.


 


5.3.7     DEFECT NOTICES. TO SELLER’S KNOWLEDGE, NONE OF SELLER, THE TRANSFERRED
COMPANIES, THE PROPERTY MANAGERS, OR ILLINOIS MANAGER HAVE RECEIVED ANY NOTICE
FROM THE HOLDERS OF ANY MORTGAGES PRESENTLY ENCUMBERING THE PROPERTY, ANY
INSURANCE COMPANY WHICH HAS ISSUED A POLICY WITH RESPECT TO THE PROPERTY OR FROM
ANY BOARD OF FIRE UNDERWRITERS CLAIMING ANY DEFECTS OR DEFICIENCIES IN THE
PROPERTY OR SUGGESTING OR REQUESTING THE PERFORMANCE OF ANY REPAIRS, ALTERATIONS
OR OTHER WORK TO THE PROPERTY, WHICH HAVE NOT BEEN CURED.


 


5.3.8     UTILITIES. TO SELLER’S KNOWLEDGE, NONE OF SELLER, THE TRANSFERRED
COMPANIES, THE PROPERTY MANAGERS, OR ILLINOIS MANAGER HAVE RECEIVED ANY WRITTEN
NOTICE OF ACTUAL OR THREATENED REDUCTION OR CURTAILMENT OF ANY UTILITY SERVICE
CURRENTLY SUPPLIED TO THE PROPERTY.


 


5.3.9     INTENTIONALLY OMITTED.


 


5.3.10   MUNICIPAL IMPROVEMENTS. TO SELLER’S KNOWLEDGE: (I) ALL STREET PAVING,
CURBING, SANITARY SEWERS, STORM SEWERS AND OTHER MUNICIPAL OR OTHER GOVERNMENTAL
IMPROVEMENTS WHICH HAVE BEEN CONSTRUCTED OR INSTALLED HAVE BEEN PAID FOR AND
WILL NOT HEREAFTER BE ASSESSED; (II) ALL ASSESSMENTS HERETOFORE MADE HAVE BEEN
PAID IN FULL; AND (III) THERE ARE NO PRIVATE CONTRACTUAL OBLIGATIONS RELATING TO
THE INSTALLATION OF OR CONNECTION TO ANY SANITARY SEWERS OR STORM SEWERS OR
OTHER MUNICIPAL IMPROVEMENTS.


 


5.3.11   SPECIAL ASSESSMENTS/TAX APPEALS. TO SELLER’S KNOWLEDGE AND EXCEPT AS
SHOWN ON ANY TAX BILLS DELIVERED TO PURCHASER AND/OR IN THE TITLE COMMITMENT,
NONE OF SELLER, THE TRANSFERRED COMPANIES, THE PROPERTY MANAGERS OR ILLINOIS
MANAGER HAVE RECEIVED ANY NOTICE OF ANY SPECIAL ASSESSMENT WHICH AFFECTS THE
PROPERTY. EXCEPT AS SHOWN ON SCHEDULE 5.3.11, THERE ARE NO PENDING TAX APPEALS
WITH RESPECT TO REAL PROPERTY TAXES OR ASSESSMENTS AGAINST THE PROPERTY.


 


5.3.12   NO OTHER PURCHASE RIGHTS. NO PERSON, FIRM OR ENTITY, OTHER THAN
PURCHASER HAS ANY RIGHT TO ACQUIRE THE SHARES OR ANY INTEREST IN THE PROPERTY OR
ANY PART THEREOF.


 


5.3.13   INSURANCE. THE COMMERCIAL GENERAL LIABILITY POLICY AND COMMERCIAL
UMBRELLA POLICIES PROVIDING COVERAGE FOR THE BENEFIT OF THE TRUSTS OR THE
PROPERTY LLCS OR WITH RESPECT TO THE PROPERTY (COLLECTIVELY, THE “LIABILITY
POLICIES”) ARE SET FORTH ON SCHEDULE 5.3.13 HEREOF AND INCLUDE THE APPLICABLE
PROPERTY LLC AS A NAMED INSURED AND EACH INDIVIDUAL PROPERTY IS A SCHEDULED
LOCATION UNDER THE LIABILITY POLICIES. EACH OF THE LIABILITY POLICIES EXPRESSLY
PROVIDE THAT EXCEPT WITH RESPECT TO THE LIMITS OF INSURANCE (AS DEFINED IN THE
LIABILITY POLICIES) AND ANY RIGHTS OR DUTIES

 

31

--------------------------------------------------------------------------------


 


ASSIGNED IN THE COVERAGE PART (AS DEFINED IN THE LIABILITY POLICIES) TO THE
FIRST NAMED INSURED, THE INSURANCE APPLIES ON A PER LOCATION BASIS PROVIDING THE
ENTIRE LIMITS OF COVERAGE TO EACH INDIVIDUAL LOCATION. TO SELLER’S KNOWLEDGE,
NONE OF SELLER, THE TRANSFERRED COMPANIES, THE PROPERTY MANAGERS OR ILLINOIS
MANAGER HAVE RECEIVED (A) ANY REFUSAL OF COVERAGE OR ANY NOTICE THAT A DEFENSE
WILL BE AFFORDED WITH RESERVATION OF RIGHTS, OR (B) ANY NOTICE OF CANCELLATION
OR ANY OTHER INDICATION THAT ANY LIABILITY POLICY IS NO LONGER IN FULL FORCE AND
EFFECT OR WILL NOT BE RENEWED. ALL PREMIUMS FOR THE LIABILITY POLICIES THAT ARE
DUE HAVE BEEN PAID AND THE TRANSFERRED COMPANIES AND THE PROPERTY MANAGERS HAVE
OTHERWISE PERFORMED ALL OF THEIR RESPECTIVE OBLIGATIONS UNDER THE LIABILITY
POLICIES. THERE IS NO DEDUCTIBLE UNDER THE COMMERCIAL GENERAL LIABILITY POLICY.
THE COMMERCIAL UMBRELLA POLICIES  ARE SUBJECT TO A $10,000 SELF INSURED
RETENTION.


 

5.4           Knowledge Defined. References to the “knowledge” or “best
knowledge” of Seller or words of similar import shall refer only to the actual
knowledge of the Designated Employee and shall not be construed, by imputation
or otherwise, to refer to the knowledge of any affiliate of Seller, to any
property manager, or to any other officer, director, agent, manager,
representative or employee of Seller or any affiliate of Seller or to impose
upon such Designated Employee any duty to investigate the matter to which such
actual knowledge, or the absence thereof, pertains. As used herein, the term
“Designated Employees” shall refer to Sara Shank, Seller’s asset manager for the
Property, the employee of Seller with primary responsibility for coordinating
the transactions contemplated herein.

 

5.5           Seller’s Indemnity, Survival of Seller’s Representations and
Warranties; Maximum Liability.

 


5.5.1     SURVIVAL. THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 5.3
HEREOF, AS UPDATED BY THE CERTIFICATES OF SELLER TO BE DELIVERED IN ACCORDANCE
WITH SECTION 4.2.5 HEREOF, AND THE COVENANTS SET FORTH IN THIS AGREEMENT TO BE
PERFORMED BY SELLER BETWEEN THE EFFECTIVE DATE AND THE CLOSING DATE, SHALL
SURVIVE CLOSING FOR A PERIOD OF TWELVE (12) MONTHS (THE “PROPERTY REPRESENTATION
EXPIRATION DATE”). THE REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH IN
SECTIONS 5.1 AND 5.2 HEREOF SHALL SURVIVE CLOSING FOR A PERIOD OF TWELVE (12)
MONTHS (THE “REMAINING REPRESENTATION EXPIRATION DATE”) IN EACH CASE AS UPDATED
BY THE CERTIFICATE OF SELLER TO BE DELIVERED TO PURCHASER AT CLOSING IN
ACCORDANCE WITH SECTION 4.2.5 HEREOF.


 


5.5.2     SELLER’S INDEMNIFICATION OBLIGATIONS. SUBJECT TO THE OTHER PROVISIONS
OF THIS SECTION 5.5, FROM AND AFTER THE CLOSING UNTIL THE PROPERTY
REPRESENTATION EXPIRATION DATE OR THE REMAINING REPRESENTATION EXPIRATION DATE,
AS APPLICABLE (WHICH REMAINING REPRESENTATION EXPIRATION DATE SHALL BE
APPLICABLE TO ANY CLAIMS UNDER SECTIONS 5.5.2(III)), SELLER SHALL INDEMNIFY AND
HOLD HARMLESS PURCHASER, THE TRANSFERRED COMPANIES (AS THE TRANSFERRED COMPANIES
ARE CONSTITUTED AFTER CLOSING) AND THEIR OFFICERS, DIRECTORS, AFFILIATES,
MEMBERS, PARTNERS, REPRESENTATIVES, AGENTS, AND ANY SUCCESSORS OR ASSIGNS OF
PURCHASER (THE “PURCHASER INDEMNIFIED PARTY”) FROM AND AGAINST ANY COSTS OR
EXPENSES (INCLUDING, WITHOUT LIMITATION, TAXES AND REASONABLE

 

32

--------------------------------------------------------------------------------


 


ATTORNEYS’ FEES), JUDGMENTS, LIABILITIES, FINES, LOSSES, CLAIMS AND DAMAGES
(COLLECTIVELY, “DAMAGES”), AS INCURRED, TO THE EXTENT THEY ARISE OUT OF OR ARE A
RESULT OF:


 

(I)            THE BREACH OR ANY INACCURACY IN ANY OF THE REPRESENTATIONS AND
WARRANTIES OF SELLER CONTAINED IN THIS AGREEMENT;

 

(II)           ANY BREACH OR DEFAULT BY SELLER OF ANY COVENANT OR AGREEMENT OF
SELLER HEREUNDER;

 

(III)         THIRD-PARTY CLAIMS AGAINST ANY PURCHASER INDEMNIFIED PARTY ARISING
OUT OF EVENTS THAT OCCUR PRIOR TO THE CLOSING AND DURING THE PERIOD OF OWNERSHIP
BY SELLER OF THE TRUSTS AND WHICH PURPORT TO BE RELATED TO ANY OBLIGATION OR
LIABILITY OF THE TRANSFERRED COMPANIES (AS THE TRANSFERRED COMPANIES ARE
CONSTITUTED PRIOR TO CLOSING), THE PROPERTY MANAGERS OR ILLINOIS MANAGER,
INCLUDING, WITHOUT LIMITATION, CONTRACTUAL AND TORT CLAIMS AND/OR LIABILITIES
AND THE LITIGATION REFERRED TO IN SCHEDULE 5.2.5, PROVIDED THAT THE FOREGOING
SHALL NOT INCLUDE (AND, EXCEPT TO THE EXTENT PROVIDED FOR IN SECTIONS 5.5.2(I)
AND 5.5.2(II), SELLER SHALL NOT BE OBLIGATED TO INDEMNIFY THE PURCHASER
INDEMNIFIED PARTY FOR) CLAIMS BASED UPON OR ARISING OUT OF:  (W) ENVIRONMENTAL
MATTERS (OTHER THAN CLAIMS FOR BODILY INJURY OR PERSONAL INJURY BASED ON EVENTS
PRIOR TO CLOSING, BUT NOT PROPERTY DAMAGE), INCLUDING, WITHOUT LIMITATION, ANY
OBLIGATION TO REMEDIATE ANY HAZARDOUS SUBSTANCES, OR (X) THE PHYSICAL CONDITION
OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, PATENT AND LATENT DEFECTS, TITLE
AND ZONING MATTERS, GOVERNMENTAL APPROVALS, VALUATION, AND COMPLIANCE OF THE
PROPERTY WITH LAWS, OTHER THAN THIRD-PARTY CLAIMS FOR BODILY INJURY, PERSONAL
INJURY OR PROPERTY DAMAGE BASED ON EVENTS PRIOR TO CLOSING; (Y) ANY OBLIGATIONS
CONTAINED IN THE DOCUMENTS EVIDENCING THE EXISTING INDEBTEDNESS, OR (Z) TAX
MATTERS, EXCEPT IN EACH CASE TO THE EXTENT OF A BREACH OF AN EXPRESS
REPRESENTATION AND WARRANTY OF THE SELLER IN THIS AGREEMENT.

 


5.5.3     NOTICE AND RESOLUTION OF CLAIMS. NO CLAIM FOR INDEMNIFICATION UNDER
SECTION 5.5.2 SHALL BE ACTIONABLE OR PAYABLE (A) TO THE EXTENT PURCHASER
RECEIVED A PRORATION, ADJUSTMENT OR CREDIT AT CLOSING FOR SUCH CLAIM; (B) IF THE
CLAIM IN QUESTION RESULTS FROM OR IS BASED ON A CONDITION, STATE OF FACTS OR
OTHER MATTER WHICH WAS KNOWN TO ANY PURCHASER INDEMNIFIED PARTY (OTHER THAN THE
TRANSFERRED COMPANIES OR THE PROPERTY MANAGERS AS CONSTITUTED PRIOR TO CLOSING)
PRIOR TO OR AT CLOSING (IT BEING AGREED THAT ANY WRITTEN INFORMATION DELIVERED
TO PURCHASER PRIOR TO OR AT CLOSING IS DEEMED TO BE KNOWN TO ANY PURCHASER
INDEMNIFIED PARTY BUT SHALL NOT VARY SELLER’S REPRESENTATIONS AND WARRANTIES
EXCEPT TO THE EXTENT PROVIDED IN SECTION 4.2.5); (C) IF THE CLAIM RESULTS FROM A
BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT OF PURCHASER OR ANY SUCCESSOR
TO OR ASSIGNEE OF PURCHASER; (D) UNLESS AND UNTIL THE VALID CLAIMS UNDER THIS
SECTION 5.5 COLLECTIVELY AGGREGATE MORE THAN SIX HUNDRED THOUSAND DOLLARS
($600,000.00) (THE “DEDUCTIBLE”), IN WHICH EVENT, SUBJECT TO SECTION 5.5.3, ONLY
THE AMOUNT OF SUCH CLAIMS OVER AND ABOVE THE DEDUCTIBLE SHALL BE ACTIONABLE; OR
(E) UNLESS WRITTEN NOTICE CONTAINING A DESCRIPTION OF THE SPECIFIC NATURE OF
SUCH CLAIM SHALL HAVE BEEN GIVEN BY ANY PURCHASER INDEMNIFIED PARTY TO SELLER
(X) PROMPTLY AFTER IT HAS NOTICE OF SUCH CLAIM (PROVIDED THAT THE FAILURE TO
PROVIDE SUCH NOTICE SHALL NOT AFFECT THE OBLIGATIONS OF SELLER UNLESS AND ONLY

 

33

--------------------------------------------------------------------------------


 


TO THE EXTENT THAT SELLER ARE ACTUALLY PREJUDICED THEREBY) AND (Y) IN ALL EVENTS
PRIOR TO THE PROPERTY REPRESENTATION EXPIRATION DATE OR THE REMAINING
REPRESENTATION EXPIRATION DATE, AS APPLICABLE. THE FOREGOING IS NOT INTENDED TO
LIMIT ANY DUTY OF ANY PURCHASER INDEMNIFIED PARTY TO MITIGATE DAMAGES TO THE
EXTENT REQUIRED UNDER APPLICABLE LAW.

 

In the event that such claim involves a claim by a third party against the
Purchaser Indemnified Party which seeks Damages in an amount in respect of which
indemnification pursuant to this Section 5.5 would be available, Seller shall
have fifteen (15) days after receipt of such notice to decide whether Seller
will undertake, conduct and control, through counsel of Seller’s choosing
(subject to the reasonable approval of the Purchaser Indemnified Party) and at
its own expense, the settlement or defense thereof (including, without
limitation, the defense thereof by any insurer and any claims against any
insurer and the conduct and control of any claims against any insurer with
respect to such third party claim), and if Seller so decides, the Purchaser
Indemnified Party shall cooperate with Seller in connection therewith, provided
that the Purchaser Indemnified Party may participate in such settlement or
defense through counsel chosen by it, and provided further, that the reasonable
fees and expenses of such separate counsel shall be borne by the Purchaser
Indemnified Party unless:  (a) the employment of such separate counsel shall
have been approved by Seller in connection with the settlement or defense of
such action, (b) Seller shall not have employed counsel reasonably satisfactory
to the Purchaser Indemnified Party to direct the settlement or defense of such
action, or (c) the Purchaser Indemnified Party shall have reasonably concluded
that there may be defenses available to it which are different from or
additional to those available to Seller, in any of which events the reasonable
fees and expenses of such separate counsel shall constitute Damages hereunder.
Seller shall have the sole right to settle or compromise any action which Seller
determines to undertake, conduct and control as aforesaid, subject to the
approval of the appropriate Purchaser Indemnified Party in its sole and absolute
discretion, if the amount of the settlement would not serve to release all of
the Purchaser Indemnified Parties from all liability in connection with such
claim. In the event Seller does not undertake to conduct and control the defense
of any claim, no Purchaser Indemnified Party shall settle the same without the
prior written approval of Seller, not to be unreasonably withheld, conditioned
or delayed.

 

Seller and the Purchaser Indemnified Party shall cooperate reasonably in all
aspects of any investigation, defense, pretrial activities, trial, compromise,
settlement or discharge of any claim in respect of which indemnity is sought
pursuant to this Section 5.5, including, but not limited to, by providing the
other party with reasonable access to employees and officers (including as
witnesses) and other reasonable non-privileged information.

 


5.5.4     SOLE RECOURSE; MAXIMUM LIABILITY. PURCHASER, ON BEHALF OF EACH
PURCHASER INDEMNIFIED PARTY, AGREES THAT (I) ITS SOLE RECOURSE IN THE EVENT OF A
BREACH OF ANY REPRESENTATION, COVENANT OR WARRANTY MADE BY SELLER HEREUNDER OR
ANY CLAIM FOR DAMAGES, IN EACH CASE IF CLOSING HAS OCCURRED, SHALL BE SOLELY TO
SELLER, AND NOT TO ANY OF ITS AFFILIATES OR ANY OFFICERS, DIRECTORS, AGENTS OR
REPRESENTATIVES OF SELLER OR ITS AFFILIATES, PROVIDED THAT SELLER MAINTAINS A
NET WORTH AT LEAST EQUAL TO THE SELLER LIABILITY CAP THROUGH THE REMAINING
REPRESENTATION EXPIRATION DATE TO SATISFY ITS INDEMNITY

 

34

--------------------------------------------------------------------------------


 


OBLIGATIONS HEREUNDER, AND (II) SELLER’S MAXIMUM AGGREGATE LIABILITY TO
PURCHASER, PURSUANT TO THIS AGREEMENT IF THE CLOSING HAS OCCURRED, SHALL NOT
OTHERWISE EXCEED SIX MILLION DOLLARS ($6,000,000.00) (THE “SELLER LIABILITY
CAP”). NOTWITHSTANDING THE FOREGOING, THE SELLER LIABILITY CAP, AS TO ANY BREACH
OF SECTIONS 5.2.6(II), (VI), (VIII), (IX) AND (X), AND 5.6.6 SHALL NOT EXCEED
THIRTY MILLION DOLLARS ($30,000,000.00). PURCHASER FURTHER AGREES TO FIRST USE
ALL REASONABLE EFFORTS TO SEEK RECOVERY UNDER ANY INSURANCE POLICIES, SERVICE
CONTRACTS AND LEASES APPLICABLE TO SUCH CLAIM PRIOR TO SEEKING RECOVERY FROM
SELLER, AND SELLER SHALL NOT BE LIABLE TO PURCHASER FOR THAT PORTION OF
PURCHASER’S CLAIM WHICH IS SATISFIED FROM SUCH INSURANCE POLICIES, SERVICE
CONTRACTS OR LEASES. SELLER AGREES THAT IT WILL MAINTAIN A NET WORTH OF AT LEAST
THIRTY MILLION DOLLARS ($30,000,000.00) THROUGH THE REMAINING REPRESENTATION
EXPIRATION DATE. SELLER HEREBY WAIVES ITS RIGHTS TO INDEMNIFICATION FROM THE
TRANSFERRED COMPANIES IN CONNECTION WITH ITS LIABILITIES ACCRUING PRIOR TO THE
CLOSING, OTHER THAN TO THE EXTENT COVERED BY EXISTING INSURANCE, INCLUDING,
WITHOUT LIMITATION, SO CALLED “D&O COVERAGE.”


 

5.6           Covenants of Seller. Except as otherwise provided for in this
Agreement or hereafter agreed to in writing by Purchaser, Seller hereby
covenants with Purchaser as follows:

 

5.6.1     Conduct of Business Pending Closing. From the Effective Date until the
Closing or earlier termination of this Agreement, Seller shall use reasonable
efforts to operate and maintain or cause the Property to be operated and
maintained in a manner generally consistent with the manner in which the
Property has been operated and maintained prior to the Effective Date, subject
to reasonable wear and tear, casualty and taking by eminent domain and shall
keep on hand sufficient materials, supplies, equipment, inventory and other
personal property for the efficient operation and management of the Property in
a manner as currently operated, and shall perform when due, all of Seller’s
obligations under the Leases and other contracts affecting the Property in each
case in all material respects, and otherwise in accordance with applicable laws,
ordinances, rules and regulations affecting the Property. From and after the
Effective Date, Seller will not permit the Transferred Companies, the Property
Managers or Illinois Manager to apply any security deposits held pursuant to the
Leases without the prior consent of Purchaser, which consent shall not be
unreasonably withheld, conditioned or delayed. Seller shall refrain from (and
cause the Property Managers, the Transferred Companies and Illinois Manager to
refrain from) transferring any of the Property, or creating on the Land any
easements; provided, however, that nothing herein shall preclude Seller from (i)
replacing any equipment, supplies or machinery in the ordinary course of
operating the Property or (ii) entering into any easements or other documents
required by any applicable governmental or quasi-governmental authority or
provider of utility services.

 


5.6.2     OPERATING AGREEMENTS.FROM AND AFTER THE EFFECTIVE DATE UNTIL THE
CLOSING DATE OR EARLIER TERMINATION OF THIS AGREEMENT, SELLER SHALL NOT PERMIT
THE TRANSFERRED COMPANIES, THE PROPERTY MANAGERS OR ILLINOIS MANAGER TO MODIFY,
EXTEND, RENEW OR, CANCEL (IN ANY CASE, EXCEPT AS A RESULT OF A DEFAULT BY THE
OTHER PARTY THEREUNDER) ANY OPERATING AGREEMENTS, OR ENTER INTO ANY NEW
OPERATING AGREEMENTS UNLESS CANCELABLE ON THIRTY (30) OR FEWER DAYS’ NOTICE
WITHOUT PAYMENT OF A PREMIUM OR PENALTY,

 

35

--------------------------------------------------------------------------------


 


WITHOUT PURCHASER’S PRIOR WRITTEN CONSENT IN EACH INSTANCE, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED. NOTWITHSTANDING THE
FOREGOING, SELLER SHALL PERMIT THE ASSIGNMENT OF AND THE TRANSFER OF ALL RIGHTS
AND OBLIGATIONS ACCRUING TO 10/120 PROPERTY MANAGER UNDER THAT CERTAIN
MANAGEMENT AGREEMENT DATED AS OF OCTOBER 3, 2006 BY AND BETWEEN 550 WEST
WASHINGTON PROPERTY LLC AND 10/120 SOUTH RIVERSIDE ILLINOIS PROPERTY MANAGER LLC
(THE “CONTINUING MANAGEMENT AGREEMENT”), WHICH ASSIGNMENT AND TRANSFER SHALL
OCCUR PRIOR TO OR CONCURRENTLY WITH THE CLOSING, AND WHICH ASSIGNMENT AND
TRANSFER SHALL NOT REQUIRE THE PRIOR WRITTEN CONSENT OF PURCHASER SO LONG AS
10/120 PROPERTY MANAGER IS RELEASED FROM ALL LIABILITY ARISING AFTER THE DATE OF
THE ASSIGNMENT OF THE CONTINUING MANAGEMENT AGREEMENT.


 

5.6.3     Insurance. From and after the Effective Date until the date of Closing
or earlier termination of this Agreement, Seller shall cause the Transferred
Companies, Illinois Manager and the Property Managers to keep in full force and
effect the insurance policies in effect on the Effective Date or policies
providing similar (but no less) coverage. At Closing, Seller shall assign to
Purchaser all of its rights under the Liability Policies with respect to any
claims relating to the period prior to Closing (whether such claims are made
before or after Closing) relating to the Property, the Property Managers or the
Transferred Companies, including, but not limited to, the right to submit claims
directly to the applicable insurer. Seller shall provide Purchaser with all
information reasonably required for Purchaser to submit any claims related to a
period prior to Closing, including any deadlines or other conditions under the
applicable Liability Policies and will reasonably cooperate with Purchaser in
the submission, processing and resolution of such claims. To the extent that any
assignment of rights under the Liability Polices is not permitted by the express
terms of the Liability Policies or applicable law, then upon receipt of notice
from Purchaser regarding any pre-Closing claims subject to coverage under the
Liability Policies, Seller shall timely submit such claims to the applicable
insurer upon request of Purchaser and be responsible for processing and
resolution of such claims with the applicable insurer as directed by Purchaser
at its expense, provided that no claim will be settled or compromised without
Purchaser’s consent in its sole and absolute discretion, if the settlement will
not serve to release all applicable Purchaser Indemnified Parties and the
Property from all liability in connection with such claims. Seller and Purchaser
shall not take any action to limit, invalidate or reduce any coverage that is
provided under the Liability Policies as of Closing with respect to any
pre-Closing claims. Notwithstanding the foregoing, to the extent that any claims
are made in connection with Seller’s obligations hereunder, including its
obligation to indemnify Purchaser, Seller shall have all rights of control and
resolution of such claims as set forth in Section 5.5.3. To the extent any
claims are made against the Property, the Property Managers or the Transferred
Companies relating to a period prior to the time the Property LLCs owned the
Property, Seller shall cooperate with Purchaser in directing those claims to the
prior Owner of the Property. The foregoing covenants in this Section 5.6.4, with
the exception of the first sentence, shall survive closing.


 

5.6.4     Investments. Unless this Agreement is terminated prior to Closing,
Seller shall not cause or permit the Transferred Companies, Illinois Manager, or
the Property Managers to make any investment in, any loan to, or any acquisition
of the

 

36

--------------------------------------------------------------------------------


 

securities of any other Person, or make any acquisition of any new assets or
incur any new indebtedness (or series of related capital investments, loans and
acquisitions), except (i) for trade payables incurred in the ordinary course of
business, and (ii) in connection with the Kimco OFP Purchase Transaction
pursuant to the Kimco Purchase Agreement.

 

5.6.5     REIT Compliance. Except as set forth in Section 5.6.8, Seller shall
take all commercially reasonable steps, or forbear from taking steps, necessary
prior to the Closing to ensure that each of the Trust’s ownership and operation
until the Closing would permit each Trust to qualify as a REIT for that Trust’s
taxable year that includes the Closing.

 


5.6.6     NO TRANSFER OF ASSETS; MERGERS OR ACQUISITIONS. UNLESS THIS AGREEMENT
IS TERMINATED PRIOR TO CLOSING, SELLER SHALL NOT CAUSE OR PERMIT THE TRUSTS,
ILLINOIS MANAGER, OFP EQUITY, OFP HOLDING, 200 SOUTH WACKER SERVICES, OFP
SERVICES, THE PROPERTY MANAGERS OR THE PROPERTY LLCS TO: (I) SELL, TRANSFER,
FURTHER ENCUMBER, ASSIGN OR OTHERWISE DISPOSE OF THE PROPERTY OR ANY PORTION
THEREOF OR (II) MERGE OR CONSOLIDATE WITH OR ACQUIRE ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OR BUSINESS OF ANY PERSON, EXCEPT IN CONNECTION WITH THE KIMCO OFP
PURCHASE TRANSACTION PURSUANT TO THE KIMCO PURCHASE AGREEMENT.

 

5.6.7     No Amendments to Organizational Documents. Unless this Agreement is
terminated prior to Closing, Seller shall not cause or permit the Transferred
Companies, Illinois Manager or the Property Managers to amend their respective
Organizational Documents in any material respect except that each Trust shall be
permitted to amend its Declaration of Trust to the extent necessary to permit
the consummation of this Agreement and in form and substance provided to
Purchaser as reasonably approved by Purchaser.

 

5.6.8     Redemption of Preferred Shareholders’ Shares. Seller and Purchaser
shall make mutually satisfactory arrangements to cause each Trust, at Closing,
to redeem the preferred shares in such Trust held by the parties identified on
Schedule 5.2.3(i)(A), Schedule 5.2.3(ii)(A) and Schedule 5.2.3(iii)(A) attached
hereto, such that, following such redemptions, the Seller’s Shares constitute
one hundred percent (100%) of the issued and outstanding shares in each Trust.
Seller shall provide Purchaser reasonable evidence of such redemption.

 

5.6.9     Leases. Except as expressly provided herein, Seller shall, and shall
cause each of the Property Managers, Illinois Manager and the Property LLCs to,
refrain from amending any existing Lease without Purchaser’s written approval,
as provided below, provided that Purchaser shall have no ability to interfere
with the administration by Seller, the Property Managers, Illinois Manager or
the Property LLCs of any existing Lease as required by the terms of such Lease.
In addition, except as expressly provided herein, neither Seller nor any of the
Property Managers, Illinois Manager and the Property LLCs shall enter into any
new leases with respect to the Property (each, a “Proposed New Lease”), without
Purchaser’s written approval, as provided below in this Section 5.6.10,
provided, however that Purchaser’s written approval shall not be required for,
and Seller may enter into, a new lease with Morgan Stanley at One Financial
Place

 

37

--------------------------------------------------------------------------------


 

on the business terms referenced in Schedule 5.6.10, (the “Morgan Stanley
Lease”) which Morgan Stanley Lease shall not be a Proposed New Lease and
Purchaser shall receive a credit at Closing equal to all unpaid leasing
commissions, tenant improvement and other tenant concessions set forth in the
Morgan Stanley Lease. Seller shall furnish Purchaser with a true and complete
copy of any Proposed New Lease into which Seller or the Property Managers,
Illinois Manager or the Property LLCs desire to have any of the Property LLCs
enter and such financial information with respect to the proposed tenant as
Seller, the Property Managers, Illinois Manager or the Property LLCs may have in
their possession. Purchaser shall have five (5) Business Days from receipt of
such Proposed New Lease to approve or disapprove the same, which approval shall
not be unreasonably withheld, conditioned or delayed. In the event that
Purchaser does not approve any such Proposed New Lease, Purchaser shall notify
Seller, in writing, of such disapproval prior to expiration of the aforesaid
five (5) Business Day period, stating in such written notification under what
conditions, if any, Purchaser’s approval would be forthcoming and Purchaser’s
agreement to approve such Proposed New Lease if such conditions are satisfied.
All costs of tenant improvements and leasing commissions payable after Closing
with respect to any lease with respect to the Property executed between the
Effective Date and the Closing Date in accordance with the terms and conditions
of this Agreement shall be paid by Purchaser. Seller shall deliver to Purchaser
copies of any written notices that Seller sends, from and after the Effective
Date to its Lenders under Section 4.1.6(c)(v) of the loan agreements related to
the Existing Indebtedness applicable to each of 200 South Wacker Property and
10/120 South Riverside Property.

 

5.6.10   Audit by Purchaser. Purchaser has advised Seller that Purchaser must
cause to be prepared up to three (3) years of audited financial statements and
the interim period between from January 1, 2007 through Closing in respect of
the Property in compliance with the policies of Purchaser and certain laws and
regulations, including, without limitation, Securities and Exchange Commission
Regulation S-X, Rule 3-14. Seller agrees to use reasonable efforts to cooperate
with Purchaser’s auditors in the preparation of such audited financial
statements (it being understood and agreed that the foregoing covenant shall
survive the Closing). Without limiting the generality of the preceding sentence
(a) Seller shall, during normal business hours, allow Purchaser’s auditors
reasonable access to such books and records maintained by Seller, the Property
Manager and the Property LLCs (and any other manager of the Property) in respect
of the Property as necessary to prepare such audited financial statements; (b)
Seller shall use reasonable efforts to provide to Purchaser such financial
information and supporting documentation as are necessary for Purchaser’s
auditors to prepare audited financial statements; (c) if Purchaser or its
auditors require any information that is in the possession of the party from
which Seller purchased all or a portion of the Property, Seller shall contact
such prior owner of the Property and use commercially reasonable efforts to
obtain from such party the information requested by Purchaser; (d) Seller will
make available for interview by Purchaser and Purchaser’s auditors, the manager
of the Property or other agents or representatives of Seller responsible for the
day-to-day operation of the Property and the keeping of the books and records in
respect of the operation of the Property; and (e) if Seller has audited
financial statements with respect to the Property, Seller shall promptly provide
Purchaser’s auditors with a copy of such

 

38

--------------------------------------------------------------------------------


 

audited financial statements. If after the Closing Date Seller obtains an
audited financial statement in respect of the Property for a fiscal period prior
to the Closing Date that was not completed as of the Closing Date, then Seller
shall promptly provide Purchaser with a copy of such audited financial
statement. The foregoing covenants shall survive Closing.

 


5.6.11   RECYCLED ENTITY. IN ORDER TO FACILITATE THE FINANCING OF THE PROPERTY
BY PURCHASER, TO THE EXTENT A LENDER REQUIRES REPRESENTATIONS AND WARRANTIES
RELATING TO THE PROPERTY LLCS AND THE CONDUCT OF ITS BUSINESS FOR THE PERIOD
FROM THE FORMATION OF EACH PROPERTY LLC THROUGH THE CLOSING SIMILAR IN NATURE TO
THOSE REQUIRED BY STANDARD & POOR’S FOR RECYCLED ENTITIES IN ITS MAY 1, 2003
PUBLICATION RELATING TO U.S. CMBS LEGAL AND STRUCTURED FINANCE CRITERIA, SELLER
SHALL COOPERATE IN GOOD FAITH TO SUBMIT A CERTIFICATION TO PURCHASER OF SUCH
FACTS, TO THE EXTENT THE SAME ARE TRUE OR INDICATE WHICH FACTS OR REQUIREMENTS
ARE NOT TRUE OR ARE QUALIFIED.


 


5.6.12   PURCHASER’S FINANCING. SELLER AGREES THAT TO THE EXTENT REASONABLY
REQUESTED BY PURCHASER, SELLER WILL CONSIDER AND REASONABLY COOPERATE WITH IN
GOOD FAITH ANY MODIFICATIONS TO THE EXISTING STRUCTURE OF THE TRUSTS AND THE
PROPERTY LLCS THAT DO NOT HAVE ANY ADVERSE TAX, ECONOMIC OR OTHER CONSEQUENCES
TO SELLER, SO THAT PURCHASER MEETS LENDER REQUIREMENTS FOR FINANCING THE
PROPERTY.


 


5.6.13   KIMCO OFP PURCHASE TRANSACTION NOT A BREACH OR DEFAULT.
5.6.14              NOTWITHSTANDING THE REPRESENTATIONS AND COVENANTS OF SELLER
IN THIS SECTION 5 OR ELSEWHERE IN THIS AGREEMENT, THE CREATION OR EXISTENCE OF
THE OFP TRUST LOAN AND THE DEBT OBLIGATION THEREUNDER, AS INCURRED TO ACQUIRE
THE KIMCO OFP INTEREST, SHALL NOT CONSTITUTE A BREACH OR DEFAULT UNDER THIS
AGREEMENT PROVIDED THAT SELLER APPLIES A PORTION OF THE PURCHASE PRICE ALLOCATED
TO ONE FINANCIAL PLACE IN FULL SATISFACTION OF THE OFP TRUST LOAN AT CLOSING.


 

5.7           Tax Matters.

 


5.7.1     SELLER SHALL INDEMNIFY AND HOLD HARMLESS EACH PURCHASER INDEMNIFIED
PARTY FROM AND AGAINST ANY DAMAGES AS INCURRED, TO THE EXTENT THEY ARISE OUT OF
OR ARE A RESULT OF ANY TAXES, INCLUDING, WITHOUT LIMITATION, INTEREST, PENALTIES
AND ADDITIONS THERETO (OTHER THAN (X) TRANSFER TAXES, STAMP TAXES OR OTHER TAXES
ASSESSED IN CONNECTION WITH THE SALE OR TRANSFER OF STOCK, A PROPERTY OR ANY
INTEREST THEREIN, OR ANY OTHER TAX, FOR WHICH RESPONSIBILITY IS ALLOCATED TO
PURCHASER IN ACCORDANCE WITH SECTION 4.5 OF THIS AGREEMENT OR (Y) ANY REAL
PROPERTY TAXES OR ASSESSMENTS FOR WHICH RESPONSIBILITY IS ALLOCATED TO PURCHASER
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT) IMPOSED ON THE TRANSFERRED
COMPANIES, THE PROPERTY MANAGERS OR ILLINOIS MANAGER RELATING TO TAXABLE PERIODS
OR PORTIONS THEREOF ENDING ON OR BEFORE THE DATE OF THE CLOSING OR ALLOCABLE TO
THE PORTION THEREOF THROUGH THE DATE OF THE CLOSING PURSUANT TO THIS PARAGRAPH,
OTHER THAN ARISING FROM (I) A BREACH OF PURCHASER’S OBLIGATIONS UNDER THIS
AGREEMENT, (II) CHANGE IN LAW FOLLOWING THE CLOSING THAT INCREASES THE TAXES ON
ANY OF THE TRANSFERRED COMPANIES, THE PROPERTY MANAGERS OR ILLINOIS MANAGER,
(III) A FAILURE BY PURCHASER TO CAUSE EACH TRUST TO MAKE SUFFICIENT
DISTRIBUTIONS FOLLOWING THE CLOSING, ELIGIBLE FOR DIVIDENDS PAID DEDUCTIONS, TO
ELIMINATE ANY INCOME TAX LIABILITY OF EACH TRUST FOR SUCH TRUST’S TAXABLE YEAR
THAT INCLUDES THE CLOSING, OR (IV) ANY OTHER ACTION OR

 

39

--------------------------------------------------------------------------------


 


ACTIVITY OF THE TRANSFERRED COMPANIES, THE PROPERTY MANAGERS OR ILLINOIS MANAGER
AFTER THE CLOSING THAT INCREASES THEIR TAXES FOR PERIODS ENDING ON OR PRIOR TO
THE CLOSING DATE. IF THE CLOSING DATE IS OTHER THAN THE LAST DAY OF A TAXABLE
PERIOD OF THE TRUSTS, THE TAX ATTRIBUTABLE TO THE OPERATIONS OF THE TRANSFERRED
COMPANIES OR THE PROPERTY MANAGERS FOR THE PORTION OF THE PERIOD UP TO AND
INCLUDING THE DATE OF THE CLOSING SHALL BE (I) IN THE CASE OF ALL TAXES BASED ON
OR IN RESPECT OF INCOME, THE TAX COMPUTED ON THE BASIS OF THE TAXABLE INCOME OR
LOSS OF THE ENTITY FOR SUCH PARTIAL PERIOD ENDING ON OR BEFORE THE DATE OF
CLOSING AS DETERMINED FROM ITS BOOKS AND RECORDS, AND (II) IN THE CASE OF ALL
OTHER TAXES (OTHER THAN THOSE ALLOCATED PURSUANT TO SECTION 4.4.1(II)), ON THE
BASIS OF THE ACTUAL ACTIVITIES OF THE ENTITY FOR SUCH PARTIAL PERIOD ENDING ON
OR BEFORE THE DATE OF CLOSING AS DETERMINED FROM ITS BOOKS AND RECORDS. EXCEPT
FOR TAXES ON INCOME ARISING FROM OPERATIONS IN THE ORDINARY COURSE OF BUSINESS
ON THE CLOSING DATE, SELLER SHALL NOT BE RESPONSIBLE FOR ANY TAXES ATTRIBUTABLE
TO INCOME, ACTION OR ACTIVITY ON THE CLOSING DATE AND ON OR AFTER THE CLOSING.
THE INDEMNITY UNDER THIS SECTION 5.7.1 IS SUBJECT TO THE LIMITATIONS AND OTHER
PROVISIONS OF SECTION 5.5 OF THIS AGREEMENT (WHICH FOR THE AVOIDANCE OF DOUBT
THE PARTIES ACKNOWLEDGE INCLUDE THE SURVIVAL PERIOD, PROCEDURAL REQUIREMENTS,
DEDUCTIBLE AND MAXIMUM LIABILITY PROVISIONS THEREIN), EXCEPT THAT: (I) THE
INDEMNITY UNDER THIS SECTION 5.7.1 IS NOT SUBJECT TO SECTION 5.5.2(III)(Z), AND
(II) THE DEDUCTIBLE DOES NOT APPLY TO ACCRUED BUT UNPAID TAXES OF THE
TRANSFERRED COMPANIES, THE PROPERTY MANAGERS OR ILLINOIS MANAGER FOR THEIR
RESPECTIVE TAXABLE PERIODS WHICH INCLUDE THE CLOSING. WITH RESPECT TO CLAUSE
(II) OF THE PRECEDING SENTENCE: (A) SUCH ACCRUED BUT UNPAID TAXES SHALL NOT BE
TAKEN INTO ACCOUNT WHEN DETERMINING WHETHER THE DEDUCTIBLE THRESHOLD HAS BEEN
MET UNDER SECTION 5.5.3 WITH RESPECT TO ANY OTHER CLAIMS; AND (B) ANY TAX
REFUNDS THAT ARE RECEIVED BY A TRANSFERRED COMPANY, A PROPERTY MANAGER OR
ILLINOIS MANAGER, AND ANY AMOUNTS CREDITED AGAINST TAX TO WHICH A TRANSFERRED
COMPANY, A PROPERTY MANAGER OR ILLINOIS MANAGER BECOMES ENTITLED, THAT RELATE TO
TAX PERIODS OR PORTIONS THEREOF ENDING ON OR BEFORE THE DATE OF THE CLOSING
SHALL BE FOR THE ACCOUNT OF SELLER, AND PURCHASER SHALL PAY OVER TO SELLER ANY
SUCH REFUND OR THE AMOUNT OF ANY SUCH CREDIT WITHIN 15 DAYS AFTER RECEIPT OR
ENTITLEMENT THERETO.


 


5.7.2     SELLER SHALL PREPARE OR CAUSE TO BE PREPARED, AT THE COST AND EXPENSE
OF SELLER, ON A TIMELY BASIS (INCLUDING ANY AUTOMATICALLY AVAILABLE EXTENSIONS)
TAX RETURNS FOR THE TRANSFERRED COMPANIES AND THE PROPERTY MANAGERS (INCLUDING
THE APPLICABLE 1099S, K-1S OR SIMILAR SCHEDULES AND REPORTS WHICH ARE PART OF OR
DERIVED FROM ANY SUCH TAX RETURNS) FOR FEDERAL AND STATE INCOME, UNINCORPORATED
BUSINESS TAXABLE INCOME OR ANY SIMILAR TYPE OF NET INCOME TAX APPLICABLE TO ANY
SAID ENTITY FOR ALL SUCH TAX RETURNS (I)  WHICH ARE DUE PRIOR TO THE CLOSING,
(II) WHICH RELATE TO TAXABLE OR OTHER RELEVANT PERIODS ENDING BEFORE JANUARY 1,
2007 OR (III) WHICH ARE FOR A TAXABLE PERIOD BEGINNING JANUARY 1, 2007.


 


ALL SUCH TAX RETURNS, AND ANY TAX RETURNS PREPARED PURSUANT TO SECTION 5.7.2,
SHALL IN ALL EVENTS BE PREPARED IN A MANNER CONSISTENT WITH THE PRIOR TAX
RETURNS AS TO ALL CONTINUING ELECTIONS, CHARACTERIZATIONS AND OTHER MATTERS AND,
TO THE EXTENT APPLICABLE, THE STRUCTURE AND INTENT OF THE RELEVANT UNDERLYING
DOCUMENTS AND THIS AGREEMENT AND OTHERWISE IN ACCORDANCE WITH APPLICABLE LAW.
ALL SUCH TAX RETURNS SHALL BE PROVIDED TO THE OTHER PARTY AT LEAST 45 DAYS PRIOR
TO THE DATE ANY SUCH TAX RETURN IS DUE (INCLUDING ANY AUTOMATICALLY AVAILABLE
EXTENSIONS), WHICH OTHER PARTY SHALL HAVE 30 DAYS AFTER RECEIPT OF

 

40

--------------------------------------------------------------------------------


 


EACH TAX RETURN TO REVIEW SUCH TAX RETURN AND COMMENT THEREON. UPON THE
EXPIRATION OF SUCH 30 DAY PERIOD, THE PARTY RECEIVING AND REVIEWING SUCH TAX
RETURN, IF ACCEPTABLE, SHALL PROMPTLY SIGN AND FILE, OR CAUSE TO BE SIGNED AND
FILED, SUCH TAX RETURN PURSUANT TO THIS SECTION 5.7.2. IN THE EVENT THERE IS A
DISPUTE BETWEEN THE PARTIES IN REGARDS TO THE APPROVAL OF A TAX RETURN, THE
PARTIES SHALL APPOINT A MUTUALLY ACCEPTABLE “BIG FOUR” ACCOUNTING FIRM TO
RESOLVE SUCH DISPUTE PRIOR TO THE EXPIRATION OF SUCH 45 DAY PERIOD.


 

Each party hereto shall make available, or cause to be made available, to the
other party all the relevant and necessary books and records to enable such
party to prepare or review, as the case may be, all such tax returns subject to
the standards of the preceding provisions and otherwise consistent with Section
5.7.4 below and the other applicable provisions of this Agreement.

 


5.7.3     PURCHASER SHALL PREPARE AND FILE, OR CAUSE TO BE PREPARED AND FILED,
AT THE EXPENSE OF PURCHASER, ON A TIMELY BASIS (INCLUDING ALL AUTOMATICALLY
AVAILABLE EXTENSIONS) ALL TAX RETURNS OF THE TRANSFERRED COMPANIES AND THE
PROPERTY MANAGERS OTHER THAN THOSE PROVIDED FOR IN SECTION 5.7.2 ABOVE. IN THE
CASE OF ANY SUCH RETURN FOR A PERIOD THAT INCLUDES THE CLOSING, PURCHASER SHALL
PROVIDE SELLER THE PROPOSED TAX RETURN AT LEAST 45 DAYS PRIOR TO THE DATE SUCH
TAX RETURN IS DUE (INCLUDING ANY AUTOMATICALLY AVAILABLE EXTENSIONS), WHICH
SELLER SHALL HAVE 30 DAYS AFTER RECEIPT OF SUCH TAX RETURN TO REVIEW AND COMMENT
THEREON. ALL SUCH TAX RETURNS SHALL BE PREPARED IN A MANNER CONSISTENT WITH THE
PRIOR TAX RETURNS AS TO ALL CONTINUING ELECTIONS, CHARACTERIZATIONS AND OTHER
MATTERS AND, TO THE EXTENT APPLICABLE, THE STRUCTURE AND INTENT OF THE RELEVANT
UNDERLYING DOCUMENTS AND THIS AGREEMENT AND OTHERWISE IN ACCORDANCE WITH
APPLICABLE LAW. PURCHASER SHALL PAY OR CAUSE THE TRANSFERRED COMPANIES AND THE
PROPERTY MANAGERS TO PAY ALL TAXES SHOWN TO BE DUE AND PAYABLE THEREON.
FURTHERMORE, PURCHASER SHALL PAY OR CAUSE THE TRANSFERRED COMPANIES AND THE
PROPERTY MANAGERS TO PAY ALL TAXES SHOWN TO BE DUE AND PAYABLE ON ANY RETURN FOR
A PERIOD THAT INCLUDES THE CLOSING EVEN IF SUCH TAX RETURN IS PREPARED BY OR
CAUSED TO BE PREPARED BY THE SELLER. NOTWITHSTANDING THE FOREGOING, ON THE LATER
OF (I) 15 DAYS AFTER RECEIPT OF WRITTEN NOTICE FROM PURCHASER AND (II) SEVEN
DAYS PRIOR TO THE DUE DATE FOR THE PAYMENT OF THE APPLICABLE TAX, SELLER SHALL
PAY TO PURCHASER ANY AMOUNTS FOR WHICH SELLER IS LIABLE PURSUANT TO SECTION
5.7.1 FOR TAXABLE PERIODS THAT INCLUDE THE CLOSING.


 


5.7.4     WITHOUT LIMITING THE FOREGOING, AFTER THE CLOSING, SELLER AND
PURCHASER SHALL:


 

(I)            ASSIST (AND CAUSE THEIR RESPECTIVE AFFILIATES TO ASSIST) THE
OTHER IN PREPARING ANY TAX RETURNS WHICH SUCH OTHER PERSON IS RESPONSIBLE FOR
PREPARING AND FILING IN ACCORDANCE WITH THIS SECTION 5.7;

 

(II)           COOPERATE FULLY, AS AND TO THE EXTENT REASONABLY REQUESTED BY THE
OTHER PARTY, IN CONNECTION WITH THE PREPARATION OF THE TAX RETURNS PURSUANT TO
THIS SECTION 5.7 AND IN CONNECTION WITH ANY STEPS OR PROCEDURES REQUIRED TO BE
UNDERTAKEN IN COMPLIANCE WITH SECTIONS 856 THROUGH 860 OF THE CODE AND THE
TREASURY REGULATIONS PROMULGATED THEREUNDER;

 

41

--------------------------------------------------------------------------------


 

(III)         COOPERATE FULLY IN PREPARING FOR ANY AUDITS OF, OR LITIGATION,
ADMINISTRATIVE OR OTHER PROCEEDINGS AND ANY OTHER DISPUTES WITH TAXING
AUTHORITIES REGARDING ANY TAX RETURNS WITH RESPECT TO THE TRANSFERRED COMPANIES
OR THE PROPERTY MANAGERS OR OTHERWISE WITH RESPECT TO TAXES THAT MAY BE IMPOSED
UPON OR OTHERWISE PAYABLE BY THE TRANSFERRED COMPANIES OR THE PROPERTY MANAGERS;

 

(IV)          MAKE AVAILABLE TO THE OTHER PARTY AND TO ANY GOVERNMENTAL ENTITY
AS REASONABLY REQUESTED ALL INFORMATION, RECORDS, AND DOCUMENTS OF THE
TRANSFERRED COMPANIES AND THE PROPERTY MANAGERS RELATING TO TAXES;

 

(V)           PROVIDE TIMELY NOTICE TO THE OTHER PARTY IN WRITING OF ANY PENDING
OR THREATENED TAX AUDITS OR ASSESSMENTS WITH RESPECT TO THE TRANSFERRED
COMPANIES OR THE PROPERTY MANAGERS FOR TAXABLE PERIODS FOR WHICH SUCH OTHER
PARTY MAY HAVE A LIABILITY FOR TAXES UNDER THIS AGREEMENT;

 

(VI)          FURNISH EACH OTHER WITH COPIES OF ALL CORRESPONDENCE RECEIVED FROM
ANY GOVERNMENTAL ENTITY IN CONNECTION WITH ANY TAX AUDIT OR INFORMATION REQUEST
WITH RESPECT TO ANY TAXABLE PERIOD FOR WHICH THE OTHER PARTY MAY HAVE A
LIABILITY FOR TAXES UNDER THIS AGREEMENT;

 

(VII)         PROVIDE THE OTHER PARTY WITH TIMELY NOTICE OF THE COMMENCEMENT OF
ANY AUDIT BY ANY GOVERNMENTAL ENTITY OR OF ANY JUDICIAL PROCEEDING INVOLVING A
GOVERNMENTAL ENTITY THAT RELATES TO ANY LIABILITY FOR TAXES, OR ANY TRANSACTION
OR ACTIVITY OF THE TRANSFERRED COMPANIES OR THE PROPERTY MANAGERS FOR WHICH THE
OTHER MAY HAVE A LIABILITY FOR TAXES UNDER THIS AGREEMENT;

 

(VIII)       AS APPLICABLE, PREPARE AND/OR FILE, OR CAUSE TO BE PREPARED AND/OR
FILED, ALL TAX RETURNS, ALL SUCH TAX RETURNS TO BE PREPARED IN A MANNER
CONSISTENT WITH THE PRIOR TAX RETURNS AS TO ALL CONTINUING ELECTIONS,
CHARACTERIZATIONS AND OTHER MATTERS AND, TO THE EXTENT APPLICABLE, THE STRUCTURE
AND INTENT OF THE RELEVANT UNDERLYING DOCUMENTS AND THIS AGREEMENT AND OTHERWISE
IN ACCORDANCE WITH APPLICABLE LAW.

 

Notwithstanding anything in this Section 5.7.4 or in Section 5.5.3 to the
contrary, all aspects of any audit, litigation or other proceeding with respect
to taxes attributable to a taxable year ending before January 1, 2007 shall be
controlled by and be the sole responsibility of the Seller. All aspects of any
audit, litigation or other proceeding with respect to taxes attributable to a
taxable year commencing on or after January 1, 2007 shall be controlled by and
be the sole responsibility of the Purchaser, unless the audit, litigation or
other proceeding relates to a taxable period for which a tax return was prepared
by or caused to be prepared by Seller, in which case such audit, litigation or
other proceeding shall be controlled by and be the sole responsibility of the
Seller. Notwithstanding any indication in this Agreement to the contrary,
neither Seller nor Purchaser shall settle any audit, litigation or other
proceeding relating to a period ending prior to the Closing Date or for the
taxable year of each Trust beginning January 1, 2007 if such settlement is
based, in whole or in part, on the conclusion that each Trust did not qualify as
a real estate investment trust satisfying the requirements of Sections 856

 

42

--------------------------------------------------------------------------------


 

through 860 of the Code at all times during such periods. To the extent that any
audit, litigation or other proceeding with respect to taxes relates to (i) a
challenge to the position that any Trust’s deduction for dividends paid (as
defined in Section in Section 561 of the Code) for its taxable year beginning
January 1, 2007 will be of such a magnitude that (a) the distribution
requirement of Section 857(a) will be satisfied for the taxable year beginning
January 1, 2007 and (b) the Trust’s “real estate investment trust taxable
income” (as defined in Section 857(b)(2) of the Code) for its taxable year
beginning January 1, 2007 will be reduced to zero, (ii) a challenge to the
position that the Trust will not constitute a personal holding company (as
defined in Section 542 of the Code) for its taxable year beginning January 1,
2007 or (iii) activities on or after the Closing of any Transferred Company or
Property Manager, Purchaser agrees to pay or promptly reimburse any
out-of-pocket costs incurred by Seller in connection with such audit, litigation
or other proceeding including, without limitation, the fees and disbursements of
legal counsel and accountants retained by Seller in connection therewith.

 


5.7.5     PURCHASER COVENANTS AND AGREES WITH SELLER THAT:  (I) PURCHASER WILL
TREAT THE PURCHASE OF THE SHARES CONTEMPLATED BY THIS AGREEMENT FOR ALL INCOME
TAX PURPOSES AS A PURCHASE OF SHARES OF A REAL ESTATE INVESTMENT TRUST, AND (II)
PURCHASER WILL NOT MAKE AN ELECTION PURSUANT TO SECTION 338(G) OF THE CODE WITH
RESPECT TO EACH TRUST.


 


5.7.6     EXCEPT AS OTHERWISE PROVIDED IN SECTION 5.7.1, NOTWITHSTANDING ANY
OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, THE OBLIGATIONS OF SELLER AND
PURCHASER SET FORTH IN THIS SECTION 5.7 SHALL BE UNCONDITIONAL AND ABSOLUTE, AND
SHALL REMAIN IN FULL FORCE AND EFFECT INDEFINITELY.


 

6.             REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER

 

6.1           Representations and Warranties of Purchaser.

 

Purchaser hereby represents and warrants to Seller as of the Effective Date:

 

6.1.1        Organization. Purchaser is a limited partnership duly organized
validly existing, and in good standing under the laws of the State of Texas.

 

6.1.2        Power and Authority. Purchaser has all requisite, power and
authority to execute and deliver this Agreement, to acquire the Shares as
provided in this Agreement and to carry out Purchaser’s obligations hereunder,
and all requisite action necessary to authorize Purchaser to enter into this
Agreement and to carry out its obligations hereunder have been, or by the
Closing will have been, taken. The person signing this Agreement on behalf of
Purchaser is authorized to do so.

 

6.1.3        Consents and Approvals; No Violations. Neither the execution and
delivery of this Agreement, nor the consummation of the transactions
contemplated hereby, will violate any statute, regulation, rule, injunction,
judgment, order, decree, ruling, charge or other restriction of any government,
governmental agency or court to which Purchaser is subject, nor will it conflict
with any of the organizational documents of Purchaser.

 

43

--------------------------------------------------------------------------------


 

6.1.4        No Litigation. There is no action, suit, arbitration, unsatisfied
order or judgment, government investigation or proceeding pending against
Purchaser which, if adversely determined, could individually or in the aggregate
materially interfere with the consummation of the transactions contemplated by
this Agreement.

 

6.1.5        Investment Intent. Purchaser acknowledges that the Shares have been
offered and will be sold to Purchaser pursuant to an exemption from registration
under the Securities Act and all applicable state securities laws. Purchaser is
an “accredited investor” within the meaning of Regulation D promulgated under
the Securities Act and is purchasing the Shares for investment purposes and has
no present intent to distribute, resell, pledge or otherwise dispose of any of
such Shares other than in full compliance with applicable federal and state
securities laws. Purchaser has had the opportunity to review such documents and
to ask such questions of Seller as Purchaser has deemed pertinent to its
decision to invest in the Shares. Purchaser is fully capable of assessing the
risks associated with ownership of the Shares.

 

6.1.6        Status as Permitted Transferee. Purchaser and affiliated entities
which are directly or indirectly under common control with Purchaser or directly
or indirectly control Purchaser or are controlled by Purchaser (i) have a net
worth, as determined as of the Effective Date, of at least $400,000,000
(exclusive of the value of the Property), and (ii) control, directly or
indirectly, real estate assets with a market value of at least $800,000,000
(exclusive of the value of the Property).

 

6.2           Survival of Purchaser’s Representations and Warranties.  The
representation and warranties of Purchaser set forth in Section 6.1.5 hereof and
all covenants of Purchaser contained herein shall survive Closing and shall be a
continuing representation, warranty and covenant without limitation. All other
representations and warranties of Purchaser shall survive Closing for a period
of twelve (12) months. Notwithstanding the foregoing, in the event of an
assignment of this Agreement pursuant to Section 11.4, the representation made
Section 6.1.1 shall be made so as to conform to the facts of assignee’s
organizational status.

 

6.3           Purchaser’s Indemnity; Maximum Liability.

 


6.3.1     PURCHASER’S INDEMNIFICATION OBLIGATIONS. SUBJECT TO THE OTHER
PROVISIONS OF THIS SECTION 6.3, FROM AND AFTER THE CLOSING UNTIL THE PROPERTY
REPRESENTATION EXPIRATION DATE OR THE REMAINING REPRESENTATION EXPIRATION DATE,
AS APPLICABLE (WHICH REMAINING REPRESENTATION EXPIRATION DATE SHALL BE
APPLICABLE TO ANY CLAIMS UNDER SECTIONS 6.3.1(III) AND 6.4.1 BELOW), PURCHASER
SHALL INDEMNIFY AND HOLD HARMLESS SELLER AND SELLER’S OFFICERS, DIRECTORS,
AFFILIATES, DIRECTOR MEMBERS OR PARTNERS, REPRESENTATIVES, AGENTS, AND ANY
SUCCESSORS OR ASSIGNS OF SELLER (THE “SELLER INDEMNIFIED PARTY”) FROM AND
AGAINST ANY DAMAGES AS INCURRED, TO THE EXTENT THEY ARISE OUT OF OR ARE A RESULT
OF:


 

(I)            THE BREACH OR ANY INACCURACY IN ANY OF THE REPRESENTATIONS AND
WARRANTIES OF PURCHASER CONTAINED IN THIS AGREEMENT;

 

44

--------------------------------------------------------------------------------


 

(II)           ANY BREACH OR DEFAULT BY PURCHASER OF ANY COVENANT OR AGREEMENT
OF PURCHASER HEREUNDER; OR

 

(III)         THIRD PARTY CLAIMS AGAINST ANY SELLER INDEMNIFIED PARTY ARISING
OUT OF EVENTS THAT OCCUR ON OR AFTER THE CLOSING AND DURING THE PERIOD OF
OWNERSHIP BY PURCHASER AND WHICH PURPORT TO BE RELATED TO ANY OBLIGATION OR
LIABILITY OF THE TRANSFERRED COMPANIES (AS THE TRANSFERRED COMPANIES ARE
CONSTITUTED ON AND AFTER THE CLOSING), INCLUDING, WITHOUT LIMITATION,
CONTRACTUAL AND TORT CLAIMS AND/OR LIABILITIES, PROVIDED THAT THE FOREGOING
SHALL NOT INCLUDE (AND, EXCEPT TO THE EXTENT PROVIDED FOR IN SECTIONS 6.3.1(I)
AND 6.3.1(II), PURCHASER SHALL NOT BE OBLIGATED TO INDEMNIFY THE SELLER
INDEMNIFIED PARTY FOR) CLAIMS BASED UPON OR ARISING OUT OF:  (W) ENVIRONMENTAL
MATTERS (OTHER THAN CLAIMS FOR PERSONAL INJURY BUT NOT PROPERTY DAMAGE),
INCLUDING, WITHOUT LIMITATION, ANY OBLIGATION TO REMEDIATE ANY HAZARDOUS
SUBSTANCES, OR (X) THE PHYSICAL CONDITION OF THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, PATENT AND LATENT DEFECTS, TITLE AND ZONING MATTERS, GOVERNMENTAL
APPROVALS, VALUATION, AND COMPLIANCE OF THE PROPERTY WITH LAWS, OTHER THAN
THIRD-PARTY CLAIMS FOR PERSONAL INJURY OR PROPERTY DAMAGE; (Y) ANY OBLIGATIONS
CONTAINED IN THE DOCUMENTS EVIDENCING THE EXISTING INDEBTEDNESS, OR (Z) TAX
MATTERS, EXCEPT IN EACH CASE TO THE EXTENT OF A BREACH OF AN EXPRESS
REPRESENTATION AND WARRANTY OF PURCHASER IN THIS AGREEMENT.

 


6.3.2     NOTICE AND RESOLUTION OF CLAIMS. NO CLAIM FOR INDEMNIFICATION UNDER
SECTION 6.3.1 SHALL BE ACTIONABLE OR PAYABLE (A) TO THE EXTENT SELLER RECEIVED A
PRORATION, ADJUSTMENT OR CREDIT AT CLOSING FOR SUCH CLAIM; (B) IF THE CLAIM IN
QUESTION RESULTS FROM OR IS BASED ON A CONDITION, STATE OF FACTS OR OTHER MATTER
WHICH WAS KNOWN TO ANY SELLER INDEMNIFIED PARTY PRIOR TO OR AT CLOSING; (C) IF
THE CLAIM RESULTS FROM A BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT OF
SELLER OR ANY SUCCESSOR TO OR ASSIGNEE OF PURCHASER; (D) UNLESS AND UNTIL THE
VALID CLAIMS UNDER THIS SECTION 6.3 COLLECTIVELY AGGREGATE MORE THAN THE
DEDUCTIBLE, IN WHICH EVENT, SUBJECT TO SECTION 6.3.3, ONLY THE AMOUNT OF SUCH
CLAIMS OVER AND ABOVE THE DEDUCTIBLE SHALL BE ACTIONABLE; OR (E) UNLESS WRITTEN
NOTICE CONTAINING A DESCRIPTION OF THE SPECIFIC NATURE OF SUCH CLAIM SHALL HAVE
BEEN GIVEN BY ANY SELLER INDEMNIFIED PARTY TO PURCHASER (X) PROMPTLY AFTER IT
HAS NOTICE OF SUCH CLAIM (PROVIDED THAT THE FAILURE TO PROVIDE SUCH NOTICE SHALL
NOT AFFECT THE OBLIGATIONS OF PURCHASER UNLESS AND ONLY TO THE EXTENT THAT
PURCHASER IS ACTUALLY PREJUDICED THEREBY) AND (Y) IN ALL EVENTS PRIOR TO THE
PROPERTY REPRESENTATION EXPIRATION DATE OR THE REMAINING REPRESENTATION
EXPIRATION DATE, AS APPLICABLE. THE FOREGOING IS NOT INTENDED TO LIMIT ANY DUTY
OF ANY SELLER INDEMNIFIED PARTY TO MITIGATE DAMAGES TO THE EXTENT REQUIRED UNDER
APPLICABLE LAW.

 

In the event that such claim involves a claim by a third party against the
Seller Indemnified Party which seeks Damages in an amount in respect of which
indemnification pursuant to this Section 6.3 would be available, Purchaser shall
have fifteen (15) days after receipt of such notice to decide whether Purchaser
will undertake, conduct and control, through counsel of Purchaser’s choosing
(subject to the reasonable approval of the Seller Indemnified Party) and at its
own expense, the settlement or defense thereof, and if Purchaser so decides, the
Seller Indemnified Party shall cooperate with Purchaser in connection therewith,
provided; that the Seller Indemnified Party may

 

45

--------------------------------------------------------------------------------


 

participate in such settlement or defense through counsel chosen by it, and
provided further, that the reasonable fees and expenses of such separate counsel
shall be borne by the Seller Indemnified Party unless:  (a) the employment of
such separate counsel shall have been approved by Purchaser in connection with
the settlement or defense of such action, (b) Purchaser shall not have employed
counsel reasonably satisfactory to the Seller Indemnified Party to direct the
settlement or defense of such action, or (c) the Seller Indemnified Party shall
have reasonably concluded that there may be defenses available to it which are
different from or additional to those available to Purchaser, in any of which
events the reasonable fees and expenses of such separate counsel shall
constitute Damages hereunder. Purchaser shall have the sole right to settle or
compromise any action which Purchaser determines to undertake, conduct and
control as aforesaid, subject to the approval of the appropriate Seller
Indemnified Party in its sole and absolute discretion, if the amount of the
settlement would not serve to release all of the Seller Indemnified Parties from
any liability in connection with such claim. In the event Purchaser does not
undertake to conduct and control the defense of any claim, no Seller Indemnified
Party shall settle the same without the prior written approval of Purchaser, not
to be unreasonably withheld, conditioned or delayed.

 

Purchaser and the Seller Indemnified Party shall cooperate reasonably in all
aspects of any investigation, defense, pretrial activities, trial, compromise,
settlement or discharge of any claim in respect of which indemnity is sought
pursuant to this Section 6.3, including, but not limited to, by providing the
other party with reasonable access to employees and officers (including as
witnesses) and other reasonable non-privileged information.

 


6.3.3     SOLE RECOURSE; MAXIMUM LIABILITY. SELLER, ON BEHALF OF EACH SELLER
INDEMNIFIED PARTY, AGREES THAT (I) ITS SOLE RECOURSE IN THE EVENT OF A BREACH OF
ANY REPRESENTATION, COVENANT OR WARRANTY MADE BY PURCHASER HEREUNDER OR ANY
CLAIM FOR DAMAGES, IN EACH CASE IF CLOSING HAS OCCURRED, SHALL BE SOLELY TO
PURCHASER, AND NOT TO ANY OF ITS AFFILIATES OR ANY OFFICERS, DIRECTORS, AGENTS
OR REPRESENTATIVES OF PURCHASER OR ITS AFFILIATES, PROVIDED THAT PURCHASER
MAINTAINS A NET WORTH AT LEAST EQUAL TO THE PURCHASER LIABILITY CAP THROUGH THE
REMAINING REPRESENTATION EXPIRATION DATE TO SATISFY ITS INDEMNITY OBLIGATIONS
HEREUNDER, AND (II) PURCHASER’S MAXIMUM AGGREGATE LIABILITY TO SELLER, PURSUANT
TO THIS AGREEMENT IF THE CLOSING HAS OCCURRED, SHALL NOT OTHERWISE EXCEED SIX
MILLION DOLLARS ($6,000,000.00) (THE “PURCHASER LIABILITY CAP”). NOTWITHSTANDING
THE FOREGOING, THE PURCHASER LIABILITY CAP, AS TO ANY BREACH OF SECTION 6.4.2
AND 6.4.3 SHALL NOT EXCEED THIRTY MILLION DOLLARS ($30,000,000.00). SELLER
FURTHER AGREES TO FIRST USE ALL REASONABLE EFFORTS TO SEEK RECOVERY UNDER ANY
INSURANCE POLICIES AND SERVICE CONTRACTS APPLICABLE TO SUCH CLAIM PRIOR TO
SEEKING RECOVERY FROM PURCHASER, AND PURCHASER SHALL NOT BE LIABLE TO SELLER FOR
THAT PORTION OF SELLER’S CLAIM WHICH IS SATISFIED FROM SUCH INSURANCE POLICIES
AND SERVICE CONTRACTS. PURCHASER AGREES THAT IT WILL MAINTAIN A NET WORTH OF AT
LEAST EXCEED THIRTY MILLION DOLLARS ($30,000,000.00) THROUGH THE REMAINING
REPRESENTATIONS EXPIRATION DATE.


 

6.4           Covenants of Purchaser. Purchaser hereby covenants with Seller
that Purchaser shall furnish to Seller copies of any third party reports
received by Purchaser in connection with any inspection of the Property for the
presence of Hazardous

 

46

--------------------------------------------------------------------------------


 

Substances. Purchaser hereby assumes full responsibility for such inspections
and, except for claims based on representations or warranties contained in
Section 5.3.6 or based on Section 5.5.2(iii) hereof irrevocably waives any claim
against Seller arising from the presence of Hazardous Substances on the
Property. Purchaser shall also furnish to Seller, without representation or
warranty, express or implied, copies of any other third party reports received
by Purchaser relating to any other inspections of the Property conducted on
Purchaser’s behalf, if any (including, specifically, without limitation, any
reports analyzing compliance of the Property with the provisions of the
Americans with Disabilities Act (“ADA”), 42 U.S.C. §12101, et seq., if
applicable), but excluding any appraisals or other evaluations of value.


 


6.4.1     OWNERSHIP IN COMPLIANCE WITH THE REIT RULES. AS OF THE CLOSING AND
AFTER GIVING EFFECT TO THE ACQUISITION OF THE SHARES BY PURCHASER AND AT ALL
TIMES DURING THE PORTION OF THE TAXABLE YEAR OF EACH TRUST THAT BEGINS AS OF THE
CLOSING AND ENDS AFTER THE CLOSING, NOT MORE THAN FIFTY PERCENT (50%) IN VALUE
OF THE OUTSTANDING SHARES OF BENEFICIAL INTEREST OF EACH OF THE TRUSTS WILL BE
OWNED, DIRECTLY OR INDIRECTLY, OR THROUGH THE APPLICATION OF THE ATTRIBUTION
RULES OF CODE SECTION 544 (AS MODIFIED BY CODE SECTION 856(H)(1)(B)), BY FIVE
(5) OR FEWER INDIVIDUALS (DEFINED IN CODE SECTION 542(A)(2) (AS MODIFIED BY CODE
SECTION 856(H)(3)) TO INCLUDE CERTAIN ENTITIES).


 


6.4.2     CONTINUATION OF REIT ELECTION.


 

(I)            PURCHASER COVENANTS THAT AFTER THE CLOSING IT WILL TAKE ALL
NECESSARY STEPS, OR FOREBEAR FROM TAKING STEPS (OR CAUSE EACH TRUST TO TAKE (OR
FOREBEAR FROM TAKING SUCH STEPS, AS THE CASE MAY BE) AS MAY BE NEEDED) TO
MAINTAIN THE CLASSIFICATION AND TREATMENT OF THE TRUSTS AS REITS FOR THE TRUSTS’
TAXABLE YEAR THAT INCLUDES THE CLOSING.

 

(II)           PURCHASER COVENANTS THAT IT WILL TAKE ALL STEPS WITHIN ITS
CONTROL (INCLUDING FOR EXAMPLE, CAUSING THE TRUSTS TO MAKE DISTRIBUTIONS THAT
QUALIFY FOR THE DIVIDENDS PAID DEDUCTIONS SET FORTH IN SECTION 857(B)(2)(B) OF
THE CODE AND SECTION 561 OF THE CODE) SUCH THAT EACH TRUST SATISFIES THE 90%
DISTRIBUTION REQUIREMENT OF CODE SECTION 857(A)(1) AND EACH TRUST’S REAL ESTATE
INVESTMENT TRUST TAXABLE INCOME (AS DEFINED IN SECTION 857(B)(2) OF THE CODE)
WILL BE REDUCED TO ZERO FOR THE TAXABLE YEAR OF SUCH TRUST THAT INCLUDES THE
CLOSING.

 

(III)         PURCHASER COVENANTS AND AGREES THAT PRIOR TO JANUARY 1, 2008, NO
TRUST SHALL ACQUIRE, ACCEPT TRANSFER OF, OR HOLD, OR ALLOW ANY SUBSIDIARY TO
ACQUIRE, ACCEPT TRANSFER OF, OR HOLD, ANY ASSETS OTHER THAN THE PROPERTY THAT
EACH TRUST HOLDS IMMEDIATELY PRIOR TO THE CLOSING.

 

(IV)          PURCHASER COVENANTS THAT NO TRUST WILL TAKE ANY ACTION THAT IS
INCONSISTENT WITH THE TRUST’S STATUS AS A REIT FOR PERIODS ENDING ON OR BEFORE
DECEMBER 31, 2006.

 


6.4.3     SUBSEQUENT FILINGS. PROMPTLY AFTER CLOSING, PURCHASER SHALL CAUSE TO
BE FILED IN THE STATES OF DELAWARE, MARYLAND AND ILLINOIS NAME CHANGE
CERTIFICATES TO

 

47

--------------------------------------------------------------------------------


 


DELETE FROM THE LEGAL NAME OF EACH TRUST ANY REFERENCE TO “BEACON CAPITAL” OR
“BCSP” AND PURCHASER SHALL PROVIDE EVIDENCE TO SELLER OF SUCH FILINGS PROMPTLY
THEREAFTER.

 


6.4.4     TAX MATTERS. TO COOPERATE WITH SELLER TO THE EXTENT PROVIDED FOR IN
SECTION 5.7, INCLUDING, WITHOUT LIMITATION, CAUSING THE TAX RETURNS TO BE SIGNED
BY PURCHASER, AS APPLICABLE.

 


6.4.5     INFORMATION REGARDING PURCHASER’S POTENTIAL COMPLIANCE WITH REIT
STATUS. FOLLOWING THE CLOSING, PURCHASER SHALL PROMPTLY PROVIDE SUCH INFORMATION
AS IS REASONABLY REQUESTED BY SELLER OR SELLER’S THIRD-PARTY CONSULTANTS WITH
RESPECT TO PURCHASER’S ABILITY TO CAUSE EACH TRUST TO MAINTAIN ITS STATUS AS A
REIT FOR SUCH TRUST’S TAXABLE YEAR THAT INCLUDES THE CLOSING, INCLUDING, WITHOUT
LIMITATION, AN OPINION OF PURCHASER’S COUNSEL, SUBSTANTIALLY IN THE FORM
ATTACHED HERETO AS EXHIBIT 4.6.1 (MODIFIED AS REASONABLY NEEDED TO REFLECT THE
FACT THAT PURCHASER’S COUNSEL WILL ADDRESS POST-CLOSING REIT COMPLIANCE AND
MODIFIED TO PROVIDE THAT, WITH RESPECT TO PERIODS PRIOR TO THE CLOSING DATE,
PURCHASER’S COUNSEL MAY RELY ON THE OPINION OF GOODWIN PROCTER LLP DATED AS OF
THE CLOSING DATE AND DESCRIBED IN SECTION 4.6.1), REGARDING EACH TRUST’S
CONFORMITY, SINCE THE CLOSING DATE, WITH THE REQUIREMENTS FOR QUALIFICATION AND
TREATMENT AS A REIT DURING ITS TAXABLE YEAR THAT INCLUDES THE CLOSING.


 

The provisions of this Section 6.4 shall survive Closing.

 

7.             DEFAULT

 

7.1           Default by Purchaser. In the event that Purchaser defaults in its
obligations to consummate the transactions contemplated by this Agreement for
any reason other than:  (x) Seller’s default hereunder, (y) a failure of a
condition precedent to Purchaser’s obligations hereunder or (z) the permitted
termination of this Agreement by Seller or Purchaser as herein expressly
provided, prior to Closing, Seller shall have the right to terminate this
Agreement and receive, liquidate (by Escrow Agent drawing upon the Acceptable
Letters of Credit) and retain the Deposit as liquidated damages and as Seller’s
sole and exclusive remedy for a breach of Purchaser’s obligations under this
Agreement prior to Closing. Thereafter, except for Purchaser’s obligations which
by their terms survive the termination of this Agreement, Seller and Purchaser
shall have no further obligations to each other. Purchaser and Seller
acknowledge that the damages to Seller in the event of a breach of this
Agreement prior to Closing would be difficult or impossible to determine, that
the amount of the Deposit represents the parties best and most accurate estimate
of the damages that would be suffered by Seller if the transactions contemplated
by this Agreement should fail to close and that such estimate is reasonable
under the circumstances existing as of the date of this Agreement and under the
circumstances that Seller and Purchaser reasonably estimate would exist at the
time of such breach. Notwithstanding the foregoing, if Purchaser fails to
perform its obligations pursuant to this Agreement that survive Closing or the
earlier termination of this Agreement, then Seller shall be entitled to pursue
any and all remedies available at or law or in equity, as a result of such
default, including, without limitation the right to recover damages against
Purchaser, including, without limitation, damages suffered by Seller and/or its
direct and indirect partners as a result of one or more of the Trusts not

 

48

--------------------------------------------------------------------------------


 

qualifying as a REIT for such Trust’s taxable year beginning January 1, 2007,
subject to Section 6.3. The provisions of this Section 7.1 shall survive
Closing. With respect to any default by Purchaser after Closing, Seller
acknowledges and agrees that Seller’s sole remedy shall governed by the terms of
Section 6.3 hereof.


 

7.2           Default by Seller. In the event that Seller defaults in its
obligations to consummate the transactions contemplated by this Agreement for
any reason other than:  (x) Purchaser’s default hereunder, (y) a failure of a
condition precedent to Seller’s obligations hereunder or (z) the permitted
termination of this Agreement by Seller or Purchaser as herein expressly
provided, Purchaser shall be entitled, as its sole remedy, either (a) to receive
the return of the Deposit, which return and reimbursement shall operate to
terminate this Agreement and release Seller from any and all liability
hereunder, or (b) to enforce specific performance of Seller’s obligation to
execute the documents required to convey the Shares to Purchaser, it being
understood and agreed that the remedy of specific performance shall not be
available to enforce any other obligation of Seller hereunder. Purchaser
expressly waives its rights to seek damages of any kind in the event of Seller’s
default hereunder prior to Closing. Purchaser shall be deemed to have elected to
terminate this Agreement and receive back the Deposit if Purchaser fails to file
suit for specific performance against Seller in a court having jurisdiction in
Maryland, on or before sixty (60) days following the date upon which Closing was
to have occurred. With respect to any default by Seller after Closing, Purchaser
acknowledges and agrees that Purchaser’s sole remedy shall governed by the terms
of Section 5.5 hereof.

 

8.             RISK OF LOSS

 

8.1           Minor Damage. In the event of loss or damage to the Property which
is not “major”, this Agreement shall remain in full force and effect provided
Seller performs any necessary repairs or, at Seller’s option, provides that all
right, title and interest to any claims and proceeds each Trust or their
subsidiaries may have with respect to any casualty insurance policies or
condemnation awards relating to the Property are assigned to Purchaser or
retained by the Applicable Trust or the Property LLCs. In the event that Seller
elects to have the Property LLCs perform repairs upon the Property, Seller shall
use reasonable efforts to cause such repairs to be completed promptly and the
date of Closing shall be extended a reasonable time in order to allow for the
completion of such repairs. If Seller elects to cause a casualty claim to remain
in a Trust or their subsidiaries, the Purchase Price shall be reduced by an
amount equal to the deductible amount under the applicable insurance policy,
and, subject to Seller’s rights under Section 8.4, the amount of any uninsured
loss. Upon Closing, full risk of loss with respect to a casualty or condemnation
to the Property shall pass to Purchaser due to its ownership of the Trusts and
their subsidiaries.

 

8.2           Major Damage. In the event of a “major” loss or damage, Purchaser
may terminate this Agreement by written notice to Seller, in which event the
Deposit shall be returned to Purchaser. If Purchaser does not elect to terminate
this Agreement within ten (10) days after Seller sends Purchaser written notice
of the occurrence of major loss or damage, then Seller and Purchaser shall be
deemed to have elected to proceed with

 

49

--------------------------------------------------------------------------------


 

Closing, in which event Seller shall, at Seller’s option, either (a) perform or
cause the Property LLCs to perform any necessary repairs, or (b) take such steps
to ensure that the Trusts or the Property LLCs retain all of Seller’s right,
title and interest to any claims and proceeds Seller, the Trusts and the
Property LLCs may have with respect to any casualty insurance policies or
condemnation awards relating to the Property, notwithstanding the transactions
contemplated by this Agreement. In the event that Seller elects to perform
repairs upon the Property, Seller shall use reasonable efforts to complete such
repairs promptly and the date of Closing shall be extended a reasonable time in
order to allow for the completion of such repairs. If Seller elects to assign a
casualty claim to Purchaser, the Purchase Price shall be reduced by an amount
equal to the deductible amount under Seller’s insurance policy, and, subject to
Seller’s rights under Section 8.4, the amount of any uninsured loss. Upon
Closing, full risk of loss with respect to a casualty or condemnation to the
Property shall pass to Purchaser due to its ownership of the Trusts and the
Property LLCs.

 

8.3           Definition of “Major” Loss or Damage. For purposes of Sections 8.1
and 8.2, “major” loss or damage refers to the following:  (i) loss or damage to
the Property or any portion thereof such that the cost of repairing or restoring
the Property, in the aggregate, to a condition substantially identical to that
of the Property prior to the event of damage would be, in the opinion of an
architect selected by Seller and reasonably approved by Purchaser, equal to or
greater than Twenty Million Dollars ($20,000,000.00), (ii) any loss due to a
condemnation which permanently and materially impairs the current use of the
Property or results in a reduction in the value of the Property in the aggregate
in excess of Twenty Million Dollars ($20,000,000.00), as determined by reference
to the amount of the condemnation award, or (iii) any material (judged across
the Property as a whole) loss, through condemnation, of access, parking or
development or air rights relating to the Property as reasonably determined by
Purchaser, or if the proposed condemnation would result in the loss of or a
change in the Property’s status as a legally conforming use. If Purchaser does
not give notice to Seller of Purchaser’s reasons for disapproving an architect
within five (5) Business Days after receipt of notice of the proposed architect,
Purchaser shall be deemed to have approved the architect selected by Seller.

 

8.4           Uninsured Losses. Notwithstanding the foregoing, in the event of a
loss or damage to any of the Property, for which no insurance or other third
party compensation is available to reimburse the cost to remedy such loss or
damage and such uninsured loss exceeds Ten Million Dollars ($10,000,000.00),
then within ten (10) days of Seller sending written notice to Purchaser of such
uninsured loss, Seller shall either elect to:  (1) terminate this Agreement, in
which event the Deposit shall be returned to Purchaser, or (2) give a credit to
Purchaser at Closing equal in amount to the cost to remedy the uninsured loss,
as reasonably determined by Seller and Purchaser, provided that if the parties
are unable to agree on the amount of the uninsured loss to be credited against
the Purchase Price, either party may terminate the Agreement.

 

50

--------------------------------------------------------------------------------


 

9.             COMMISSIONS

 

9.1           Brokerage Commissions. In the event the transaction contemplated
by this Agreement is consummated, but not otherwise, Seller agrees to pay to
Eastdil Secured, L.L.C. (“Broker”) at Closing a brokerage commission pursuant to
a separate written agreement between Seller and Broker. Each party agrees that
should any claim be made for brokerage commissions or finder’s fees by any
broker or finder, through or on account of any acts of said party or its
representatives, said party will indemnify and hold the other party free and
harmless from and against any and all loss, liability, cost, damage and expense
in connection therewith. The provisions of this paragraph shall survive Closing
or earlier termination of this Agreement.

 

10.           DISCLAIMERS AND WAIVERS

 

10.1         No Reliance on Documents. Except as expressly stated herein, Seller
makes no representation or warranty as to the truth, accuracy or completeness of
any materials, data or information delivered by Seller to Purchaser in
connection with the transaction contemplated hereby. Purchaser acknowledges and
agrees that all materials, data and information delivered by Seller to Purchaser
in connection with the transaction contemplated hereby are provided to Purchaser
as a convenience only and that any reliance on or use of such materials, data or
information by Purchaser shall be at the sole risk of Purchaser, except as
otherwise expressly stated herein. Without limiting the generality of the
foregoing provisions, Purchaser acknowledges and agrees that (a) any
environmental or other report with respect the Property which is delivered by
Seller to Purchaser shall be for general informational purposes only, (b)
Purchaser shall not have any right to rely on any such report delivered by
Seller to Purchaser, but rather will rely on its own inspections and
investigations of the Property and any reports commissioned by Purchaser with
respect thereto, and (c) neither Seller, any affiliate of Seller nor the person
or entity which prepared any such report delivered by Seller to Purchaser, shall
have any liability to Purchaser for any inaccuracy in or omission from any such
report.

 

10.2         DISCLAIMERS AND WAIVERS. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, IT IS UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT
ANY TIME MADE ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER,
EXPRESSED OR IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED
TO, ANY WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, TITLE, ZONING, TAX CONSEQUENCES, LATENT OR
PATENT PHYSICAL OR ENVIRONMENTAL CONDITION, UTILITIES, OPERATING HISTORY OR
PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS, THE COMPLIANCE OF THE PROPERTY
WITH LAWS, THE TRUTH, ACCURACY OR COMPLETENESS OF ANY INFORMATION PROVIDED BY OR
ON BEHALF OF SELLER TO PURCHASER, OR ANY OTHER MATTER OR THING REGARDING THE
PROPERTY. PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING PURCHASER SHALL
ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS,” EXCEPT TO THE EXTENT
EXPRESSLY

 

51

--------------------------------------------------------------------------------


 

PROVIDED OTHERWISE IN THIS AGREEMENT. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT, PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT
LIABLE FOR OR BOUND BY, ANY EXPRESSED OR IMPLIED WARRANTIES, GUARANTIES,
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE SHARES OR THE
PROPERTIES OR RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION,
PROPERTY INFORMATION PACKAGES DISTRIBUTED WITH RESPECT TO THE PROPERTY AND THE
SHARES) MADE OR FURNISHED BY SELLER OR ANY REAL ESTATE BROKER OR AGENT
REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN
THIS AGREEMENT. PURCHASER REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR
WILL CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING
BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS
PURCHASER DEEMS NECESSARY TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY
AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO
ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL
RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF
SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH
IN THIS AGREEMENT. UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL
AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S
INVESTIGATIONS, AND PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER (AND SELLER’S OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT COSTS) OF
ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE
ASSERTED OR ALLEGED AGAINST SELLER (AND SELLER’S OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF
ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF
ANY APPLICABLE LAWS (INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL LAWS AND
THE ADA) AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS
REGARDING THE PROPERTIES, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED FOR ELSEWHERE
HEREIN INCLUDING, WITHOUT LIMITATION, TO THE EXTENT PROVIDED IN SECTION 5.5
HEREOF.

 

10.3         Effect and Survival of Disclaimers. Seller and Purchaser
acknowledge that the compensation to be paid to Seller for the Shares has been
decreased to take into

 

52

--------------------------------------------------------------------------------


 

account that the Shares are being sold subject to the provisions of this Article
10. Seller and Purchaser agree that the provisions of this Article 10 shall
survive Closing.

 

11.           MISCELLANEOUS

 

11.1         Confidentiality. Purchaser and its representatives shall hold in
strictest confidence all data and information obtained with respect to Seller,
the Transferred Companies, Illinois Manager, or the Property Managers
(collectively, the “Seller Parties”) or its business, whether obtained before or
after the execution and delivery of this Agreement, and shall not disclose the
same to others; provided, however, that it is understood and agreed that
Purchaser may disclose such data and information to the employees, consultants,
accountants and attorneys of Purchaser provided that such persons are informed
of the confidentiality provisions and are directed  to treat such data and
information confidentially. In addition, to the extent that Purchaser determines
that Purchaser is required to notify any federal, state or local governmental
agency, or any other party, with respect to the conditions at the Property or as
otherwise discovered by Purchaser, Purchaser shall notify Seller immediately,
and Seller shall make such disclosures as Seller deems appropriate. If Seller
determines that Seller will not make a disclosure and Purchaser feels that such
disclosure is still required by law and notifies Seller to that effect, then
Seller shall hire an independent consultant reasonably acceptable to Seller and
Purchaser to determine whether or not such disclosure is required and such
determination will be binding upon both Seller and Purchaser. In the event this
Agreement is terminated or Purchaser fails to perform hereunder, Purchaser shall
promptly destroy or return to Seller any statements, documents, schedules,
exhibits or other written information obtained from the Seller Parties in
connection with this Agreement or the transaction contemplated herein. It is
understood and agreed that, with respect to any provision of this Agreement
which refers to the termination of this Agreement and the return of the Deposit
to Purchaser, such Deposit shall not be returned to Purchaser unless and until
Purchaser has fulfilled its obligation to destroy or return to Seller any
materials delivered to Purchaser by Seller. In the event of a breach or
threatened breach by Purchaser or its agents or representatives of this Section
11.1, the Seller Parties shall be entitled to seek an injunction restraining
Purchaser or its agents or representatives from disclosing, in whole or in part,
such confidential information. Nothing herein shall be construed as prohibiting
Seller from pursuing any other available remedy at law or in equity for such
breach or threatened breach. Notwithstanding the foregoing provisions or
anything else to the contrary contained in this Agreement: (i) the foregoing
covenant of confidentiality shall not be applicable to any information published
by Seller as public knowledge or otherwise available in the public domain; (ii)
Purchaser shall be permitted to disclose such information as may be recommended
by Purchaser’s legal counsel in order to comply with all financial reporting,
securities laws, court order, subpoena and other legal requirements applicable
to Purchaser, including any required disclosures to the Securities and Exchange
Commission; and (iii) any duty of confidentiality set forth in this Agreement
shall terminate upon Closing. The provisions of this Section 11.1 shall survive
the termination of this Agreement prior to the Closing.

 

53

--------------------------------------------------------------------------------


 

11.2         Public Disclosure. Any press release to the public of information
with respect to the sale contemplated herein or any matters set forth in this
Agreement will be made only in a form approved by Purchaser and Seller and their
respective counsel (such approval not to be unreasonably withheld), provided,
however, either party shall have the right after Closing to issue a press
release announcing the sale of the Shares and the resulting ownership and
control of the Property without prior written approval of the other so long as
the press release does not expressly disclose the economic terms hereof.
Notwithstanding the foregoing, Purchaser, and Seller and their respective agents
may make such disclosures as are required by law or in connection with
non-public marketing efforts or internal reporting requirements, including,
without limitation, reports by either party to their respective investors. The
provisions of this Section 11.2 shall survive Closing.

 

11.3         Discharge of Obligations. The purchase of the Shares by Purchaser
shall be deemed to be a full performance and discharge of every representation
and warranty made by Seller herein and every agreement and obligation on the
part of Seller to be performed pursuant to the provisions of this Agreement,
except those which are herein specifically stated to survive Closing.

 

11.4         Assignment. Purchaser may not assign its rights under this
Agreement without first obtaining Seller’s written approval, which approval may
be given or withheld in Seller’s sole discretion. Notwithstanding the foregoing,
Purchaser shall have the right to assign its rights under this Agreement,
without first obtaining Seller’s written approval, to any wholly-owned
subsidiary of Purchaser. In the event Seller’s written approval is given to an
assignment of this Agreement, or if Purchaser assigns this Agreement as
otherwise permitted, Purchaser shall nevertheless remain liable for the
performance of all covenants and conditions of this Agreement, and, in the case
of an assignment, such liability shall be joint and several. The provisions of
this Section 11.4 shall survive Closing.

 

11.5         Notices. Any notice pursuant to this Agreement shall be given in
writing by (a) personal delivery, or (b) reputable overnight delivery service
with proof of delivery, or (c) United States Mail, postage prepaid, registered
or certified mail, return receipt requested, or (d) legible facsimile
transmission sent to the intended addressee at the address set forth below, or
to such other address or to the attention of such other person as the addressee
shall have designated by written notice sent in accordance herewith, and shall
be deemed to have been given either at the time of personal delivery, or, in the
case of expedited delivery service or mail, as of the date of first attempted
delivery at the address and in the manner provided herein, or, in the case of
facsimile transmission, as of the date of the facsimile transmission provided
that an original of such facsimile is also sent to the intended addressee by
means described in clauses (a), (b) or (c) above. Notices sent by a party’s
attorney shall constitute notice from the applicable party. Unless changed in
accordance with the preceding sentence, the addresses for notices given pursuant
to this Agreement shall be as follows:

 

54

--------------------------------------------------------------------------------


 

If to Seller:

 

BCSP IV U.S. Investments, L.P.

c/o Beacon Capital Partners

200 State Street, 5th Floor

Boston, MA 02109

Attn: William A. Bonn, Esq.

TELECOPY: (617) 457-0499

 

with a copy to:

 

Goodwin Procter LLP

Exchange Place

Boston, MA 02109

Attn: Christopher B. Barker, Esq.

TELECOPY:  (617) 523-1231

 

If to Purchaser:

 

Behringer Harvard Operating Partnership I LP

c/o Harvard Property Trust, LLC

15601 Dallas Parkway Suite 600

Addison, Texas 75001

Attention: Jon Dooley

TELECOPY:  214-655-1600

 

with copies to:

 

Jones Day

2727 North Harwood Street

Dallas, Texas  75201

Attention:  Mark V. Minton, Esq. and Michelle R Brown, Esq.

TELECOPY:  214-969-5100

 

and

 

Powell Coleman & Arnold LLP

8080 North Central Expressway, Suite 1380

Dallas, Texas  75206

Attention:  Patrick M. Arnold

TELECOPY:  214-373-8768

 

The provisions of this Section 11.5 shall survive Closing.

 

11.6         Modifications. This Agreement cannot be changed orally, and no
executory agreement shall be effective to waive, change, modify or discharge it
in whole

 

55

--------------------------------------------------------------------------------


 

or in part unless such executory agreement is in writing and is signed by the
parties against whom enforcement of any waiver, change, modification or
discharge is sought.

 

11.7         Calculation of Time Periods. Unless otherwise specified, in
computing any period of time described in this Agreement, the day of the act or
event after which the designated period of time begins to run is not to be
included and the last day of the period so computed is to be included, unless
such last day is not a Business Day, in which event the period shall run until
the end of the next day which is a Business Day. For the purposes of this
Agreement, a “Business Day” shall mean any day of the week other than Saturday,
Sunday or a day on which banking institutions in Boston, Massachusetts, are
obligated or authorized by law or executive action to be closed to the normal
transaction of banking business. The final day of any such period shall be
deemed to end at 5 p.m., local time in the Commonwealth of Massachusetts. The
provisions of this Section 11.7 shall survive Closing.

 

11.8         Successors and Assigns. The terms and provisions of this Agreement
are to apply to and bind the permitted successors and assigns of the parties
hereto.

 

11.9         Entire Agreement. This Agreement, including the Exhibits, contains
the entire agreement between the parties pertaining to the subject matter hereof
and fully supersedes all prior written or oral agreements and understandings
between the parties pertaining to such subject matter.

 

11.10       Further Assurances. Each party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing, as may be reasonably requested
by the other party to consummate more effectively the purposes or subject matter
of this Agreement. Without limiting the generality of the foregoing, (i)
Purchaser shall, if requested by Seller, execute acknowledgments of receipt with
respect to any materials delivered by Seller to Purchaser with respect to the
Property or the Shares, and (ii) Seller shall cooperate with Purchaser in
connection with all filings necessary to change the registered agent of the
Trusts and the Property LLCs to a registered agent designated by Purchaser in
each state where the Transferred Companies are formed and doing business. The
provisions of this Section 11.10 shall survive Closing.

 

11.11       Counterparts. This Agreement may be executed in counterparts, and
all such executed counterparts shall constitute the same agreement. It shall be
necessary to account for only one such counterpart in proving this Agreement.
This Agreement may be executed via facsimile or by sending copies of the
executed Agreement via email followed by regular mail of the originals and shall
be considered executed and binding upon receipt of the fax or email of the
signature page of the last of the party’s signature to this Agreement.

 

11.12       Severability. If any provision of this Agreement is determined by a
court of competent jurisdiction to be invalid or unenforceable, the remainder of
this Agreement shall nonetheless remain in full force and effect.

 

56

--------------------------------------------------------------------------------


 

11.13                     Applicable Law. THIS AGREEMENT IS PERFORMABLE IN THE
STATE OF MARYLAND AND SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES AND THE LAWS
OF SUCH STATE. SELLER AND PURCHASER HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE STATE OF MARYLAND IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND HEREBY
IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL
BE HEARD AND DETERMINED IN A STATE OR FEDERAL COURT SITTING IN THE STATE OF
MARYLAND. PURCHASER AND SELLER AGREE THAT THE PROVISIONS OF THIS SECTION 11.13
SHALL SURVIVE THE CLOSING OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT.

 

11.14                     No Third Party Beneficiary. The provisions of this
Agreement and of the documents to be executed and delivered at Closing are and
will be for the benefit of Seller and Purchaser only and are not for the benefit
of any third party, and accordingly, no third party shall have the right to
enforce the provisions of this Agreement or of the documents to be executed and
delivered at Closing.

 

11.15                     Captions. The section headings appearing in this
Agreement are for convenience of reference only and are not intended, to any
extent and for any purpose, to limit or define the text of any section or any
subsection hereof.

 

11.16                     Construction. The parties acknowledge that the parties
and their counsel have reviewed and revised this Agreement and that the normal
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement or any exhibits or amendments hereto.

 

11.17                     Termination of Agreement. It is understood and agreed
that if either Purchaser or Seller terminate this Agreement pursuant to a right
of termination granted hereunder, such termination shall operate to relieve
Seller and Purchaser from all obligations under this Agreement, except for such
obligations as are specifically stated herein to survive the termination of this
Agreement.

 

11.18                     Time of the Essence. Time is of the essence of this
Agreement and all covenants and deadlines hereunder. Without limiting the
foregoing, Purchaser and Seller hereby confirm their intention and agreement
that time shall be of the essence of each and every provision of this Agreement,
notwithstanding any subsequent modification or extension of any date or time
period that is provided for under this Agreement. The agreement of Purchaser and
Seller that time is of the essence of each and every provision of this Agreement
shall not be waived or modified by any conduct of the parties, and the agreement
of Purchaser and Seller that time is of the essence of each and every provision
of this Agreement may only be modified or waived by the express written
agreement of Purchaser and Seller that time shall not be of the essence with
respect to a particular date or time period, or any modification or extension
thereof, which is provided under this Agreement.

 

57

--------------------------------------------------------------------------------


 

11.19                     Recordation. This Agreement may not be recorded or
registered with any local land records office and any attempt to do so shall be
of no effect whatsoever. Any attempt to so record or register this Agreement or
a memorandum thereof by Purchaser shall be considered a default by Purchaser
pursuant to Section 7.1 and Seller may terminate this Agreement and retain the
Deposit.

 

 

58

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

 

PURCHASER:

 

 

 

 

 

 

 

 

BEHRINGER HARVARD OPERATING
PARTNERSHIP I LP,a Texas limited
partnership

 

 

 

 

 

 

By:

Behringer Harvard REIT I, Inc.

 

 

 

a Maryland corporation,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SELLER:

 

 

 

 

 

BCSP IV U.S. INVESTMENTS, L.P., a Delaware limited partnership

 

 

 

 

 

By: BCSP REIT IV, Inc., a Maryland corporation, its General Partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

59

--------------------------------------------------------------------------------


 

Schedule I

List of Defined Terms

 

“10/120 Trust” – See Recital A.

 

“10/120 Ground Lessee” – See Recital D.

 

“10/120 Ground Lessor” – See Recital D.

 

“10/120 Property Manager” – See Recital F.

 

“10/120 South Riverside Property” – See Recital D.

 

“200 South Wacker LLC” – See Recital C.

 

“200 South Wacker Property” – See Recital C.

 

“200 South Wacker Property Manager” – See Recital F.

 

“200 South Wacker Services” – See Section 1.1.7.

 

“Acceptable Letter of Credit” – See Section 1.4.

 

“ADA” – See Section 6.4.1.

 

“Additional Rents” –See Section 4.5.2.

 

“Agreement” – See Introductory Paragraph.

 

“Applicable Trust” – means either the BCSP IV Illinois Trust, the 10/120 Trust
or the OFP Trust, to the extent applicable.

 

“Appurtenances” –See Section 1.1.1.

 

“BCSP IV Illinois Trust” – See Recital A.

 

“Broker” – See Section 9.1.

 

“Business Day” – See Section 11.7.

 

“CERCLA” – See Section 5.3.6.

 

“Closing” – See Section 4.1.

 

“Closing Date” –See Section 4.1.

 

60

--------------------------------------------------------------------------------


 

“Closing Statement” – See Section 4.4.3.

 

“Code” means the Internal Revenue Code of 1986, as amended, and all rules and
regulations promulgated thereunder.

 

“Consent” – See Section 1.5.

 

“Consent Documentation” – See Section 1.5.

 

“Consent Extension” – See Section 4.1.

 

“Consent Fees” – See Section 1.5.

 

“Continuing Management Agreement” – See Section 5.6.2.

 

“Damages” – See Section 5.5.2

 

“Deductible” – See Section 5.5.3.

 

“Deposit” – See Section 1.4.

 

“Designated Employees” – See Section 5.4.

 

“Earnest Money” – See Section 1.4.

 

“Effective Date” – See Introductory Paragraph.

 

“Escrow Agent” – See Section 1.4.

 

“Escrow Agreement” – See Section 1.4.

 

“Estoppel Return Date” –See Section 4.6.5.

 

“Existing Indebtedness” – See Section 1.5.

 

“Extension Notice” –See Section 4.1.

 

“Financial Statements” –See Section 5.2.4.

 

“Hazardous Substances” – See Section 5.3.6.

 

“Illinois Manager” – See Recital B.

 

“Improvements” – See Section 1.1.2.

 

61

--------------------------------------------------------------------------------


 

“Intangible Property” – See Section 1.1.5.

 

“Individual Property” – See Section 1.1.8.

 

“Kimco OFP Interest” – See Recital H.

 

“Kimco OFP LLC” – See Recital H.

 

“Kimco OFP Purchase Transaction” – See Recital I.

 

“Kimco Purchase Agreement” – See Recital I.

 

“Land” – See Section 1.1.1.

 

“Leases” – See Section 5.3.2.

 

“Lease Schedule” – See Section 5.3.2.

 

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty.

 

“Lenders” – See Section 1.5.

 

“Liability Policies” –See Section 5.3.13.

 

“Lien” means any lien, judgment, mortgage, deed of trust, charge, option,
contractual restriction on transfer, security interest, tax lien, pledge,
encumbrance, conditional sale or title retention arrangement, broker’s lien,
mechanic’s or materialman’s lien or any other claim against the Property (or any
portion thereof), as the case may be, or any agreement to create or confer any
of the foregoing, in each case whether arising by agreement or under any
statute, law, governmental ordinance, rule, regulation, decree, order or
requirement of any governmental authority now or hereafter existing or
otherwise.

 

“Major Tenant” –See Section 4.6.5.

 

“OFP Equity” – See Recital E.

 

“OFP Holding” – See Recital E.

 

“OFP LLC” – See Recital E.

 

“OFP Property Manager” – See Recital F.

 

“OFP Services” – See Recital E.

 

62

--------------------------------------------------------------------------------


 

“OFP Trust Loan” – See Recital I.

 

“One Financial Place” – See Recital E.

 

“Operating Agreements” – See Section 5.3.1.

 

“Organizational Documents” – See Section 5.2.8.

 

“Permits” – See Section 1.1.4.

 

“Personal Property” – See Section 1.1.6.

 

“Plans” –See Section 1.1.2.

 

“Property” – See Section 1.1.8.

 

“Property LLC” – See Recital E.

 

“Property LLCs” – See Recital E.

 

“Property Manager” – See Recital F.

 

“Property Managers” – See Recital F.

 

“Property Representation Expiration Date” – See Section 5.5.1.

 

“Proposed New Lease” – See Section 5.6.10.

 

“Purchase Price” – See Section 1.2.

 

“Purchaser” – See Introductory Paragraph.

 

“Purchaser Indemnified Party” – See Section 5.5.2.

 

“Purchaser Liability Cap” – See Section 6.3.3.

 

“RCRA” – See Section 5.3.6.

 

“REIT” – See Section 4.6.1.

 

“Remaining Representation Expiration Date” – See Section 5.5.1.

 

“Replacement Guaranties” – See Section 1.5.

 

“SARA” – See Section 5.3.6.

 

63

--------------------------------------------------------------------------------


 

“Second Additional Deposit” – See Section 4.1.

 

“Seller” – See Introductory Paragraph.

 

“Seller Encumbrance” – See Section 2.3.

 

“Seller Guaranties” – See Section 1.5.

 

“Seller Indemnified Party” – See Section 6.3.1.

 

“Seller Liability Cap” – See Section 5.5.4.

 

“Seller Parties” – See Section 11.1.

 

“Seller Release” – See Section 1.5

 

“Shares” – See Recital G.

 

“Study Period” – See Section 3.1.

 

“Substitute Loan Documents” – See Section 1.5.

 

“Surveys” – See Section 2.2.

 

“Tax” means any tax (including any income tax, gross margin tax, capital gains
tax, value-added tax, sales tax, transfer tax, property tax, gift tax, or estate
tax), levy, assessment, tariff, duty (including any customs duty), deficiency,
or other similar charge, and any related charge or amount (including any fine,
penalty, interest, or addition to tax), imposed, assessed, or collected by or
under the authority of any taxing authority or payable pursuant to any
tax-sharing agreement or any other contract relating to the sharing or payment
of any such tax, levy, assessment, tariff, duty, deficiency, or similar charge.

 

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any taxing
authority in connection with the determination, assessment, collection, or
payment of any Tax or in connection with the administration, implementation, or
enforcement of or compliance with any Legal Requirement relating to any Tax.

 

“Tests” — See Section 3.1.

 

“Title Commitment” – See Section 2.1.

 

“Title Company” – See Section 2.1.

 

64

--------------------------------------------------------------------------------


 

“Title Policy” –See Section 4.5.1.

 

“Transfer Document” – See Section 4.2.1.

 

“Transferred Companies” – See Section 1.1.7.

 

“Transferred Contracts” – See Section 1.1.8.

 

“Transferred Documentation” – See Section 1.1.7.

 

“Transferred Properties” – See Recital E.

 

“Transferred Property” – See Recital E.

 

“Trusts” – See Recital A.

 

65

--------------------------------------------------------------------------------


 

Schedule 1.1.5

List of Trade Names

 

200 South Wacker Drive

 

10 South Riverside Plaza

 

120 South Riverside Plaza

 

One Financial Place

also known as 440 South LaSalle Street

 

66

--------------------------------------------------------------------------------


 

Schedule 1.1.6

Personal Property

 

67

--------------------------------------------------------------------------------


 

Schedule 1.2

Purchase Price Allocation

 

[One Financial Place

 

$

310,000,000

]

[10/120 South Riverside Property

 

$

360,000,000

]

[200 South Wacker Property

 

$

170,000,000

]

 

[NTD: FINAL ALLOCATIONS TBD]

 

68

--------------------------------------------------------------------------------


 

Schedule 4.4.2(ix)

 

Tenant Improvements and Leasing Commissions

 

69

--------------------------------------------------------------------------------


 

Schedule 4.4.2(x)

 

Rent Abatement Schedule

 

70

--------------------------------------------------------------------------------


 

Schedule 4.4.2(xiii)

Renovations and Improvements

 

71

--------------------------------------------------------------------------------


 

Schedule 5.1.3

Consents and Approvals

 

NONE

 

72

--------------------------------------------------------------------------------


 

Schedule 5.2.3(i)(A)

Preferred Shareholders of 10/120 Trust

 

73

--------------------------------------------------------------------------------


 

Schedule 5.2.3(ii)(A)

Preferred Shareholders of BCSP IV Illinois Trust

 

74

--------------------------------------------------------------------------------


 

Schedule 5.2.3(iii)(A)

Preferred Shareholders of OFP Trust

 

75

--------------------------------------------------------------------------------


 

Schedule 5.2.3(iii)

Third Party Owners of Membership Interests of OFP Holding

 

Kimco OFP LLC owns 19.123% of OFP Holding

 

76

--------------------------------------------------------------------------------


 

Schedule 5.2.5

Pending Litigation

 

10/120 South Riverside Plaza

 

Café Baci - HVAC/MAU dispute - This dispute has been settled and JLL is in the
process of obtaining final waivers of lien from Baci’s contractors. Landlord
will pay $148,000 of the cost of the installation of the AHU/MAU in Café Baci’s
space.

 

Marwedel Minichello - lien claim by JC Anderson for tenant improvement work -
Marwedel Minichello has settled with JC Anderson and has delivered a Final
Waiver of Lien from JC Anderson. This issue is resolved.

 

DHR International — Walsh Construction Company of Illinois, as plaintiff v. EPS
Solutions, Inc., DHR International, Inc., Trizec Hahn 10/120 Fee, LLC, Trizec
Hahn Regional Pooling, LLC, and others, as defendants, in the Circuit Court of
Cook County, Illinois, Case No. 02 CH 20598 - The case involves Walsh
Construction’s foreclosure of an $80,000 lien claim from work it did for EPS
solutions, DHR International’s predecessor in interest. In the trial court,
Walsh Construction was found to have a valid lien claim for $80,000, plus
interest, and DHR International was found to owe the owner indemnity against the
lien claim. DHR International appealed and posted a $125,000 letter of credit as
security for a stay pending appeal. The Appellate Court recently affirmed the
decision of the trial court, but DHR International has petitioned for a
rehearing. When the previous owner sold the building, it gave the title company
an indemnity, and the title company insured over the foreclosure proceedings.

 

77

--------------------------------------------------------------------------------


 

Schedule 5.2.6(ii)

Tax Audits

 

NONE

 

78

--------------------------------------------------------------------------------


 

Schedule 5.2.6(xiii)

Classification of Transferred Companies and Property Managers

 

79

--------------------------------------------------------------------------------


 

Schedule 5.2.7

Organizational Documents

 

•                  OFP Illinois Business Trust Amended and Restated Declaration
of Trust dated October 19, 2006

 

•                  OFP Illinois Business Trust Certificate of Trust dated
July 7, 2006

 

•                  OFP Illinois Business Trust By-laws

 

•                  OFP Illinois Property Manager LLC Limited Liability Company
Agreement dated as of July 10, 2006

 

•                  Certificate of Formation of OFP Illinois Property Manager LLC
dated July 10, 2006

 

•                  OFP Equity LLC Limited Liability Company Agreement dated
July 7, 2006

 

•                  Certificate of Formation of OFP Equity LLC dated July 6, 2006

 

•                  One Financial Place Holding LLC Limited Liability Company
Agreement dated as of July 10, 2006

 

•                  Certificate of Formation of One Financial Place Holding LLC
dated July 6, 2006

 

•                  One Financial Place Property LLC Limited Liability Company
Agreement dated as of July 10, 2006

 

•                  Certificate of Formation of One Financial Place Property LLC
dated April 24, 2006

 

•                  OFP Illinois Services LLC Limited Liability Company Agreement
dated as of July 10, 2006

 

•                  Certificate of Formation of OFP Illinois Services LLC dated
July 10, 2006

 

•                  10/120 South Riverside Illinois Business Trust Amended and
Restated Declaration of Trust dated January 26, 2007

 

•                  10/120 South Riverside Illinois Business Trust Certificate of
Trust dated September 18, 2006

 

•                  10/120 South Riverside Illinois Business Trust Bylaws

 

•                  10/120 South Riverside Illinois Property Manager LLC Limited
Liability Company Agreement dated as of September 19, 2006

 

80

--------------------------------------------------------------------------------


 

•                  Certificate of Formation of 10/120 South Riverside Illinois
Property Manager LLC dated September 19, 2006

 

•                  10/120 South Riverside Fee LLC Limited Liability Company
Agreement dated as of October 3, 2006

 

•                  Certificate of Formation of 10/120 South Riverside Fee LLC
dated September 19, 2006

 

•                  10/120 South Riverside Property LLC Limited Liability Company
Agreement dated as of October 3, 2006

 

•                  Certificate of Formation of 10/120 South Riverside Property
LLC dated September 19, 2006

 

•                  BCSP IV Illinois Manager LLC Limited Liability Company
Agreement dated as of January 3, 2006

 

•                  Certificate of Formation of BCSP IV Illinois Manager LLC
dated January 3, 2006

 

•                  BCSP IV Illinois Properties Business Trust Amended and
Restated Declaration of Trust dated July 7, 2006

 

•                  BCSP IV Illinois Properties Business Trust Bylaws

 

•                  BCSP IV Illinois Properties Business Trust Certificate of
Trust dated January 3, 2006

 

•                  BCSP IV Illinois Property Manager LLC Limited Liability
Company Agreement dated as of January 5, 2006

 

•                  Certificate of Formation of BCSP IV Illinois Property Manager
LLC dated January 5, 2006

 

•                  200 South Wacker Property LLC Limited Liability Company
Agreement dated as of January 6, 2006

 

•                  Certificate of Formation of 200 South Wacker Property LLC
dated Janaury 5, 2006

 

•                  200 South Wacker Services, Inc. Certificate of Incorporation
dated January 9, 2006

 

•                  Bylaws of 200 South Wacker Services, Inc.

 

81

--------------------------------------------------------------------------------


 

Schedule 5.2.8

Existing Indebtedness

 

1.                                       10 and 120 South Riverside, Chicago,
Illinois

 

•                                          Loan Agreement dated as of October 3,
2006 by and between 10/120 South Riverside Fee LLC and 10/120 South Riverside
Property LLC (collectively, “South Riverside Borrower”) and Merrill Lynch
Mortgage Lending, Inc. (“South Riverside Lender”)

 

•                                          Promissory Note A in the principal
sum of $200,000,000.00 dated as of October 3, 2006 by South Riverside Borrower
to South Riverside Lender

 

•                                          Promissory Note B in the principal
sum of $25,000,000.00 dated as of October 3, 2006 by South Riverside Borrower to
South Riverside Lender

 

•                                          Fee and Leasehold Mortgage,
Assignment of Leases and Rents and Security Agreement dated as of October 3,
2006 by South Riverside Borrower for the benefit of South Riverside Lender

 

•                                          Assignment of Leases and Rents dated
as of October 3, 2006 by South Riverside Borrower to South Riverside Lender

 

•                                          Environmental Indemnity Agreement
dated as of October 3, 2006 by South Riverside Borrower in favor of South
Riverside Lender

 

•                                          Subordination of Property Management
Agreement and Management Fees dated as of October 3, 2006 by South Riverside
Borrower to South Riverside Lender, consented and agreed to by 10/120 South
Riverside Illinois Property Manager LLC (“South Riverside Manager”)

 

•                                          Deposit Account Control Agreement
dated as of October 3, 2006 among 10/120 South Riverside Property LLC, South
Riverside Lender and Bank of America, N.A.

 

•                                          Cash Management Agreement dated as of
October 3, 2006 among South Riverside Borrower, South Riverside Lender, Wachovia
Bank, National Association and South Riverside Manager

 

•                                          Guaranty of Recourse Obligations
dated as of October 3, 2006 by Guarantor for the benefit of the holder of
Promissory Note B

 

•                                          Cooperation Agreement dated as of
October 3, 2006 between South Riverside Borrower and South Riverside Lender

 

•                                          UCC-1 Financing Statement naming
South Riverside Borrower as Debtor and South Riverside Lender as Secured Party,
recorded with the Cook County, Illinois Recorder

 

•                                          UCC-1 Financing Statement naming
South Riverside Borrower as Debtor and South Riverside Lender as Secured Party,
filed with the Delaware Secretary of State

 

82

--------------------------------------------------------------------------------


 

2.                                       One Financial Place, Chicago, Illinois

 

•                                          Promissory Note in the principal sum
of $188,600,000.00 dated as of July 13, 2006 by One Financial Place Property LLC
(“Financial Place Borrower”) in favor of Wachovia Bank, National Association
(“Financial Place Lender”)

 

•                                          Note Severance Agreement dated as of
July 13, 2006 between Financial Place Lender and Financial Place Borrower

 

•                                          Promissory Note A in the principal
sum of $163,600,000.00 dated as of July 13, 2006 by Financial Place Borrower in
favor of Financial Place Lender

 

•                                          Promissory Note B in the principal
sum of $25,000,000.00 dated as of July 13, 2006 by Financial Place Borrower in
favor of Financial Place Lender

 

•                                          Mortgage, Security Agreement,
Assignment of Rents and Fixture Filing dated as of July 13, 2006 by Financial
Place Borrower to Financial Place Lender, as affected by Modification Agreement
dated as of July 13, 2006 between Financial Place Borrower and Financial Place
Lender

 

•                                          Assignment of Leases and Rents and
Security Deposits dated as of July 13, 2006 by Financial Place Borrower to
Financial Place Lender

 

•                                          Consent and Agreement regarding
Property Manager dated as of July 13, 2006 by OFP Illinois Property Manager LLC
for the benefit of Financial Place Lender

 

•                                          Certificate of Borrower as to
Property Matters dated as of July 13, 2006 by Financial Place Borrower for the
benefit of Financial Place Lender

 

•                                          Central Account Agreement dated as of
July 13, 2006 by and among Financial Place Borrower, Financial Place Lender and
Wachovia Bank, National Association

 

•                                          Rent Account Agreement dated as of
July 13, 2006 by and among Financial Place Borrower, Financial Place Lender and
Bank of America, N.A.

 

•                                          Guaranty dated as of July 13, 2006 by
Guarantor for the benefit of Financial Place Lender

 

•                                          UCC-1 Financing Statement naming
Financial Place Borrower as Debtor and Financial Place Lender as Secured Party,
filed with the Delaware Secretary of State

 

3.                                       200 South Wacker Drive, Chicago,
Illinois

 

•                                          Loan Agreement dated as of
January 30, 2006 by and between 200 South Wacker Property LLC (“South Wacker
Borrower”) and Lehman Brothers Bank FSB (“South Wacker Lender”)

 

83

--------------------------------------------------------------------------------


 

•                                          Promissory Note in the principal sum
of $95,500,000.00 dated as of January 30, 2006 by South Wacker Borrower to South
Wacker Lender

 

•                                          Mortgage, Assignment of Leases and
Rents and Security Agreement dated as of January 30, 2006 by South Wacker
Borrower for the benefit of South Wacker Lender

 

•                                          Assignment of Leases and Rents dated
as of January 30, 2006 by South Wacker Borrower to South Wacker Lender

 

•                                          Environmental Indemnity Agreement
dated as of January 30, 2006 by South Wacker Borrower and Guarantor in favor of
South Wacker Lender

 

•                                          Subordination of Property Management
Agreement and Management Fees dated as of January 30, 2006 by South Wacker
Borrower to South Wacker Lender, consented and agreed to by BCSP IV Illinois
Property Manager LLC (“South Wacker Manager”)

 

•                                          Deposit Account Control Agreement
dated as of January 30, 2006 among South Wacker Borrower, South Wacker Lender
and Bank of America, N.A.

 

•                                          Cash Management Agreement dated as of
January 30, 2006 among South Wacker Borrower, Wachovia Bank, National
Association, South Wacker Lender and South Wacker Manager

 

•                                          Guaranty of Recourse Obligations
dated as of January 30, 2006 by Guarantor for the benefit of South Wacker Lender

 

•                                          Limited Guaranty dated as of
January 30, 2006 by Guarantor for the benefit of South Wacker Lender

 

•                                          Cooperation Agreement dated as of
January 30, 2006 by and between South Wacker Borrower and South Wacker Lender

 

•                                          UCC-1 Financing Statement naming
South Wacker Borrower as Debtor and South Wacker Lender as Secured Party, filed
with the Delaware Secretary of State

 

•                                          UCC-1 Financing Statement naming
South Wacker Borrower as Debtor and South Wacker Lender as Secured Party,
recorded with the Cook County, Illinois Recorder

 

84

--------------------------------------------------------------------------------


 

Schedule 5.3.1

List of Operating Agreements

 

85

--------------------------------------------------------------------------------


 

Schedule 5.3.2

Lease Schedule

 

(i) – Leases

 

86

--------------------------------------------------------------------------------


 

(ii) – Tenant Improvements

 

See Schedule 4.4.2(ix)

 

(iii) – Leasing Commissions

 

See Schedule 4.4.2(ix)

 

(iv) - Security Deposits

 

One Financial Place Security Deposits

7/31/2007

 

Blue Capital Group, LLC

 

(58,921.00

)

Bullwinkle & Associates

 

(1,437.50

)

Essex Radez

 

(8,000.00

)

G Bar L.P.

 

(20,895.84

)

Gar Wood Securities, LLC

 

(10,804.00

)

Group One Trading LP

 

(15,624.36

)

Instinet Group, LLC

 

(26,751.26

)

Jesser and Farber LLP

 

(11,000.00

)

Prudential Securities Inc.

 

(53,814.06

)

Sunset Securities LLC

 

(1,839.61

)

SunTrust Capital Markets, Inc

 

(6,818.75

)

Sydan LP

 

(13,918.67

)

Term Commodities Inc.

 

(13,176.92

)

Thomson Financial

 

(2,500.00

)

Western Union International In

 

(4,352.67

)

 

 

 

 

Total

 

(249,854.64

)

 

200 South Wacker Security Deposits

7/31/2007

 

CSC Futures, LLC

 

(40,000.00

)

Colliers, Bennett & Kahnweiler

 

(15,740.34

)

E&IIA, Inc.

 

(31,135.72

)

Harris Holdings, Inc.

 

(25,000.00

)

Kelter Alliant Insurance Svcs

 

(64,227.05

)

Neustar, Inc.

 

(3,375.00

)

Ruesch International Inc

 

(76,742.00

)

Shoreline Marine Company

 

(6,250.00

)

The Field Foundation

 

(1,197.00

)

 

 

 

 

Total

 

(263,667.11

)

 

87

--------------------------------------------------------------------------------


 

10 South Riverside Security Deposits

7/31/2007

 

American Medical Design Corpor

 

(50,000.00

)

Corus Bank

 

(1,000.00

)

Easy Forex US, Ltd.

 

(10,750.00

)

Hochfelder, Birkenstein, Lipin

 

(19,037.50

)

Human Capital Management Sol

 

(5,000.00

)

Integrated Data Storage Inc

 

(12,000.00

)

Landau & Heyman LTD

 

(11,000.00

)

Riverside Newstand Kantila M P

 

(1,630.42

)

Parlano, Inc

 

(18,732.00

)

Stelar Inc

 

(2,211.25

)

The Standard Register Company

 

(35,000.00

)

Vestor Capital Corporation

 

(50,000.00

)

Yipes Enterprises, Inc.

 

(5,707.59

)

 

 

 

 

Total

 

(222,068.76

)

 

120 South Riverside Security Deposits

7/31/2007

 

Experient

 

(30,000.00

)

Illinois Criminal

 

(6,500.00

)

Medina and Thompson, Inc

 

(2,764.00

)

R-K Cigar Company

 

(1,000.00

)

Schindler Elevator Corporation

 

(3,667.48

)

Solomon A Weisgal

 

(2,977.33

)

Somera Communications Inc

 

(12,734.08

)

Yipes Enterprises, Inc.

 

(5,708.02

)

 

 

 

 

Total

 

(65,350.91

)

 

Letters of Credit

As of June 30, 2007

 

Entity

 

Tenant

 

Amount

 

Total

 

OFP

 

Allston Trading

 

174,394.40

 

 

 

OFP

 

Xchange Financial

 

13,188.98

 

 

 

OFP

 

You Just Trade

 

30,000.00

 

 

 

OFP

 

Spot Trading LLC

 

160,000.00

 

377,583.38

 

 

 

 

 

 

 

 

 

200 SW

 

American Life Insurance

 

75,000.00

 

 

 

200 SW

 

Archelon

 

100,000.00

 

 

 

200 SW

 

Orbitz (Cendant)

 

1,102,041.00

 

 

 

 

88

--------------------------------------------------------------------------------


 

200 SW

 

Hall Prangle

 

400,000.00

 

 

 

200 SW

 

Neustar

 

225,000.00

 

 

 

200 SW

 

Regus Business Systems

 

615,642.00

 

 

 

200 SW

 

Hamilton, Thies

 

125,000.00

 

 

 

200 SW

 

Stephen A. Laser

 

50,000.00

 

 

 

200 SW

 

UIB Capital

 

60,000.00

 

 

 

200 SW

 

BC Ziegler & Company

 

1,000,000.00

 

3,752,683.00

 

 

 

 

 

 

 

 

 

10 SR

 

State Farm Insurance Ted Lauder

 

6,000.00

 

 

 

10 SR

 

1Sync

 

1,300,000.00

 

 

 

10 SR

 

Baci Riverside

 

28,200.00

 

 

 

10 SR

 

Blackman, Kallick, Bartelstein

 

334,216.00

 

 

 

10 SR

 

DoubleClick, Inc.

 

150,000.00

 

 

 

10 SR

 

DRW Holdings LLC

 

750,000.00

 

 

 

10 SR

 

General Employment Enterprises

 

12,000.00

 

 

 

10 SR

 

HFR Asset Mgt LLC

 

207,033.00

 

 

 

10 SR

 

Paetec Communications

 

15,000.00

 

 

 

10 SR

 

Rusin Maciorowski

 

252,046.00

 

 

 

10 SR

 

Superior Graphite

 

75,000.00

 

3,129,495.00

 

 

 

 

 

 

 

 

 

120 SR

 

Boston Blackies

 

100,000.00

 

 

 

120 SR

 

American Dietetic Assoc

 

600,000.00

 

 

 

120 SR

 

CPH Holding Corp

 

60,000.00

 

 

 

120 SR

 

Premier Print & Services

 

100,000.00

 

 

 

120 SR

 

Rolfe & Nolan

 

50,000.00

 

 

 

120 SR

 

Welsh & Katz

 

200,000.00

 

1,110,000.00

 

 

89

--------------------------------------------------------------------------------


 

Schedule 5.3.3

Violations

 

NONE

 

90

--------------------------------------------------------------------------------


 

Schedule 5.3.6

List of Environmental Reports

 

Report on ASTM Phase I Environmental Site Assessment, Drinking Water Sampling,
Asbestos Survey and IAQ Assessment – 10 South Riverside Plaza, Chicago,
Illinois, by Haley & Aldrich, Inc., September 2006

 

Report on ASTM Phase I Environmental Site Assessment, Drinking Water Sampling,
Asbestos Survey and IAQ Assessment – 120 South Riverside Plaza, Chicago,
Illinois, by Haley & Aldrich, Inc., September 2006

 

Report on ASTM Phase I Environmental Site Assessment, Drinking Water Sampling,
Asbestos Survey and IAQ Assessment – 200 South Wacker Drive, Chicago, Illinois,
by Haley & Aldrich, Inc., December 2005

 

Report on ASTM Phase I Environmental Site Assessment, Drinking Water Sampling,
Asbestos Survey and IAQ Assessment – 440 South LaSalle Street, Chicago,
Illinois, by Haley & Aldrich, Inc., May 2006

 

91

--------------------------------------------------------------------------------


 

Schedule 5.3.11

Tax Appeals

 

NONE

 

92

--------------------------------------------------------------------------------


 

Schedule 5.3.13

Insurance

 

93

--------------------------------------------------------------------------------


 

S&P

 

Insurance Company

 

Coverage

 

Limits

 

Policy No.

 

Effective Dates

 

Deductible

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A

 

Liberty Mutual Insurance Company

 

Commercial General Liability Portfolio

 

$

1,000,000

 

Per Occurrence

 

TB2-111-253539-027

 

5/1/07 - 5/1/08

 

N/A

 

 

 

 

 

 

 

$

2,000,000

 

Per Location Aggregate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

American Guarantee and Liability Insurance Company

 

Commercial Umbrella Liability

 

$

25,000,000

 

Primary Liability

 

AUC-5345988-02

 

5/1/07 - 5/1/08

 

$

10,000 SIR

 

 

 

Great American Insurance Co. of New York

 

Master Program - Aircraft Excluded

 

$

25,000,000

 

Excess Primary $25MM

 

EXC9257251

 

 

 

 

 

 

 

Federal Insurance Company

 

All Policies Include Full Terrorism and Per Location Aggregate

 

$

50,000,000

 

Excess $50MM

 

79820519

 

 

 

 

 

 

 

XL Insurance America, Inc.

 

 

 

 

 

 

 

US00007942L107A

 

 

 

 

 

 

 

The American Insurance Company (Fireman’s Fund)

 

 

 

$

25,000,000

 

Excess $100MM

 

SHX00099116105

 

 

 

 

 

 

 

Starr Excess Liability Insurance Company, Ltd.

 

 

 

$

75,000,000

 

Excess $125MM

 

5046174

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Broker: Willis

 

 

 

 

 

 

 

 

 

 

 

 

 

 

94

--------------------------------------------------------------------------------


 

Schedule 5.6.10

Terms of New Lease With Morgan Stanley at One Financial Place

 

Landlord:

 

One Financial Place Property LLC (“Landlord”)

 

 

 

Tenant:

 

Morgan Stanley & Co. Incorporated (“Tenant”)

 

 

 

Building:

 

440 South LaSalle Street

 

 

Chicago, Illinois

 

 

 

Premises:

 

Between 59,560 and 73,501 rentable square feet (“RSF”) located, on the entire
37th and 38th floor and a portion of the 39th floor of the Building. Tenant’s
Premises shall be calculated in accordance with BOMA 1996 standards.

 

 

 

 

 

The Building has the ability to provide space for Tenant’s emergency power,
supplemental cooling, UPS and roof space requirements. Such use shall be at the
then current market rates for such space.

 

 

 

Swing Space:

 

Effective July 1, 2007 the Building should have 14,722 RSF on the 32nd floor
Tenant shall be allowed to use this space as swing space at no cost, except for
utilities charges, during Tenant’s construction of its improvements.

 

 

 

39th Floor Premises:

 

Please note that the economic terms outlined in this proposal contemplate the
use of Swing Space to accommodate Tenant’s reconstruction of its space. Costs in
relation to making 20,312 RSF on the 39th floor available thus allowing Tenant
to build out nearly the entire 39th floor and move into that floor with minimal
disruption to its daily operations are also factored into this response. Morgan
Stanley will be able to renovate its recently vacated space and continue to do
so. Ideally, this will eliminate any groups or occupiers from having to “move
twice” in the reconstruction process.

 

 

 

 

 

The delivery of the 39th floor premises is subject to Landlord relocating one
existing tenant off of the 39th floor,. Delivery of Suite 3990 shall be subject
to Landlord’s relocation of this tenant in a timely fashion.

 

95

--------------------------------------------------------------------------------


 

 

 

Tenant shall have access to the space for measurement and planning purposes upon
execution of the lease/amendment.

 

 

 

Use:

 

General, administrative and executive office use, trading, data center, call
center and other ancillary and legally permitted uses.

 

 

 

Commencement Date:

 

Providing a lease or amendment outlining the terms reflected herein is signed by
August 1, 2007, the Commencement Date of the lease will be January 1, 2007 and
the expiration of the existing lease will be amended accordingly. In the event
of a subsequent lease or amendment execution, the lease will commence upon
execution of a lease or amendment reflecting the terms outlined herein.

 

 

 

Landlord Delay:

 

Tenant currently occupies the majority of the space referenced herein.

 

 

 

Lease Term:

 

The term of the lease will be for a period of eleven (11) years with a
termination date of December 31, 2017.

 

 

 

Net Base Rental Rate:

 

Commencing January 1, 2007 or upon execution of a lease amendment reflecting the
terms outlined herein, whichever is later, the Net Base Rental Rate for the
Renewal Premises shall be $19.00 per RSF per annum.

 

 

 

Financial Escalation:

 

The Net Base Rental Rate shall be escalated by 2 ½% per annum beginning on the
first anniversary of the Renewal Lease Term.

 

 

 

Net Free Rent:

 

Tenant shall receive Net Base Rent abatement effective immediately after lease
execution. The rental credit shall be for an amount equal to all Net Base Rent
paid or scheduled to be paid in 2007. (As example, if the lease is executed in
June 30, 2007, Tenant’s Net Base Rent shall begin being abated on July 1, 2007.
On January 1, 2008, until it is exhausted, Tenant shall receive a Net Base Rent
credit for the total Net Base Rent paid from January 1-June 30, 2007).

 

96

--------------------------------------------------------------------------------


 

Tenant Electricity:

 

Electricity for lighting and outlets shall be metered separately and billed to
Tenant directly by the utility supplier.

 

 

 

Premises Improvements:

 

The Premises shall be delivered to Tenant in an “as-is” condition. Landlord
shall provide a Premises Improvement allowance in the amount $60.00 per RSF. The
Premises Improvement Allowance will be used at Tenant’s sole discretion and
Landlord will not limit constraints on Premises for hard or soft costs provided
Tenant uses the allowance to improve the Premises. Landlord will reimburse its
pro-rata share of Tenant’s Premises Improvement work within thirty (30) days of
Landlord’s receipt of Tenant’s paid Premises Improvement invoices, lien waivers,
contractor’s statements and/or other evidence regarding completion of payment of
the work as reasonably requested by Landlord.

 

 

 

 

 

In the event Tenant does not utilize all of the Initial Allowance towards the
completion of its space, Tenant shall be allowed to credit up to $20.00 per RSF
of the unused allowance towards payment of rent.

 

 

 

 

 

As part of the Premises Improvements allowance Landlord will provide a space
planning allowance of up to $.15 per RSF toward the completion of Tenant’s
initial space planning including one initial and one revised space plan.

 

 

 

Real Estate Taxes,

 

 

Operating Expenses

 

 

& Proportionate Share:

 

Tenant shall be responsible for its proportionate share of taxes and operating
expenses during each year of the lease term.

 

 

 

Expansion Option:

 

Tenant shall have an option to expand into between 4,000 and 10,000 RSF on
either the 32nd, 36th, 39th or 40th floor of the Building with the size and
location to be determined by Landlord. Tenant shall notify Landlord in writing
of its intent to exercise the option (“Expansion Option”) no later than July 1,
2009. The commencement date of the Expansion Option shall be between January 1,
2010 and December 31, 2010, subject to tenant holdover. The rental

 

97

--------------------------------------------------------------------------------


 

 

 

rate, terms and conditions of the First Expansion Option period shall be at the
then Fair Market Rental Rate. The term shall be coterminous with the Premises.

 

 

 

Right of First Offer:

 

Subject to the existing rights of current tenants, Landlord’s right to renew the
term of any tenant’s lease and Landlord’s right to lease contiguous space prior
to the Commencement Date, Tenant shall, during the first eight (8) years of the
lease term, have a continuing Right of First Offer (“ROFO”) to lease any
contiguous space on the 39th floor of the building and a and a continuous ROFO
to lease any contiguous space on the and 36th floors of the building.

 

 

 

 

 

Landlord shall notify Tenant of such availability and the then current market
rates, terms and conditions which will be defined in the lease, at which Tenant
may lease the space. Tenant shall be required to lease the space for the balance
of the term then remaining on Tenant’s lease. Tenant shall then have fifteen
(15) days to accept or reject the ROFO.

 

 

 

 

 

The rent payable with respect to any Right of First Offer space which Tenant
elects to lease prior to the second anniversary of the Lease Commencement Date
shall be the rent then payable for the balance of the Premises and with a Rent
Concession and Tenant Improvement Cash Allowance pro-rated based on the
remaining Lease Term relative to the initial Lease Term.

 

 

 

Renewal Option:

 

Tenant shall have two (2) options to renew its lease for an additional five (5)
year term provided it notifies Landlord in writing no more than twenty-four (24)
and no less than fifteen (15) months prior to the expiration of the Renewal
Lease Term. The rent, terms and conditions during the option period shall be at
the then current market rates, terms and conditions for comparable space in the
Building.

 

 

 

 

 

Tenant agrees to negotiate the definition of FMV in the lease document.

 

98

--------------------------------------------------------------------------------


 

Option to Terminate:

 

Tenant shall have a one-time right to terminate the entire lease effective on
December 31, 2014 with notice required twelve (12) months prior to the effective
date.

 

 

 

 

 

The termination fee shall equal to the unamortized transaction costs (tenant
improvement allowances, rental abatement and brokerage commissions) associated
with the particular premises being vacated by Tenant discounted at 8% per annum,
plus three (3) months then-escalated gross rent. Tenant will pay the contraction
fee fifty percent (50%) upon notice and the balance payable thirty (30) days
prior to effective date of termination.

 

 

 

Assignment and Subletting:

 

Tenant shall be allowed to sublet or assign the lease in accordance with the
provisions to be negotiated in the new/amended lease document

 

 

 

Initial Construction &

 

 

Future Alterations:

 

Tenant shall have the right to perform initial construction to the Premises by
selecting a General Contractor and sub contractors subject to the Landlord’s
approval which shall not be unreasonably withheld.

 

 

 

 

 

Landlord shall receive a supervision fee not to exceed Landlord’s reasonable
actual out of pocket costs which costs shall not exceed $.50 per RSF.

 

 

 

 

 

Landlord will provide Tenant’s contractors reasonable non-exclusive use of the
freight elevators during normal business hours (7:00 a.m. to 5:00 p.m., Monday
through Friday) at no cost to Tenant. If Tenant requires dedicated or
after-hours’ use, it must be scheduled through the Office of the Building. There
will be an additional charge limited to Landlord’s reasonable expenses for such
dedicated or after-hour’s use.

 

 

 

 

 

Tenant, subject to Landlord’s approval which shall not be unreasonably withheld,
shall have the right to select the contractors, subcontractors, engineers, and
architects of its choice to perform its Alterations.

 

99

--------------------------------------------------------------------------------


 

 

 

Landlord consent shall be required for Tenant to install louvers at the
perimeter windows/walls on any floors of the Premises, to structurally reinforce
any floors and for the construction of internal stairways, Landlord also
reserves the right to have Tenant return the Premises to its original condition
in the event such consent is granted.

 

 

 

Substitution:

 

Landlord shall have no right to relocate Tenant.

 

 

 

Landlord Approvals:

 

In all instance when Landlord approval is required, Landlord will not
unreasonably withhold or delay its consents.

 

 

 

Restoration:

 

Landlord shall have the right to inform Tenant within 15 days of its approval of
the drawings that Tenant will be required to remove specific, extraordinary
items at the end of the lease term.

 

 

 

Services/Access/Security:

 

The Building is accessible to tenants 24 hours per day, 7 days per week. In
addition to the digital security access card readers, the Building maintains 24
hour per day, 7 days per week, staffed security. Visitors may be registered with
the security desk via the Building’s web site, which automatically notifies
security of tenant’s desired guest.

 

 

 

 

 

440 South LaSalle is a first class building in Chicago’s CBD. The operation of
the Building will be consistent with those of other first class office buildings
in downtown Chicago.

 

 

 

Cleaning and Maintenance:

 

The cleaning specifications of the Building will be consistent with those of
other first class office buildings in downtown Chicago.

 

 

 

Parking:

 

One Financial Place has nearly 300 parking spaces in a 3 level parking structure
connected to the Building. Current monthly rates for parking are $550 for the
inner garage $455 for reserved parking in the outer garage and $400 for
non-reserved parking.

 

 

 

 

 

Tenant, throughout the term of the lease, shall lease four (4) inner garage
spaces, twelve (12) reserved outer garage

 

100

--------------------------------------------------------------------------------


 

 

 

spaces and thirty-seven (37) non-reserved spaces in the outer garage at the then
current market rates.

 

 

 

Loading Dock:

 

Tenant shall have reasonable non-exclusive use of the building’s numerous
loading bays. Use of the dock shall be scheduled through the office of the
building.

 

 

 

Storage Space:

 

The building currently has 100 RSF on the 36th floor and 291 RSF on the 2nd
floor available for tenant storage. Such storage space is available at the then
current market rate which is currently $18.00 per RSF per annum on a fully
serviced gross basis.

 

 

 

Roof Rights:

 

Tenant shall have the right, at Tenant’s sole cost, to install and maintain two
(2) satellite dishes on the roof of the Building. The rate for the Roof Rights
shall be at the then current market rates. The current roof rates are
approximately $950.00 per month for up to two (2) 3-foot diameter dishes and
shaft pass necessary to connect to tenant’s equipment located in its demised
premises

 

 

 

Fire Stairs:

 

The fire stairwells are currently tied to the Building security system. Tenant,
subject to applicable fire and building codes shall have the use of the fire
stairs for its internal traffic and may, at its sole cost, further improve the
fire stairs with dry wall, carpeting, lighting and paint with colors and
materials reasonably acceptable to Landlord.

 

 

 

Hoisting Charges/

 

 

Freight Elevator:

 

Tenant shall not be charged for its non-exclusive use of the freight elevator
during normal business hours.

 

 

 

Signage:

 

Tenant understands that the Building is currently home to the Chicago Stock
Exchange and current trading firms include Merrill Lynch, e*trade, National
Stock Exchange, Prudential Securities, Man Financial and Goldman Sachs. The
Building also enjoys direct access to the Chicago Board Options Exchange and is
adjacent to the Chicago Board of Trade. 75% of the current tenants in the
Building are financially related entities. Accordingly Landlord can not grant
Tenant any exclusive identity on the partial floors

 

101

--------------------------------------------------------------------------------


 

 

 

it currently occupies or may occupy in the future. On multi-tenant floors that
Tenant occupies, Tenant’s signage shall be subject to Landlord’s approval

 

 

 

 

 

Tenant shall have the right to install signage on or adjacent to its front door,
and subject to Landlord’s approval, in the lobby and corridor of any floor on
which any part of the Premises is located.

 

 

 

 

 

On full and multi-tenant floors that Tenant occupies, Tenant’s signage shall be
subject to Landlord’s approval of its size, location and design, but shall not
be required to conform to any building standard sign design criteria or graphics
program.

 

 

 

Identity:

 

Landlord is in the process of creating a Building monument or column sign
program on the western side of the Building adjacent to the Building plaza.
Subject to: appropriate municipal approval and documents of record, Landlord’s
approval of the design and size of the sign and conventional occupancy and
leasehold requirements, Tenant shall be allowed to have a non-exclusive sign on
the monument or column if constructed.

 

 

 

Building Conference Room:

 

Landlord shall provide Tenant with the use of the Building’s Conference Room
one-half (1/2) a day two (2) times per week free of a room rental charge,
excluding set-up and refreshment costs during the construction of Tenant’s
Premises.

 

 

 

Existing HVAC Ducts:

 

Tenant shall be allowed to utilize a portion of the Premises Improvement
Allowance to clean all the existing duct work in the Premises that will remain
and is to be reutilized as part of Tenants renovations.

 

 

 

ADA:

 

ADA compliance issues will be addressed in accordance with the existing lease
document.

 

 

 

Hazardous Materials:

 

Hazardous materials issues will be addressed in accordance with the existing
lease document..

 

 

 

Building Security:

 

440 South LaSalle is a high-end Class A asset in Chicago’s CBD Building Security
issues are addressed in Security Life Safety Answers.

 

 

 

Technical Requirements:

 

See Chicago Facility Answers.

 

102

--------------------------------------------------------------------------------


 

Self Help:

 

Self help remedies will be addressed in accordance with the existing lease
document.

 

 

 

Non-Disturbance:

 

The lease shall provide that in the event of a transfer or sale of the Building,
Tenant will not be disturbed in its possession of the Premises and the lease
shall continue in full force and effect, provided that Tenant is not in default
after notice and the expiration of any applicable cure period, and Tenant, using
a commercially reasonable form, attorns to the purchaser or transferee as
Landlord under the lease. In addition Tenant shall receive a SNDA from any
existing  mortgage lender and Tenant’s subordination to any future mortgage
lender or ground lessor shall be contingent upon receiving a SNDA.  Tenant and
Landlord shall each provide to the other estoppels within 15  days of  written
request by the other.

 

 

 

Confidentiality:

 

This proposal, the terms hereof and all discussions in connection herewith shall
be held in confidence by Landlord and Tenant and shall not be disclosed to or
discussed with any other party. The foregoing requirement of confidentiality
includes, without limitation, the requirement that Tenant not disclose any of
the terms of this proposal or any discussions in connection herewith to any
prospective landlord or leasing agent.

 

 

 

Commission:

 

When a lease is fully executed by both parties Landlord shall pay Staubach,
(“Broker”) a leasing commission as mutually agreed upon in a separate commission
agreement. In no event shall Landlord be obligated to pay more than one full
commission.

 

103

--------------------------------------------------------------------------------


 

Morgan Stanley Net Rent Schedule June 5, 2007

 

 

 

RSF

 

39th Floor =

 

13,729

 

38th Floor =

 

26,480

 

37th Floor =

 

26,644

 

Total RSF =

 

66,853

 

 

Period

 

RSF

 

Net Rental Rate

 

Annual Net Rent Due

 

Monthly Net Rent Due

 

1/1/2007

-

12/31/2007

 

66,853

 

$

19.00

 

$

1,270,207.00

 

$

105,850.58

 

1/1/2008

-

12/31/2008

 

66,853

 

$

19.48

 

$

1,301,962.18

 

$

108,496.85

 

1/1/2009

-

12/31/2009

 

66,853

 

$

19.96

 

$

1,334,511.23

 

$

111,209.27

 

1/1/2010

-

12/31/2010

 

66,853

 

$

20.46

 

$

1,367,874.01

 

$

113,989.50

 

1/1/2011

-

12/31/2011

 

66,853

 

$

20.97

 

$

1,402,070.86

 

$

116,839.24

 

1/1/2012

-

12/31/2012

 

66,853

 

$

21.50

 

$

1,437,122.63

 

$

119,760.22

 

1/1/2013

-

12/31/2013

 

66,853

 

$

22.03

 

$

1,473,050.70

 

$

122,754.22

 

1/1/2014

-

12/31/2014

 

66,853

 

$

22.59

 

$

1,509,876.97

 

$

125,823.08

 

1/1/2015

-

12/31/2015

 

66,853

 

$

23.15

 

$

1,547,623.89

 

$

128,968.66

 

1/1/2016

-

12/31/2016

 

66,853

 

$

23.73

 

$

1,586,314.49

 

$

132,192.87

 

1/1/2017

-

12/31/2017

 

66,853

 

$

24.32

 

$

1,625,972.35

 

$

135,497.70

 

 

Upon Commenecment of the Lease tenant shall receive Net Rent Abatement in the
amount of the Net Rent due

under the current lease for the period of the entire 2007 calendar year.

Tenant currently leases 57,575 RSF and is scheduled to pay $25.18 per RSF for a
Total 2007 Net Rent due of $1,449,738.50.

 

104

--------------------------------------------------------------------------------


 

EXHIBIT A-1

Legal Description of 200 South Wacker

 

THAT PART OF LOTS 13 AND 14 IN BLOCK 83 IN RESUBDIVISION OF BLOCKS 83, 92 AND
140 IN SCHOOL SECTION ADDITION TO CHICAGO, IN SECTION 16, TOWNSHIP 39 NORTH,
RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTH EAST CORNER OF SAID LOT 13; THENCE SOUTH 90 DEGREES WEST
ALONG THE NORTH LINE OF SATO LOT 13 (ALSO BEING THE SOUTH LINE OF WEST ADAMS
STREET), 54.00 FEET TO THE WEST LINE OF SOUTH WACKER DRIVE, AS DEDICATED, AND
THE PLACE OF BEGINNING OF THE HEREIN DESCRIBED TRACT OF LAND; THENCE SOUTH 0
DEGREES 13 MINUTES 30 SECONDS EAST ALONG THE WEST LINE OF SOUTH WACKER DRIVE,
166.04 FEET TO THE SOUTH LINE OF SAID LOT 14 (ALSO BEING THE NORTH LINE OF WEST
QUINCY STREET); THENCE NORTH 89 DEGREES 57 MINUTES 40 SECONDS WEST ALONG THE
SOUTH LINE OF SAID LOT 14, 148.00 FEET TO A POINT; THENCE NORTH 9 DEGREES 47
MINUTES 46 SECONDS WEST, 84.20 FEET TO A POINT ON THE NORTH LINE OF SAID LOT 14;
THENCE NORTH 10 DEGREES 27 MINUTES 59 SECONDS WEST, 84.36 FEET TO THE NORTH LINE
OF SAID LOT 13; THENCE NORTH 90 DEGREES EAST ALONG THE NORTH LINE OF SAID LOT
13, 177.00 FEET TO THE PLACE OF BEGINNING, IN COOK COUNTY, ILLINOIS.

 

105

--------------------------------------------------------------------------------


 

EXHIBIT A-2

Legal Description of 10/120 South Riverside

 

Legal Description of 10 South Riverside

 

PARCEL 1:

 

THAT PART OF LOT 1 (EXCEPT THE SOUTH 33 FEET THEREOF) LYING ABOVE A HORIZONTAL
PLANE AT AN ELEVATION OF 21 FEET, CHICAGO CITY DATUM AND AS TO THE SOUTH 33 FEET
OF LOT 1 LYING ABOVE A HORIZONTAL PLANE OF 25.70 FEET ABOVE CHICAGO CITY DATUM,
IN RAILROAD COMPANIES’ RESUBDIVISION OF BLOCKS 62 TO 76 BOTH INCLUSIVE, 78,
PARTS OF 61 AND 77 AND CERTAIN VACATED STREETS AND ALLEYS IN SCHOOL SECTION
ADDITION TO CHICAGO, A SUBDIVISION OF SECTION 16, TOWNSHIP 39 NORTH, RANGE 14
EAST OF THE BUILDING AND IMPROVEMENTS LOCATED THEREON)

 

PARCEL 2:

 

EXCLUSIVE EASEMENTS APPURTENANT TO PARCEL 1 AS CREATED BY EASEMENT AND OPERATING
AGREEMENT MADE BY CHICAGO UNION STATION COMPANY AND TRIZECHAHN 10/120 FEE LLC,
DATED NOVEMBER 8, 2001 AND RECORDED NOVEMBER 16, 2001 AS DOCUMENT 0011080263 AS
AMENDED BY DOCUMENT 0020634440, FOR, AMONG OTHER THINGS, IN, OVER AND ACROSS ALL
LAND AND SPACES BELOW THE HORIZONTAL PLANES DESCRIBED IN PARCEL 1 ABOVE, AND IN,
OVER AND ACROSS ALL LAND AND SPACES FALLING IN THAT PART OF LOT 1 IN RAILROAD
COMPANIES’ RESUBDIVISION, AFORESAID, DESCRIBED ABOVE IN PARCEL 1, BELOW THE
HORIZONTAL PLANES DESCRIBED ABOVE IN PARCEL 1, INCLUDING EASEMENTS FOR THE AREA
OCCUPIED BY THE COLUMNS, CAISSONS, FOUNDATIONS, GUSSETS AND ALL OTHER SUPPORTING
STRUCTURES FOR THE BUILDING AND IMPROVEMENTS CONSTRUCTED IN PARCEL 1 AND IN THAT
PART OF LOT 1, AND BY ALL OTHER IMPROVEMENTS, PLENUMS, MECHANICAL AND ELECTRICAL
EQUIPMENT, PIPES, WIRES, CONDUITS, UTILITIES AND OTHER STRUCTURES LOCATED BELOW
SAID HORIZONTAL PLANES IN CONNECTION WITH SAID BUILDING AND IMPROVEMENTS,
INCLUDING, BUT NOT LIMITED TO, THE SPACE OCCUPIED BY THE IMPROVEMENTS AND
STRUCTURES SHOWN ON THE PLAT OF SURVEY PREPARED AND CERTIFIED BY CHICAGO
GUARANTEE SURVEY COMPANY DATED JULY 8, 1966 (CONSISTING OF THREE SHEETS
IDENTIFIED AS ORDER NOS. 6311001K AND 6311001S AND 6311001N RESPECTIVELY),
WHICH. WAS RECORDED AS PART OF DOCUMENT NO. 19881999.

 

106

--------------------------------------------------------------------------------


 

LEGAL DESCRIPTION OF LEASEHOLD ESTATE ‘A’

 

TWO CERTAIN PARCELS OF LAND IN COOK COUNTY, ILLINOIS, BOUNDED AND DESCRIBED AS
FOLLOWS:

 

PARCEL 1:

 

A PART OF LOTS 1 AND 2 IN RAILROAD COMPANIES RESUBDIVISION OF BLOCKS 62 TO 76
BOTH INCLUSIVE, 78, PARTS OF 61 AND 77 AND CERTAIN VACATED STREETS AND ALLEYS IN
SCHOOL SECTION ADDITION TO CHICAGO, A SUBDIVISION OF SECTION 16, TOWNSHIP 39
NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT OF
SAID RESUBDIVISION RECORDED IN THE RECORDER’S OFFICE OF COOK COUNTY, ILLINOIS ON
MARCH 29, 1924 IN BOOK 188 OF PLATS AT PAGE 16 AS DOCUMENT NUMBER 8339751, SAID
PARTS OF LOTS 1 AND 2 BEING BOUNDED AND DESCRIBED AS FOLLOWS: BEGINNING AT THE
NORTHEAST CORNER OF SAID LOT 1 AND RUNNING THENCE SOUTHWARDLY ALONG THE EASTERLY
LINE OF SAID LOT 1 A DISTANCE OF 199.495 FEET TO AN ANGLE POINT IN SAID EASTERLY
LOT LINE; THENCE CONTINUING SOUTHWARDLY ALONG SAID EASTERLY LINE A DISTANCE 0F
199.23 FEET TO ITS INTERSECTION WITH THE NORTH LINE OF THE SOUTH 33 FEET OF SAID
LOT 1, THENCE WEST ALONG THE NORTH LINE OF THE SOUTH 33 FEET OF SAID LOT 1 AND
OF SAID LOT 2 A DISTANCE OF 218.865 FEET TO AN INTERSECTION WITH THE EAST LINE
OF THE. WEST 20 FEET OF SAID LOT 2; THENCE NORTH ALONG SAID EAST LINE OF THE
WEST 20 FEET OF SAID LOT 2 A DISTANCE OF 398.19 FEET TO ITS INTERSECTION WITH
THE NORTH LINE OF SAID LOT 2, AND THENCE EAST ALONG THE NORTH LINE OF SAID LOT 2
AND OF SAID LOT 1 A DISTANCE OF 239 FEET TO THE POINT OF BEGINNING EXCEPTING
FROM THE PARCEL OF LAND ABOVE DESCRIBED, THE RESPECTIVE PORTIONS THEREOF LYING
VERTICALLY BELOW THE FOLLOWING HORIZONTAL PLANES:

 

(A)          A HORIZONTAL PLANE 18.5 FEET ABOVE CHICAGO CITY DATUM, THE
PERIMETER OF WHICH IS DESCRIBED AS FOLLOWS: BEGINNING AT THE NORTHWEST CORNER OF
SAID PARCEL AND RUNNING THENCE EASTERLY ALONG THE NORTH LINE OF SAID PARCEL TO
THE INTERSECTION OF SAID NORTH LINE AND A LINE (THE “LIMITING PLAN LINE”) 168
FEET EAST OF AND PARALLEL TO THE WEST LINE OF SAID PARCEL; THENCE SOUTHWARDLY
ALONG THE LIMITING PLANE LINE TO THE INTERSECTION OF SAID LINE AND THE SOUTH
LINE OF SAID PARCEL; THENCE WESTERLY ALONG THE SOUTH LINE OF SAID PARCEL TO THE
SOUTHWEST CORNER THEREOF; THENCE NORTHERLY ALONG THE WEST LINE OF SAID PARCEL TO
THE NORTHWEST CORNER OF SAID PARCEL, WHICH IS THE POINT OF BEGINNING OF SAID
HORIZONTAL PLANE; AND

 

107

--------------------------------------------------------------------------------


 

(B)           A HORIZONTAL PLANE 21.0 FEET ABOVE CHICAGO CITY DATUM OVER THAT
PORTION OF SAID PARCEL WHICH IS NOT VERTICALLY BELOW THE HORIZONTAL PLANE
DESCRIBED IN CLAUSE (A) ABOVE.’

 

PARCEL 2:

 

ALL LAND AND SPACES BELOW THE HORIZONTAL PLANES DESCRIBED IN PARCEL 1 ABOVE
WHICH ARE OCCUPIED BY THE COLUMNS, CAISSONS, FOUNDATIONS, GUSSETS AND ALL OTHER
SUPPORTING STRUCTURES, FOR THE BUILDING AND IMPROVEMENTS CONSTRUCTED IN PARCEL 1
AND BY ALL OTHER IMPROVEMENTS, PLENUMS, MECHANICAL AND ELECTRICAL EQUIPMENT,
PIPES, WIRES, CONDUITS, UTILITIES AND OTHER STRUCTURES LOCATED BELOW SAID
HORIZONTAL PLANES IN CONNECTION WITH SAID BUILDING AND IMPROVEMENTS, INCLUDING,
BUT NOT LIMITED TO THE SPACE OCCUPIED BY THE IMPROVEMENTS AND STRUCTURES SHOWN
ON THE PLAT OF SURVEY PREPARED AND CERTIFIED BY CHICAGO GUARANTEE SURVEY COMPANY
DATED JULY 8, 1966 (CONSISTING OF THREE SHEETS IDENTIFIED AS ORDER NOS. 6311001
K AND 6311001-S AND 6311001 N. RESPECTIVELY), WHICH WAS RECORDED AS PART OP
DOCUMENT 19881999.

 

PARCEL 3:

 

AN EASEMENT APPURTENANT TO PARCELS 1 AND 2 IN, OVER AND ACROSS THE WEST 20 FEET
OF LOT 2 IN SAID RAILROAD COMPANIES’ RESUBDIVISION TO CONSTRUCT, USE, MAINTAIN,
REPAIR, REPLACE OR RENEW FROM TIME TO TIME SUCH COLUMNS, GUSSETS, TRUSSES,
HORIZONTAL STRUCTURAL MEMBERS, CAISSONS, FOUNDATIONS AND OTHER SUPPORTS AS MAY
BE REASONABLY NECESSARY OR APPROPRIATE TO MAINTAIN AND SUPPORT THE PLAZA AND
OTHER IMPROVEMENTS CONTEMPLATED BY THE LEASE, INCLUDING, WITHOUT LIMITATION, THE
COLUMNS (DESIGNATED ‘DD’) AND THE CAISSONS, FOUNDATIONS AND RELATED STRUCTURES
SHOWN ON THE PLAT OF SURVEY REFERRED TO IN PARCEL 2 ABOVE.

 

PARCEL 4:

 

A NONEXCLUSIVE APPURTENANT EASEMENT IN FAVOR OF THE LEASEHOLD INTEREST IN
PARCELS 1 AND 2 AS CREATED BY DEED OF EASEMENT DATED JANUARY 16, 1990 AND
RECORDED JANUARY 31, 1990 AS DOCUMENT 90047309 MADE BY LASALLE NATIONAL BANK, AS
TRUSTEE UNDER TRUST AGREEMENT DATED NOVEMBER 27, 1983 AND KNOWN AS TRUST NUMBER
107292 TO GATEWAY IV JOINT VENTURE, AN ILLINOIS GENERAL PARTNERSHIP, LASALLE
NATIONAL BANK, AS TRUSTEE UNDER TRUST AGREEMENT DATED DECEMBER 1, 1983 AND KNOWN
AS TRUST NUMBER 107361, LASALLE NATIONAL BANK, AS TRUSTEE UNDER TRUST AGREEMENT
DATED DECEMBER 1, 1983 AND KNOWN AS TRUST NUMBER

 

108

--------------------------------------------------------------------------------


 

107362, AND LASALLE NATIONAL BANK, AS TRUSTEE UNDER TRUST AGREEMENT DATED
DECEMBER 1, 1983 AND KNOWN AS TRUST NUMBER 107363 FOR THE USE OF 1,100 PUBLIC
PARKING SPACES IN THE GARAGE, AS DEFIED THEREIN, WITH RIGHTS OF INGRESS AND
EGRESS AND AN EASEMENT FOR THE PURPOSE OF CONSTRUCTION OF SUCH REPAIRS OR.
RESTORATION FOR THE PERIOD REQUIRED TO COMPLETE SUCH REPAIRS OR RESTORATION ON,
OVER, AND ACROSS THE FOLLOWING DESCRIBED LEGAL DESCRIPTION:

 

LOTS 5, 6, 7, AND 8 (EXCEPT FROM SAID LOTS THAT PART FALLING IN ALLEY) IN BLOCK
49 IN SCHOOL SECTION ADDITION TO CHICAGO IN SECTION 16, TOWNSHIP 39 NORTH, RANGE
14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

 

AS AMENDED BY FIRST AMENDMENT TO DEED OF EASEMENT DATED FEBRUARY 9, 1990, AND
RECORDED OCTOBER 9, 1990, AS DOCUMENT NUMBER 90491486.

 

LEGAL DESCRIPTION FOR LEASEHOLD ESTATE ‘B’

 

TWO CERTAIN PARCELS OF LAND IN COOK COUNTY, ILLINOIS, BOUNDED AND DESCRIBED AS
FOLLOWS:

 

PARCEL 1:

 

THAT PART OF LOT 2 IN RAILROAD COMPANIES’ RESUBDIVISION OF BLOCKS 62 TO 76 BOTH
INCLUSIVE, 78, PARTS OF 61 AND 77 AND CERTAIN VACATED STREETS AND ALLEYS IN
SCHOOL SECTION ADDITION TO CHICAGO, A SUBDIVISION OF SECTION 16, TOWNSHIP 39
NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT OF
SAID RESUBDIVISION RECORDED IN THE RECORDER’S OFFICE OF COOK COUNTY, ILLINOIS ON
MARCH 29, 1924 IN BOOK 188 OF PLATS AT PAGE 16 AS DOCUMENT NUMBER 8339751, SAID
PARTS OF LOTS 1 AND 2 IN SAID RAILROAD COMPANIES’ RESUBDIVISION WHICH IS BOUNDED
AND DESCRIBED AS FOLLOWS: BEGINNING AT THE NORTHEAST CORNER OF SAID LOT 1 AND
RUNNING THENCE SOUTHWARDLY ALONG THE EASTERLY LINE OF SAID LOT 1 A DISTANCE OF
199.495 FEET TO AN ANGLE POINT IN SAID EASTERLY LOT LINE; THENCE CONTINUING
SOUTHWARDLY ALONG SAID EASTERLY LINE A DISTANCE OF 199.23 FEET TO ITS
INTERSECTION WITH THE NORTH LINE OF THE SOUTH 33 FEET OF SAID LOT 1; THENCE WEST
ALONG THE NORTH LINE OF THE SOUTH 33 FEET OF SAID LOT 1 AND OF SAID LOT 2 A
DISTANCE OF 218.865 FEET TO AN INTERSECTION WITH THE EAST LINE OF THE WEST 20
FEET OF SAID LOT 2; THENCE NORTH ALONG SAID EAST LINE OF THE WEST 20 FEET OF
SAID LOT 2 A DISTANCE OF 398.19 FEET TO ITS INTERSECTION WITH THE NORTH LINE OF
SAID LOT 2; AND THENCE EAST ALONG THE NORTH LINE OF SAID LOT 2 AND OF SAID LOT 1
A DISTANCE OF 239 FEET TO THE POINT OF

 

109

--------------------------------------------------------------------------------


 

BEGINNING EXCEPTING PROM THE PARCEL OF LAND ABOVE DESCRIBED, THE RESPECTIVE
PORTIONS THEREOF LYING VERTICALLY, BELOW THE FOLLOWING HORIZONTAL PLANES:

 

(A)          A HORIZONTAL PLANE 18.5 FEET ABOVE CHICAGO CITY DATUM, THE
PERIMETER OF WHICH IS DESCRIBED AS FOLLOWS: BEGINNING AT THE NORTHWEST CORNER OF
SAID PARCEL AND RUINING THENCE EASTERLY ALONG THE NORTH LINE OF SAID PARCEL TO
THE INTERSECTION OF SAID NORTH LINE AND A LINE (THE “LIMITING PLANE LINE”) 168
FEET EAST OF AND PARALLEL TO THE WEST LINE OF SAID PARCEL; THENCE SOUTHWARDLY
ALONG THE LIMITING PLANE LINE TO THE INTERSECTION OF SAID LINE AND THE SOUTH
LINE OF SAID PARCEL; THENCE WESTERLY ALONG THE SOUTH LINE OF SAID PARCEL TO THE
SOUTHWEST CORNER THEREOF; THENCE NORTHERLY ALONG THE WEST LINE OF SAID PARCEL TO
THE NORTHWEST CORNER OF SAID PARCEL, WHICH IS THE POINT OF BEGINNING OF SAID
HORIZONTAL PLANE; AND

 

(B)           A HORIZONTAL PLANE 21.0 FEET ABOVE CHICAGO CITY DATUM OVER THE
PORTION OF SAID PARCEL WHICH IS NOT VERTICALLY BELOW THE HORIZONTAL PLANE
DESCRIBED IN CLAUSE (A) ABOVE.

 

PARCEL 2:

 

ALL LAND AND SPACES BELOW THE HORIZONTAL PLANES DESCRIBED IN PARCEL 1 ABOVE
WHICH ARE OCCUPIED BY THE COLUMNS, CAISSONS, FOUNDATIONS, GUSSETS AND ALL OTHER
SUPPORTING STRUCTURES FOR THE BUILDING AND IMPROVEMENTS CONSTRUCTED IN PARCEL 1,
AND BY ALL OTHER IMPROVEMENTS, PLENUMS, MECHANICAL AND ELECTRICAL EQUIPMENT,
PIPES, WIRES, CONDUITS, UTILITIES AND OTHER STRUCTURES LOCATED BELOW SAID
HORIZONTAL PLANES IN CONNECTION WITH SAID BUILDING AND IMPROVEMENTS, INCLUDING,
BUT NOT LIMITED TO, THE SPACE OCCUPIED BY THE IMPROVEMENTS AND STRUCTURES SHOWN
ON THE PLAT OF SURVEY PREPARED AND CERTIFIED BY CHICAGO GUARANTEE SURVEY
COMPANY, DATED JULY 8, 1966 (CONSISTING OF THREE SHEETS IDENTIFIED AS ORDER NOS.
6311001K AND 6333001S AND 6311001N, RESPECTIVELY), WHICH WAS RECORDED AS PART OF
DOCUMENT 19881999

 

PARCEL 3:

 

AN EASEMENT APPURTENANT TO PARCELS 1 AND 2 IN; OVER AND ACROSS THE WEST 20 FEET
OF SAID LOT 2 IN SAID RAILROAD COMPANIES’ RESUBDIVISION TO CONSTRUCT, USE,
MAINTAIN, REPAIR, REPLACE OR RENEW FROM TIME TO TIME SUCH COLUMNS, GUSSETS,
TRUSSES, HORIZONTAL STRUCTURAL MEMBERS, CAISSONS, FOUNDATIONS AND OTHER SUPPORTS
AS MAY BE REASONABLY NECESSARY OR APPROPRIATE TO MAINTAIN AND SUPPORT THE PLAZA
AND OTHER IMPROVEMENTS

 

110

--------------------------------------------------------------------------------


 

CONTEMPLATED BY THE LEASE, INCLUDING, WITHOUT LIMITATION, THE COLUMNS
(DESIGNATED ‘DD’) AND THE CAISSONS, FOUNDATIONS AND RELATED STRUCTURES SHOWN ON
THE PLAT OF SURVEY REFERRED TO IN PARCEL 2 ABOVE.

 

PARCEL 4:

 

A.            NONEXCLUSIVE APPURTENANT EASEMENT IN FAVOR OF THE LEASEHOLD
INTEREST IN PARCELS 1 AND 2 AS CREATED BY DEED OF EASEMENT DATED JANUARY 16,
1990 AND RECORDED JANUARY 31, 1990 AS DOCUMENT 90047309 MADE BY LASALLE NATIONAL
BANK, AS TRUSTEE UNDER TRUST AGREEMENT DATED NOVEMBER 17, 1983 AND KNOWN AS
TRUST NUMBER 107292 TO GATEWAY IV JOINT VENTURE, AN ILLINOIS GENERAL
PARTNERSHIP, LASALLE NATIONAL BANK, AS TRUSTEE UNDER TRUST AGREEMENT DATED
DECEMBER 1, 1983 AND KNOWN AS TRUST NUMBER 107361, LASALLE NATIONAL BANK AS
TRUSTEE UNDER TRUST AGREEMENT DATED DECEMBER 1, 1983 AND KNOWN AS TRUST NUMBER
107362, AND LASALLE NATIONAL BANK, AS TRUSTEE UNDER TRUST AGREEMENT DATED
DECEMBER 1, 1983 AND KNOWN AS TRUST NUMBER 107363 FOR THE USE OF 1,100 PUBLIC
PARKING SPACES IN THE GARAGE, AS DEFINED THEREIN, WITH RIGHTS OF INGRESS AND
EGRESS AND AN EASEMENT FOR THE PURPOSE OF CONSTRUCTION OF SUCH REPAIRS OR
RESTORATION FOR THE PERIOD REQUIRED TO COMPLETE SUCH REPAIRS OR RESTORATION ON,
OVER, AND ACROSS THE FOLLOWING DESCRIBED LEGAL DESCRIPTION:

 

LOTS 5, 6, 7, AND 8 (EXCEPT FROM SAID LOTS THAT PART FALLING IN ALLEY) IN BLOCK
49 IN SCHOOL SECTION ADDITION TO CHICAGO IN SECTION 16, TOWNSHIP 39 NORTH, RANGE
14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

 

AS AMENDED BY FIRST AMENDMENT TO DEED OF EASEMENT DATED FEBRUARY 9, 1990, AND
RECORDED OCTOBER 9, 1990, AS DOCUMENT NUMBER 90491486.

 

LEASEHOLD ESTATES ‘A’ AND ‘B’ ARE ALSO KNOWN AS:

 

PARTS OF LOTS 1 AND 2, RAILROAD COMPANIES RESUBDIVISION OF BLOCKS 62 TO 76
INCLUSIVE, 78, PARTS OF 61 AND 77 AND CERTAIN VACATED STREETS AND ALLEYS IN
SCHOOL SECTION ADDITION TO CHICAGO, A SUBDIVISION OF SECTION 16, TOWNSHIP 39
NORTH, RANGE I4 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS,
CITY OF CHICAGO, COOK COUNTY, ILLINOIS, BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

 

BEGINNING AT THE NORTHEAST CORNER OF SAID LOT 1; THENCE SOUTH 3 DEGREES 44
MINUTES 12 SECONDS WEST, 199.495 FEET; THENCE SOUTH 2

 

111

--------------------------------------------------------------------------------


 

DEGREES 03 MINUTES 08 SECONDS WEST, 199.23 FEET; THENCE NORTH 89 DEGREES 35
MINUTES 40 SECONDS WEST, 218.865 FEET; THENCE NORTH 0 DEGREES 0 MINUTES 0
SECONDS EAST, 398.19 FEET; THENCE SOUTH 89 DEGREES 37 MINUTES 30 SECONDS EAST
239 FEET TO THE POINT OF BEGINNING.

 

LEGAL DESCRIPTION OF LEASEHOLD ESTATE ‘A’

 

TWO CERTAIN PARCELS OF LAND IN COOK COUNTY, ILLINOIS, BOUNDED AND DESCRIBED AS
FOLLOWS;

 

PARCEL 1:

 

A PART OF LOTS 1 AND 2 IN RAILROAD COMPANIES RESUBDIVISION OF BLOCKS 62 TO 76
BOTH INCLUSIVE, 78, PARTS OF 61 AND 77 AND CERTAIN VACATED STREETS AND ALLEYS IN
SCHOOL SECTION ADDITION TO CHICAGO, A SUBDIVISION OF SECTION 16, TOWNSHIP 39
NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT OF
SAID RESUBDIVISION RECORDED IN THE RECORDER’S OFFICE OF COOK COUNTY, ILLINOIS ON
MARCH 29, 1924 IN BOOK 188 OF PLATS AT PAGE 16 AS DOCUMENT 8339751, SAID PARTS
OF LOTS 1 AND 2 BEING BOUNDED AND DESCRIBED AS FOLLOWS: BEGINNING AT THE
NORTHEAST CORNER OF SAID LOT 1 AND RUNNING THENCE SOUTHWARDLY ALONG THE EASTERLY
LINE OF SAID LOT 1 A DISTANCE OF 199.495 FEET TO AN ANGLE POINT IN SAID EASTERLY
LOT LINE; THENCE CONTINUING SOUTHWARDLY ALONG SAID EASTERLY LINE A DISTANCE OF
199.23 FEET TO ITS INTERSECTION WITH THE NORTH LINE OF THE SOUTH 33 FEET OF SAID
LOT 1; THENCE WEST ALONG THE NORTH LINE OF THE SOUTH 33 FEET OF SAID LOT 1 AND
OF SAID LOT 2 A DISTANCE OF 218.865 FEET TO AN INTERSECTION WITH THE EAST LINE
OF THE WEST 20 FEET OF SAID LOT 2; THENCE NORTH ALONG SAID EAST LINE OF THE WEST
20 FEET OF SAID LOT 2 A DISTANCE OF 398.19 FEET TO ITS INTERSECTION WITH THE
NORTH LINE OF SAID LOT 2, AND THENCE EAST ALONG THE NORTH LINE OF SAID LOT 2 AND
OF SAID LOT 1 A DISTANCE OF 239 FEET TO THE POINT OF BEGINNING

 

EXCEPTING FROM THE PARCEL OF LAND ABOVE DESCRIBED, THE RESPECTIVE PORTIONS
THEREOF LYING VERTICALLY BELOW THE FOLLOWING HORIZONTAL PLANES:

 

(A)          A HORIZONTAL PLANE 18.5 FEET ABOVE CHICAGO CITY DATUM, THE
PERIMETER OF WHICH IS DESCRIBED AS FOLLOWS; BEGINNING AT THE NORTHWEST CORNER OF
SAID PARCEL AND RUNNING HENCE EASTERLY ALONG THE NORTH LINE OF SAID PARCEL TO
THE INTERSECTION OF SAID NORTH LINE AND A LINE (THE “LIMITING PLANE LINE”) 168
FEET EAST OF AND PARALLEL TO THE WEST LINE OF SAID PARCEL; THENCE SOUTHWARDLY
ALONG THE LIMITING PLANE LINE TO THE INTERSECTION

 

112

--------------------------------------------------------------------------------


 

OF SAID LINE AND THE SOUTH LINE OF SAID PARCEL; THENCE WESTERLY ALONG THE SOUTH
LINE OF SAID PARCEL TO THE SOUTHWEST CORNER THEREOF; THENCE NORTHERLY ALONG THE
WEST LINE OF SAID PARCEL TO THE NORTHWEST CORNER OF SAID PARCEL, WHICH IS THE
POINT OF BEGINNING OF SAID HORIZONTAL PLANE; AND

 

(B)           A HORIZONTAL PLANE 21.0 FEET ABOVE CHICAGO CITY DATUM OVER THAT
PORTION OF SAID PARCEL WHICH IS NOT VERTICALLY BELOW THE HORIZONTAL PLANE
DESCRIBED IN CLAUSE (A) ABOVE.

 

PARCEL 2:

 

ALL LAND AND SPACES BELOW THE HORIZONTAL PLANES DESCRIBED IN PARCEL 1 ABOVE
WHICH ARE OCCUPIED BY THE COLUMNS, CAISSONS, FOUNDATIONS, GUSSETS AND ALL OTHER
SUPPORTING STRUCTURES, IMPROVEMENTS, PLENUMS, MECHANICAL AND ELECTRICAL
EQUIPMENT, PIPES, WIRES, CONDUITS, UTILITIES AND OTHER STRUCTURES AND EQUIPMENT
THEN LOCATED IN THE EXCEPTED SPACE IN CONNECTION WITH THE BUILDING AND
IMPROVEMENTS CONSTRUCTED IN PARCEL 1

 

PURSUANT TO THE LEASE DESCRIBED IN SCHEDULE A, AND BY ALL OTHER IMPROVEMENTS,
PLENUMS, MECHANICAL AND ELECTRICAL EQUIPMENT, PIPES, WIRES, CONDUITS, UTILITIES
AND OTHER STRUCTURES LOCATED BELOW SAID HORIZONTAL PLANES IN CONNECTION WITH
SAID BUILDING AND IMPROVEMENTS.

 

PARCEL 3:

 

EASEMENT FOR THE BENEFIT OF PARCEL 1, CREATED BY INSTRUMENT MADE BY CHICAGO
UNION STATION COMPANY, AND OTHERS, TO TISHMAN-GATEWAY, INC. AND LASALLE NATIONAL
BANK AS TRUSTEE UNDER TRUST AGREEMENT DATED SEPTEMBER 5, 1963 KNOWN AS TRUST
NUMBER 31511, DATED JUNE 21, 1966 AND RECORDED JULY 12, 1966 AS DOCUMENT
19881999, TO CONSTRUCT, USE, MAINTAIN, REPAIR, REPLACE AND RENEW COLUMNS,
CAISSONS, FOUNDATIONS AND OTHER SUPPORTS BELOW THE EASEMENT FOR STREET PURPOSES
GRANTED TO THE CITY OF CHICAGO BY DEED RECORDED SEPTEMBER 23, 1914 AS DOCUMENT
5499205 AND THE GRADE ELEVATION OF WHICH IS SET FORTH IN THE ORDINANCE PASSED
MARCH 23, 1914 AND RECORDED AS DOCUMENT 5507199 PURSUANT TO WHICH SAID DEED WAS
GIVEN OVER AND ACROSS THE FOLLOWING DESCRIBED LAW:

 

THE WEST 20 FEET OF LOT 2 (EXCEPT THE SOUTH 33 FEET THEREOF) IN RAILROAD
COMPANIES RESUBDIVISION AFORESAID OF BLOCKS 62 TO 76 INCLUSIVE, 78, PARTS OF 61
AND 77 AND CERTAIN VACATED STREETS AND ALLEYS IN SCHOOL SECTION ADDITION TO
CHICAGO, AFORESAID ‘IN COOK COUNTY, ILLINOIS.

 

113

--------------------------------------------------------------------------------


 

PARCEL 4:

 

A NONEXCLUSIVE APPURTENANT EASEMENT IN FAVOR OF THE LEASEHOLD INTEREST IN
PARCELS I AND 2 AS CREATED BY DEED OF EASEMENT DATED JANUARY 16, 1990 AND
RECORDED JANUARY 31, 1990 AS DOCUMENT 90047309 MADE BY LASALLE NATIONAL BANK, AS
TRUSTEE UNDER TRUST AGREEMENT DATED NOVEMBER 17, 1983 AND KNOWN AS TRUST NUMBER
107292 TO GATEWAY IV JOINT VENTURE, AN ILLINOIS GENERAL PARTNERSHIP, LASALLE
NATIONAL BANK, AS TRUSTEE UNDER TRUST AGREEMENT DATED DECEMBER 1, 1983 AND KNOW
WAS TRUST NUMBER 107361, LASALLE NATIONAL BANK, AS TRUSTEE UNDER TRUST AGREEMENT
DATED DECEMBER 1, 1983 AND KNOWN AS TRUST NUMBER 107362, AND LASALLE NATIONAL
BANK, AS TRUSTEE UNDER TRUST AGREEMENT DATED DECEMBER 1, 1983 AND KNOWN AS TRUST
NUMBER 107363 FOR THE USE OF 1,100 PUBLIC PARKING SPACES IN THE GARAGE, AS
DEFINED THEREIN, WITH RIGHTS OF INGRESS AND EGRESS AND AN EASEMENT FOR THE
PURPOSE OF CONSTRUCTION OF SUCH REPAIRS OR RESTORATION FOR THE PERIOD REQUIRED
TO COMPLETE SUCH REPAIRS OR RESTORATION ON, OVER, AND ACROSS THE FOLLOWING
DESCRIBED LEGAL DESCRIPTION:

 

LOTS 5, 6, 7, AND 8 (EXCEPT FROM SAID LOTS THAT PART FALLING IN ALLAY) IN BLOCK
49 IN SCHOOL SECTION ADDITION TO CHICAGO IN SECTION 16, TOWNSHIP 39 NORTH, RANGE
14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

 

AS AMENDED BY FIRST AMENDMENT TO DEED OF EASEMENT DATED FEBRUARY 9, 1990, AND
RECORDED OCTOBER 9, 1990. AS DOCUMENT NUMBER 90491486.

 

LEGAL DESCRIPTION FOR LEASEHOLD ESTATE ‘B’

 

TWO CERTAIN PARCELS OF LAND IN COOK COUNTY, ILLINOIS, BOUNDED AND DESCRIBED AS
FOLLOWS:

 

PARCEL 1:

 

THAT PART OF LOT 2 IN RAILROAD COMPANIES’ RESUBDIVISION OF BLOCKS 62 TO 76 BOTH
INCLUSIVE, 78, PARTS OF 61 AND 77 AND CERTAIN VACATED STREETS AND ALLEYS IN
SCHOOL SECTION ADDITION TO CHICAGO, A SUBDIVISION OF SECTION 16, TOWNSHIP 39
NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT OF
SAID RESUBDIVISION RECORDED IN THE RECORDER’S OFFICE OF COOK COUNTY, ILLINOIS ON
MARCH 29, 1924 IN BOOK 188 OF PLATS AT PAGE 16 AS DOCUMENT NUMBER 8339751, SAID
PARTS OF LOTS 1 AND 2 IN SAID RAILROAD COMPANIES’ RESUBDIVISION WHICH IS BOUNDED
AND DESCRIBED AS FOLLOWS: BEGINNING AT THE NORTHEAST CORNER OF

 

114

--------------------------------------------------------------------------------


 

SAID LOT 1 AND RUNNING THENCE SOUTHWARDLY ALONG THE EASTERLY LINE OF SAID LOT 1
A DISTANCE OF 199.495 FEET TO AN ANGLE POINT IN SAID EASTERLY LOT LINE; THENCE
CONTINUING SOUTHWARDLY ALONG SAID EASTERLY LINE A DISTANCE OF 199.23 FEET TO ITS
INTERSECTION WITH THE NORTH LINE OF THE SOUTH 33 FEET OF SAID LOT 1; THENCE WEST
ALONG THIS NORTH LINE OF THE SOUTH 33 FEET OF SAID LOT 1 AND OF SAID LOT 2 A
DISTANCE OF 218.865 FEET TO AN INTERSECTION WITH THE EAST LINE OF THE WEST 20
FEET OF SAID LOT 2; THENCE NORTH ALONG SAID EAST LINE OF THE WEST 20 FEET OF
SAID LOT 2 A DISTANCE OF 398.19 FEET TO ITS INTERSECTION WITH THE NORTH LINE OF
SAID LOT 2; AND THENCE EAST ALONG THE NORTH LINE OF SAID LOT 2 AND OF SAID LOT 1
A DISTANCE OF 239 FEET TO THE POINT OF BEGINNING EXCEPTING FROM THE PARCEL OF
LAND ABOVE DESCRIBED, THE RESPECTIVE PORTIONS THEREOF LYING VERTICALLY BELOW THE
FOLLOWING HORIZONTAL PLANES;

 

(A)          A HORIZONTAL PLANE 18.5 FEET ABOVE CHICAGO CITY DATUM, THE
PERIMETER OF WHICH IS DESCRIBED AS FOLLOWS: BEGINNING AT THE NORTHWEST CORNER OF
SAID PARCEL AND RUNNING THENCE EASTERLY ALONG THE NORTH LINE OF SAID PARCEL TO
THE INTERSECTION OF SAID NORTH LINE AND A LINE (THE “LIMITING PLANE LINE”) 168
FEET EAST OF AND PARALLEL TO THE WEST LINE OF SAID PARCEL; THENCE SOUTHWARDLY
ALONG THE LIMITING PLANE LINE TO THE INTERSECTION OF SAID LINE AND THE SOUTH
LINE OF SAID PARCEL; THENCE WESTERLY ALONG THE SOUTH LINE OF SAID PARCEL TO THE
SOUTHWEST CORNER THEREOF; THENCE NORTHERLY ALONG THE WEST LINE OF SAID PARCEL TO
THE NORTHWEST CORNER OF SAID PARCEL, WHICH IS THE POINT OF BEGINNING OF SAID
HORIZONTAL PLANE; AND

 

(B)           A HORIZONTAL PLANE 21.0 FEET ABOVE CHICAGO CITY DATUM OVER THE
PORTION OF SAID PARCEL WHICH IS NOT VERTICALLY BELOW THE HORIZONTAL PLANE
DESCRIBED IN CLAUSE (A) ABOVE.

 

PARCEL 2:

 

ALL LAND AND SPACES BELOW THE HORIZONTAL PLANES DESCRIBED IN PARCEL 1 ABOVE
WHICH ARE OCCUPIED BY THE COLUMNS, CAISSONS, FOUNDATIONS, GUSSETS AND ALL OTHER
SUPPORTING STRUCTURES FOR THE BUILDING AND IMPROVEMENTS CONSTRUCTED IN PARCEL 1,
AND BY ALL OTHER IMPROVEMENTS, PLENUMS, MECHANICAL AND ELECTRICAL EQUIPMENT,
PIPES, WIRES, CONDUITS, UTILITIES AND OTHER STRUCTURES LOCATED BELOW SAID
HORIZONTAL PLANES IN CONNECTION WITH SAID BUILDING AND IMPROVEMENTS, INCLUDING,
BUT NOT LIMITED TO, THE SPACE OCCUPIED BY THE IMPROVEMENTS AND STRUCTURES SHOWN
ON THE PLAT OF SURVEY PREPARED AND CERTIFIED BY CHICAGO GUARANTEE SURVEY
COMPANY, DATED JULY 8, .1966 (CONSISTING OF THREE SHEETS IDENTIFIED AS ORDER
NOS. 6311001K AND 6311001S AND

 

115

--------------------------------------------------------------------------------


 

6311001N, RESPECTIVELY), WHICH WAS RECORDED AS PART OF DOCUMENT 19881999

 

PARCEL 3:

 

AN EASEMENT APPURTENANT TO PARCELS 1 AND 2 IN, OVER AND ACROSS THE WEST 20 FEET
OF SAID LOT 2 IN SAID RAILROAD COMPANIES’ RESUBDIVISION TO CONSTRUCT, USE,
MAINTAIN, REPAIR, REPLACE OR RENEW FROM TIME TO TIME SUCH COLUMNS, GUSSETS,
TRUSSES, HORIZONTAL STRUCTURAL MEMBERS, CAISSIONS, FOUNDATIONS AND OTHER
SUPPORTS AS MAY BE REASONABLY NECESSARY OR APPROPRIATE TO MAINTAIN AND SUPPORT
THE PLAZA AND OTHER IMPROVEMENTS CONTEMPLATED BY THE LEASE, INCLUDING, WITHOUT
LIMITATION, THE COLUMNS (DESIGNATED ‘DD’) AND THE CAISSONS, FOUNDATIONS AND
RELATED STRUCTURES SHOWN ON THE PLAT OF SURVEY REFERRED TO IN PARCEL 2 ABOVE.

 

PARCEL 4:

 

A NONEXCLUSIVE APPURTENANT EASEMENT IN FAVOR OF THE LEASEHOLD INTEREST IN
PARCELS 1 AND 2 AS CREATED BY DEED OF EASEMENT DATED JANUARY 16, 1990 AND
RECORDED JANUARY 31, 1990 AS DOCUMENT 90047309 MADE BY LASALLE NATIONAL BANK, AS
TRUSTEE UNDER TRUST AGREEMENT DATED NOVEMBER 17, 1983 AND KNOWN AS TRUST NUMBER
107292 TO GATEWAY IV JOINT VENTURE, AN ILLINOIS GENERAL PARTNERSHIP, LASALLE
NATIONAL BANK, AS TRUSTEE UNDER TRUST AGREEMENT DATED DECEMBER 1, 1983. AND
KNOWN AS TRUST NUMBER 107361, LASALLE NATIONAL BANK, AS TRUSTEE UNDER TRUST
AGREEMENT DATED DECEMBER 1, 1983 AND KNOWN AS TRUST NUMBER 107362, AND LASALLE
NATIONAL BANK, AS TRUSTEE UNDER TRUST AGREEMENT DATED DECEMBER 1, 1983 AND KNOWN
AS TRUST NUMBER 107363 FOR THE USE OF 1,100 PUBLIC PARKING SPACES IN THE GARAGE,
AS DEFINED THEREIN, WITH RIGHTS OF INGRESS AND EGRESS AND AN EASEMENT FOR THE
PURPOSE OF CONSTRUCTION OF SUCH REPAIRS OR RESTORATION FOR THE PERIOD REQUIRED
TO COMPLETE SUCH REPAIRS OR RESTORATION ON, OVER, AND ACROSS THE FOLLOWING
DESCRIBED LEGAL DESCRIPTION:

 

LOTS 5, 6, 7, AND 8 (EXCEPT FROM SAID LOTS THAT PART FALLING IN ALLEY) IN BLOCK
49 IN SCHOOL SECTION ADDITION TO CHICAGO IN SECTION 16, TOWNSHIP 39 NORTH, RANGE
14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

 

AS AMENDED BY FIRST AMENDMENT TO DEED OF EASEMENT DATED FEBRUARY 9, 1990, AND
RECORDED OCTOBER 9, 1990, AS DOCUMENT NUMBER 90491486.

 

116

--------------------------------------------------------------------------------


 

LEASEHOLD ESTATES ‘A’ AND ‘B’ ARE ALSO KNOWN AS:

 

PARTS OF LOTS 1 AND 2, RAILROAD COMPANIES RESUBDIVISION OF BLOCKS 62 TO 76
INCLUSIVE, 78, PARTS OF 61 AND 77 AND CERTAIN VACATED STREETS AND ALLEYS IN
SCHOOL SECTION ADDITION TO CHICAGO, A SUBDIVISION OP SECTION 16, TOWNSHIP 39
NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS,
CITY OF CHICAGO, COOK COUNTY, ILLINOIS, BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

 

BEGINNING AT THE NORTHEAST CORNER OF SAID LOT 1; THENCE SOUTH 3 DEGREES 44
MINUTES 12 SECONDS WEST, 199.495 FEET; THENCE SOUTH 2 DEGREES 03 MINUTES 08
SECONDS WEST, 199.23 FEET; THENCE NORTH 89 DEGREES 35 MINUTES 40 SECONDS WEST,
219.865 FEET, THENCE NORTH 0 DEGREES 0 MINUTES 0 SECONDS EAST, 398.19 FEET;
THENCE SOUTH 89 DEGREES 37 MINUTES 30 SECONDS EAST 239 FEET TO THE POINT OF
BEGINNING.

 

PARCEL 1:

 

THAT PART OF LOT 2 IN RAILROAD COMPANIES’ RESUBDIVISION OF BLOCKS 62 TO 76 BOTH
INCLUSIVE, 78, PARTS OF 61 AND 77 AND CERTAIN VACATED STREETS AND ALLEYS IN
SCHOOL SECTION ADDITION TO CHICAGO, A SUBDIVISION OF SECTION 16, TOWNSHIP 39
NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT OF
SAID RESUBDIVISION RECORDED IN THE RECORDER’S OFFICE OF COOK COUNTY, ILLINOIS ON
MARCH 29, 1924 IN BOOK 188 OF PLATS AT PAGE 16 AS DOCUMENT NUMBER 8339751,
FALLING WITHIN A TRACT OF LAND COMPRISED OF PARTS OF LOTS 1 AND 2 IN SAID
RAILROAD COMPANIES’ RESUBDIVISION WHICH IS BOUNDED AND DESCRIBED AS FOLLOWS: 
BEGINNING AT THE NORTHEAST CORNER OF SAID LOT 1 AND RUNNING. THENCE SOUTHWARDLY
ALONG THE EASTERLY LINE OF SAID LOT 1 A DISTANCE OF 199.495 FEET TO AN ANGLE
POINT IN SAID EASTERLY LOT LINE; THENCE CONTINUING SOUTHWARDLY ALONG SAID
EASTERLY LINE A DISTANCE OF 199.23 FEET TO ITS INTERSECTION WITH THE NORTH LINE
OF THE SOUTH 33 FEET OF SAID LOT 1; THENCE WEST ALONG THE NORTH LINE OF THE
SOUTH 33 FEET OF SAID LOT 1 AND OF SAID LOT 2 A DISTANCE OF 218.865 FEET TO AN
INTERSECTION WITH THE EAST LINE OF THE WEST 20 FEET OF SAID LOT 2; THENCE NORTH
ALONG SAID EAST LINE OF THE WEST 20 FEET OF SAID LOT 2 A DISTANCE OF 398.19 FEET
TO ITS INTERSECTION WITH THE NORTH LINE OF SAID LOT 2; AND THENCE EAST ALONG THE
NORTH LINE OF SAID LOT 2 AND OF SAID LOT 1 A DISTANCE OF 239 FEET TO THE POINT
OF BEGINNING

 

EXCEPTING FROM THE PARCEL OF LAND ABOVE DESCRIBED, THE RESPECTIVE PORTIONS
THEREOF LYING VERTICALLY BELOW THE FOLLOWING HORIZONTAL PLANES:

 

117

--------------------------------------------------------------------------------


 

(A)                              A HORIZONTAL PLANE 18.5 FEET ABOVE CHICAGO CITY
DATUM, THE PERIMETER OF WHICH IS DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE NORTHWEST CORNER OF SAID PARCEL AND RUNNING THENCE EASTERLY
ALONG THE NORTH LINE OF SAID PARCEL TO THE INTERSECTION OF SAID NORTH LINE AND A
LINE (THE “LIMITING PLANE LINE”) 168 FEET EAST OF AND PARALLEL TO THE WEST LINE
OF SAID PARCEL; THENCE SOUTHWARDLY ALONG THE LIMITING PLAN LINE TO THE
INTERSECTION OF SAID LINE AND SOUTH LINE OF SAID PARCEL; THENCE WESTERLY ALONG
THE SOUTH LINE OF SAID PARCEL TO THE SOUTHWEST CORNER THEREOF; THENCE NORTHERLY
ALONG THE. WEST LINE OF SAID PARCEL TO THE NORTHWEST CORNER OF SAID PARCEL,
WHICH IS THE POINT OF BEGINNING OF SAID HORIZONTAL PLANE; AND

 

(B)                                A HORIZONTAL PLANE 21.0 FEET ABOVE CHICAGO
CITY DATUM OVER THE PORTION OF SAID PARCEL WHICH IS NOT VERTICALLY BELOW THE
HORIZONTAL PLANE DESCRIBED IN CLAUSE (A) ABOVE

 

AND EXCEPTING THEREFROM THE BUILDINGS AND IMPROVEMENTS LOCATED THEREON.

 

PARCEL 2:

 

EXCLUSIVE EASEMENTS ‘ APPURTENANT TO PARCEL 1 AS CREATED BY EASEMENT AND
OPERATING AGREEMENT MADE BY CHICAGO UNION STATION COMPANY AND TRIZECHAHN 10/120
FEE LLC, DATED NOVEMBER 8, 2001 AND RECORDED NOVEMBER 16, 2001 AS DOCUMENT
0011080263, FOR AMONG OTHER THINGS, IN, OVER AND ACROSS ALL LAND AND SPACES
BELOW THE HORIZONTAL PLANES DESCRIBED IN PARCEL 1 ABOVE, AND IN, OVER AND ACROSS
ALL LAND AND SPACES FALLING IN THAT PART OF LOT 1 IN RAILROAD COMPANIES’
RESUBDIVISION, AFORESAID, DESCRIBED ABOVE IN PARCEL 1, BELOW THE HORIZONTAL
PLANES DESCRIBED ABOVE IN PARCEL 1, INCLUDING EASEMENTS FOR THE AREA OCCUPIED BY
THE COLUMNS, CAISSONS, FOUNDATIONS, GUSSETS AND ALL OTHER SUPPORTING STRUCTURES
FOR THE BUILDING AND IMPROVEMENTS CONSTRUCTED IN PARCEL 1 AND IN THAT PART OF
LOT 1, AND BY ALL OTHER IMPROVEMENTS, PLENUMS, MECHANICAL AND ELECTRICAL
EQUIPMENT, PIPES, WIRES, CONDUITS, UTILITIES AND OTHER IMPROVEMENTS, INCLUDING,
BUT NOT LIMITED TO, THE SPACE OCCUPIED BY THE IMPROVEMENTS AND STRUCTURES SHOWN
ON THE PLAT OF SURVEY PREPARED AND CERTIFIED BY CHICAGO GUARANTEE SURVEY COMPANY
DATED JULY 8, 1966 (CONSISTING OF THREE SHEETS IDENTIFIED AS ORDER NOS. 6311001K
AND 6311001S AND 6311001N RESPECTIVELY), WHICH WAS RECORDED AS PART OF DOCUMENT
NO. 19881999.

 

118

--------------------------------------------------------------------------------


 

PARCEL 3:

 

AN EASEMENT APPURTENANT TO PARCEL 1 OVER AND ACROSS THE WEST 20 FEET OF LOT 2 IN
SAID RAILROAD COMPANIES’ RESUBDIVISION TO CONSTRUCT, USE, MAINTAIN, REPAIR,
REPLACE OR RENEW FROM TIME TO TIME SUCH COLUMNS, GUSSETS, TRUSSES, HORIZONTAL
STRUCTURAL MEMBERS, CAISSONS, FOUNDATIONS AND OTHER SUPPORTS AS MAY BE
REASONABLY NECESSARY OR APPROPRIATE TO MAINTAIN AND SUPPORT THE PLAZA AND OTHER
IMPROVEMENTS CONTEMPLATED BY THE EASEMENT AND OPERATING AGREEMENT DESCRIBED IN
PARCELS 1 AND 5, INCLUDING, WITHOUT LIMITATION, THE COLUMNS (DESIGNATED ‘DD’)
AND THE CAISSONS, FOUNDATIONS AND RELATED STRUCTURES SHOWN ON THE PLAT OF SURVEY
REFERRED TO IN PARCEL 2 ABOVE.

 

PARCEL 4:

 

A NONEXCLUSIVE APPURTENANT EASEMENT IN FAVOR OF THE LEASEHOLD INTEREST IN PARCEL
1, THEIR SUCCESSORS AND ASSIGNS, INCLUDING, WITHOUT LIMITATION, CHICAGO UNION
STATION COMPANY AND THE PENN CENTRAL CORPORATION, AS THEIR INTERESTS MAY APPEAR
UPON EXPIRATION OR OTHER TERMINATION OF THE AIR RIGHTS LEASEHOLDS, AS CREATED BY
DEED OF EASEMENT DATED JANUARY 16, 1990 AND RECORDED JANUARY 31, 1990 AS
DOCUMENT 90047309 FOR THE USE OF 1,100 PUBLIC PARKING SPACES IN THE GARAGE, AS
DEFINED THEREIN, WITH RIGHTS OF INGRESS AND EGRESS AND AN EASEMENT FOR THE
PURPOSE OF CONSTRUCTION OF SUCH REPAIRS OR RESTORATION FOR A PERIOD REQUIRED TO
COMPLETE SUCH REPAIRS OR RESTORATION ON, OVER AND ACROSS THE FOLLOWING DESCRIBED
LEGAL DESCRIPTION:  LOTS 5, 6, 7 AND 8 (EXCEPT FROM SAID LOTS THAT PART FALLING
IN ALLEY) IN BLOCK 49 IN SCHOOL SECTION ADDITION TO CHICAGO IN SECTION 16,
TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, AS AMENDED BY
FIRST AMENDMENT TO DEED OF EASEMENT

 

PARCEL 5:

 

EASEMENTS FOR THE BENEFIT OF PARCEL 1 AS FOLLOWS:

 

1)                                      FOR INGRESS AND EGRESS, FOR PERSONS,
MATERIALS AND EQUIPMENT OVER SUCH AREAS LOCATED IN THE LOWER PARCEL AS ARE
REASONABLY NECESSARY TO CONFER UPON THE OWNER OF PARCEL 1;

 

2)                                      AN EASEMENT FOR THE OTHER USES AND
PURPOSES, AND AN EASEMENT FOR THE EXERCISE OF OTHER RIGHTS, EXPRESSLY SET FORTH
IN SAID AGREEMENT; AND

 

3)                                      TO MAINTAIN, SO LONG AS THEY EXIST, SUCH
INCIDENTAL ENCROACHMENTS OF THE BUILDING OR OTHER IMPROVEMENTS, AS THEY NOW
EXIST OR ARE FROM TIME TO TIME REBUILT OR REPLACED IN

 

119

--------------------------------------------------------------------------------


 

ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, FROM THE LAND DESCRIBED IN PARCEL 1
INTO THE LOWER PARCEL;

 

AND

 

4)                                      TO, FROM TIME TO TIME, TEMPORARILY USE
THE LOWER PARCEL AS NEEDED FOR CONSTRUCTION AND STAGING PURPOSES TO REPAIR,
MAINTAIN, RECONSTRUCT OR REPLACE (A) THE BUILDING OR OTHER IMPROVEMENTS ON THE
LAND DESCRIBED IN PARCEL 1, OR (B) THE FOUNDATION OR OTHER FACILITIES SUBJECT TO
EASEMENTS CREATED AND GRANTED BY THAT CERTAIN EASEMENT AND OPERATING AGREEMENT
MADE BY AND BETWEEN CHICAGO AND GRANTED BY THAT CERTAIN EASEMENT AND OPERATING
AGREEMENT MADE BY AND BETWEEN CHICAGO UNION STATION COMPANY AND TRIZECHAHN
10/120 FEE  LLC, AND RECORDED NOVEMBER 16, 2001 AS DOCUMENT 0011080263 IN, OVER
AND ACROSS CERTAIN ADJOINING LAND MORE PARTICULARLY DESCRIBED THEREIN, IN COOK
COUNTY, ILLINOIS.

 

120

--------------------------------------------------------------------------------


 

Legal Description of 120 South Riverside

 

PARCEL 1:

 

A PART OF LOT 3 IN RAILROAD COMPANIES’ RESUBDIVISION OF BLOCKS 62 TO 76, BOTH
INCLUSIVE, 78, PARTS OF LOTS 61 AND 77 AND CERTAIN VACATED STREETS AND ALLEYS IN
SCHOOL SECTION ADDITION TO CHICAGO, A SUBDIVISION OF SECTION 16, TOWNSHIP 39
NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT OF
SAID RESUBDIVISION RECORDED IN THE RECORDER’S OFFICE OF COOK COUNTY, ILLINOIS ON
MARCH 29, 1924, IN BOOK 188 OF PLATS AT PAGE 16 AS DOCUMENT NO. 8339751; FALLING
WITHIN A TRACT OF LAND COMPRISED OF PART OF LOTS 3 AND 4 BEING BOUNDED AND
DESCRIBED AS FOLLOWS:  BEGINNING AT THE SOUTHEAST OF CORNER OF SAID LOT 4 AND
RUNNING THENCE WEST ALONG THE SOUTH LINE OF SAID LOT 4 AND OF SAID LOT 3, A
DISTANCE OF 242.50 FEET TO THE POINT OF INTERSECTION OF SAID SOUTH LINE OF LOT 3
WITH THE EAST LINE OF THE WEST 20 FEET OF LOT 3, A DISTANCE OF 397.635 FEET TO
AN INTERSECTION WITH THE SOUND LINE OF THE NORTH 33.0 FEET OF SAID LOT 3; THENCE
EAST ALONG THE SOUND LINE OF THE NORTH 33 FEET OF SAID LOTS 3 AND 4, A DISTANCE
OF 216.50 FEET TO AN INTERSECTION WITH THE EASTERLY LINE OF SAID LOT 4; AND
THENCE SOUTHWARDLY ALONG THE EASTERLY LINE OF SAID LOT 4, A DISTANCE OF 398.60
FEET TO THE POINT OF BEGINNING,

 

EXCEPTING, HOWEVER, FROM THE PARCEL OF LAND ABOVE-DESCRIBED THE RESPECTIVE
PORTIONS THEREOF LYING VERTICALLY BELOW THE FOLLOWING HORIZONTAL PLANES:

 

(A)                              A HORIZONTAL PLANE 20.5 FEET ABOVE CHICAGO CITY
DATUM, THE PERIMETER OF WHICH IS DESCRIBING AS FOLLOWS:  BEGINNING AT THE
NORTHWEST CORNER OF SAID PARCEL AND RUNNING THENCE EASTERLY ALONG THE NORTH LINE
OF SAID PARCEL, A DISTANCE OF 168 FEET; THENCE SOUTHWARDLY TO A POINT ON THE
SOUTH LINE OF SAID PARCEL 168 FEET FROM THE SOUTHWEST CORNER THEREOF; THENCE
WESTERLY A DISTANCE OF 168 FEET ALONG SAID SOUTH LINE OF SAID PARCEL TO THE
SOUTHWEST CORNER THEREOF; THENCE NORTHERLY ALONG THE WEST LINE OF SAID PARCEL TO
THE POINT OF BEGINNING OF SAID HORIZONTAL PLANE, A DISTANCE OF 397.64 FEET, MORE
OR LESS; ALSO

 

(B)                                A HORIZONTAL PLANE 22.5 FEET ABOVE CHICAGO
CITY DATUM OVER THE REMAINDER OF SAID PARCEL WHICH IS NOT VERTICALLY BELOW THE
HORIZONTAL PLANE DESCRIBED IN CLAUSE (A) ABOVE.

 

AND EXCEPTING THE BUILDINGS AND IMPROVEMENTS LOCATED THEREON.

 

121

--------------------------------------------------------------------------------


 

MADE BY CHICAGO UNION STATION COMPANY AND TRXZECHAHN 10/120 FEE LLC, DATED
NOVEMBER 8, 2001 AND RECORDED NOVEMBER 16, 2001 AS DOCUMENT 0011080264, FOR,
AMONG OTHER THINGS, IN OVER AND ACROSS ALL LAND AND SPACES BELOW THE HORIZONTAL
PLANES DESCRIBED IN PARCEL 1 ABOVE, AND IN, OVER AND ACROSS ALL LAND AND SPACES
FALLING IN THAT PART OF LOT 4 IN RAILROAD COMPANIES’ RESUBDIVISION, AFORESAID,
DESCRIBED ABOVE IN PARCEL 1, BELOW THE HORIZONTAL PLANES DESCRIBED ABOVE IN
PARCEL 1, INCLUDING EASEMENTS FOR THE AREA OCCUPIED BY THE COLUMNS, CAISSONS,
FOUNDATIONS, GUSSETS AND ALL OTHER SUPPORTING STRUCTURES FOR THE BUILDING AND
IMPROVEMENTS CONSTRUCTED IN PARCEL 1 AND IN THAT PART OF LOT 4, AND BY ALL OTHER
IMPROVEMENTS, PLENUMS, MECHANICAL AND ELECTRICAL EQUIPMENT, PIPES, WIRES,
CONDUITS, UTILITIES AND OTHER STRUCTURES LOCATED BELOW SAID HORIZONTAL PLANES IN
CONNECTION WITH SAID BUILDING AND IMPROVEMENTS, INCLUDING, BUT NOT LIMITED TO,
THE SPACE OCCUPIED BY THE IMPROVEMENTS AND STRUCTURES SHOWN ON THE PLAT OF
SURVEY PREPARED AND CERTIFIED BY CHICAGO GUARANTEE SURVEY COMPANY DATED
JANUARY 3, 1968 (CONSISTING OF FIVE SHEETS IDENTIFIED AS ORDER NUMBER 6501003AA
SHEETS 1-5) WHICH WAS RECORDED AS PART OF DOCUMENT NO. 20370303.

 

PARCEL 3:

 

AN EASEMENT APPURTENANT TO PARCEL 1 OVER AND ACROSS THE WEST 20 FEET OF LOT 3 IN
SAID RAILROAD COMPANIES’ RESUBDIVISION TO CONSTRUCT, USE, MAINTAIN, REPAIR,
REPLACE OF RENEW FROM TIME TO TIME SUCH COLUMNS, GUSSETS, TRUSSES, HORIZONTAL
STRUCTURAL MEMBERS, CAISSONS, FOUNDATIONS AND OTHER SUPPORTS AS MAY BE
REASONABLY NECESSARY OR APPROPRIATE TO MAINTAIN AND SUPPORT THE PLACE AND OTHER
IMPROVEMENTS CONTEMPLATED BY THE EASEMENT AND OPERATING AGREEMENT DESCRIBED IN
PARCELS 2 AND 5, INCLUDING, WITHOUT LIMITATION, THE COLUMNS (DESIGNATED ‘DD’)
AND THE CAISSONS, FOUNDATIONS AND RELATED STRUCTURES SHOWN ON THE PLAT OF SURVEY
REFERRED TO IN PARCEL 2 ABOVE.

 

PARCEL 4:

 

A NONEXCLUSIVE APPURTENANT EASEMENT IN FAVOR OF THE LEASEHOLD INTEREST IN PARCEL
1, THEIR SUCCESSORS AND ASSIGNS, INCLUDING, WITHOUT LIMITATION, CHICAGO UNION
STATION, COMPANY AND THE PENN CENTRAL CORPORATION, AS THEIR INTERESTS MAY APPEAR
UPON EXPIRATION OR OTHER TERMINATION OF THE AIR RIGHTS LEASEHOLDS, AS CREATED BY
DEED OF EASEMENT DATED JANUARY 16, 1990 AND RECORDED JANUARY 31, 1990 AS
DOCUMENT 90047309 FOR THE USE OF 1,100 PUBLIC PARKING SPACES IN THE GARAGE, AS
DEFINED THEREIN, WITH RIGHTS OF INGRESS AND EGRESS AND AN EASEMENT FOR

 

122

--------------------------------------------------------------------------------


 

THE PURPOSE OF CONSTRUCTION OF SUCH REPAIRS OR RESTORATION FOR A PERIOD REQUIRED
TO COMPLETE SUCH REPAIRS OR RESTORATION ON, OVER AND ACROSS THE FOLLOWING
DESCRIBED LEGAL DESCRIPTION:  lots 5, 6, 7 and 8 (EXCEPT FROM SAID LOTS THAT
PART FALLING IN ALLEY) IN BLOCK 49 IN SCHOOL SECTION ADDITION TO CHICAGO IN
SECTION 16, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, AS
AMENDED BY FIRST AMENDMENT TO DEED OF EASEMENT RECORDED OCTOBER 9, 1990 AS
DOCUMENT 90491486.

 

PARCEL 5:

 

EASEMENTS FOR THE BENEFIT OF PARCEL 1 AS FOLLOWS:

 

1)                                      FOR INGRESS AND EGRESS, FOR PERSONS,
MATERIALS AND EQUIPMENT OVER SUCH AREAS LOCATED IN THE LOWER PARCEL AS ARE
REASONABLY NECESSARY TO CONFER UPON THE OWNER OF PARCEL 1;

 

AND

 

2)                                      AN EASEMENT FOR THE OTHER USES AND
PURPOSES, AND AN EASEMENT FOR THE EXERCISE OF OTHER RIGHTS, EXPRESSLY SET FORTH
IN SAID AGREEMENT;

 

AND

 

3)                                      TO MAINTAIN, SO LONG AS THEY EXIST SUCH
INCIDENTAL ENCROACHMENTS OF THE BUILDING OR OTHER IMPROVEMENTS, AS THEY NOW
EXIST OR ARE FROM TIME TO TIME REBUILT OR REPLACED IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT, FROM THE LAND DESCRIBED IN PARCEL 1 INTO THE LOWER PARCEL;

 

AND

 

4)                                      TO, FROM TIME TO TIME, TEMPORARILY DUE
THE LOWER PARCEL AS NEEDED FOR CONSTRUCTION AND STAGING PURPOSES TO REPAIR,
MAINTAIN, RECONSTRUCT OR REPLACE (A) THE BUILDING OR OTHER IMPROVEMENTS ON THE
LAND DESCRIBED IN PARCEL 1, OR (B) THE FOUNDATION OR OTHER FACILITIES SUBJECT TO
EASEMENTS CREATED AND GRANTED BY THAT CERTAIN EASEMENT AND OPERATING AGREEMENT
MADE BY AND BETWEEN CHICAGO UNION STATION COMPANY AND TRIZECHAHN 10/120 FEE LLC,
AND RECORDED NOVEMBER 16, 2001 AS DOCUMENT 0011080264 IN, OVER AND ACROSS
CERTAIN ADJOINING LAND MORE PARTICULARLY DESCRIBED THEREIN, IN COOK COUNTY,
ILLINOIS.

 

TWO CERTAIN PARCELS OF LAND IN THE COUNTY OF COOK, STATE OF ILLINOIS, BOUNDED
AND DESCRIBED AS FOLLOWS:

 

123

--------------------------------------------------------------------------------


 

PARCEL 1:

 

A PART OF LOT 3 IN RAILROAD COMPANIES RESUBDIVISION OF BLOCKS 62 TO 76 BOTH
INCLUSIVE, 78, PARTS OF 61 AND 77 AND CERTAIN VACATED STREETS AND ALLEYS IN
SCHOOL SECTION ADDITION TO CHICAGO, A SUBDIVISION OF SECTION 16, TOWNSHIP 39
NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT OF
RESUBDIVISION RECORDED IN THE RECORDER’S OFFICE OF COOK COUNTY, ILLINOIS ON
MARCH 24, 1924 IN BOOK 188 OF PLATS AT PAGE 16, AS DOCUMENT 8339751; SAID
PART OF LOTS 3 AND 4 BEING BOUNDED AND DESCRIBED AS FOLLOWS:  BEGINNING AT THE
SOUTHEAST CORNER OF SAID LOT 4 AND RUNNING THENCE WEST ALONG THE SOUTH LINE OF
SAID LOT 4 AND OF SAID LOT 3 A DISTANCE OF 242.50 FEET TO THE POINT OF
INTERSECTION OF SAID SOUTH LINE OF LOT 3 WITH THE EAST LINE OF THE WEST 20 FEET
OF SAID LOT 3; THENCE NORTH ALONG SAID EAST LINE OF THE WEST 20 FEET OF LOT 3 A
DISTANCE OF 397.635 FEET TO AN INTERSECTION WITH THE SOUTH LINE OF THE NORTH 33
FEET OF SAID LOT 3; THENCE EAST ALONG THE SOUTH LINE OF THE NORTH 33 FEET OF
SAID LOTS 3 AND 4 A DISTANCE OF 216.50 FEET TO AN INTERSECTION WITH THE EASTERLY
LINE OF SAID LOT 4 AND THENCE SOUTHWARDLY ALONG THE EASTERLY LINE OF SAID LOT 4
A DISTANCE OF 398.60 FEET TO THE POINT OF BEGINNING, (EXCEPTING HOWEVER FROM THE
PARCEL OF LAND ABOVE DESCRIBED, THE RESPECTIVE PORTIONS THEREOF LYING VERTICALLY
BELOW THE FOLLOWING HORIZONTAL PLANES;

 

A)                                  A HORIZONTAL PLANE 20.5 FEET ABOVE CHICAGO
CITY DATUM, THE PERIMETER OF WHICH IS DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE NORTHWEST CORNER OF SAID PARCEL AND RUNNING THENCE EASTERLY
ALONG THE NORTH LINE OF SAID PARCEL A DISTANCE OF 168 FEET, THENCE SOUTHWARDLY
TO A POINT ON THE SOUTH LINE OF SAID PARCEL 168 FEET FROM THE SOUTHWEST CORNER
THEREOF; THENCE WESTERLY A DISTANCE OF 168 FEET ALONG SAID SOUTH LINE OF SAID
PARCEL TO THE SOUTHWEST CORNER THEREOF; THENCE NORTHERLY LONG THE WEST LINE OF
SAID PARCEL TO THE POINT OF BEGINNING OF SAID HORIZONTAL PLANE, A DISTANCE OF
397.64 FEET, MORE OR LESS, ALSO

 

B)                                    A HORIZONTAL PLANE 22.5 FEET ABOVE CHICAGO
CITY DATUM OVER THE REMAINDER OF SAID PARCEL WHICH IS NOT VERTICALLY BELOW THE
HORIZONTAL PLANE DESCRIBED IN CLAUSE (A) ABOVE.

 

PARCEL 2:

 

ALL LAND AND SPACES BELOW TEE HORIZONTAL PLANES DESCRIBED IN PARCEL 1 ABOVE
WHICH ARE OCCUPIED BY THE COLUMNS, CAISSONS, FOUNDATIONS, GUSSETS AND ALL OTHER
SUPPORTING STRUCTURES FOR

 

124

--------------------------------------------------------------------------------


 

THE BUILDING AND IMPROVEMENTS CONSTRUCTED IN PARCEL 1, AND BY ALL OTHER
IMPROVEMENTS, PLENUMS, MECHANICAL AND ELECTRICAL EQUIPMENT, PIPES, WIRES,
CONDUITS, UTILITIES AND OTHER STRUCTURES LOCATED BELOW SAID HORIZONTAL PLANES IN
CONNECTION WITH SAID BUILDING AND IMPROVEMENTS, INCLUDING, BUT NOT LIMITED TO,
THE SPACE OCCUPIED BY THE IMPROVEMENTS AND STRUCTURES SHOWN ON THE PLAT OF
SURVEY PREPARED AND CERTIFIED BY CHICAGO GUARANTEE SURVEY COMPANY DATED
JANUARY 3, 1968 (CONSISTING OF FIVE SHEETS IDENTIFIED AS ORDER NOS. 6501003 AA
SHEETS 1-5) WHICH WAS RECORDED AS PART OF DOCUMENT NO. 20370303.

 

PARCEL 3:

 

AN EASEMENT APPURTENANT TO PARCELS 1 AND 2 OVER AND ACROSS THE WEST 20 FEET OF
LOT 3 IN SAID RAILROAD COMPANIES’ RESUBDIVISION TO CONSTRUCT, USE, MAINTAIN,
REPAIR, REPLACE OR RENEW FROM TIME TO TIME SUCH COLUMNS, GUSSETS, TRUSSES,
HORIZONTAL STRUCTURAL MEMBERS, CAISSONS, FOUNDATIONS AND OTHER SUPPORTS AS
MAY BE REASONABLY NECESSARY OR APPROPRIATE TO MAINTAIN AND SUPPORT THE PLAZA AND
OTHER IMPROVEMENTS CONTEMPLATED BY THE LEASE, INCLUDING, WITHOUT LIMITATION, THE
COLUMNS (DESIGNATED “DD”) AND THE CAISSONS, FOUNDATIONS AND RELATED STRUCTURES
SHOWN ON THE PLAT OF SURVEY REFERRED TO IN PARCEL 2 ABOVE.

 

PARCEL 4:

 

A NONEXCLUSIVE APPURTENANT EASEMENT IN FAVOR OF THE LEASEHOLD INTEREST N PARCELS
1 AND 2 AS CREATED BY DEED OF EASEMENT RECORDED JANUARY 31, 1990 AS DOCUMENT
90047309 FOR THE USE OF 1,100 PUBLIC PARKING SPACES IN THE GARAGE, AS DEFINED
THEREIN, WITH RIGHTS OF INGRESS AND EGRESS AND AN EASEMENT FOR THE PURPOSE OF
CONSTRUCTION OF SUCH REPAIRS OR RESTORATION FOR A PERIOD REQUIRED TO COMPLETE
SUCH REPAIRS OR RESTORATION ON, OVER AND ACROSS THE FOLLOWING DESCRIBED LEGAL
DESCRIPTION:

 

LOTS 5, 6, 7 AND 8 (EXCEPT FROM SAID LOTS THAT PART FALLING IN ALLEY) IN BLOCK
49 IN SCHOOL SECTION ADDITION TO CHICAGO IN SECTION 16, TOWNSHIP 39 NORTH, RANGE
14 EAST OF THE THIRD PRINCIPAL MERIDIAN, AS MENDED BY FIRST AMENDMENT TO DEED OF
EASEMENT RECORDED OCTOBER 9, 1990 AS DOCUMENT 90491486.

 

LEGAL DESCRIPTION OF LEASEHOLD ESTATE ‘B’

 

TWO CERTAIN PARCELS OF, LAND IN COOK COUNTY, ILLINOIS, BOUNDED AND DESCRIBED AS
FOLLOWS:

 

125

--------------------------------------------------------------------------------


 

PARCEL 1:

 

A PART OF LOT 3 IN RAILROAD COMPANIES’ RESUBDIVISION OF BLOCKS 62 TO 76, BOTH
INCLUSIVE, 78, PARTS OF LOTS 61 AND 77 AND CERTAIN VACATED STREETS AND ALLEYS IN
SCHOOL SECTION ADDITION TO CHICAGO, A SUBDIVISION OF SECTION 16, TOWNSHIP 39
NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT OF
SAID RESUBDIVISION RECORDED IN THE RECORDER’S OFFICE OF COOK COUNTY, ILLINOIS ON
MARCH 29, 1924, IN BOOK 188 OF PLATS AT PAGE 16 AS DOCUMENT NO. 8339751; SAID
PART OF LOTS 3 AND 4 BEING BOUNDED AND DESCRIBED AS FOLLOWS:  BEGINNING AT THE
SOUTHEAST OF CORNER OF SAID LOT 4 AND RUNNING THENCE WEST ALONG THE SOUTH LINE
OF SAID LOT 4 AND OF SAID LOT 3, A DISTANCE OF 242.50 FEET TO THE POINT OF
INTERSECTION OF SAID SOUTH LINE OF LOT 3 WITH THE EAST LINE OF THE WEST 20 FEET
OF SAID LOT 3; THENCE NORTH ALONG SAID EAST LINE OF THE WEST 20 FEET OF LOT 3, A
DISTANCE OF 397.635 FEET TO AN INTERSECTION WITH THE SOUTH LINE OF THE NORTH
33.0 FEET OF SAID LOT 3; THENCE EAST ALONG THE SOUTH LINE OF THE NORTH 33 FEET
OF SAID LOTS 3 AND 4, A DISTANCE OF 216.50 FEET TO AN INTERSECTION WITH THE
EASTERLY LINE OF SAID LOT 4; AND THENCE SOUTHWARDLY ALONG THE EASTERLY LINE OF
SAID LOT 4, A DISTANCE OF 398.60 FEET TO THE POINT OF BEGINNING,

 

EXCEPTING, HOWEVER, FROM THE PARCEL OF LAND ABOVE-DESCRIBED THE RESPECTIVE
PORTIONS THEREOF LYING VERTICALLY BELOW THE FOLLOWING HORIZONTAL PLANES:

 

(A) A HORIZONTAL. PLANE 20.5 FEET ABOVE CHICAGO CITY DATUM, THE PERIMETER OF
WHICH IS DESCRIBED AS FOLLOWS: BEGINNING AT THE NORTHWEST CORNER OF SAID PARCEL
AND RUNNING THENCE EASTERLY ALONG THE NORTH LINE OF SAID PARCEL, A DISTANCE OF
168 FEET; THENCE SOUTHWARDLY TO A POINT ON THE SOUTH LINE OF SAID PARCEL 168
FEET FROM THE SOUTHWEST CORNER THEREOF; THENCE WESTERLY A DISTANCE OF 168 FEET
ALONG SAID SOUTH LINE OF SAID PARCEL TO THE SOUTHWEST CORNER THEREOF; THENCE
NORTHERLY ALONG THE WEST LINE OF SAID PARCEL TO THE POINT OF BEGINNING OF SAID
HORIZONTAL PLANE, A DISTANCE OF 397.64 FEET, MORE OR LESS; ALSO

 

(B) A HORIZONTAL PLANS 22.5 FEET ABOVE CHICAGO CITY DATUM OVER THE REMAINDER OF
SAID PARCEL WHICH IS NOT VERTICALLY BELOW THE HORIZONTAL PLANE DESCRIBED IN
CLAUSE (A) ABOVE.

 

PARCEL 2:

 

ALL LAND AND SPACES BELOW THE HORIZONTAL PLANES DESCRIBED IN PARCEL I ABOVE,
WHICH ARE OCCUPIED BY THE COLUMNS, CAISSONS, FOUNDATIONS, GUSSETS AND ALL OTHER
SUPPORTING STRUCTURES FOR THE BUILDING AND IMPROVEMENTS CONSTRUCTED IN PARCEL 1,
AND BY ALL OTHER IMPROVEMENTS, PLENUMS, MECHANICAL AND ELECTRICAL

 

126

--------------------------------------------------------------------------------


 

EQUIPMENT, PIPES, WIRES, CONDUITS, UTILITIES AND OTHER STRUCTURES LOCATED BELOW
SAID HORIZONTAL PLANES IN CONNECTION WITH SAID BUILDING AND IMPROVEMENTS,
INCLUDING, BUT NOT LIMITED TO, THE SPACE OCCUPIED BY THE IMPROVEMENTS AND
STRUCTURES SHOWN ON THE PLAT OF SURVEY PREPARED AND CERTIFIED BY CHICAGO
GUARANTEE SURVEY COMPANY, DATED JANUARY 3, 1968 (CONSISTING OF FIVE SHEETS
IDENTIFIED AS ORDER NOS. 6501003 AA SHEETS 1-5) WHICH WAS RECORDED AS PART OF
DOCUMENT NO. 20370303.

 

PARCEL 3:

 

AN EASEMENT APPURTENANT’ TO PARCELS 1 AND 2 OVER AND ACROSS THE WEST 20 FEET OF
LOT 3 IN SAID RAILROAD COMPANIES’ RESUBDIVISION TO CONSTRUCT USE, MAINTAIN,
REPAIR, REPLACE OR RENEW .FROM TIME TO TIME SUCH COLUMNS, GUSSETS, TRUSSES,
HORIZONTAL STRUCTURAL MEMBERS, CAISSONS, FOUNDATIONS AND OTHER SUPPORTS AS
MAY BE REASONABLY NECESSARY OR APPROPRIATE TO MAINTAIN AND SUPPORT THE PLAZA AND
OTHER IMPROVEMENTS CONTEMPLATED BY THE LEASE, INCLUDING WITHOUT LIMITATION, THE
COLUMNS (DESIGNATED ‘DD’) AND THE CAISSONS, FOUNDATIONS AND RELATED STRUCTURES
SHOWN ON THE PLAT OF SURVEY REFERRED TO IN PARCEL 2 ABOVE.

 

PARCEL 4:

 

A NONEXCLUSIVE APPURTENANT EASEMENT IN FAVOR OF THE LEASEHOLD INTEREST IN
PARCELS 1 AND 2 AS CREATED BY DEED OF EASEMENT RECORDED JANUARY 31, 1990 AS
DOCUMENT 90047309 FOR THE USE OF 1,100 PUBLIC PARKING SPACES IN THE GARAGE, AS
DEFINED THEREIN, WITH RIGHTS OF INGRESS AND EGRESS AND AN EASEMENT FOR THE
PURPOSE OF CONSTRUCTION OF SUCH REPAIRS OR RESTORATIONS FOR A PERIOD REQUIRED TO
COMPLETE SUCH REPAIRS OR RESTORATION ON, OVER AND ACROSS THE FOLLOWING DESCRIBED
LEGAL DESCRIPTION:

 

LOTS 5, 6, 7 AND 8 (EXCEPT FROM SAID LOTS THAT PART FALLING IN ALLEY) IN BLOCK
49 IN SCHOOL SECTION ADDITION TO CHICAGO IN SECTION 16, TOWNSHIP 39 NORTH, RANGE
14 EAST OF THE THIRD PRINCIPAL MERIDIAN, AS AMENDED BY FIRST AMENDMENT TO DEED
OF EASEMENT RECORDED OCTOBER 9, 1990 AS DOCUMENT 90491486.

 

BEGINNING AT THE NORTHWEST CORNER OF SAID PARCEL AND RUNNING THENCE EASTERLY
ALONG THE NORTH LINE OF SAID PARCEL A DISTANCE OF 168 FEET; THENCE SOUTHWARDLY
TO A POINT ON THE SOUTH LINE OF SAID PARCEL 168 FEET FROM THE SOUTHWEST CORNER
THEREOF; THENCE WESTERLY A DISTANCE OF 168 FEET ALONG SAID SOUTH LINE OF SAID
PARCEL TO THE SOUTHWEST CORNER THEREOF; THENCE NORTHERLY ALONG THE WEST LINE OF
SAID PARCEL TO THE POINT OF BEGINNING OF

 

127

--------------------------------------------------------------------------------


 

SAID HORIZONTAL PLANE, A DISTANCE OF 397.64 FEET, MORE OR LESS, ALSO B) A
HORIZONTAL PLANE 22.5 FEET ABOVE CHICAGO CITY DATUM OVER THE REMAINDER OF SAID
PARCEL WHICH IS NOT VERTICALLY BELOW THE HORIZONTAL PLANE DESCRIBED IN CLAUSE
(A) ABOVE.

 

PARCEL 2:

 

ALL LAND AND SPACES BELOW THE HORIZONTAL PLANES DESCRIBED IN PARCEL 1 ABOVE
WHICH ARE OCCUPIED BY THE COLUMNS, CAISSONS, FOUNDATIONS, GUSSETS AND ALL OTHER
SUPPORTING STRUCTURES FOR THE BUILDING AND IMPROVEMENTS CONSTRUCTED IN PARCEL 1,
AND BY ALL OTHER IMPROVEMENTS, PLENUMS, MECHANICAL AND ELECTRICAL EQUIPMENT,
PIPES, WIRES, CONDUITS, UTILITIES AND OTHER STRUCTURES LOCATED BELOW SAID
HORIZONTAL PLANES IN CONNECTION WITH SAID BUILDING AND IMPROVEMENTS, INCLUDING,
BUT NOT LIMITED TO, THE SPACE OCCUPIED BY THE IMPROVEMENTS AND STRUCTURES SHOWN
ON THE PLAT OF SURVEY PREPARED AND CERTIFIED BY CHICAGO GUARANTEE SURVEY COMPANY
DATED JANUARY 3, 1968 (CONSISTING OF FIVE SHEETS IDENTIFIED AS ORDER NOS.
6501003 AA SHEETS 1-5) WHICH WAS RECORDED AS PART OF DOCUMENT NO. 20370303.

 

PARCEL 3:

 

AN EASEMENT APPURTENANT TO PARCELS 1 AND 2 OVER AND ACROSS THE WEST 20 FEET OF
LOT 3 IN SAID RAILROAD COMPANIES’ RESUBDIVISION TO CONSTRUCT, USE, MAINTAIN,
REPAIR, REPLACE OR RENEW FROM TIME TO TIME SUCH COLUMNS, GUSSETS, TRUSSES,
HORIZONTAL STRUCTURAL MEMBERS, CAISSONS, FOUNDATIONS AND OTHER SUPPORTS AS
MAY BE REASONABLY NECESSARY OR APPROPRIATE TO MAINTAIN AND SUPPORT THE PLAZA AND
OTHER IMPROVEMENTS CONTEMPLATED BY THE LEASE, INCLUDING, WITHOUT LIMITATION, THE
COLUMNS (DESIGNATED “DD”) AND THE CAISSONS, FOUNDATIONS AND RELATED STRUCTURES
SHOWN ON THE PLAT OF SURVEY REFERRED TO IN PARCEL 2 ABOVE.

 

PARCEL 4:

 

A NONEXCLUSIVE APPURTENANT BASEMENT IN FAVOR OF THE LEASEHOLD INTEREST IN
PARCELS 1 AND 2 AS CREATED BY DEED OF EASEMENT RECORDED JANUARY 31, 1990 AS
DOCUMENT 90047309 FOR THE USE OF 1,100 PUBLIC PARKING SPACES IN THE GARAGE, AS
DEFINED THEREIN, WITH RIGHTS OF INGRESS AND EGRESS AND AN EASEMENT FOR THE
PURPOSE OF CONSTRUCTION OF SUCH REPAIRS OR RESTORATION FOR A PERIOD REQUIRED TO
COMPLETE SUCH REPAIRS OR RESTORATION ON, OVER AND ACROSS THE FOLLOWING DESCRIBED
LEGAL DESCRIPTION:

 

128

--------------------------------------------------------------------------------


 

LOTS 5, 6, 7 AND 8 (EXCEPT FROM SAID LOTS THAT PART FALLING IN ALLEY) IN BLOCK
49 IN SCHOOL SECTION ADDITION TO CHICAGO IN SECTION 16, TOWNSHIP 39 NORTH, RANGE
14 EAST OF THE THIRD PRINCIPAL MERIDIAN, AS AMENDED BY FIRST AMENDMENT TO DEED
OF EASEMENT RECORDED OCTOBER 9, 1990 AS DOCUMENT 90491486.

 

LEGAL DESCRIPTION OF LEASEHOLD ESTATE ‘B’

 

TWO CERTAIN PARCELS OF LAND IN COOK COUNTY, ILLINOIS, BOUNDED AND DESCRIBED AS
FOLLOWS:

 

PARCEL 1:

 

A PART OF LOT 3 IN RAILROAD COMPANIES’ RESUBDIVISION OF BLOCKS 62 TO 76, BOTH
INCLUSIVE, 78, PARTS OF LOTS 61 AND 77 AND CERTAIN VACATED STREETS AND ALLEYS IN
SCHOOL SECTION ADDITION TO CHICAGO, A SUBDIVISION OF SECTION 16, TOWNSHIP 39
NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT OF
SAID RESUBDIVISION RECORDED IN THE RECORDER’S OFFICE OF COOK COUNTY, ILLINOIS ON
MARCH 29, 1924, IN BOOK 188 OF PLATS AT PAGE 16 AS OF DOCUMENT NO. 8339751; SAID
PART OF LOTS 3 AND 4 BEING BOUNDED AND DESCRIBED AS FOLLOWS:  BEGINNING AT THE
SOUTHEAST OF CORNER OF SAID LOT 4 AND RUNNING THENCE WEST ALONG THE SOUTH LINE
OF SAID LOT 4 AND OF SAID LOT 3, A DISTANCE OF 242.50 FEET TO THE POINT OF
INTERSECTION OF SAID SOUTH LINE OF LOT 3 WITH THE EAST LINE OF THE WEST 20 FEET
OF SAID LOT 3; THENCE NORTH ALONG SAID EAST LINE OF THE WEST 20 FEET OF LOT 3, A
DISTANCE OF 397.635 FEET TO AN INTERSECTION WITH THE SOUTH LINE OF THE NORTH
33.0 FEET OF SAID LOT 3; THENCE EAST ALONG THE SOUTH LINE OF THE NORTH 33 FEET
OF SAID LOTS 3 AND 4, A DISTANCE OF 216.50 FEET TO AN INTERSECTION WITH THE
EASTERLY LINE OF SAID LOT 4; AND THENCE SOUTHWARDLY ALONG THE EASTERLY LINE OF
SAID LOT 4, A DISTANCE OF 398.60 FEET TO THE POINT OF BEGINNING,

 

EXCEPTING, HOWEVER, FROM THE PARCEL OF LAND ABOVE-DESCRIBED THE RESPECTIVE
PORTIONS THEREOF LYING VERTICALLY BELOW THE FOLLOWING HORIZONTAL PLANES:

 

(A) A HORIZONTAL PLANE 20.5 FEET ABOVE CHICAGO CITY DATUM, THE PERIMETER OF
WHICH IS DESCRIBED AS FOLLOWS:  BEGINNING AT THE NORTHWEST CORNER OF SAID PARCEL
AND RUNNING THENCE EASTERLY ALONG THE NORTH LINE OF SAID PARCEL, A DISTANCE OF
168 FEET; THENCE SOUTHWARDLY TO A POINT ON THE SOUTH LINE OF SAID PARCEL 168
FEET FROM THE SOUTHWEST CORNER THEREOF; THENCE WESTERLY A DISTANCE OF 168 FEET
ALONG SAID SOUTH LINE OF SAID PARCEL TO THE SOUTHWEST CORNER THEREOF THENCE
NORTHERLY ALONG THE WEST

 

129

--------------------------------------------------------------------------------


 

LINE OF SAID PARCEL TO THE POINT OF BEGINNING OF SAID HORIZONTAL PLANE, A
DISTANCE OF 397.64 FEET, MORE OR LESS; ALSO

 

(B)                                A HORIZONTAL PLANE 22.5 FEET ABOVE CHICAGO
CITY DATUM OVER THE REMAINDER OF SAID PARCEL WHICH IS NOT VERTICALLY BELOW THE
HORIZONTAL PLANE DESCRIBED IN CLAUSE (A) ABOVE.

 

PARCEL I:

 

THAT PART OF LOT 4 (EXCEPT THE NORTH 33 FEET THEREOF) LYING ABOVE A HORIZONTAL
PLANE AT AN ELEVATION OF 22.50 FEET, CHICAGO CITY DATUM AND AS TO THE NORTH 33
FEET OF LOT 4 LYING ABOVE A HORIZONTAL PLANE OF 25.70 FEET ABOVE CHICAGO CITY
DATUM IN RAILROAD COMPANIES’ RESUBDIVISION OF BLOCKS 62 TO 76, BOTH INCLUSIVE,
78, PARTS OF LOTS 61 AND 77 AND CERTAIN VACATED STREETS AND ALLEYS IN SCHOOL
SECTION ADDITION TO CHICAGO, A SUBDIVISION OF SECTION 16, TOWNSHIP 39 NORTH,
RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT OF SAID
RESUBDIVISION RECORDED IN THE RECORDER’S OFFICE OF COOK COUNTY, ILLINOIS ON
MARCH 29, 1924, IN BOOK 188 OF PLATS AT PAGE 16 AS DOCUMENT NO. 8339751, IN COOK
COUNTY, ILLINOIS, (EXCEPTING THE BUILDINGS AND IMPROVEMENTS LOCATED THEREON).

 

PARCEL 2:

 

EASEMENTS APPURTENANT TO PARCEL 1 AS CREATED BY EASEMENT AND OPERATING AGREEMENT
MADE BY CHICAGO UNION STATION COMPANY AND TRIZECHAHN 10/120 FEE LLC, DATED
NOVEMBER 8, 2001 AND RECORDED NOVEMBER 16, 2001 AS DOCUMENT 0011080264 AS
AMENDED BY AMENDMENT TO EASEMENT AND OPERATING AGREEMENT RECORDED JUNE 6, 2002
AS DOCUMENT 0020634435, FOR, AMONG OTHER THINGS, IN, OVER AND ACROSS ALL LAND
AND SPACES BELOW THE HORIZONTAL PLANES DESCRIBED IN PARCEL 1 ABOVE, AND IN, OVER
AND ACROSS ALL LAND AND SPACES FALLING IN THAT PART OF LOT 4 IN RAILROAD
COMPANIES’ RESUBDIVISION, AFORESAID, DESCRIBED ABOVE IN PARCEL 1, BELOW THE
HORIZONTAL PLANES DESCRIBED ABOVE IN PARCEL 1, INCLUDING EASEMENTS FOR THE AREA
OCCUPIED BY THE COLUMNS, CAISSONS, FOUNDATIONS, GUSSETS AND ALL OTHER SUPPORTING
STRUCTURES FOR THE BUILDING AND IMPROVEMENTS CONSTRUCTED IN PARCEL 1 AND IN THAT
PART OF OT 4, AND BY ALL OTHER IMPROVEMENTS, PLENUMS, MECHANICAL AND ELECTRICAL
EQUIPMENT, PIPES, WIRES, CONDUITS, UTILITIES AND OTHER STRUCTURES LOCATED BELOW
SAID HORIZONTAL PLANES IN CONNECTION WITH SAID BUILDING AND IMPROVEMENTS,
INCLUDING BUT NOT LIMITED TO, THE SPACE OCCUPIED BY THE IMPROVEMENTS AND
STRUCTURES SHOWN ON THE PLAT OF SURVEY PREPARED AND CERTIFIED BY CHICAGO
GUARANTEE SURVEY COMPANY DATED JANUARY 3, 1968 (CONSISTING OF FIVE SHEETS

 

130

--------------------------------------------------------------------------------


 

IDENTIFIED AS ORDER NUMBER 6501003AA SHEETS 1-5) WHICH WAS RECORDED AS PART OF
DOCUMENT NO. 20370303.

 

131

--------------------------------------------------------------------------------


 

EXHIBIT A-3

Legal Description of One Financial Place

 

PARCEL 1:

 

THAT PART OF PETER TEMPLE’S SUBDIVISION OF BLOCK 99, AND THAT PART OF THE
SUBDIVISION OF BLOCK 114 (TAKEN AS A TRACT, INCLUDING VACATED ALLEYS) ALL IN THE
SCHOOL SECTION ADDITION TO CHICAGO, IN THE NORTHEAST 1/4 OF SECTION 16, TOWNSHIP
39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHEAST CORNER OF LOT 3 IN THE AFORESAID SUBDIVISION OF
BLOCK 114; THENCE SOUTH 0 DEGREES 00 MINUTES 23 SECONDS EAST (ALONG THE EAST
LINE OF LOTS 3, 4,9,10 AND 15 IN SAID SUBDIVISION OF BLOCK 114) A DISTANCE OF
232.32 FEET TO THE POINT OF BEGINNING OF THE TRACT HEREIN DESCRIBED; THENCE
SOUTH 0 DEGREES 00 MINUTES 23 SECONDS EAST (ALONG THE EAST LINE OF LOTS 15, 16,
21 AND 22 IN SAID SUBDIVISION OF BLOCK 114) A DISTANCE OF 133.22 FEET TO A POINT
ON THE EAST LINE OF LOT 22 WHICH IS 31.98 FEET NORTHERLY OF THE SOUTHEAST CORNER
OF SAID LOT; THENCE SOUTH 89 DEGREES 55 MINUTES 58 SECONDS WEST, A DISTANCE OF
215.15 FEET TO A POINT ON THE WEST LINE OF LOT 24 IN PETER TEMPLE’S SUBDIVISION
OF BLOCK 99 WHICH IS 31.18 FEET NORTHERLY OF THE SOUTHEAST CORNER OF SAID LOT;
THENCE NORTH 0 DEGREES 01 MINUTES 21 SECONDS WEST (ALONG THE WEST LINE OF LOTS
24,19,18 AND 13 IN THE AFORESAID PETER TEMPLE’S SUBDIVISION OF BLOCK 99) A
DISTANCE OF 134.17 FEET TO A POINT ON THE WEST LINE OF LOT 13 WHICH IS 232.32
FEET SOUTHERLY OF THE NORTHWEST CORNER OF LOT 1 IN THE AFORESAID PETER TEMPLE’S
SUBDIVISION; THENCE SOUTH 89 DEGREES 48 MINUTES 43 SECONDS EAST (ALONG A LINE
DRAWN PARALLEL WITH THE NORTH LINE OF LOT 3 IN SAID SUBDIVISION OF BLOCK 114 AND
ALSO PARALLEL WITH THE NORTH LINE OF LOT 1 IN THE AFORESAID PETER TEMPLE’S
SUBDIVISION OF BLOCK 99) A DISTANCE OF 215.19 FEET TO THE HEREINABOVE DESCRIBED
POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS.

 

PARCEL 2:

 

THAT PART OF PETER TEMPLE’S SUBDIVISION OF BLOCK 99, THAT PART OF THE
SUBDIVISION OF BLOCK 114, AND THAT PART OF GEORGE MERRILL’S SUBDIVISION OF BLOCK
100, AND THAT PART OF T. G. WRIGHT’S SUBDIVISION OF BLOCK 113 (TAKEN AS A TRACT,
INCLUDING VACATED ALLEYS) ALL IN THE SCHOOL SECTION ADDITION TO CHICAGO, IN THE
NORTHEAST 1/4 OF SECTION 16, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD
PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS:

 

132

--------------------------------------------------------------------------------


 

BEGINNING AT A POINT ON THE EAST LINE OF LOT 22 IN THE SUBDIVISION OF BLOCK 114
WHICH IS 31.98 FEET NORTHERLY OF THE SOUTHEAST CORNER THEREOF; THENCE SOUTH 0
DEGREES 00 MINUTES 23 SECONDS EAST, 31.98 FEET TO THE SOUTHEAST CORNER OF SAID
LOT 22; THENCE SOUTH 89 DEGREES 51 MINUTES 16 SECONDS EAST, ALONG THE NORTH LINE
OF LOT 1 IN T. G. WRIGHTS SUBDIVISION OF BLOCK 113, A DISTANCE OF 0.14 FEET TO
THE NORTHEAST CORNER OF SAID LOT; THENCE SOUTH 0 DEGREES 05 MINUTES 33 SECONDS
WEST, ALONG THE EAST LINE OF LOTS 1 AND 6 IN THE AFORESAID T. G. WRIGHT’S
SUBDIVISION OF BLOCK 113, A DISTANCE OF 94.83 FEET; THENCE SOUTH 89 DEGREES 55
MINUTES 40 SECONDS WEST, A DISTANCE OF 210.30 FEET TO A POINT ON THE WEST LINE
OF LOT 23 IN GEORGE MERRILL’S SUBDIVISION OF BLOCK 100 WHICH IS 95.63 SOUTHERLY
OF THE NORTHWEST CORNER OF LOT 24 IN SAID SUBDIVISION; THENCE NORTH 0 DEGREES 02
MINUTES 20 SECONDS WEST, ALONG THE WEST LINES OF THE AFORESAID LOTS 23 AND 24, A
DISTANCE OF 95.63 FEET TO THE NORTHWEST CORNER OF SAID LOT 24 IN GEORGE
MERRILL’S SUBDIVISION OF BLOCK 100; THENCE NORTH 89 DEGREES 51 MINUTES 16
SECONDS WEST, ALONG THE SOUTH LINE OF LOT 24 IN PETER TEMPLE’S SUBDIVISION OF
BLOCK 99, A DISTANCE OF 4.77 FEET TO THE SOUTHWEST CORNER OF SAID LOT; THENCE
NORTH 0 DEGREES 01 MINUTES 21 SECONDS WEST, ALONG THE WEST LINE OF THE AFORESAID
LOT 24, A DISTANCE OF 31.18 FEET; THENCE NORTH 89 DEGREES 55 MINUTES 58 SECONDS
EAST, A DISTANCE OF 215.15 FEET TO THE HEREINABOVE DESCRIBED POINT OF BEGINNING,
IN COOK COUNTY, ILLINOIS

 

PARCEL 3 A:

 

EASEMENT FOR THE BENEFIT OF PARCEL 1, AFORESAID, AS SHOWN ON THE SURVEY OF LAND
PREPARED BY JOSEPH A. LIMA, REGISTERED PROFESSIONAL SURVEYOR FOR THE STATE OF
ILLINOIS, LICENSE NUMBER 3080, OF NATIONAL SURVEY SERVICE, INC. (SURVEYOR),
SURVEY NUMBER N-123180, LAST UPDATED ON MARCH 16, 2000, AS SET FORTH IN
PARAGRAPH 1 B OF THE GRANT OF EASEMENTS EXECUTED BY THE PENN CENTRAL
CORPORATION, ET AL, DATED APRIL 3,1981 AND RECORDED AS DOCUMENT NO. 26017406,
AND AS AMENDED BY DOCUMENT 26382162 FOR THE PURPOSE OF PEDESTRIAN INGRESS AND
EGRESS ON, OVER AND THROUGH AN ENCLOSED CORRIDOR, AT LEAST 20 FEET WIDE, ALONG
THE GEOGRAPHIC CENTER (PLUS OR MINUS 5 FEET) ON A STRAIGHT LINE FROM THE NORTH
BOUNDARY LINE TO THE SOUTH BOUNDARY LINE OF THE FOLLOWING DESCRIBED REAL ESTATE
LOCATED NORTH OF AND ADJOINING THE LAND, SAID CORRIDOR TO BE IN THE “CHICAGO
BOARD OF OPTIONS EXCHANGE (CBOE) BUILDING” AND ANY IMPROVEMENTS CONSTRUCTED ON
SAID ADJOINING LAND FROM TIME TO TIME:

 

133

--------------------------------------------------------------------------------


 

THAT PART OF PETER TEMPLE’S SUBDIVISION OF BLOCK 99, AND THAT PART OF THE
SUBDIVISION OF BLOCK 114 (TAKEN AS A TRACT, INCLUDING VACATED ALLEYS) ALL IN THE
SCHOOL SECTION ADDITION TO CHICAGO, IN THE NORTHEAST 1/4 OF SECTION 16, TOWNSHIP
39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE NORTHEAST CORNER OF LOT 3 IN THE AFORESAID SUBDIVISION OF BLOCK
114; THENCE SOUTH 0 DEGREES 00 MINUTES 23 SECONDS EAST (ALONG THE EAST LINE OF
LOTS 3, 4, 9, 10 AND 15 IN SAID SUBDIVISION OF BLOCK 114) A DISTANCE OF 232.32
FEET; THENCE NORTH 89 DEGREES 48 MINUTES 43 SECONDS WEST (ALONG A LINE DRAWN
PARALLEL WITH THE NORTH LINE OF LOT 3 IN SAID SUBDIVISION OF BLOCK 114 AND ALSO
PARALLEL WITH THE NORTH LINE OF LOT 1 IN THE AFORESAID PETER TEMPLE’S
SUBDIVISION OF BLOCK 99) A DISTANCE OF 215.19 FEET TO THE WEST LINE OF LOT 13 IN
SAID PETER TEMPLE’S SUBDIVISION; THENCE NORTH 0 DEGREES 01 MINUTES 21 SECONDS
WEST (ALONG THE WEST LINE OF LOTS 13,12, 7, 6 AND 1 IN THE AFORESAID PETER
TEMPLE’S SUBDIVISION OF BLOCK 99) A DISTANCE OF 232.32 FEET TO THE NORTHWEST
CORNER OF LOT 1; THENCE SOUTH 89 DEGREES 48 MINUTES 43 SECONDS EAST, 215.25 FEET
TO THE HEREINABOVE DESIGNATED POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS.

 

PARCEL 3B:

 

EASEMENT FOR THE BENEFIT OF PARCEL 1, AFORESAID, AS SHOWN ON THE SURVEY OF LAND
PREPARED BY SURVEYOR, SURVEY NUMBER N-123180, LAST UPDATED ON MARCH 16,2000 AS
SET FORTH IN THE RECIPROCAL UNDERGROUND CAISSON EASEMENT AGREEMENT RECORDED
JULY 15, 1982 AS DOCUMENT 26290689 BETWEEN AMERICAN NATIONAL BANK AND TRUST
COMPANY OF CHICAGO AS TRUSTEE UNDER TRUST AGREEMENT DATED FEBRUARY 26, 1982
KNOWN AS TRUST NUMBER 54793 AND EXCHANGE NATIONAL BANK OF CHICAGO AS TRUSTEE
UNDER TRUST AGREEMENT DATED APRIL 20, 1982 KNOWN AS TRUST NUMBER 39787 GRANTING
THE RIGHT, AUTHORITY AND EASEMENT TO CONSTRUCT AND MAINTAIN, IN CONNECTION WITH
THE CONSTRUCTION OF THE BUILDING LOCATED ON PARCEL 1, UNDERGROUND CAISSONS WHICH
ENCROACH UPON A PORTION OF THE UNDERGROUND WHICH UNDERLIES PARCEL 3, NOT TO
EXTEND NORTH OF A LINE WHICH LIES THREE FEET NORTH OF AND PARALLEL TO THE SOUTH
BOUNDARY OF PARCEL 3 NOR BE CONSTRUCTED ABOVE A HORIZONTAL PLANE WHOSE
UNDERGROUND DEPTH LEVEL IS THE LOWER OF THIRTY FIVE FEET BELOW CHICAGO CITY
DATUM, OR TEN FEET BELOW THE BOTTOM OF ANY PORTION OF THE FOUNDATION OF THE CBOE
BUILDING WHICH LIES ON PARCEL 3 AT OR SOUTH OF A LINE LYING THREE FEET NORTH OF
AND PARALLEL TO THE SOUTH BOUNDARY OF PARCEL 3, FALLING WITHIN THE FOLLOWING
DESCRIBED REAL ESTATE:

 

134

--------------------------------------------------------------------------------


 

THAT PART OF PETER TEMPLE’S SUBDIVISION OF BLOCK 99, AND THAT PART OF THE
SUBDIVISION OF BLOCK 114 (TAKEN AS A TRACT, INCLUDING VACATED ALLEYS) ALL IN THE
SCHOOL SECTION ADDITION TO CHICAGO, IN THE NORTHEAST 1/4 OF SECTION 16, TOWNSHIP
39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE NORTHEAST CORNER OF LOT 3 IN THE AFORESAID SUBDIVISION OF BLOCK
114; THENCE SOUTH 0 DEGREES 00 MINUTES 23 SECONDS EAST (ALONG THE EAST LINE OF
LOTS 3, 4,9,10 AND 15 IN SAID SUBDIVISION OF BLOCK 114) A DISTANCE OF 232.32
FEET; THENCE NORTH 89 DEGREES 48 MINUTES 43 SECONDS WEST (ALONG A LINE DRAWN
PARALLEL WITH THE NORTH LINE OF LOT 3 IN SAID SUBDIVISION OF BLOCK 114 AND ALSO
PARALLEL WITH THE NORTH LINE OF LOT 1 IN THE AFORESAID PETER TEMPLE’S
SUBDIVISION OF BLOCK 99) A DISTANCE OF 215.19 FEET TO THE WEST LINE OF LOT 13 IN
SAID PETER TEMPLE’S SUBDIVISION; THENCE NORTH 0 DEGREES 01 MINUTES 21 SECONDS
WEST (ALONG THE WEST LINE OF LOTS 13,12, 7, 6 AND 1 IN THE AFORESAID PETER
TEMPLE’S SUBDIVISION OF BLOCK 99) A DISTANCE OF 232.32 FEET TO THE NORTHWEST
CORNER OF LOT 1; THENCE SOUTH 89 DEGREES 48 MINUTES 43 SECONDS EAST, 215.25 FEET
TO THE HEREINABOVE DESIGNATED POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS.

 

PARCEL 3C:

 

EXERCISED OPTIONS FOR EASEMENTS FOR THE BENEFIT OF PARCEL 2, AFORESAID, AS SHOWN
ON THE SURVEY OF LAND PREPARED BY SURVEYOR, SURVEY NUMBER N-123180, LAST UPDATED
ON MARCH 16,2000, AS SET FORTH IN GRANT OF EASEMENTS, OPTIONS FOR EASEMENTS,
OPTION TO LEASE AND DECLARATION OF COVENANTS AND RESTRICTIONS CONTAINED IN
INSTRUMENT RECORDED APRIL 1,1981 AS DOCUMENT 25824625 AND FIRST AMENDMENT
RECORDED AS DOCUMENT 26363994 MADE BY AND BETWEEN THE PENN CENTRAL CORPORATION,
WILLIAM M. GIBBONS, TRUSTEE OF THE PROPERTY OF CHICAGO, ROCK ISLAND AND PACIFIC
RAILROAD COMPANY AND THE REGIONAL TRANSPORTATION AUTHORITY FOR: (A) AN INTERIOR
PEDESTRIAN EASEMENT ON, OVER AND THROUGH A TRIP OF PROPERTY TWENTY FEET WIDE,
ALONG THE GEOGRAPHIC CENTER OF PARCEL 3 (PLUS OR MINUS FIVE FEET OF THE
GEOGRAPHIC CENTER THEREOF) ON A STRAIGHT LINE FROM THE NORTH BOUNDARY OF PARCEL
3 TO THE SOUTHERN BOUNDARY OF PARCEL 3 AND; (B) A STREET GRADE PEDESTRIAN
EXTERIOR EASEMENT ALONG THE EAST R WEST LINES OF PARCEL 3, FALLING WITHIN THE
FOLLOWING DESCRIBED REAL ESTATE:

 

THAT PART OF PETER TEMPLE’S SUBDIVISION OF BLOCK 99, AND THAT PART OF THE
SUBDIVISION OF BLOCK 114 (TAKEN AS A TRACT, INCLUDING

 

135

--------------------------------------------------------------------------------


 

VACATED ALLEYS) ALL IN THE SCHOOL SECTION ADDITION TO CHICAGO, IN THE NORTHEAST
1/4 OF SECTION 16, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL
MERIDIAN, DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE NORTHEAST CORNER OF LOT 3 IN THE AFORESAID SUBDIVISION OF BLOCK
114; THENCE SOUTH 0 DEGREES 00 MINUTES 23 SECONDS EAST (ALONG THE EAST LINE OF
LOTS 3,4,9, 10 AND 15 IN SAID SUBDIVISION OF BLOCK 114) A DISTANCE OF 232.32
FEET; THENCE NORTH 89 DEGREES 48 MINUTES 43 SECONDS WEST (ALONG A LINE DRAWN
PARALLEL WITH THE NORTH LINE OF LOT 3 IN SAID SUBDIVISION OF BLOCK 114 AND ALSO
PARALLEL WITH THE NORTH LINE OF LOT 1 IN THE AFORESAID PETER TEMPLE’S
SUBDIVISION OF BLOCK 99) A DISTANCE OF 215.19 FEET TO THE WEST LINE OF LOT 13 IN
SAID PETER TEMPLE’S SUBDIVISION; THENCE NORTH 0 DEGREES 01 MINUTES 21 SECONDS
WEST (ALONG THE WEST LINE OF LOTS 13, 12, 7, 6 AND 1 IN THE AFORESAID PETER
TEMPLE’S SUBDIVISION OF BLOCK 99) A DISTANCE OF 232.32 FEET TO THE NORTHWEST
CORNER OF LOT 1; THENCE SOUTH 89 DEGREES 48 MINUTES 43 SECONDS EAST, 215.25 FEET
TO THE HEREINABOVE DESIGNATED POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS.

 

PARCEL 4:

 

EASEMENT FOR THE BENEFIT OF PARCELS 1 AND 2, AFORESAID, AS SHOWN ON THE SURVEY
OF LAND PREPARED BY SURVEYOR, SURVEY NUMBER N-123180, LAST UPDATED ON MARCH 16,
2000 AS SET FORTH IN PARAGRAPH 1(B) (III) OF THE DECLARATION OF COVENANTS,
CONDITIONS AND RESTRICTIONS FOR THE ESTABLISHMENT OF EXCHANGE CENTER PLAZA AND
GRANT OF EASEMENT FOR UNDERGROUND PARKING GARAGE EXECUTED BY THE CITY OF
CHICAGO, ET AL, DATED APRIL 11,1983 RECORDED APRIL 14,1983 AS DOCUMENT 26569966,
AS SUPPLEMENTED BY SUPPLEMENT DATED AUGUST 2, 1984 RECORDED AUGUST 7, 1984 AS
DOCUMENT 27204188 FOR THE PURPOSE OF THE CONSTRUCTION, OPERATION AND MAINTENANCE
OF AN UNDERGROUND PARKING GARAGE, ACCESS RAMPS AND UTILITY LINES ON THE
FOLLOWING DESCRIBED PARCEL:

 

THAT PART OF BLOCK 99 IN SCHOOL SECTION ADDITION TO CHICAGO IN THE NORTHEAST 1/4
OF SECTION 16, TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN,
BEING A TRACT LYING BELOW PLUS 22.0 FEET, CHICAGO CITY DATUM, SAID TRACT BEING
DESCRIBED AS FOLLOWS: BEGINNING AT THE NORTHWEST CORNER OF LOT 1 IN PETER
TEMPLE’S SUBDIVISION OF THE AFORESAID BLOCK 99; THENCE NORTH 89 DEGREES 48
MINUTES 43 SECONDS WEST, 40.00 FEET TO THE NORTHEAST CORNER OF LOT 1 IN COLE’S
SUBDIVISION OF PART OF SAID BLOCK 99; THENCE CONTINUING NORTH 89 DEGREES 48
MINUTES 43 SECONDS WEST, 85.83 FEET ALONG THE NORTH LINE OF SAID LOT 1 IN COLE’S
SUBDIVISION

 

136

--------------------------------------------------------------------------------


 

AND ALONG THE NORTH LINE OF LOTS 1 AND 2 IN THE ASSESSOR’S DIVISION OF PART OF
SAID BLOCK 99 AND ALONG THE NORTH LINE OF MICAJAH GLASCOCK’S SUBDIVISION OF
PART OF SAID BLOCK 99 TO A POINT; THENCE SOUTH 0 DEGREES 02 MINUTES 07 SECONDS
EAST, 367.05 FEET TO THE POINT OF INTERSECTION WITH THE WESTERLY EXTENSION OF A
LINE DRAWN FROM A POINT ON THE EAST LINE OF LOT 22, IN THE SUBDIVISION OF BLOCK
114 IN THE AFORESAID SCHOOL SECTION ADDITION TO CHICAGO, SAID POINT BEING 31.98
FEET NORTH OF THE SOUTHEAST CORNER OF SAID LOT 22 TO A POINT ON THE WEST LINE OF
LOT 24, IN THE AFORESAID PETER TEMPLE’S SUBDIVISION, SAID POINT BEING 31.18 FEET
NORTH OF THE SOUTHWEST CORNER OF SAID LOT 24; THENCE NORTH 89 DEGREES 55 MINUTES
58 SECONDS EAST ALONG SAID  ESTERLY EXTENSION, 125.75 FEET TO THE WEST LINE OF
SAID LOT 24; THENCE NORTH 0 DEGREES 01 MINUTES 21 SECONDS WEST, 366.49 FEET
ALONG THE WEST LINE OF LOTS 24,19,18,13,12, 7,6 AND 1 IN SAID PETER TEMPLE’S
SUBDIVISION TO THE HEREINABOVE DESCRIBED POINT OF BEGINNING, IN COOK COUNTY,
ILLINOIS.

 

PARCEL 5:

 

LOTS 1, 2 AND 3 IN COLE’S SUBDIVISION OF PART OF BLOCK 99 AND THAT PART OF LOTS
1 AND 2 IN ASSESSOR’S DIVISION OF PART OF BLOCK 99 LYING NORTH OF A STRAIGHT
LINE DRAWN FROM THE NORTHWEST CORNER OF LOT 4 IN COLE’S SUBDIVISION AS AFORESAID
TO A POINT IN THE WEST LINE OF SAID LOT 2 IN SAID ASSESSOR’S DIVISION WHICH
POINT IS 125.53 FEET SOUTH OF THE NORTHWEST CORNER OF SAID LOT 2 ALL IN BLOCK 99
IN SCHOOL SECTION ADDITION TO CHICAGO IN THE NORTHEAST 1/4 OF SECTION 16,
TOWNSHIP 39 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK
COUNTY, ILLINOIS.

 

137

--------------------------------------------------------------------------------


 

EXHIBIT 1.4

Form of Deposit Escrow Agreement

 

138

--------------------------------------------------------------------------------


 

ESCROW AGREEMENT

 

This Escrow Agreement (this “Agreement”) is made and entered into this [     ]
day of [          ], 2007, by and among BCSP IV U.S. Investments, L.P.
(“Seller”), Behringer Harvard Operating Partnership I LP (“Purchaser”), and
LandAmerica National Commercial Services (“Escrow Agent”).

 

WITNESSETH

 

WHEREAS, Seller and Purchaser entered into that certain Stock Purchase and Sale
Agreement (the “P&S Agreement”) of even date herewith;

 

WHEREAS, Purchaser has deposited with Escrow Agent either (i) a letter of
credit, in form and substance, and issued by a financial institution reasonably
acceptable to Seller and payable to Escrow Agent (the “Letter of Credit”), or
(ii) immediately available federal funds, and all interest earned thereon (the
“Earnest Money”), in each case, in the amount of Thirty-Five Million Dollars
($35,000,000.00) (collectively, the “Deposit”); and

 

WHEREAS, Seller and Purchaser desire to have Escrow Agent hold the Deposit in
escrow as required under the P&S Agreement pursuant to the terms thereof.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby covenant and agree
as follows:

 

1.                                       Seller and Purchaser hereby appoint
LandAmerica National Commercial Services to act as Escrow Agent hereunder.

 

2.                                       Purchaser has deposited the Deposit
with Escrow Agent as required by the P&S Agreement. Escrow Agent agrees to hold
and disburse the Deposit as hereinafter provided.

 

3.                                       Escrow Agent shall invest the Earnest
Money in an interest-bearing savings or money market account or short term U.S.
Treasury Bills or similar cash equivalent securities, as Purchaser may direct.

 

4.                                       Upon written notification from Seller
and Purchaser that the contemplated sale under the P&S Agreement is to be
consummated, Escrow Agent shall apply the Earnest Money toward the Purchase
Price or return the Letter of Credit, as the case may be.

 

139

--------------------------------------------------------------------------------


 

5.                                       Upon written notification from
Purchaser that Purchaser is terminating the P&S Agreement in accordance with the
P&S Agreement, then Escrow Agent shall deliver the Deposit or Letter of Credit,
as applicable, to Purchaser. Upon written notification from Seller and Purchaser
that the contemplated sale shall not take place for any other reason, Escrow
Agent shall disburse the Deposit in accordance with written instructions from
Seller and Purchaser, which instructions shall be in accordance with and
governed by the P&S Agreement.

 

6.                                       The parties hereto covenant and agree
that Escrow Agent, in performing any of its duties under this Agreement, shall
not be liable for any loss, costs or damage which it may incur as a result of
serving as the escrow agent hereunder, except for any loss, costs or damage
arising out of its willful default or gross negligence.

 

7.                                       Accordingly, Escrow Agent shall not
incur any liability with respect to (a) any action taken or omitted to be taken
in good faith upon advice of its counsel given with respect to any questions
relating to its duties and responsibilities, or (b) to any action taken or
omitted to be taken in reliance upon any document, including any written notice
of instruction provided for in this Agreement, not only as to its due execution
and the validity and effectiveness of its provisions, but also to the truth and
accuracy of any information contained therein, which Escrow Agent shall in good
faith believe to be genuine, to have been signed or presented by a proper person
or persons and to conform with the provisions of this Agreement.

 

8.                                       Seller and Purchaser hereby agree to
indemnify and hold harmless Escrow Agent against any and all losses, claims,
damages, liabilities and expenses, including without limitation, reasonable
costs of investigation and attorneys’ fees and disbursements which may be
imposed upon or incurred by Escrow Agent in connection with its serving as the
escrow agent hereunder, except for any loss, cost or damage arising out of its
willful default or gross negligence.

 

9.                                       In the event of a dispute between any
of the parties hereto, including any dispute regarding the application under the
P&S Agreement of the Deposit, Escrow Agent shall be entitled to tender unto the
registry or custody of any court of competent jurisdiction all money or property
in its hands held under the terms of this Agreement, together with such legal
pleadings as it deems appropriate, and thereupon be discharged.

 

10.                                 Any escrow fee to be charged by Escrow Agent
is to borne one-half (1/2) by Seller and one-half (1/2) by Purchaser.

 

11.                                 This Agreement may be executed in
counterparts, and all such executed counterparts shall constitute the same
agreement. It shall be necessary to account for only one such counterpart in
proving this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

140

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller, Purchaser and Escrow Agent have executed this
Agreement as of the day and year first above written.

 

 

PURCHASER:

 

 

 

BEHRINGER HARVARD OPERATING

 

PARTNERSHIP I LP

 

 

 

By:

Behringer Harvard REIT I, Inc., its

 

 

General Partner

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

SELLER:

 

 

 

BCSP IV U.S. INVESTMENTS, L.P.

 

 

 

By:

BCSP REIT IV, Inc., its

 

 

General Partner

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

ESCROW AGENT:

 

 

 

LANDAMERICA NATIONAL COMMERCIAL
SERVICES

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

141

--------------------------------------------------------------------------------


 

EXHIBIT 4.2.1

Form of Assignment of Shares

 

142

--------------------------------------------------------------------------------


 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (this “Assignment”) dated as of
                   , 2007 by and between BCSP IV U.S. Investments, L.P., a
Delaware limited partnership (“Assignor”) and Behringer Harvard Operating
Partnership I LP, a Texas limited partnership (“Assignee”).

 

In consideration of the mutual promises hereinafter set forth and in the Stock
Purchase and Sale Agreement dated as of [               ], 2007 (the “Purchase
Agreement”) and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee, intending
to be legally bound hereby, agree as follows:

 

1.                                       Assignor hereby assigns, transfers and
conveys to Assignee all of its right, title and interest in and to one hundred
percent (100%) of the Common Shares of each of (i) BCSP IV Illinois Properties
Business Trust, a Maryland business trust, (ii) 10/120 South Riverside Illinois
Business Trust, a Maryland business trust, and (iii) OFP Illinois Business
Trust, a Maryland business trust, and all rights and interests related thereto
(the “Assigned Interests”), effective as of the date hereof.

 

2.                                       Assignee hereby accepts the transfer
and assignment of the Assigned Interests and, effective as of the date hereof,
assumes and agrees to perform each and every duty, obligation and liability of
Assignor, if any, with respect to the Assigned Interests, in accordance with the
terms and conditions of this Assignment and the Purchase Agreement

 

3.                                       This Assignment may be executed in one
or two counterparts, each of which shall be an original but all of which taken
together shall constitute one instrument. In addition, any counterpart signature
page may be executed by any party wheresoever such party is located, and may be
delivered by telephone facsimile transmission, and any such facsimile
transmitted signature pages may be attached to one or more counterparts of this
Assignment, and such faxed signature(s) shall have the same force and effect,
and be as binding, as original signatures executed and delivered in person.

 

4.                                       This Assignment shall be binding upon
and shall inure to the benefit of the respective heirs, administrators,
executors, successors and permitted assigns of Assignor and Assignee. This
Assignment shall not be modified, waived, discharged or terminated except by an
instrument in writing signed by the party against whom any waiver, modification,
discharge or termination is sought.

 

5.                                       This Assignment shall be governed by
the laws of the State of Maryland without giving effect to the principles of
conflicts of law thereof.

 

6.                                       Capitalized terms not otherwise defined
herein shall have the meanings assigned thereto in the Purchase Agreement.

 

143

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption Agreement as of the date first set forth above.

 

 

ASSIGNOR:

 

 

 

BCSP IV U.S. INVESTMENTS, L.P., a
Delaware limited partnership

 

 

 

By:

BCSP REIT IV, Inc., a Maryland
corporation, its general partner

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE:

 

 

 

BEHRINGER HARVARD OPERATING
PARTNERSHIP I LP, a Texas limited
partnership

 

 

 

 

By:

Behringer Harvard REIT I, Inc.

 

 

a Maryland corporation,

 

 

its general partner

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

144

--------------------------------------------------------------------------------


 

EXHIBIT 4.6.1

 

Form of Opinion of Goodwin Procter LLP

 

--------------------------------------------------------------------------------


 

EXHIBIT 4.6.5

 

Form of Tenant Estoppel

 

[Address of Purchaser]

 

 

[Address of Lender]

 

 

RE:                              [Name and Address of Property]

 

Gentlemen:

 

Reference is made to that certain [Lease Agreement] dated as of
                            ,          between
                                        , a                  , as landlord
(“Landlord”), and the undersigned, as tenant (“Tenant”), demising premises at
the captioned address more particularly described in the Lease (the “Premises”).
The lease, together with all amendments thereto included in Schedule 1 attached
hereto, is herein referred to as the “Lease”. Tenant hereby represents to the
Benefited Parties (as herein defined) that the following statements are true and
correct as of the date hereof:

 

1.                                       A true, correct and complete copy of
the Lease (including all amendments) is attached hereto as Schedule 1. The
undersigned is the Tenant under the Lease for space at the Premises covering
                    rentable square feet.

 

2.                                       The Lease is in full force and effect
and has not been amended, modified, supplemented or superseded except as
indicated in Schedule 1. There are no understandings, contracts, agreement or
commitments of any kind whatsoever with respect to the Premises, except as
expressly provided in the Lease.

 

3.                                       The term of the Lease commenced on
                      , and expires on                   , subject to any rights
of Tenant to extend the term as provided therein. The base rent presently being
charged is $              . All rentals, charges, additional rent and other
obligations on the part of the undersigned have been paid to and including
                  , 200   . No rental, other than for the current month, has
been paid in advance. Except as described in Paragraph 5 below, the undersigned
has accepted possession and now occupies the Premises and is currently open for
business. In addition to the fixed minimum Base Rent, the Tenant pays its
pro-rata share of real estate taxes and operating expenses in excess of a base
stop of                    .

 

4.                                       Tenant has paid to Landlord a security
deposit in the amount of $                       . Tenant has no claim against
Landlord for any other security, rental, cleaning access card, key or other
deposits or any prepaid rentals.

 

--------------------------------------------------------------------------------


 

5.                                       Landlord is not in any respect in
default in the performance of the terms and provisions of the Lease, nor does
any state of facts or condition exist which, with the giving of notice or the
passage of time, or both, would result in such a default. All conditions under
the Lease to be performed by Landlord have been satisfied. Without limiting the
generality of the foregoing, all improvements to be constructed in the Premises
by Landlord have been completed to the satisfaction of Tenant and accepted by
Tenant and any tenant construction allowances have been paid in full, and all
duties of an inducement nature required of Landlord in the Lease have been
fulfilled to Tenant’s satisfaction except as follows:                          .
Tenant has no claim against Landlord by reason of any restriction, encumbrance
or defect in title of the Premises of which Tenant has actual knowledge.

 

6.                                       There currently is no defense, offset,
lien, claim or counterclaim by or in favor of Tenant against Landlord under the
Lease or against the obligations of Tenant under the Lease (including, without
limitation, any rentals or other charges due or to become due under the Lease)
and Tenant is not contesting any such obligations, rentals or charges. To
Tenant’s knowledge, all leasing commissions due in respect of the current term
of the Lease have been paid.

 

 7.                                    Tenant has no renewal, extension or
expansion option, no right of first offer or right of first refusal and no other
similar right to renew or extend the term of the Lease or expand the property
demised thereunder except as may be expressly set forth in the Lease. Tenant has
no right to lease or occupy any parking spaces within the Property except as set
forth in the Lease. Tenant is entitled to no free rent nor any credit, offsets
or deductions in rent, nor other leasing concessions other than those specified
in the Lease.

 

8.                                       Tenant is not in any respect in default
in the performance of the terms and provisions of the Lease nor does any state
of facts or condition exist which, with the giving of notice or the passage of
time, or both, would result in such a default. Without limiting the generality
of the foregoing, Tenant is current in its rental obligation under the Lease.

 

9.                                       The undersigned has not received notice
of a prior transfer, assignment, hypothecation or pledge by Landlord of any of
Landlord’s interest in the Lease other than to the holder of any first mortgage
on the captioned property.

 

10.                                 There are no liens recorded against the
Premises with respect to work performed by or on behalf of Tenant or materials
supplied to the demised property.

 

11.                                 Tenant has not assigned the Lease nor sublet
all or any part of the Premises, except as shown on Schedule 1 attached hereto
and made a part hereof for all purposes.

 

The above certifications are made to the Benefited Parties knowing that the
Benefited Parties will rely thereon in making an investment in the Premises. For
purposes

 

--------------------------------------------------------------------------------


 

hereof, the term “Benefited Parties” means the addressees of this letter and all
of the following: (a) Harvard Property Trust, LLC, a Delaware limited liability
company and its successors, assigns, and designees (including, without
limitation, any tenant in common purchasers); and (b) any lender to which any
party described in the foregoing clause (a) grants a deed of trust, mortgage or
other lien upon the Premises.

 

 

Very truly yours,

 

 

 

 

,

 

a

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------